Exhibit 10.4

EXECUTION VERSION

 

 

 

U.S. $1,600,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 1, 2016

among

PERFORMANCE FOOD GROUP, INC.,

as Lead Borrower for the Borrowers named herein,

PFGC, INC.,

as Holdings,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent,

and

THE OTHER LENDERS PARTY HERETO

 

 

BANK OF MONTREAL,

BANK OF AMERICA, N.A., and

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, and

BARCLAYS BANK PLC,

as Syndication Agents,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, and

J.P. MORGAN CHASE BANK, N.A.,

as Documentation Agents,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and

BMO CAPITAL MARKETS,

BARCLAYS BANK PLC, and

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Lead Arrangers and

Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

ARTICLE I

 

Definitions and Accounting Terms

  



  

Section 1.01

  

Defined Terms

     1   

Section 1.02

  

Other Interpretive Provisions

     72   

Section 1.03

  

Accounting Terms

     72   

Section 1.04

  

Rounding

     73   

Section 1.05

  

References to Agreements, Laws, Etc

     73   

Section 1.06

  

Times of Day

     73   

Section 1.07

  

Timing of Payment or Performance

     73   

Section 1.08

  

Currency Equivalents Generally

     73   

Section 1.09

  

Letter of Credit Amounts

     74   

ARTICLE II

 

The Commitments and Credit Extensions

  



  

Section 2.01

  

Commitment of the Lenders

     74   

Section 2.02

  

Reserves; Changes to Reserves

     75   

Section 2.03

  

Borrowings, Conversions and Continuations of Revolving Loans

     76   

Section 2.04

  

Overadvances

     78   

Section 2.05

  

Swingline Loans

     79   

Section 2.06

  

Letters of Credit

     80   

Section 2.07

  

Optional Termination or Reduction of Commitments

     84   

Section 2.08

  

Optional Prepayment of Loans; Reimbursement of Lenders

     85   

Section 2.09

  

Mandatory Prepayment; Commitment Termination; Cash Collateral

     86   

Section 2.10

  

Interest

     87   

Section 2.11

  

Fees

     88   

Section 2.12

  

Computation of Interest and Fees

     89   

 

i



--------------------------------------------------------------------------------

Section 2.13

  

Evidence of Indebtedness

     90   

Section 2.14

  

Payments Generally

     90   

Section 2.15

  

Sharing of Payments

     92   

Section 2.16

  

Settlement Among Lenders

     93   

Section 2.17

  

Additional Commitments

     94   

Section 2.18

  

Designation of Lead Borrower as Borrowers’ Agent

     97   

Section 2.19

  

Cash Management

     98   

Section 2.20

  

Maintenance of Loan Account; Statements of Account

     101   

Section 2.21

  

Additional Borrowers

     101   

Section 2.22

  

Additional Caribbean Parties

     102   

Section 2.23

  

Extension Amendments

     103   

Section 2.24

  

Defaulting Lenders

     107   

ARTICLE III

 

Taxes, Increased Costs Protection and Illegality

  



  

Section 3.01

  

Taxes

     110   

Section 3.02

  

Illegality

     113   

Section 3.03

  

Inability to Determine Rates

     113   

Section 3.04

  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on LIBOR Loans

     113   

Section 3.05

  

Funding Losses

     115   

Section 3.06

  

Matters Applicable to All Requests for Compensation

     116   

Section 3.07

  

Replacement of Lenders under Certain Circumstances

     117   

Section 3.08

  

Survival

     118   

 

ii



--------------------------------------------------------------------------------

ARTICLE IV

 

Conditions Precedent to Credit Extensions

  



  

Section 4.01

  

Conditions of Initial Credit Extension

     118   

Section 4.02

  

Conditions to All Credit Extensions

     121   

ARTICLE V

 

Representations and Warranties

  



  

Section 5.01

  

Existence, Qualification and Power; Compliance with Laws

     121   

Section 5.02

  

Authorization; No Contravention

     122   

Section 5.03

  

Governmental Authorization; Other Consents

     122   

Section 5.04

  

Binding Effect

     122   

Section 5.05

  

Financial Statements; No Material Adverse Effect

     122   

Section 5.06

  

Litigation

     123   

Section 5.07

  

No Default

     123   

Section 5.08

  

Ownership of Property; Liens

     123   

Section 5.09

  

Environmental Compliance

     123   

Section 5.10

  

Taxes

     125   

Section 5.11

  

ERISA Compliance

     125   

Section 5.12

  

Subsidiaries; Equity Interests

     126   

Section 5.13

  

Margin Regulations; Investment Company Act

     126   

Section 5.14

  

Disclosure

     126   

Section 5.15

  

Solvency

     126   

Section 5.16

  

Subordination of Junior Financing

     127   

Section 5.17

  

Collateral Documents

     127   

Section 5.18

  

Senior Indebtedness

     127   

Section 5.19

  

Anti-Corruption Laws and Sanctions

     127   

 

iii



--------------------------------------------------------------------------------

Section 5.20

  

[Reserved]

     127   

Section 5.21

  

Representations as to Caribbean Parties

     128   

ARTICLE VI

 

Affirmative Covenants

  



  

Section 6.01

  

Financial Statements

     129   

Section 6.02

  

Certificates; Other Information

     131   

Section 6.03

  

Notices

     133   

Section 6.04

  

Payment of Obligations

     134   

Section 6.05

  

Preservation of Existence, Etc

     134   

Section 6.06

  

Maintenance of Properties

     134   

Section 6.07

  

Maintenance of Insurance

     135   

Section 6.08

  

Compliance with Laws

     135   

Section 6.09

  

Books and Records

     136   

Section 6.10

  

Inspection Rights

     136   

Section 6.11

  

Covenant to Guarantee Obligations and Give Security

     137   

Section 6.12

  

Compliance with Environmental Laws

     139   

Section 6.13

  

Further Assurances and Post Closing Conditions

     140   

Section 6.14

  

Information Regarding Collateral

     141   

Section 6.15

  

Physical Inventories

     142   

Section 6.16

  

Corporate Separateness

     142   

Section 6.17

  

Consolidated Fixed Charge Coverage Ratio

     142   

Section 6.18

  

Additional Real Property and Rolling Stock

     143   

ARTICLE VII

 

Negative Covenants

  



  

Section 7.01

  

Liens

     145   

 

iv



--------------------------------------------------------------------------------

Section 7.02

  

Investments

     150   

Section 7.03

  

Indebtedness

     154   

Section 7.04

  

Fundamental Changes

     157   

Section 7.05

  

Dispositions

     159   

Section 7.06

  

Restricted Payments

     162   

Section 7.07

  

Change in Nature of Business

     166   

Section 7.08

  

Transactions with Affiliates

     166   

Section 7.09

  

Burdensome Agreements

     168   

Section 7.10

  

Use of Proceeds

     168   

Section 7.11

  

Accounting Changes

     169   

Section 7.12

  

Prepayments, Etc. of Indebtedness

     169   

Section 7.13

  

Permitted Activities of Holdings

     171   

Section 7.14

  

Designated Account

     172   

Section 7.15

  

Designation of Subsidiaries

     172   

ARTICLE VIII

 

Events of Default and Remedies

  



  

Section 8.01

  

Events of Default

     172   

Section 8.02

  

Remedies Upon Event of Default

     175   

Section 8.03

  

Exclusion of Immaterial Subsidiaries

     176   

Section 8.04

  

Application of Funds

     176   

ARTICLE IX

 

Agents

  



  

Section 9.01

  

Appointment and Authorization of Agents

     177   

Section 9.02

  

Delegation of Duties

     178   

Section 9.03

  

Liability of Agents

     179   

 

v



--------------------------------------------------------------------------------

Section 9.04

  

Reliance by Agents

     179   

Section 9.05

  

Notice of Default

     179   

Section 9.06

  

Credit Decision; Disclosure of Information by Agents

     180   

Section 9.07

  

Indemnification of Agents

     180   

Section 9.08

  

Agents in their Individual Capacities

     181   

Section 9.09

  

Successor Agents

     181   

Section 9.10

  

Administrative Agent May File Proofs of Claim

     182   

Section 9.11

  

Collateral and Guaranty Matters

     183   

Section 9.12

  

Other Agents; Arranger and Managers

     184   

Section 9.13

  

Appointment of Supplemental Administrative Agents

     184   

Section 9.14

  

Withholding Tax

     185   

Section 9.15

  

Reports and Financial Statements

     185   

Section 9.16

  

Second Lien Intercreditor Agreement

     186   

ARTICLE X

 

Miscellaneous

  



  

Section 10.01

  

Amendments, Etc.

     187   

Section 10.02

  

Notices and Other Communications; Facsimile Copies

     190   

Section 10.03

  

Joint and Several Obligations; No Waiver; Cumulative Remedies

     191   

Section 10.04

  

Attorney Costs and Expenses

     191   

Section 10.05

  

Indemnification by the Borrowers

     191   

Section 10.06

  

Payments Set Aside

     193   

Section 10.07

  

Successors and Assigns.

     193   

Section 10.08

  

Confidentiality

     197   

Section 10.09

  

Setoff

     198   

Section 10.10

  

Interest Rate Limitation

     199   

 

vi



--------------------------------------------------------------------------------

Section 10.11

  

Counterparts

     199   

Section 10.12

  

Integration

     199   

Section 10.13

  

Survival of Representations and Warranties

     199   

Section 10.14

  

Severability

     200   

Section 10.15

  

Tax Forms

     200   

Section 10.16

  

GOVERNING LAW

     202   

Section 10.17

  

WAIVER OF RIGHT TO TRIAL BY JURY

     203   

Section 10.18

  

Binding Effect

     203   

Section 10.19

  

Judgment Currency

     203   

Section 10.20

  

Lender Action

     204   

Section 10.21

  

USA PATRIOT Act

     204   

Section 10.22

  

Agent for Service of Process

     204   

Section 10.23

  

Amendment and Restatement; No Novation

     204   

 

vii



--------------------------------------------------------------------------------

SCHEDULES I    Commitments 1.01A    Guarantors 1.01B    Certain Security
Interests and Guarantees 1.01C    Unrestricted Subsidiaries 1.01D    Excluded
Subsidiaries 1.01E    Eligible Real Property 1.01F    Existing Letters of Credit
1.01G    Approved Caribbean Jurisdictions 2.19(b)    Bank Accounts 5.06   
Litigation 5.11(a)    ERISA Compliance 5.12    Subsidiaries and Other Equity
Investments 6.02(f)        Financial and Collateral Reports 6.13(c)   
Post-Closing Matters 7.01(b)    Existing Liens 7.02(g)    Existing Investments
7.03(b)    Existing Indebtedness 7.08    Transactions with Affiliates 7.09   
Existing Restrictions 10.02    Administrative Agent’s Office, Certain Addresses
for Notices EXHIBITS Form of A    Committed Loan Notice B-1    Revolving Credit
Note B-2    Swingline Note C    Compliance Certificate D    Assignment and
Assumption E    Guaranty F    Security Agreement G    Reserved H    Reserved I
   Customs Broker Agreement J    Borrowing Base Certificate K    Borrower
Request and Assumption Agreement L    Borrower Notice

 

viii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of February 1, 2016, among PERFORMANCE FOOD GROUP, INC (f/k/a Vistar
Corporation), a Colorado corporation (the “Lead Borrower”), the other Borrowers
from time to time party hereto, PFGC, INC. (f/k/a Vistar Management, Inc.), a
Delaware corporation (“Holdings”), WELLS FARGO BANK, NATIONAL ASSOCIATION (as
successor by merger to Wachovia Bank, National Association), as Administrative
Agent and Collateral Agent and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The Lead Borrower, Holdings and the other Borrowers party thereto have entered
into that certain Credit Agreement dated as of May 23, 2008, as amended and
restated by that certain Amended and Restated Credit Agreement dated as of
May 8, 2012, as further amended by that certain First Amendment to Credit
Agreement dated as of May 6, 2013, as further amended by that certain Second
Amendment to Credit Agreement dated as of February 18, 2015 (such agreement, as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”) with Wells Fargo, as Administrative
Agent and Collateral Agent thereunder, and each lender from time to time party
thereto.

The Borrowers and Holdings have requested that the Administrative Agent and the
Lenders amend and restate the Existing Credit Agreement, which shall continue
the senior revolving credit and letter of credit facilities to the Borrowers.

The Lenders and the Issuing Bank have indicated their willingness to amend and
restate the Existing Credit Agreement and make the Loans and issue the Letters
of Credit on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acceptable Intercreditor Agreement” means, (a) with respect to the Second Lien
Term Loans, the Second Lien Intercreditor Agreement and (b) with respect to any
other Additional Permitted Debt and any Liens on Term Collateral securing such
Additional Permitted Debt in accordance with Section 7.01(ee), any intercreditor
or subordination agreement which (i) is by and among or between the Collateral
Agent and all other Persons in whose favor any of such Liens are or are to be
granted (or a trustee, agent, or other representative on their behalf);
(ii) provides for, among other things, (A) the subordination of the Collateral
Agent’s Liens on



--------------------------------------------------------------------------------

such Term Collateral to such Liens (to the extent such Liens are intended to be
senior to the Collateral Agent’s Liens on such Term Collateral, as contemplated
in Section 6.18(c)) or (B) the subordination of such Liens to the Collateral
Agent’s Liens on such Term Collateral (to the extent such Liens are intended to
be junior to the Collateral Agent’s Liens on such Term Collateral, as
contemplated in Section 6.18(c)); and (iii) is in form and substance reasonably
satisfactory to the Administrative Agent, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“Account(s)” means “accounts” as defined in the Uniform Commercial Code and also
means a right to payment of a monetary obligation, whether or not earned by
performance, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of or (b) for services rendered or to be
rendered. The term “Account” does not include (a) rights to payment evidenced by
chattel paper or an instrument, (b) commercial tort claims, (c) deposit
accounts, (d) investment property, or (e) letter-of-credit rights or letters of
credit, except to the extent they evidence or arise from an Account or
constitute proceeds of an Account.

“Account Debtor” means a Person who is obligated under an Account, Chattel Paper
or General Intangible.

“Accounts Advance Rate” means (a) for Tranche A Loans, 85%, and (b) for Tranche
A-1 Loans, 95%.

“ACH”means automated clearing house transfers.

“Acquired Accounts” means Accounts owing to a Person that becomes a Borrower
Party following the Second Restatement Effective Date or acquired in a Permitted
Acquisition; provided, however, that such Accounts shall cease to be Acquired
Accounts upon the Administrative Agent’s receipt or completion of (a) a field
audit of such Accounts and (b) such other customary due diligence as the
Administrative Agent may reasonably require, all of the results of the foregoing
to be reasonably satisfactory to the Administrative Agent.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any Test Period, the amount for such Test
Period of Consolidated EBITDA of such Acquired Entity or Business, all as
determined on a consolidated basis for such Acquired Entity or Business.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Acquired Inventory” means Inventory owned by a Person that becomes a Borrower
Party following the Second Restatement Effective Date or Inventory acquired in a
Permitted Acquisition; provided, however, that such Inventory shall cease to be
Acquired Inventory upon the Administrative Agent’s receipt or completion of
(a) appraisals, from appraisers reasonably satisfactory to the Administrative
Agent, of such Inventory, (b) a field audit of such Inventory, and (c) such
other due diligence as the Administrative Agent may reasonably require, all of
the results of the foregoing to be reasonably satisfactory to the Administrative
Agent.

 

2



--------------------------------------------------------------------------------

“Add-Back Cushion Amount” means $10,000,000 for any Test Period and shall
include the first incurred add-backs added back pursuant to clauses (a)(v) and
(a)(vi) of the definition of Consolidated EBITDA and the third proviso of the
definition of Pro Forma Adjustment prior to calculating the 15% and 20%
limitations on add-backs set forth in such clauses and proviso, respectively.

“Additional Commitments” has the meaning specified in Section 2.17(a).

“Additional Committing Lender” has the meaning specified in Section 2.17(c).

“Additional Extension Amendment” has the meaning specified in Section 2.23(c).

“Additional Issuing Banks” means up to two (2) Lenders, in addition to the
Administrative Agent, which have been approved by the Administrative Agent (such
approval not to be unreasonably withheld) and the Lead Borrower and that have
agreed (each in its sole discretion) to act as an “Issuing Bank” hereunder.

“Additional Lender” has the meaning specified in Section 2.17(c).

“Additional Loans” has the meaning specified in Section 2.17(b).

“Additional Permitted Debt” means:

(a) the Second Lien Term Loans;

(b) additional term Indebtedness; provided that (i) such Indebtedness is
incurred on terms and conditions (other than pricing, rate floors, discounts,
fees, premiums and optional prepayment or redemption provisions) that, in the
good faith determination of the Lead Borrower, are not materially less favorable
(when taken as a whole) to the Borrowers than the terms and conditions of this
Agreement and the other Loan Documents (when taken as a whole) (provided that a
certificate of the Lead Borrower as to the satisfaction of the conditions
described in this clause (i) delivered at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of
documentation relating thereto, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirements of
this clause (i), shall be conclusive unless the Administrative Agent notifies
the Lead Borrower within such five Business Day period that it disagrees with
such determination (including a description of the basis upon which it
disagrees)); (ii) such Indebtedness is unsecured or secured pursuant to
Section 7.01(ee); (iii) such Indebtedness has a final maturity date which is at
least 91 days after the later of the Maturity Date and any Extended Maturity
Date existing at the time such Indebtedness is incurred; (iv) such Indebtedness
does not amortize or has a per annum rate of amortization not to exceed 1.00% of
the original principal amount thereof (or such other rate or schedule of
amortization or mandatory payments acceptable to the Administrative Agent in its
reasonable discretion); (v) immediately after giving effect thereto the
Consolidated Secured Net Leverage Ratio determined on a Pro Forma Basis for the
Test Period would be less than or equal to 5.50 to 1.00; (vi) immediately after
giving effect thereto the Consolidated Total Leverage Ratio determined on a Pro
Forma Basis for the Test Period would

 

3



--------------------------------------------------------------------------------

be less than or equal to 6.25 to 1.00; and (vii) at the time such Indebtedness
is incurred and immediately after giving effect thereto, no Default shall have
occurred and be continuing; and

(c) any Permitted Refinancing of any of the foregoing Indebtedness.

“Additional Permitted Debt Documents” means all loan agreements, indentures,
note purchase agreements, promissory notes, guarantees, any related Acceptable
Intercreditor Agreement, and other instruments and agreements evidencing the
terms of the Additional Permitted Debt.

“Additional Real Property” has the meaning provided in Section 6.18(a).

“Additional Revolving Credit Amendment” has the meaning specified in
Section 2.17(c).

“Additional Revolving Credit Closing Date” has the meaning specified in
Section 2.17(d).

“Additional Rolling Stock” has the meaning provided in Section 6.18(b).

“Adjustment Date” has the meaning provided in clause (a)(ii) of the definition
of “Applicable Rate.”

“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent under the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 with respect to such
currency, or such other address or account as the Administrative Agent may from
time to time notify the Lead Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent
and the Supplemental Administrative Agents (if any).

 

4



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties or any of their Subsidiaries from
time to time concerning or relating to bribery or corruption.

“Applicable Caribbean Party Documents” has the meaning specified in Section
5.21(a).

“Applicable Rate” means:

(a) with respect to the Tranche A Loans:

(i) at all times before the Second Restatement Effective Date, a percentage per
annum determined by reference to the Existing Credit Agreement;

(ii) on and after the Second Restatement Effective Date until the first
Adjustment Date after the Second Restatement Effective Date, a percentage per
annum equal to the applicable percentage set forth in Level II of the pricing
grid below; and

(iii) on the first day of each calendar quarter (each, an “Adjustment Date”),
commencing with the first calendar quarter beginning after the Second
Restatement Effective Date, a percentage per annum equal to the applicable
percentage determined from the following pricing grid and based upon average
daily Excess Availability for the most recently ended calendar quarter
immediately preceding such Adjustment Date:

 

Level

  

Average Daily Excess Availability

   Tranche A
LIBOR
Applicable
Rate     Tranche A
Base Rate
Applicable
Rate  

I

   Greater than or equal to $400,000,000      1.25 %      0.25 % 

II

   Greater than or equal to $250,000,000, but less than $400,000,000      1.50
%      0.50 % 

III

   Less than $250,000,000      1.75 %      0.75 % 

(b) with respect to the Tranche A-1 Loans:

(i) at all times before the Second Restatement Effective Date, a percentage per
annum determined by reference to the Existing Credit Agreement;

 

5



--------------------------------------------------------------------------------

(ii) on and after the Second Restatement Effective Date until the first
Adjustment Date after the Second Restatement Effective Date, a percentage per
annum equal to the applicable percentage set forth in Level II of the pricing
grid below; and

(iii) on each Adjustment Date after the Second Restatement Effective Date, a
percentage per annum equal to the applicable percentage determined from the
following pricing grid and based upon average daily Excess Availability for the
most recently ended calendar quarter immediately preceding such Adjustment Date:

 

Level

  

Average Daily Excess Availability

   Tranche A-1
LIBOR
Applicable
Rate     Tranche A-1
Base Rate
Applicable
Rate  

I

   Greater than or equal to $400,000,000      2.50 %      1.50 % 

II

   Less than $400,000,000      2.75 %      1.75 % 

“Applicant Borrower” has the meaning provided in Section 2.21(a).

“Applicant Caribbean Party” has the meaning provided in Section 2.22(a).

“Appraised Value” means, on any date of determination, (a) with respect to any
Eligible Real Property, the fair market value of such Eligible Real Property as
of such date pursuant to the applicable Real Property Appraisal received by, and
reasonably acceptable to, the Administrative Agent and (b) with respect to any
Eligible Rolling Stock, the NOLV Percentage of such Eligible Rolling Stock as of
such date pursuant to the applicable Rolling Stock Appraisal received by, and
reasonably acceptable to, the Administrative Agent.

“Approved Caribbean Jurisdictions” means (a) those jurisdictions identified on
Schedule 1.01G, (b) in the case of an Applicant Caribbean Party seeking to
become a Borrower, such other jurisdictions in the Caribbean basin as are
approved by each of the Lenders and (c) in the case of an Applicant Caribbean
Party seeking to become a Guarantor, such other jurisdictions in the Caribbean
basin as are approved by a Super Majority of Lenders.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Assignees” has the meaning specified in Section 10.07(b)(i).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

 

6



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent, from time to time determines in its
reasonable commercial discretion exercised in good faith as being appropriate
(a) to reflect any impediments to the realization upon the Collateral subject to
the Borrowing Base (including, without limitation, claims that the
Administrative Agent determines will need to be satisfied in connection with the
realization upon such Collateral), and (b) to reflect any restrictions in any
Additional Permitted Debt Documents on the incurrence of Indebtedness by the
Loan Parties, but only to the extent that such restrictions reduce, or with the
passage of time could reduce, the amounts available to be borrowed hereunder
(including, without limitation as a result of the Loan Parties’ receipt of net
proceeds from asset sales) in order for the Loan Parties to comply with such
Additional Permitted Debt Documents. Availability Reserves shall include,
without limitation, the Priority Payable Reserves, Bank Product Reserves, the
Cash Management Reserves and Inventory Reserves.

“Available Amount” means, at any time (the “Reference Date”), an amount equal to
the sum of (a) the greater of (i) $150,000,000 and (ii) the Available Amount
Percentage of Consolidated Net Income for the Available Amount Reference Period
(or in the case such Consolidated Net Income for such period is a deficit, minus
100% of such deficit); plus (b) to the extent not utilized in connection with
other transactions permitted pursuant to Section 7.12, the aggregate amount of
Net Cash Proceeds of the type set forth in clause (a) thereof retained by the
Lead Borrower during the period from and including the Business Day immediately
following the Original Closing Date through and including the Reference Date
(but excluding therefrom the amount of any Designated Funds (so long as such
funds remain Designated Funds)); plus (c) the amount of any capital
contributions or Net Cash Proceeds from Permitted Equity Issuances (or issuance
of debt securities that have been converted or exchanged into Qualified Equity
Interests) (other than Specified Equity Contributions or any other capital
contributions or equity or debt issuances to the extent utilized in connection
with other transactions permitted pursuant to Section 7.02, 7.06 or 7.12)
received or made by the Lead Borrower (or any direct or indirect parent thereof
and contributed by such parent to the Lead Borrower) during the period from and
including the Business Day immediately following the Original Closing Date
through and including the Reference Date (but excluding therefrom the amount of
any Designated Funds (so long as such funds remain Designated Funds)); minus
(d) the aggregate amount of any Investments made pursuant to Section 7.02(n)
(net of any return of capital in respect of such Investment or deemed reduction
in the amount of such Investment including, without limitation, upon the
re-designation of any Unrestricted Subsidiary as a Restricted Subsidiary or the
Disposition of any such Investment), any Restricted Payment made pursuant to
Section 7.06(k)(i), or any payment of Indebtedness made pursuant to
Section 7.12(a)(iii) or Section 7.12(a)(vi)(A) during the period commencing on
the Original Closing Date and ending on or before the Reference Date (and, for
purposes of this clause (d), without taking account of the intended usage of the
Available Amount on such Reference Date).

“Available Amount Percentage” means 50%.

 

7



--------------------------------------------------------------------------------

“Available Amount Reference Period” means, with respect to any Reference Date,
the period commencing at the beginning of the fiscal quarter in which the
Original Closing Date occurred and ending on the last day of the most recent
fiscal quarter or fiscal year, as applicable, for which financial statements are
required to be delivered pursuant to Section 6.01(a) or Section 6.01(b), and the
related Compliance Certificate required to be delivered pursuant to
Section 6.02(a), have been received by the Administrative Agent.

“Bank Product Provider” means any Lender or any Affiliate of a Lender (and with
respect to Swap Contracts, any Lender or Affiliate of a Lender who (x) was a
Lender or an Affiliate of a Lender at the time such Swap Contract was entered
into and who is no longer a Lender or an Affiliate of a Lender, and (y) is, and
at all times remains, in compliance with the provisions of Section 9.15(a) and
(z) agrees in writing that the Agents and the other Secured Parties shall have
no duty to such Person (other than the payment of any amounts to which such
Person may be entitled under Section 8.04) and acknowledges that the Agents and
the other Secured Parties may deal with the Loan Parties and the Collateral as
they deem appropriate (including the release of any Loan Party or all or any
portion of the Collateral) without notice or consent from such Person, whether
or not such action impairs the ability of such Person to be repaid its Other
Liabilities). For purposes hereof, the Administrative Agent and/or its
Affiliates shall be Bank Product Providers with respect to the Swap Contracts
provided by them and in effect on the Second Restatement Effective Date.

“Bank Product Reserves” means such reserves as the Administrative Agent, from
time to time after the occurrence and during the continuation of a Trigger Event
(Cash Dominion) (except as provided in Section 2.02), determines in its
reasonable commercial discretion exercised in good faith as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Bank Products then provided or outstanding.

“Bank Products” means any services or facilities (other than Cash Management
Services) provided to any Loan Party by any Bank Product Provider on account of
(a) credit cards or stored value cards, (b) purchase cards, (c) merchant
services constituting a line of credit and (d) Swap Contracts, in each case
which has been designated to the Administrative Agent by the Lead Borrower or
such Bank Product Provider at the time such Bank Product is entered into (or, in
the case of Swap Contracts in effect on the Second Restatement Effective Date,
on the Second Restatement Effective Date) as being Obligations under this
Agreement.

“Base Rate” means for any day a rate per annum equal to the highest of (a) the
Federal Funds Rate in effect on such date plus 1/2 of 1%, (b) the Prime Rate in
effect on such day, and (c) the daily LIBOR for a one month Interest Period plus
1.00%. Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Rate or LIBOR shall be effective on the effective day of such
change in the Prime Rate, the Federal Funds Rate or LIBOR, respectively.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Blackstone Sponsors” means The Blackstone Group and its Affiliates and funds or
partnerships managed by them or any of their Affiliates, but not including any
of their portfolio companies.

 

8



--------------------------------------------------------------------------------

“Blocked Account” has the meaning provided in Section 2.19(b).

“Blocked Account Agreement” has the meaning provided in Section 2.19(b).

“Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which material amounts (as reasonably determined by the
Administrative Agent) of funds of any of the Loan Parties from one or more DDAs
are concentrated and with whom a Blocked Account Agreement has been, or is
required to be, executed in accordance with the terms hereof.

“Borrower Notice” means a notice in substantially the form of Exhibit L.

“Borrower Request and Assumption Agreement” means a notice and agreement in
substantially the form of Exhibit K.

“Borrower Party” means, collectively (a) the Lead Borrower, (b) each other Loan
Party that is a Domestic Subsidiary of the Lead Borrower and (c) each Caribbean
Party.

“Borrowers” means, collectively, (a) the Lead Borrower, (b) the Borrowers
identified on the signature pages hereto, (c) each other Domestic Subsidiary of
the Lead Borrower who owns assets of the type subject to the Borrowing Base and
becomes a Borrower hereunder in accordance with the terms of this Agreement and
(d) each Caribbean Borrower.

“Borrowing” means (a) a borrowing consisting of Revolving Loans of the same Type
and, in the case of LIBOR Loans, having the same Interest Period, made by each
of the Lenders pursuant to Section 2.01 or (b) a Swingline Loan.

“Borrowing Base” means the Tranche A-1 Borrowing Base or, if the Tranche A-1
Commitments have been terminated, the Tranche A Borrowing Base.

“Borrowing Base Certificate” has the meaning provided in Section 6.01(e).

“Breakage Costs” has the meaning provided in Section 3.05.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located;
provided that if such day relates to any interest rate settings as to an LIBOR
Loan, any fundings, disbursements, settlements and payments in respect of any
such LIBOR Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such LIBOR Loan, means any such day on which
dealings in deposits are conducted by and between banks in the London interbank
eurodollar market.

“Capital Asset” means, with respect to any Person, any asset that should, in
accordance with GAAP, be classified and accounted for as a capital asset on a
consolidated balance sheet of such Person, including, without limitation, all
assets represented by Capitalized Software Expenditures.

“Capital Expenditures” means with respect to any Person for any period, the
aggregate cost of all Capital Assets acquired by such Person and its
Subsidiaries during such period, as

 

9



--------------------------------------------------------------------------------

determined in accordance with GAAP, including, without limitation, all
Capitalized Software Expenditures.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that are required to be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Holdings, the
Lead Borrower and the Restricted Subsidiaries during such period in respect of
licensed or purchased software or internally developed software and software
enhancements that, in conformity with GAAP, are or are required to be reflected
as capitalized costs on the consolidated balance sheet of Holdings, the
Borrowers and the Restricted Subsidiaries.

“Captive Insurance Subsidiary” means PICL Insurance Co. (f/k/a Performance
Insurance Company Limited) and any other Subsidiary of Holdings (including, for
the avoidance of doubt, PICL Investments Inc.), in each case, that is a
Restricted Subsidiary established and operating solely for the purpose of
(a) insuring the business operations or properties owned or operated by Holdings
or any of its Subsidiaries, including their employees and related benefits,
and/or (b) conducting any activities or business incidental thereto (it being
understood and agreed that activities which are relevant or appropriate to
qualify as an insurance company for U.S. federal or state tax purposes shall be
considered “activities or business incidental thereto”).

“Caribbean Borrower” means a Caribbean Subsidiary that is a Borrower pursuant to
Section 2.22.

“Caribbean Guarantor” means a Caribbean Subsidiary that is a Guarantor pursuant
to Section 2.22.

“Caribbean Parties” means, collectively, (a) the Caribbean Borrowers and (b) the
Caribbean Guarantors.

“Caribbean Subsidiary” means a Restricted Subsidiary of the Lead Borrower that
is organized in an Approved Caribbean Jurisdiction.

“Cash Collateral Account” means an interest-bearing account established by the
Loan Parties with the Collateral Agent, for its own benefit and the benefit of
the other Secured Parties, under the sole and exclusive dominion and control of
the Collateral Agent, in the name of the Collateral Agent or as the Collateral
Agent shall otherwise direct, in which deposits are required to be made in
accordance with this Agreement.

 

10



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Lead Borrower or any Restricted Subsidiary:

(1) Dollars;

(2)(a) Sterling, Euros or any national currency of any Participating Member
State of the EMU or (b) in the case of any Foreign Subsidiary that is a
Restricted Subsidiary, such local currencies held by it from time to time in the
ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic or foreign commercial bank having capital and
surplus of not less than $500,000,000 in the case of U.S. banks and $100,000,000
(or the Dollar equivalent as of the date of determination) in the case of
non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4) and (8) entered into with any financial institution meeting the
qualifications specified in clause (4) above;

(6) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 24 months after the date of creation thereof and
Indebtedness or Preferred Stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 24 months or less
from the date of acquisition;

(7) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower) and in each case maturing within 24 months after the date of creation
or acquisition thereof;

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P with maturities of 24
months or less from the date of acquisition;

 

11



--------------------------------------------------------------------------------

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the top three ratings category by
S&P or Moody’s; and

(11) investment funds investing 90% of their assets in securities of the types
described in clauses (1) through (10) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (1) through (8) and clauses (10) and (11) above of
foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments
utilized by Foreign Subsidiaries that are Restricted Subsidiaries in accordance
with normal investment practices for cash management in investments analogous to
the foregoing investments in clauses (1) through (11) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above, provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time after the occurrence and during the continuation of a Trigger Event
(Cash Dominion), determines in its reasonable commercial discretion exercised in
good faith as being appropriate to reflect the reasonably anticipated
liabilities and obligations of the Loan Parties with respect to Cash Management
Services then provided or outstanding.

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by any Lender or any Affiliate
of a Lender: (a) ACH transactions, (b) treasury and/or cash management services
, including, without limitation, controlled disbursement services, (c) foreign
exchange facilities, (d) credit or debit cards, (e) deposit and other accounts
and (f) merchant services (other than those constituting a line of credit).

“Cash Receipts” has the meaning provided in Section 2.19(c).

“Casualty Event” means any event that gives rise to the receipt by the Lead
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets, Real Property (including any
improvements thereon) or Rolling Stock to replace or repair such equipment,
fixed assets or Real Property.

“Certain Specified Payments” means, with respect to any period, (A) the creation
of any Lien referenced in Section 7.01(dd), (B) the proviso at the end of
Section 7.02, (C) the making of any Disposition under Section 7.05(d), (D) the
making of any Restricted Payment under Section 7.06(e), or (E) the designation
of a Restricted Subsidiary as an Unrestricted Subsidiary which Subsidiary has
assets included in the calculation of the Borrowing Base immediately prior to
such Subsidiary’s being designated as an Unrestricted Subsidiary.

 

12



--------------------------------------------------------------------------------

“Change of Control” means the earliest to occur of:

(a) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Second Restatement Effective Date, but
excluding any employee benefit plan of such person and its Subsidiaries, and any
Person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than any combination of the Sponsors or
any “group” including any Permitted Holders, shall have acquired beneficial
ownership of 35% or more on a fully diluted basis of the voting interest in
Holdings’ Equity Interests (or if an Intermediate Holding Company is formed, the
Intermediate Holding Company’s Equity Interests) and the Permitted Holders shall
own, directly or indirectly, less than such person or “group” on a fully diluted
basis of the voting interest in Holdings’ Equity Interests (or if an
Intermediate Holding Company is formed, the Intermediate Holding Company’s
Equity Interests); or

(b) any “Change of Control” (or any comparable term) in any Additional Permitted
Debt Document; or

(c) the Lead Borrower ceases to be a direct wholly owned subsidiary of
(i) Holdings or (ii) if any Intermediate Holding Company is formed, the
Intermediate Holding Company that is a direct parent of the Lead Borrower.

“Chattel Paper” has the meaning assigned to such term in the Security Agreement.

“CIS Assets” means assets of Holdings and its Subsidiaries consisting of
racking, materials handling equipment and Intellectual Property other than
Excluded Intellectual Property, together with other assets mutually agreed to by
the Lead Borrower and the Administrative Agent, but in any event shall exclude
(a) any assets subject to the Borrowing Base and (b) any Excluded Intellectual
Property.

“Closing Date” means May 8, 2012.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and rules and regulations related thereto.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties and Rolling Stock included, or
intended to be included, as Eligible Rolling Stock.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral, including, without limitation, any warehouseman,
and (b) a landlord of Real Property leased by any Loan Party (including, without
limitation, any warehouse or distribution center), pursuant to which such Person
(i) acknowledges the Collateral Agent’s Lien on the Collateral, (ii) releases or
subordinates such Person’s Liens in the Collateral held by such Person or
located on such Real Property, (iii) agrees to furnish the Collateral Agent with
access to the Collateral in such Person’s possession or on Real Property for the
purposes of conducting a Liquidation and

 

13



--------------------------------------------------------------------------------

(iv) makes such other agreements with the Collateral Agent as the Collateral
Agent may reasonably require.

“Collateral Agent” means Wells Fargo, in its capacity as collateral agent under
any of the Loan Documents, or any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Second Restatement Effective Date pursuant to
Section 4.01(a)(iii) or pursuant to Section 6.11 or 6.13 at such time, duly
executed by each Loan Party thereto;

(b) all Obligations shall have been unconditionally guaranteed (the “Loan Party
Guarantees”) by (i) Holdings, (ii) any Intermediate Holding Company, (iii) each
Restricted Subsidiary of Holdings (other than any Borrower (except to the extent
of their joint and several obligations hereunder) and any Excluded Subsidiary)
that is a wholly owned Material Domestic Subsidiary, including those that are
listed on Schedule 1.01A hereto and (iv) any Caribbean Guarantor (each, a
“Guarantor”);

(c) except to the extent otherwise provided hereunder or under any Collateral
Document or in any Acceptable Intercreditor Agreement, the Obligations and the
Loan Party Guarantees shall have been secured by a perfected security interest
(to the extent such security interest may be perfected by delivering
certificated securities or filing Uniform Commercial Code financing statements)
in (i) all the Equity Interests of the Borrowers and (ii) all Equity Interests
(other than Equity Interests of Unrestricted Subsidiaries and any Equity
Interest of any Restricted Subsidiary pledged to secure Indebtedness permitted
under Section 7.03(g) or (h)) of (A) each Material Domestic Subsidiary of
Holdings, (B) the Borrowers (including Caribbean Borrowers) and (C) any
Guarantor (excluding Holdings, but including Caribbean Guarantors); provided
that Equity Interests of non wholly owned Subsidiaries shall only be pledged to
the extent such pledge is permitted by applicable law, the Organization
Documents thereof and any equityholders’ agreement relating thereto and
(iii) 65% of the issued and outstanding voting Equity Interests (and 100% of the
issued and outstanding non-voting Equity Interests, if any) of each wholly owned
Material Foreign Subsidiary (other than a Caribbean Party) that is directly
owned by Holdings, or any Domestic Subsidiary of Holdings that is a Guarantor;

(d) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Loan Party Guarantees shall have been secured
by a perfected security interest (other than in the case of Material Real
Property, Eligible Real Property and Eligible Rolling Stock, to the extent such
security interest may be perfected by delivering certificated securities, filing
Uniform Commercial Code financing statements or making any necessary filings
with the United States Patent and Trademark Office or United States Copyright
Office) in, and Mortgages on, substantially all tangible and intangible assets
of Holdings, the Borrowers and each Guarantor (including accounts receivable,
inventory, cash, deposit accounts, equipment, investment property,

 

14



--------------------------------------------------------------------------------

intercompany notes, Intellectual Property, other general intangibles, owned (but
not leased) Real Property and proceeds of the foregoing); provided that security
interests in (i) Real Property shall be limited to the Mortgaged Properties and
(ii) Rolling Stock shall be limited to Rolling Stock included, or intended to be
included, as Eligible Rolling Stock; provided, further, that this clause
(d) shall not apply to any Term Collateral described in this clause (d), to the
extent a Term Collateral Release has occurred with respect to such Term
Collateral, specifically or by type or class (and has not been rescinded, as
contemplated in Section 6.18(d));

(e) none of the Collateral shall be subject to any Liens other than Permitted
Liens;

(f) except to the extent otherwise provided hereunder or under any Collateral
Document, the Collateral Agent shall have received (or obtained)
(i) counterparts of a Mortgage with respect to each Real Property required to be
delivered pursuant to Sections 4.01(a)(iii), 6.11, 6.13, 6.18 and the definition
of Eligible Real Property (the “Mortgaged Properties”) duly executed and
delivered by the record owner of such property, (ii) fully paid American Land
Title Association Lender’s Extended Coverage title policies or the equivalent or
other form available in each applicable jurisdiction (the “Mortgage Policies”)
insuring the Lien of each such Mortgage as a valid Lien on the property
described therein, free of any other Liens except Permitted Liens, together with
such endorsements, coinsurance and reinsurance as the Collateral Agent may
reasonably request, (iii) such new or existing surveys, new or existing
abstracts, new or existing appraisals, legal opinions and other documents as the
Collateral Agent may reasonably request with respect to any such Mortgaged
Property and (iv) a flood hazard certificate and, if required by the Flood
Disaster Protection Act of 1973, a flood insurance policy with respect to any
such Mortgaged Property; provided, that this clause (f) shall not apply to any
Term Collateral described in this clause (f), to the extent a Term Collateral
Release has occurred with respect to such Term Collateral, specifically or by
type or class (and has not been rescinded, as contemplated in Section 6.18(d));

(g) with respect to any Rolling Stock included, or intended to be included, as
Eligible Rolling Stock, the applicable Borrower Party shall, to the extent such
Rolling Stock is subject to a certificate of title (or similar) statute under
applicable Law, (i) deliver a certificate of title with respect thereto to the
Collateral Agent (or any agent or trustee acceptable to the Collateral Agent)
and (ii) cause such certificate of title to be registered with the applicable
Governmental Authority showing the Collateral Agent (or any agent or trustee
acceptable to the Collateral Agent) as the lienholder thereon, such that such
Rolling Stock is subject to a perfected first priority security interest in
favor of the Collateral Agent (subject only to Permitted Liens having priority
by operation of applicable Law); and

(h) with respect to any Non-Territorial Caribbean Party, the Administrative
Agent shall have received satisfactory evidence that it has a first-priority,
perfected security interest in Eligible Accounts and Eligible Inventory of such
Non-Territorial Caribbean Party under the laws of such Non-Territorial Caribbean
Party’s jurisdiction and will have available to it adequate remedies to enforce
such security interest and fully

 

15



--------------------------------------------------------------------------------

realize upon such Eligible Accounts and Eligible Inventory under the laws of
such Non-Territorial Caribbean Party’s jurisdiction.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent and the Lead Borrower, the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance or surveys in respect of such assets shall be excessive in view of the
benefits to be obtained by the Lenders therefrom or if such assets constitute
Term Collateral and a Term Collateral Release has occurred with respect to such
Term Collateral, specifically or by type or class (and has not been rescinded,
as contemplated in Section 6.18(d)).

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of local counsel opinions, third party
consents, title insurance and surveys with respect to particular assets
(including extensions beyond the Second Restatement Effective Date for the
perfection of security interests and obtaining such other items in respect of
the assets of the Loan Parties on such date as may be set forth in Schedule
6.13(c)) and/or where it reasonably determines, in consultation with the Lead
Borrower, that perfection cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Agreement
or the Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of Real Property entered into by any Loan Party, such Loan Party shall not be
required to take any action with respect to creation or perfection of security
interests with respect to such leases, (b) Liens required to be granted from
time to time pursuant to the Collateral and Guarantee Requirement shall be
subject to exceptions and limitations set forth in the Collateral Documents and,
to the extent appropriate in the applicable jurisdiction, as agreed between the
Administrative Agent and the Lead Borrower, (c) the Collateral and Guarantee
Requirement shall not apply to any of the following assets: (i) any fee-owned
Real Property that is not a Mortgaged Property and any leasehold interests in
Real Property, (ii) motor vehicles and other assets subject to certificates of
title (other than Rolling Stock included, or intended to be included, as
Eligible Rolling Stock), letter of credit rights and commercial tort claims,
(iii) assets of which a pledge thereof or a security interest therein is
prohibited by law or by agreements containing anti-assignment clauses not
overridden by the Uniform Commercial Code or other applicable law, (iv) any
assets as to which the Administrative Agent and the Lead Borrower agree that the
cost of obtaining such a security interest or perfection thereof are excessive
in relation to the value to the Lenders of the security to be afforded thereby,
(v) assets specifically requiring perfection through control agreements
(including, without limitation, deposit accounts and securities accounts) other
than as required pursuant to the cash management requirements herein, including
pursuant to Section 2.19, (vi) except with respect to the Caribbean Parties
(subject to Section 2.22), assets to the extent a security interest in such
assets would result in adverse tax consequences as reasonably determined by the
Borrower (it being understood that the Lenders shall not (except with respect to
Caribbean Parties) require the Borrower or any of its Subsidiaries to enter into
any security agreements or pledge agreements governed under foreign law), and
(vii) assets which constitute Term Collateral, to the extent a Term Collateral
Release has occurred with respect to such Term

 

16



--------------------------------------------------------------------------------

Collateral, specifically or by type or class (and has not been rescinded, as
contemplated in Section 6.18(d)).

Further, any other term or provision of this Agreement or any Loan Document to
the contrary notwithstanding (including any Acceptable Intercreditor Agreement
or other intercreditor agreement to which the Administrative Agent or the
Collateral Agent may be a party), the Administrative Agent and the Collateral
Agent may decline any Lien on any Real Property if (a) at the time the
Collateral Agent’s Lien would attach to such Real Property, the Collateral
Agent’s Lien on such Real Property would be subordinate to any Lien on such Real
Property securing Additional Permitted Debt and (b) the Administrative Agent
determines, in the exercise of its reasonable discretion, that the cost or
difficulty of accepting or obtaining a subordinate Lien on such Real Property
would, in terms of costs, regulatory oversight, or regulatory or internal policy
compliance, be excessive in view of the benefits to be obtained by the Lenders
therefrom.

Further, notwithstanding the foregoing provisions of this definition or anything
in this Agreement or any other Loan Document to the contrary, the Subordinated
Contribution Note shall at all times constitute Collateral subject to the
Security Agreement and may not be sold, transferred, contributed, distributed,
or otherwise disposed of by Holdings to any Person other than (i) in accordance
with the Security Agreement or (ii) if an Intermediate Holding Company is
formed, to such Intermediate Holding Company; provided that the transfer
restrictions set forth in this paragraph shall equally apply to such
Intermediate Holding Company.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, any Collateral Access Agreement, any
Blocked Account Agreement, any Mortgages, each of the mortgages, collateral
assignments, Security Agreement Supplements, security agreements, pledge
agreements or other similar agreements, instruments or documents delivered to
the Collateral Agent and the Lenders pursuant to Section 4.01(a)(iii), 6.11 or
6.13, the Guaranty and each of the other agreements, instruments or documents
that creates or purports to create a Lien or Guarantee in favor of any Agent for
the benefit of the Secured Parties.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower or a Restricted Subsidiary in the
ordinary course of business of such Borrower or Restricted Subsidiary.

“Commitment” means, with respect to each Lender, the aggregate commitments of
such Lender hereunder to make Credit Extensions (including Tranche A Loans and
Tranche A-1 Loans) to the Borrowers in the amount set forth opposite its name on
Schedule I hereto or as may subsequently be set forth in the Register from time
to time, as the same may be increased or reduced from time to time pursuant to
this Agreement.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Revolving Loans from one Type to the other, or (c) a continuation of LIBOR
Loans, pursuant to Section 2.03(a), which, if in writing, shall be substantially
in the form of Exhibit A.

 

17



--------------------------------------------------------------------------------

“Compensation Period” has the meaning specified in Section 2.14(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Concentration Account” mean Account No. 37235547964500758, ABA No. 121-000-248,
at Wells Fargo, titled in the name of “Performance Food Group, Inc., as security
for Wells Fargo, as Collateral Agent” or such other account as may be agreed to
by the Lead Borrower and the Administrative Agent.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any Test Period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees, securitization
fees or costs, amortization of intangible assets, and, without limitation,
Capitalized Software Expenditures of such Person and its Restricted Subsidiaries
for such period on a consolidated basis and determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any Test Period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication) by the following, in each case to the extent
deducted (and not added back) in determining Consolidated Net Income for such
period:

(i) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes (such as the Delaware
franchise tax, the Pennsylvania capital tax, Texas margin tax and provincial
capital taxes paid in Canada) and foreign withholding taxes and penalties and
interest relating to taxes of such Person paid or accrued during such period
deducted (and not added back) in calculating Consolidated Net Income; plus

(ii) Consolidated Interest Expense of such Person for such period (including
(x) net losses or any obligations under any Swap Contracts or other derivative
instruments entered into for the purpose of hedging interest rate risk, (y) bank
fees and (z) costs of surety bonds in connection with financing activities) to
the extent the same were deducted (and not added back) in calculating such
Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(iv) any fees, charges and expenses incurred during such period (other than
depreciation or amortization expense), in connection with any acquisition,
Investment, Disposition, issuance or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Second Restatement Effective Date and any such transaction undertaken but
not completed) and any charges or non-recurring merger costs incurred during
such period as a result of any such transaction; plus

 

18



--------------------------------------------------------------------------------

(v) the amount of any restructuring charges, integration costs, retention
charges, or other business optimization expenses, including, without limitation,
costs associated with improvements to IT and accounting functions, costs
associated with establishing new facilities, costs or reserves deducted (and not
added back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions and costs related to the
closure and/or consolidation of facilities; provided that for amounts in excess
of the Add-Back Cushion Amount (A) the aggregate amount added pursuant to this
clause (v) shall not exceed 15% of Consolidated EBITDA for such period and
(B) the aggregate amount added pursuant to this clause (v), together with the
aggregate amount added pursuant to clause (vi) and the third proviso of the
definition of Pro Forma Adjustment, shall not exceed 20% of Consolidated EBITDA
for such period (calculated in each case before giving effect to such add-backs
and Pro Forma Adjustments); provided further that upon request of the
Administrative Agent, the Borrowers shall furnish a certificate of a Responsible
Officer certifying that any such add-backs are reasonably identifiable and
factually supportable; plus

(vi) any non-recurring or unusual losses or expenses, severance, relocation
costs, payments made pursuant to the terms of change in control agreements that
Holdings or any of its Subsidiaries had entered into with employees of Holdings
or its Subsidiaries as of the Original Closing Date and curtailments or
modifications to pension and post-retirement employee benefit plans; provided
that for amounts in excess of the Add-Back Cushion Amount (A) the aggregate
amount added pursuant to this clause (vi) shall not exceed 15% of Consolidated
EBITDA for such period and (B) the aggregate amount added pursuant to this
clause (vi), together with the aggregate amount added pursuant to clause (v) and
the third proviso of the definition of Pro Forma Adjustment, shall not exceed
20% of Consolidated EBITDA for such period (calculated in each case before
giving effect to such add-backs and Pro Forma Adjustments); provided further
that upon request of the Administrative Agent, the Borrowers shall furnish a
certificate of a Responsible Officer certifying that any such add-backs are
reasonably identifiable and factually supportable; plus

(vii) any extraordinary losses; plus

(viii) stock option and any other equity-based compensation expenses; plus

(ix) any other non-cash charges, expenses or losses (collectively, the “Non-Cash
Charges”) including any write offs or write downs reducing Consolidated Net
Income for such period and any non-cash expense relating to the vesting of
warrants (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period); plus

 

19



--------------------------------------------------------------------------------

(x) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority Equity Interests of third parties in any non-wholly
owned Subsidiary deducted (and not added back) in such period in calculating
Consolidated Net Income; plus

(xi) the amount of management, monitoring, consulting, customary transaction and
advisory fees (including termination fees) and related indemnities and expenses
paid or accrued in such period to the Sponsors to the extent permitted under
Section 7.08 and deducted (and not added back) in such period in computing
Consolidated Net Income; plus

(xii) any costs or expense incurred by Holdings, the Lead Borrower or a
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such cost or expenses
are funded with cash proceeds contributed to the capital of Holdings or the Lead
Borrower; plus

(xiii) any net loss from disposed or discontinued operations; plus

(xiv) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

(xv) to the extent not already included in the Consolidated Net Income of such
Person and its Restricted Subsidiaries, notwithstanding anything to the contrary
in the foregoing, Consolidated EBITDA shall include the amount of proceeds
received from business interruption insurance and reimbursements of any expenses
and charges that are covered by indemnification or other reimbursement
provisions in connection with any investment or any sale, conveyance, transfer
or other disposition of assets permitted hereunder;

(b) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(i) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

(ii) any net income from disposed or discontinued operations; plus

(iii) any extraordinary, unusual or non-recurring revenue or gains; and

 

20



--------------------------------------------------------------------------------

(c) increased or decreased without duplication, as applicable, by any non-cash
adjustments resulting from the application of FASB Interpretation No. 45
(Guarantees).

There shall be included in determining Consolidated EBITDA for any Test Period,
without duplication, and subject to each of the applicable limitations set forth
above, (A) the Acquired EBITDA of any Person, property, business or asset
acquired by Holdings, any Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed by Holdings, such Borrower or such Restricted
Subsidiary during such period (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
including the commencement of activities constituting such business, and the
Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) for the purposes of
the definition of the term “Permitted Acquisition,” an adjustment in respect of
each Acquired Entity or Business equal to the amount of the Pro Forma Adjustment
with respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) as specified in a
certificate executed by a Responsible Officer and delivered to the Lenders and
the Administrative Agent. For purposes of determining the Consolidated Fixed
Charge Coverage Ratio, there shall be excluded in determining Consolidated
EBITDA for any period the Disposed EBITDA of any Person, property, business or
asset (other than an Unrestricted Subsidiary) sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by any Borrower or
any Restricted Subsidiary during such period (each such Person, property,
business or asset so sold or disposed of, a “Sold Entity or Business”) and the
Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each a “Converted Unrestricted
Subsidiary”), based on the actual Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer or disposition).

“Consolidated Fixed Charge Coverage Ratio” means, with respect to Holdings, the
Borrowers and their respective Restricted Subsidiaries for any Test Period for
which financial information is available prior to the date of calculation, the
ratio of (a)(i) Consolidated EBITDA of Holdings, the Borrowers and their
respective Restricted Subsidiaries for such period plus (ii) Net Cash Proceeds
of capital contributions received or Permitted Equity Issuances made during such
period to the extent used to make payments on account of Debt Service Charges or
Taxes, except that only Specified Equity Contributions (and no other equity
contributions) may be included for purposes of the calculation of the
Consolidated Fixed Charge Coverage Ratio under, and as provided in Section 6.17
hereof minus (iii) taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes (such as the Delaware
franchise tax, the Pennsylvania capital tax, Texas margin tax and provincial
income taxes paid in Canada) and foreign withholding taxes and penalties and
interest relating to taxes, net of cash refunds received, of Holdings, the
Borrowers and their respective Restricted Subsidiaries paid in cash during such
period minus (iv) Unfinanced Capital Expenditures made by Holdings, the
Borrowers and their respective Restricted Subsidiaries during such period minus
(v) Restricted Payments made pursuant to Sections 7.06(h) and (k), to (b) Debt
Service Charges payable by

 

21



--------------------------------------------------------------------------------

Holdings, the Borrowers and their respective Restricted Subsidiaries in cash
during such period. In calculating the Consolidated Fixed Charge Coverage Ratio
for purposes of Sections 6.17 and 6.02(a), no Restricted Subsidiaries that are
Foreign Subsidiaries shall be included in such calculations; provided that the
amount of any dividends or other distributions from any Restricted Subsidiary
that is a Foreign Subsidiary actually received by a Loan Party in cash during
such period shall be included in the computation of Consolidated EBITDA for such
purposes. In calculating the Consolidated Fixed Charge Coverage Ratio for the
purposes of Section 7.01(dd), 7.02(j), 7.02(n), 7.03(n), 7.05(f), 7.06(k), or
7.12(a)(vi), the Lead Borrower may elect to include in or exclude from the
calculation thereof any Restricted Subsidiary that is a Foreign Subsidiary;
provided that, notwithstanding the exclusion of any Restricted Subsidiary that
is a Foreign Subsidiary from such calculation, the amount of any dividends or
other distributions from any Restricted Subsidiary that is a Foreign Subsidiary
actually received by a Loan Party in cash during such period shall be included
in the computation of Consolidated EBITDA for such purposes. Any such inclusion
or exclusion, as the case may be, shall be for the entire twelve-month
calculation period, or if less, the entire period during which any such Person
was a Restricted Subsidiary. In addition, for purposes of calculating the
Consolidated Fixed Charge Coverage Ratio and the component definitions thereof,
the payment of any interest, fees or principal required to be included in the
calculation thereof, notwithstanding that such payments are or may be required
to be paid on a date other than the last day of a fiscal month or fiscal
quarter, shall be deemed made on the last day of the fiscal month or fiscal
quarter, as applicable, nearest occurring to such actual payment date. For the
avoidance of doubt, in calculating Consolidated Fixed Charge Coverage Ratio and
the component definitions thereof (a) in the case of Indebtedness for borrowed
money for which monthly payments are required, there shall be included no more
than one (1) payment in any fiscal month or twelve (12) payments in any fiscal
year and (b) in the case of Indebtedness for borrowed money for which quarterly
payments are required, there shall be included no more than one (1) payment in
any fiscal quarter or four (4) payments in any fiscal year.

“Consolidated Interest Expense” means, with respect to any Person for any Test
Period, without duplication, the sum of:

(a) consolidated interest expense with respect to Indebtedness of such Person
and its Restricted Subsidiaries for such period, determined in accordance with
GAAP; plus

(b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) consolidated interest income for such period.

For purposes of the foregoing, interest expense of Holdings and its Restricted
Subsidiaries shall be determined after giving effect to any net payments made or
received by such Persons with respect to interest rate Swap Contracts. In
addition, financing fees payable on the Second Restatement Effective Date shall
not be included in Consolidated Interest Expense.

“Consolidated Net Income” means, with respect to any Person for any Test Period,
the aggregate of the Net Income, of such Person and its Restricted Subsidiaries
for such period, on a

 

22



--------------------------------------------------------------------------------

consolidated basis, and otherwise determined in accordance with GAAP; provided,
however, that, without duplication,

(a) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period,

(b) any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded,

(c) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or abandonments or the sale or other
disposition of any Equity Interests of any Person other than in the ordinary
course of business shall be excluded,

(d) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
first Person shall be increased by the amount of dividends or distributions or
other payments that are actually paid in cash (or to the extent converted into
cash) to the first Person or a Restricted Subsidiary thereof in respect of such
period,

(e) solely for the purpose of calculating the Available Amount, the Net Income
for such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of its Net Income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived, provided that Consolidated Net
Income of such Person will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) or Cash Equivalents to such Person or a Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein,

(f) effects of adjustments (including the effects of such adjustments pushed
down to such Person and its Restricted Subsidiaries) in the inventory (including
any impact of changes to inventory valuation policy methods, including changes
in capitalization of variances), property and equipment, software, goodwill,
other intangible assets, in-process research and development, deferred revenue
and debt line items in such Person’s consolidated financial statements pursuant
to GAAP resulting from the application of purchase accounting in relation to any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,

 

23



--------------------------------------------------------------------------------

(g) any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Swap Contracts or (iii) other
derivative instruments shall be excluded,

(h) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(i)(i) any non-cash compensation charge or expense, including any such charge
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights and (ii) any cash charges associated with the
rollover, acceleration or payout of Equity Interests by management or other
employees of Holdings or any of its direct or indirect parent companies or
Restricted Subsidiaries resulting from the application of Statement of Financial
Accounting Standards No. 123R shall be excluded, and

(j) the following items shall be excluded:

(i) any net unrealized gain or loss (after any offset) resulting in such period
from obligations under any Swap Contracts and the application of Statement of
Financial Accounting Standards No. 133; and

(ii) any net gain or loss (after any offset) resulting in such period from
currency translation gains or losses including those (x) related to currency
re-measurements of Indebtedness and intercompany loans and (y) resulting from
hedge agreements for currency exchange risk.

“Consolidated Secured Net Debt” means Consolidated Total Net Debt minus the
portion of Indebtedness of Holdings, the Borrower or any Restricted Subsidiary
included in Consolidated Total Net Debt that is not secured by any Lien on
property or assets of Holdings, the Borrower or any Restricted Subsidiary (it
being understood and agreed, for the avoidance of doubt, that any obligations in
respect of the Excluded Sale-Leasebacks shall be deemed not to be Consolidated
Secured Net Debt).

“Consolidated Secured Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Secured Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA of Holdings, the Borrower and its
Restricted Subsidiaries for such Test Period.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of Holdings, the Borrower and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with any
Permitted Acquisition), consisting of Indebtedness for borrowed money,
Attributable Indebtedness, and debt obligations evidenced by promissory notes or
similar instruments;

 

24



--------------------------------------------------------------------------------

provided that Consolidated Total Debt shall not include Indebtedness (i) in
respect of letters of credit, except to the extent of unreimbursed amounts
thereunder; provided further that any unreimbursed amount under commercial
letters of credit shall not be counted as Consolidated Total Debt until three
Business Days after such amount is drawn and (ii) of Unrestricted Subsidiaries;
it being understood, for the avoidance of doubt, that obligations under (i) Swap
Contracts and (ii) the Subordinated Contribution Note do not constitute
Consolidated Total Debt.

“Consolidated Total Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of Holdings, the Borrower and its Restricted
Subsidiaries for such Test Period.

“Consolidated Total Net Debt” means, as of any date of determination,
Consolidated Total Debt, minus the aggregate amount of cash and Cash Equivalents
(other than Restricted Cash) on the balance sheet of Holdings, the Borrower and
its Restricted Subsidiaries as of such date.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent,

(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(b) to advance or supply funds

(i) for the purchase or payment of any such primary obligation, or

(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA”.

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA”.

 

25



--------------------------------------------------------------------------------

“Cost” means the cost of the Loan Parties’ Inventory as determined in accordance
with the Lead Borrower’s Accounting Policy in effect on the Second Restatement
Effective Date and furnished to the Administrative Agent as reported on the Loan
Parties’ perpetual inventory report, as such policy may be modified with the
consent of the Administrative Agent, whose consent will not be unreasonably
withheld.

“Credit Extensions” means, as of any date of determination, the sum of (a) the
principal balance of all Loans (including Swingline Loans) then outstanding, and
(b) the then amount of the Letter of Credit Outstandings.

“Credit Party” means (a) the Lenders, (b) the Agents and their respective
Affiliates and branches, (c) each Issuing Bank, (d) the Swingline Lender and
(e) the successors and permitted assigns of each of the foregoing.

“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit I among a Loan Party, a customs broker or other carrier, and
the Collateral Agent, in which the customs broker or other carrier acknowledges
that it has control over and holds the documents evidencing ownership of the
subject Inventory or other property for the benefit of the Collateral Agent, and
agrees, upon notice from the Collateral Agent (which notice shall be delivered
only upon the occurrence and during the continuance of an Event of Default), to
hold and dispose of the subject Inventory and other property solely as directed
by the Collateral Agent.

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties. All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agents or the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the DDAs.

“Debt Fund Affiliate” means (i) any fund managed by, or under common management
with, GSO Capital Partners LP, (ii) any fund managed by GSO Debt Fund Management
LLC, Blackstone Debt Advisors L.P., Blackstone Distressed Securities Advisors
L.P., Blackstone Mezzanine Advisors L.P. or Blackstone Mezzanine Advisors II
L.P., and (iii) any other Affiliate of Holdings that is a bona fide diversified
debt fund.

“Debt Service Charges” means, for any period, the sum of (a) Consolidated
Interest Expense paid in cash for such period, plus (b) scheduled principal
payments of Indebtedness for borrowed money, including the full amount of any
non-recourse Indebtedness (excluding the Obligations, but including, without
limitation, Capitalized Lease Obligations) for such period, plus (c) scheduled
mandatory payments on account of Disqualified Equity Interests (whether in the
nature of dividends, redemption, repurchase or otherwise) required to be made
during such period, in each case determined in accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

26



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a LIBOR Loan, the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate) otherwise applicable
to such Loan plus 2.0% per annum, in each case, to the fullest extent permitted
by applicable Laws.

“Defaulting Lender” means, subject to Section 2.24(b), any Lender that (a) has
failed to (i) fund all or any portion of its Revolving Loans within two
(2) Business Days of the date such Revolving Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Lead
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Lead Borrower, the
Administrative Agent or any Issuing Bank or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Revolving Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Lead Borrower, to
confirm in writing to the Administrative Agent and the Lead Borrower that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Lead Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.24(b)) upon delivery of written
notice of such determination to the Lead Borrower, each Issuing Bank, the
Swingline Lender and each Lender.

 

27



--------------------------------------------------------------------------------

“Designated Account” has the meaning specified in Section 2.19(c).

“Designated Amount” means any and all of the following: (a) Net Cash Proceeds of
capital contributions received or Permitted Equity Issuances (and specifically
excluding the proceeds of any Specified Equity Contribution or any issuance of
Disqualified Equity Interests); (b) Net Cash Proceeds of any Casualty Event
and/or Disposition, other than the portion thereof attributable to Collateral
subject to the Borrowing Base; (c) net cash proceeds of any incurrence of
Indebtedness by a Loan Party (but excluding the proceeds of any such
Indebtedness to the extent it constitutes a Permitted Refinancing or is
otherwise applied to any repayment of Indebtedness); (d) the proceeds of any
distribution or dividend made to a Loan Party by any Subsidiary which is not a
Loan Party; (e) the proceeds of any Investment in the form of a loan made by a
Non-Loan Party to a Loan Party in accordance with Section 7.02(d)(iii); (f) the
net cash proceeds of any judgment in favor of a Loan Party or the net cash
proceeds of any claim of indemnification in favor of a Loan Party (with “net
cash proceeds,” for purposes of this clause (f) including, among other things,
all legal fees and costs incurred by a Loan Party in obtaining such judgment or
payment thereof, to the extent not reimbursed by insurance or the Person making
payment of such judgment); and (g) any other amount received by a Loan Party
from an extraordinary, non-recurring, unusual, or other event customarily
considered to be a one-time event, but only to the extent the Administrative
Agent consents, in writing and in its reasonable discretion, to such amount
constituting a “Designated Amount.”

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by Holdings, a Borrower or a Restricted Subsidiary in
connection with a Disposition pursuant to Section 7.05(j) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation (which amount will be reduced
by the fair market value of the portion of the non-cash consideration converted
to cash within 180 days following the consummation of the applicable
Disposition).

“Designated Funds” means funds which (a) constitute Designated Amounts which are
actually received by a Loan Party after the Second Amendment Effective Date;
(b) are the subject of a written notice from the Lead Borrower to the
Administrative Agent which (i) is delivered to the Administrative Agent within
60 days after such funds are received by a Loan Party; (ii) sets forth the
amount of such funds and states that such funds are Designated Funds; and
(iii) identifies the related Designated Amount; (c) are on deposit in a Blocked
Account (unless applied to the Obligations as contemplated in the definition of
“Designated Reserve”); and (d) have not, before their designation as Designated
Funds as contemplated in this definition, been applied to the payment of any
amount or payment by any Loan Party (other than to the Obligations as
contemplated in the definition of “Designated Reserve”); provided, however, that
such funds shall automatically cease to be Designated Funds upon the earliest to
occur of (A) the date which is 180 days after such funds were received by a Loan
Party; (B) the date on which the Lead Borrower states, in a written notice
delivered to the Administrative Agent, that such funds are no longer to be
considered Designated Funds; and (C) the date on which such funds are applied to
a Restricted Debt Payment under Section 7.12(a)(vi)(D).

“Designated Reserve” means a reserve established from time to time by the
Administrative Agent in respect of Designated Funds; provided, however, that
(a) the Administrative Agent shall not establish a Designated Reserve except to
the extent Designated

 

28



--------------------------------------------------------------------------------

Funds have been applied to the Obligations (whether because the Lead Borrower
elected to apply such funds to the Obligations, because such funds have been
applied to the Obligations pursuant to Section 2.19, or otherwise); (b) such
reserve shall be eliminated to the extent such funds lose their status as
Designated Funds (as contemplated in the proviso of the definition of
“Designated Funds”); and (c) as contemplated in the definition of “Reserves,”
such reserve shall not be included for purposes of calculating average daily
Excess Availability for purposes of determining the Applicable Rate or
calculating Unused Fees.

“Disbursement Accounts” has the meaning provided in Section 2.19(e).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any Test Period, the amount for such
period of Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer, abandonment or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith; provided
that “Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person. Derivations of the
word “Dispose” (such as “Disposed”) are used with like meaning in this
Agreement.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Maturity Date.

“Disqualified Lender” has the meaning provided in Section 10.07(b).

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Eligible Accounts” means, as of any date of determination, each Account owing
to a Borrower Party that arises in the ordinary course of business of any
Borrower Party (consistent with past practices and undertaken in good faith)
from the sale of goods (or rendition of services)

 

29



--------------------------------------------------------------------------------

and is payable in Dollars. Without limiting the foregoing, no Account shall be
an Eligible Account if:

(a) it is unpaid within 60 days following its due date or 90 days following the
original invoice date;

(b) 50% or more of the Accounts owing by the Account Debtor are not Eligible
Accounts under the foregoing clause (a);

(c) when aggregated with other Accounts owing by the Account Debtor, it exceeds
20% of the aggregate Eligible Accounts (or such higher percentage as the
Administrative Agent may establish for the Account Debtor from time to time (but
only to the extent of such excess));

(d) it does not conform in all material respects, with the representations,
warranties or covenants contained in this Agreement or any other Loan Document;

(e) it is owing by a creditor or supplier, or is otherwise subject to a
potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility, including
in the case of a creditor or supplier, shall be limited to the amount of such
offset, counterclaim, dispute, deduction, discount, recoupment, reserve,
defense, chargeback, credit or allowance);

(f) an Insolvency Proceeding has been commenced by or against the Account
Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, or is not
Solvent;

(g) the Account Debtor is not organized (or have its principal offices or
assets) in (i) the United States, (ii) Canada (other than the Province of
Québec), (iii) the U.S. Virgin Islands, (iv) the Commonwealth of Puerto Rico or
(v) with respect to the Accounts of any Caribbean Party, the jurisdiction of
such Caribbean Party;

(h) it is owing by a Government Authority, unless the Account Debtor is (i) a
United States military base or (ii) otherwise the United States or any
department, agency or instrumentality thereof and, solely with respect to this
clause (ii), the Account has been assigned to the Administrative Agent in
compliance with the Assignment of Claims Act (unless the Administrative Agent,
in its sole discretion, has agreed to the contrary in writing);

(i) it is not subject to a duly perfected, first priority Lien in favor of the
Collateral Agent (subject to Permitted Liens having priority by operation of
applicable Law), or is subject to any other Lien (other than Permitted Liens);

(j) the goods giving rise to it have not been delivered to and accepted by the
Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale;

 

30



--------------------------------------------------------------------------------

(k) it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment;

(l) its payment has been extended, compromised, settled or otherwise modified or
discounted, except discounts or modifications granted by a Borrower Party in the
ordinary course of business and that are reflected in the calculation of the
Borrowing Base, or it arises from a sale on a cash on delivery basis;

(m) it arises from a sale to an Affiliate, or from a sale on a bill and hold,
guaranteed sale, sale or return, sale on approval, consignment, or other
repurchase or return basis;

(n) it represents a progress billing or retainage;

(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof;

(p) it arises from an unbilled sale;

(q) Acquired Accounts, except to the extent included in the calculation of the
Tranche A Borrowing Base as provided in the definition thereof.

Any Accounts that are not Eligible Accounts shall nevertheless be part of the
Collateral to the extent provided in the Collateral Documents.

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“Eligible In-Transit Inventory” means, as of any date of determination without
duplication of other Eligible Inventory, Inventory (a) which has been shipped
from any location for receipt by a Borrower Party within sixty (60) days of the
date of determination but which in either case has not yet been received by a
Borrower Party, (b) for which the purchase order is in the name of a Borrower
Party and title has passed to a Borrower Party, (c) for which the document of
title, to the extent applicable, reflects a Borrower Party as consignee (along
with delivery to a Borrower Party of the documents of title, to the extent
applicable, with respect thereto), (d) as to which the Collateral Agent has
control over the documents of title, to the extent applicable, which evidence
ownership of the subject Inventory (such as by the delivery of a Customs Broker
Agreement if the documents of title are negotiable), and (e) which otherwise is
not excluded from the definition of Eligible Inventory. Eligible In-Transit
Inventory shall not include Inventory accounted for as “in transit” by the Lead
Borrower by virtue of such Inventory’s being in transit between the Borrower
Parties’ locations or in storage trailers at the Borrower Parties’ locations;
rather such Inventory shall be treated as “Eligible Inventory” if it satisfies
the conditions therefor.

Any Inventory that is not Eligible In-Transit Inventory shall nevertheless be
part of the Collateral to the extent provided in the Collateral Documents.

 

31



--------------------------------------------------------------------------------

“Eligible Inventory” means, as of any date of determination, without
duplication, items of Inventory owned by a Borrower Party that are finished
goods, merchantable and readily saleable to the public in the ordinary course
and that are not excluded as ineligible by virtue of one or more of the criteria
set forth below (without duplication of any Reserves established by the
Administrative Agent). None of the following shall be deemed to be Eligible
Inventory:

(a) Inventory with respect to which a Borrower Party does not have good, valid
and marketable title thereto;

(b) Inventory (other than any Eligible In-Transit Inventory) that (i) is not
located in (A) the United States of America, (B) the U.S. Virgin Islands,
(C) the Commonwealth of Puerto Rico or (D) with respect to any Caribbean Party,
the jurisdiction of such Caribbean Party or (ii) at a location that is not owned
or leased by the Borrower Parties, except to the extent that the Borrower
Parties have furnished the Collateral Agent with (A) any Uniform Commercial Code
financing statements or other filings that the Collateral Agent may reasonably
determine to be necessary to perfect its security interest in such Inventory at
such location and (B) either reserves equal to three months’ rent or such other
Reserves reasonably satisfactory to the Administrative Agent have been
established with respect thereto, or a Collateral Access Agreement executed by
the Person owning any such location on terms reasonably acceptable to the
Collateral Agent;

(c) Inventory that represents goods which (i) are damaged, defective, slow
moving, obsolete, “seconds,” or otherwise unfit for sale or unmerchantable and
goods that have been returned or repossessed, (ii) are to be returned to the
vendor and which is no longer reflected in the Borrower Parties’ stock ledger,
(iii) are special-order food items salable only to that specific customer,
proprietary non-food items, work in process or raw materials, or (iv) are bill
and hold goods;

(d) Except as otherwise agreed by the Administrative Agent, Inventory that
represents goods that do not conform in all material respects to the
representations, warranties and covenants contained in this Agreement or any of
the other Loan Documents;

(e) Inventory that is not subject to a perfected first priority security
interest in favor of the Collateral Agent (subject only to Permitted Liens
having priority by operation of applicable Law), or is subject to any other Lien
(other than Permitted Liens), or is leased by or is on consignment to a Borrower
Party or is subject to a deposit or down payment, or that is not solely owned by
a Borrower Party;

(f) Inventory which consists of samples, labels, bags, packaging or shipping
materials, display items, replacement or spare parts or manufacturing supplies
and other similar non-merchandise categories;

(g) Inventory as to which casualty insurance in compliance with the provisions
of Section 6.07 hereof is not in effect;

 

32



--------------------------------------------------------------------------------

(h)(i) Inventory which has been sold but not yet delivered, unless such sale is
evidenced by a valid purchase order and does not constitute an Eligible Account,
or (ii) Inventory to the extent that any Borrower Party has accepted a deposit
therefor and which is no longer reflected in the Borrower Parties’ stock ledger;

(i) Inventory that is not reflected in the details of a current perpetual
inventory report;

(j) Inventory that does not meet all standards imposed by any Governmental
Authority;

(k) Inventory that is subject to any license or other arrangement that restricts
the Borrower Party’s or the Administrative Agent’s right to dispose of such
Inventory, unless the Administrative Agent has received an appropriate lien
waiver;

(l) Inventory consisting of food that is proprietary to a customer of a Borrower
Party if such Inventory is not the subject of a contract that is in full force
and effect at such time between the applicable Borrower Party and such customer;
provided, however, that, if the applicable Borrower Party and the applicable
customer are continuing to do business under the terms of an expired contract
and if not more than ninety (90) days shall have elapsed since the expiration of
such contract, then Inventory consisting of food that is proprietary to such
customer shall not be excluded from “Eligible Inventory” pursuant to this clause
(l) for such (90) day period; provided, further that, no more than $5,000,000 in
the aggregate at any time for all customers of the Borrower Party shall be
included as “Eligible Inventory” pursuant to the immediately preceding proviso;
and

(m) Acquired Inventory, except to the extent included in the calculation of the
Tranche A Borrowing Base as provided in the definition thereof.

Any Inventory that is not Eligible Inventory shall nevertheless be part of the
Collateral to the extent provided in the Collateral Documents.

“Eligible Real Property” means each parcel of Real Property set forth on
Schedule 1.01E hereto and Additional Real Property that, in each case, satisfies
each of the following criteria:

(a) which is (i) owned in fee simple by a Borrower Party (other than a Caribbean
Party) or (ii) (A) a leasehold interest pursuant to a lease under which the
applicable Borrower Party (other than a Caribbean Party) has the right to
acquire a fee simple ownership interest in such leased property (including the
land and the buildings and improvements thereon) at any time solely upon the
payment of a nominal purchase price in respect of such property, (B) a leasehold
interest pursuant to a long-term (i.e., fifteen (15) years or longer) ground
lease under which the applicable Borrower Party (other than a Caribbean Party)
leases the land but owns the buildings and improvements on such land, or (C) an
ownership interest in Real Property combining all or some of the elements in the
foregoing clauses (A) and (B), so long as in each case, the leasehold or other
mortgage and/or ground lease assignment and related third-party consents
required

 

33



--------------------------------------------------------------------------------

to obtain such mortgage and/or assignment shall permit such property interests
to be acquired by the Collateral Agent at a nominal or no cost and the
Collateral Agent shall have the right to exercise all such equivalent remedies
that would otherwise be available to the Collateral Agent with respect to a
Mortgage on Real Property owned in fee simple by a Borrower Party (including the
right to dispose of the related land (in fee simple or by ground lease
assignment) and the buildings and improvements thereon as a unit to a third
party on market terms), all pursuant to terms, conditions and documentation in
form and substance reasonably satisfactory to the Administrative Agent;

(b) which is subject to a first priority, perfected security interest in favor
of the Collateral Agent (subject only to Permitted Liens having priority by
operation of law and those set forth in Sections 7.01(g) and (y)), and is
subject to no other Lien (other than Permitted Liens);

(c) which is located in the continental United States;

(d) which is not subject to any environmental conditions contrary to the
internal credit policies of the Administrative Agent in its sole discretion;

(e) which otherwise conforms in all material respects to the representations,
warranties and covenants contained in this Agreement and the other Loan
Documents (including the requirements of the Collateral and Guarantee
Requirement and Sections 6.11 and 6.13, in each case as if such provisions were
directly applicable to such Real Property);

(f) for which the Administrative Agent shall have received with respect to such
Real Property, all in form and substance reasonably satisfactory to the
Administrative Agent: (i) an environmental assessment prepared by an
environmental consultant satisfactory to the Administrative Agent the results of
which shall be reasonably satisfactory to the Administrative Agent; (ii) an ALTA
Loan Title Insurance Policy, issued by an insurer reasonably acceptable to the
Administrative Agent, insuring the Collateral Agent’s Lien on such Real Property
and containing such endorsements as the Administrative Agent may reasonably
require; (iii) copies of all documents of record concerning such Real Property
as shown on the commitment for the ALTA Loan Title Insurance Policy referred to
above; (iv) certificates of insurance reflecting all insurance policies required
to be maintained with respect to such Real Property by this Agreement, the
applicable Mortgage or any other Loan Documents and the Administrative Agent is
named loss payee thereon; (v) a new or an existing survey with respect to such
Real Property which is sufficient to enable the title insurer to remove the
standard survey exception from the title policy referred to in clause (ii) above
and to issue any survey-dependent endorsement to such policy reasonably
requested by the Administrative Agent; (vi) a flood insurance policy concerning
such Real Property endorsement, if required by the Flood Disaster Protection Act
of 1973; (vii) a Real Property Appraisal; and (viii) an opinion from local real
estate counsel covering such matters as the Administrative Agent may reasonably
request; and

 

34



--------------------------------------------------------------------------------

(g) which has not been the subject of any Term Collateral Release or Term
Collateral Subordination, specifically or by type or class, which, as of any
relevant time of determination, has not been rescinded, as contemplated in
Section 6.18(d).

Any Real Property that is not Eligible Real Property shall nevertheless be part
of the Collateral to the extent provided in the Collateral Documents (except to
the extent such Real Property has been the subject of a Term Collateral Release,
specifically or by type or class, which has not been rescinded, as contemplated
in Section 6.18(d)).

“Eligible Rolling Stock” means, as of any date of determination, Rolling Stock
owned by a Borrower Party (other than a Caribbean Party) that are not excluded
as ineligible by virtue of one or more of the criteria set forth below (without
duplication of any Reserves established by the Administrative Agent). None of
the following shall be deemed to be Eligible Rolling Stock:

(a) Rolling Stock with respect to which a Borrower Party does not have good,
valid and marketable title thereto;

(b) Rolling Stock that is not represented by a certificate of title and/or is
not subject to a certificate of title (or similar) statute under applicable Law,
except for Rolling Stock consisting of trucks used for back haul and yard
tractors, which, consistent with their use in the ordinary course of business,
are not required to be represented by a certificate of title and/or are not
subject to a certificate of title (or similar) statute under applicable Law;

(c) Rolling Stock that is not subject to a perfected first priority security
interest in favor of the Collateral Agent (subject only to Permitted Liens
having priority by operation of applicable Law), or is subject to any other Lien
(other than Permitted Liens), or is leased by a Borrower Party or is subject to
a deposit or down payment, or that is not solely owned by a Borrower Party;

(d) To the extent such Rolling Stock is subject to a certificate of title,
Rolling Stock for which the applicable Borrower Party (i) has not delivered a
certificate of title with respect thereto to the Collateral Agent (or any agent
or trustee acceptable to the Collateral Agent) and (ii) has not caused such
certificate of title to be registered with the applicable Governmental Authority
showing the Collateral Agent (or any agent or trustee acceptable to the
Collateral Agent) as the lienholder thereon, such that such Rolling Stock is
subject to a perfected first priority security interest in favor of the
Collateral Agent;

(e) Rolling Stock that is subject to any license, lease or other arrangement
that restricts the Borrower Party’s or the Administrative Agent’s right to
dispose of such Rolling Stock, unless the Administrative Agent has received an
appropriate lien waiver;

(f) Rolling Stock that is not located within the continental United States;

(g) Rolling Stock that is not properly registered in one of the states of the
United States to any Borrower Party (other than a Caribbean Party);

 

35



--------------------------------------------------------------------------------

(h) Rolling Stock that does not meet all standards imposed by any Governmental
Authority;

(i) Rolling Stock that (i) is not in reasonable repair and working order
(ordinary wear and tear excepted) or not being used in the ordinary course of
business, (ii) is obsolete, damaged or defective or otherwise unusable or
(iii) is more than eight (8) years old (as measured by model year) at the time
that it is added to Eligible Rolling Stock;

(j) Rolling Stock that has not been the subject of a Rolling Stock Appraisal;

(k) Rolling Stock as to which casualty insurance in compliance with the
provisions of Section 6.07 hereof is not in effect;

(l) Rolling Stock which does not conform in all material respects to the
covenants, warranties and representations in this Agreement and the other Loan
Documents respecting Eligible Rolling Stock;

(m) Rolling Stock owned by a Person that becomes a Borrower Party following the
Second Restatement Effective Date or Rolling Stock acquired in a Permitted
Acquisition, unless the Administrative Agent shall have received or conducted
(i) Rolling Stock Appraisals of such Rolling Stock and (ii) such other due
diligence as the Administrative Agent may reasonably require, all of the results
of the foregoing to be reasonably satisfactory to the Administrative Agent. As
long as the Administrative Agent has received reasonable prior notice of such
Permitted Acquisition and the Borrower Parties reasonably cooperate (and cause
the Person being acquired to reasonably cooperate) with the Administrative
Agent, the Administrative Agent shall use commercially reasonable efforts to
complete such due diligence and a related appraisal on or prior to such Person
becoming a Borrower Party or the closing date of such Permitted Acquisition; or

(n) which has not been the subject to any Term Collateral Release or Term
Collateral Subordination, specifically or by type or class, which, as of any
relevant time of determination, has not been not been rescinded, as contemplated
in Section 6.18(d)).

Any Rolling Stock that is not Eligible Rolling Stock shall nevertheless be part
of the Collateral to the extent provided in the Collateral Documents (except to
the extent such Rolling Stock has been the subject of a Term Collateral Release,
specifically or by type or class, which has not been rescinded, as contemplated
in Section 6.18(d)).

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

36



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Laws relating to pollution, the
protection of the environment, natural resources or to the release of any
Hazardous Materials into the environment, or, to the extent relating to exposure
to Hazardous Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.

“Equipment” means (x) any “equipment” as such term is defined in Article 9 of
the Uniform Commercial Code and in any event, shall include, but shall not be
limited to, all machinery, equipment, furnishings, appliances, furniture,
fixtures, tools, and vehicles (including Rolling Stock) and (y) and any and all
additions, substitutions and replacements of any of the foregoing and all
accessions thereto, wherever located, whether or not at any time of
determination incorporated or installed therein or attached thereto, and all
replacements therefore, together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as a termination under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of Withdrawal Liability or notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA (or, after the effectiveness of the Pension Act, is in
endangered or critical status, within the meaning of

 

37



--------------------------------------------------------------------------------

Section 305 of ERISA); (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which could reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate; (g) on and after the effectiveness of the Pension Act, a
determination that any Pension Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4)(A) of ERISA or
Section 430(i)(4)(A) of the Code); (h) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 of the Code and
Section 302 of ERISA or (i) the failure to make by its due date a required
contribution under Section 430(j) of the Code.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Availability” means, on any date of determination, (a) the Loan Cap
minus (b) the aggregate outstanding amount of Credit Extensions to, or for the
account of, the Borrowers.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Intellectual Property” means the following trademarks: West Creek,
Ridgecrest, Piancone, Roma, Braveheart and Silver Source, which shall at all
times constitute Collateral.

“Excluded Property” means, collectively or individually, the properties subject
to the (a) Deed of Lease Agreement by and between Lebanon TN Statutory Trust and
Performance Food Group, Inc. (as successor to PFG-Lester Broadline, Inc.), dated
June 27, 2003, as amended; (b) Deed of Lease Agreement by and between Morristown
TN Statutory Trust and Performance Food Group, Inc. (as successor to Hale
Brothers Summit, Inc.), dated June 27, 2003, as amended; (c) Lease Agreement by
and between Warrior Trail-DFW, LLC and Performance Food Group, Inc. (as
successor to Thoms-Proestler Company, LLC), dated January 31, 2007, as amended;
(d) Deed of Lease Agreement by and between Richmond VA Statutory Trust and
Performance Food Group, Inc. (as successor to Performance Food Group Company),
dated June 27, 2003, as amended; (e) Deed of Lease Agreement by and between
Temple TX Statutory Trust and Performance Food Group , Inc. (as successor to
Performance Food Group of Texas, L.P.), dated June 27, 2003, as amended;
(f) Deed of Lease Agreement by and between Ranco-RIC, LLC and Performance Food
Group, Inc. (as successor to Virginia Foodservice Group, Inc.), dated
September 11, 2002, as amended; and (g) Deed of Lease Agreement by and between
QFI-Little Rock, AR, LLC and Performance Food Group, Inc. (as successor to
Quality Foods, Inc.) dated March 26, 2004, as amended.

“Excluded Sale-Leasebacks” means the Sale-Leasebacks related to the Excluded
Property.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary (other than a Subsidiary that is a Subsidiary Guarantor and is not
permitted to become an Unrestricted Subsidiary pursuant to Section 7.15),
(b) each Subsidiary listed on Schedule 1.01D

 

38



--------------------------------------------------------------------------------

hereto, (c) any Subsidiary that is prohibited by applicable Law from
guaranteeing the Obligations, (d) any Foreign Subsidiary (other than a Caribbean
Party) and any Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary
(other than a Caribbean Party), (e) any Restricted Subsidiary acquired pursuant
to a Permitted Acquisition financed with secured Indebtedness incurred pursuant
to Section 7.03(g) and each Restricted Subsidiary thereof that guarantees such
Indebtedness (provided that each such Restricted Subsidiary shall cease to be an
Excluded Subsidiary under this clause (e) if such secured Indebtedness is repaid
or becomes unsecured or if such Restricted Subsidiary ceases to guarantee such
secured Indebtedness, as applicable), (f) any other Subsidiary with respect to
which, in the reasonable judgment of the Lead Borrower (confirmed in writing by
notice to the Administrative Agent), the cost or other consequences (including
any adverse tax consequences) of providing a Guarantee shall be excessive,
(g) each Unrestricted Subsidiary, (h) any “not-for-profit” Subsidiary, (i) any
Captive Insurance Subsidiary and (j) any special purpose entity.

“Existing Commitment” has the meaning specified in Section 2.23(a).

“Existing Credit Agreement” has the meaning set forth in the introductory
paragraphs to this Agreement.

“Existing Letters of Credit” means each of the letters of credit issued under
the Existing Credit Agreement and identified on Schedule 1.01F.

“Existing Loans” has the meaning specified in Section 2.23(a).

“Existing Tranche” has the meaning specified in Section 2.23(a).

“Extended Commitments” has the meaning specified in Section 2.23(a).

“Extended Loans” has the meaning specified in Section 2.23(a).

“Extended Maturity Date” has the meaning specified in Section 2.23(a).

“Extended Tranche” has the meaning specified in Section 2.23(a).

“Extending Lender” has the meaning specified in Section 2.23(b).

“Extension Amendment” has the meaning specified in Section 2.23(c).

“Extension Date” has the meaning specified in Section 2.23(d).

“Extension Notice” has the meaning specified in Section 2.23(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

39



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%) equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System of the United States arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent, in its capacity as a Lender,
on such day on such transactions as determined by the Administrative Agent.

“Fee Letter” means the letter, dated as of January 10, 2016, by and among the
Lead Borrower and Wells Fargo, setting forth certain fees payable by the
Borrowers in connection with the Revolving Credit Facility, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

“First Amendment Effective Date” means May 14, 2013.

“Food Security Act” means the Food Security Act of 1985, as amended, and any
successor statute thereto, including all rules and regulations thereunder all as
the same may be in effect from time to time.

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Subsidiary with respect to employees employed outside the United States.

“Foreign Subsidiary” means any direct or indirect Subsidiary of Holdings which
is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Tranche A Commitment
Percentage of the outstanding Letter of Credit Outstandings with respect to
Letters of Credit issued by such Issuing Bank other than Letter of Credit
Outstandings as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Tranche A Commitment Percentage of outstanding Swingline Loans other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

40



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Lead
Borrower notifies the Administrative Agent that the Lead Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Second Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Lead Borrower that the Required Lenders request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; provided further that if the Lead Borrower notifies the Administrative
Agent that the Lead Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Second Restatement
Effective Date in GAAP as it relates to lease accounting or in the application
thereof or the operation of such provision, regardless of whether any such
notice is given before or after such change in GAAP or in the application
thereof, then such provision, subject solely to the Administrative Agent’s
consent (in its reasonable discretion) shall be interpreted on the basis of GAAP
as in effect and applied immediately before such change shall become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

“General Intangibles” has the meaning assigned to such term in the Security
Agreement.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien);

 

41



--------------------------------------------------------------------------------

provided that the term “Guarantee” shall not include endorsements for collection
or deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Second Restatement Effective
Date or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.

“Guaranty” means (a) the Second Amended and Restated Guaranty made by Holdings
and the Subsidiary Guarantors in favor of the Administrative Agent on behalf of
the Secured Parties, substantially in the form of Exhibit E and (b) each other
guaranty and guaranty supplement delivered pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any applicable
Environmental Law.

“Hedge Bank” means any Person that is a Lender, or an Affiliate of a Lender at
the time it enters into a Secured Hedge Agreement, or is a party to such an
agreement as of the Second Restatement Effective Date, in its capacity as a
party thereto.

“Holdings” has the meaning set forth in the introductory paragraph of this
Agreement.

“Incremental Availability” means the additional amount available to be borrowed
by the Borrowers based upon the difference between the Tranche A-1 Borrowing
Base and the Tranche A Borrowing Base, as reflected on the most recent Borrowing
Base Certificate delivered by the Lead Borrower to the Administrative Agent
pursuant to Section 6.01(e) hereof.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

 

42



--------------------------------------------------------------------------------

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and if not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall in the case of
Holdings and its Subsidiaries, exclude all intercompany Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business consistent with past practice. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under Debtor Relief Laws, or the
initiation by any Person of any proceeding or filing under any other insolvency,
debtor relief or debt adjustment law; (b) the appointment of a receiver, interim
receiver, trustee, liquidator, administrator, monitor, conservator or other
custodian for such Person or any part of its property; or (c) an assignment or
trust mortgage for the benefit of creditors.

“Instruments” has the meaning assigned to such term in the Security Agreement.

“Intellectual Property” has the meaning assigned to such term in the Security
Agreement.

 

43



--------------------------------------------------------------------------------

“Intellectual Property Security Agreement” means each Grant of Security Interest
in United States Trademarks, Grant of Security Interest in United States
Patents, and Grant of Security Interest in United States Copyrights, in each
case in the forms of Exhibit C, D, and E to the Security Agreement, executed and
delivered from time to time under or in connection with this Agreement or the
Security Agreement, and as the same may be amended, restated, supplemented, or
otherwise modified from time to time.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for an LIBOR Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the first day of each January, April, July and October and the
Maturity Date.

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as an LIBOR Loan
and ending on the date one, two, three or six months thereafter, or to the
extent available from each Lender of such LIBOR Loan, nine or twelve months or
less than one month thereafter, as selected by the Lead Borrower in its
Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Intermediate Holding Company” means any Subsidiary of Holdings (of which
Holdings, directly or indirectly, owns 100% of the issued and outstanding Equity
Interests) that, directly or indirectly, owns 100% of the issued and outstanding
Equity Interests of the Lead Borrower.

“Inventory” means any “inventory” as such term is defined in Article 9 of the
Uniform Commercial Code.

“Inventory Advance Rate” means (a) for Tranche A Loans, 90% and (b) for Tranche
A-1 Loans, 95%.

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent, in its reasonable commercial discretion exercised
in good faith and not inconsistent with past practice, with respect to changes
in the determination of the salability, of the Eligible Inventory (or Eligible
In-Transit Inventory, as the case may be) or which reflect such other factors as
negatively affect the market value of the Eligible Inventory.

 

44



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Lead
Borrower and its Subsidiaries, intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice) or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

“IP Rights” means the right to use all trademarks, service marks, trade names,
domain names and other source indicators and all goodwill associated with the
foregoing, copyrights, patents, patent rights, technology, software, know-how
database rights, design rights, trade secrets and other intellectual property
rights including any applications or registrations relating thereto and the
right to register and obtain renewals of any of the foregoing and the right to
sue for past, present and future infringement, misappropriation or other
violation thereof, including the right to all damages and proceeds therefrom.

“IPO Entity” means Performance Food Group Company, a Delaware corporation.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means Wells Fargo, or any Additional Issuing Bank designated as
an Issuing Bank pursuant to Section 2.06(l), in each case in its capacity as
issuer of any Letter of Credit. The Issuing Bank may, in its reasonable
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Judgment Currency” has the meaning specified in Section 10.19.

“Junior Financing” means any Indebtedness that is or is required to be
subordinated to the Obligations pursuant to the terms of the Loan Documents.

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof,

 

45



--------------------------------------------------------------------------------

and all applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“Lead Borrower” has the meaning set forth in the preamble to this Agreement.

“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any space in a structure, land, improvements or premises for
any period of time.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

“Letter of Credit” means (a) each Existing Letter of Credit and (b) each letter
of credit that (i) is issued by the Issuing Bank pursuant to this Agreement for
the account of a Borrower, (ii) constitutes a Standby Letter of Credit or
Commercial Letter of Credit (and for which the Issuing Bank is not otherwise
prohibited from issuing such letter of credit due to the internal general
policies of the Issuing Bank), and (iii) is in form reasonably satisfactory to
the Issuing Bank.

“Letter of Credit Disbursement” means a payment made by the Issuing Bank to the
beneficiary of, and pursuant to, a Letter of Credit.

“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to Section 2.11(c).

“Letter of Credit Outstandings” means, at any time, the sum of (a) the Stated
Amount of all Letters of Credit outstanding at such time, plus, without
duplication, (b) all amounts theretofore drawn or paid under Letters of Credit
for which the Issuing Bank has not then been reimbursed.

“Letter of Credit Sublimit” means, at any time, $275,000,000, as such amount may
be increased or reduced in accordance with the provisions of this Agreement. The
Letter of Credit Sublimit is part of, and not in addition to, the Tranche A
Commitment.

“Liabilities” means any and all debts, liabilities and obligations of any nature
or kind.

“LIBOR” means the rate per annum for any Interest Period determined by ICE
Benchmark Administration as the London Interbank Offered Rate for dollar
deposits and published at Reuters Screen LIBOR01 Page two Business Days prior to
the commencement of the applicable Interest Period (rounded upward, if
necessary, to the nearest 1/100th of 1%). If, for any reason, such rate is not
available on Reuters Screen LIBOR01 Page then the Administrative Agent shall
determine such rate by reference to another reliable source. If ICE Benchmark
Administration fails to determine or ceases to determine the London Interbank
Offered Rate for dollar deposits then “LIBOR” shall mean the rate per annum, as
determined by the Administrative Agent, offered by leading banks in the London
interbank market at approximately 11:00 a.m. (London time) two Business Days
before the commencement of the

 

46



--------------------------------------------------------------------------------

applicable Interest Period for deposits of an amount comparable to such loan for
a period equal to such Interest Period. Each determination by the Administrative
Agent of LIBOR shall be conclusive and binding for all purposes, absent manifest
error. Any of the foregoing to the contrary notwithstanding, LIBOR shall never
be less than 0.00%.

“LIBOR Loan” means a Revolving Loan that bears interest at a rate based on
LIBOR.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Liquidation” means the exercise by the Administrative Agent of those rights and
remedies accorded to the Administrative Agent under the Loan Documents and
applicable Law as a creditor of the Loan Parties, including (after the
occurrence and during the continuation of an Event of Default) the conduct by
any or all of the Loan Parties, acting with the consent of the Administrative
Agent, of any public, private or “Going-Out-Of-Business Sale” or other
Disposition of Collateral for the purpose of liquidating the Collateral.
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan or a Swingline Loan (including any Additional
Loans and Extended Loans).

“Loan Account” has the meaning specified in Section 2.20(a).

“Loan Cap” means, at any time of determination, the lesser of (a) the Borrowing
Base and (b) the Revolving Credit Amount.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, and (e) each Acceptable Intercreditor
Agreement.

“Loan Parties” means, collectively, (a) the Borrowers, (b) Holdings and (c) each
other Guarantor that satisfies the Collateral and Guarantee Requirement.

“Management Stockholders” means the members of management of Holdings or any
direct or indirect parent thereof or any of its Subsidiaries as of the Second
Restatement Effective Date, including the Lead Borrower, who are investors in
Holdings or any direct or indirect parent thereof as of the Second Restatement
Effective Date.

“Market Capitalization” means, with respect to any Restricted Payment made
pursuant to Section 7.06(h), an amount equal to (a) the total number of issued
and outstanding shares of common Equity Interests of the IPO Entity on the date
of the declaration of the relevant Restricted Payment, multiplied by (b) the
arithmetic mean of the closing prices per share of such common Equity Interests
for the 30 consecutive trading days immediately preceding the date of
declaration of such Restricted Payment.

 

47



--------------------------------------------------------------------------------

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
Holdings and its Subsidiaries, taken as a whole, (b) a material adverse effect
on the ability of the Loan Parties and the Guarantors (taken as a whole) to
perform their respective payment obligations under any Loan Document to which
any of the Loan Parties or Guarantors is a party or (c) a material adverse
effect on the rights and remedies of the Lenders or the Agents under any Loan
Document.

“Material Domestic Subsidiary” means, at any date of determination, each of
Holdings’ Domestic Subsidiaries (other than the Borrowers) (a) whose total
assets at the last day of the Test Period were equal to or greater than 5% of
Total Assets at such date or (b) whose Consolidated EBITDA for such Test Period
were equal to or greater than 5% of the Consolidated EBITDA of Holdings, the
Borrowers and the Restricted Subsidiaries for such period; provided that
“Material Domestic Subsidiary” shall also include any of Holding’s Subsidiaries
selected by the Lead Borrower which is required to ensure that all Material
Domestic Subsidiaries have in the aggregate (i) total assets at the last day of
the Test Period that were equal to or greater than 95% of the total assets of
Holdings, the Borrowers and the Restricted Subsidiaries that are Domestic
Subsidiaries at such date and (ii) Consolidated EBITDA for such Test Period that
were equal to or greater than 95% of the Consolidated EBITDA of Holdings, the
Borrowers and the Restricted Subsidiaries that are Domestic Subsidiaries for
such period.

“Material Foreign Subsidiary” means, at any date of determination, each of
Holdings’ Foreign Subsidiaries (a) whose total assets at the last day of the
Test Period were equal to or greater than 5% of Total Assets at such date or
(b) whose Consolidated EBITDA for such Test Period were equal to or greater than
5% of the Consolidated EBITDA of Holdings, the Borrowers and the Restricted
Subsidiaries for such period; provided that “Material Foreign Subsidiary” shall
also include any of Holding’s Subsidiaries selected by the Lead Borrower which
is required to ensure that all Material Foreign Subsidiaries have in the
aggregate (i) total assets at the last day of the Test Period that were equal to
or greater than 95% of the total assets of Holdings, the Borrowers and the
Restricted Subsidiaries that are Foreign Subsidiaries at such date and
(ii) Consolidated EBITDA for such Test Period that were equal to or greater than
95% of the Consolidated EBITDA of Holdings, the Borrowers and the Restricted
Subsidiaries that are Foreign Subsidiaries for such period.

“Material Real Property” means any Real Property owned by any Loan Party with a
book value in excess of $10,000,000.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means the fifth anniversary of the Second Restatement Effective
Date (the “Original Maturity Date”); provided that if such day is not a Business
Day, the Maturity Date shall be the Business Day immediately preceding such day;
provided further that if, on the 60th day immediately preceding the stated
maturity date of any Additional Permitted Debt (but only if such maturity date
is on or before the later of the Original Maturity Date and any

 

48



--------------------------------------------------------------------------------

Extended Maturity Date), the outstanding principal amount of such Additional
Permitted Debt equals or exceeds $100,000,000 (excluding any principal thereof
which, as of such day, has been repaid, refinanced (including by exchange),
defeased or, in the reasonable determination of the Administrative Agent,
adequately reserved for or cash collateralized), then the Maturity Date will
occur on such 60th day. For purposes of this definition, any Additional
Permitted Debt with a maturity date within 90 days of any other Additional
Permitted Debt thereof shall be deemed to be the same Indebtedness (which shall
be deemed to be the earlier maturing Indebtedness).

“Maximum Rate” has the meaning specified in Section 10.10.

“Maximum Term Loan Payment Amount” has the meaning given such term in Section
7.12.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages creating and evidencing a Lien on a Mortgaged Property made by the
Loan Parties in favor or for the benefit of the Collateral Agent on behalf of
the Secured Parties in form and substance reasonably satisfactory to the
Collateral Agent, and any other mortgages executed and delivered pursuant to
Sections 4.01(a)(iii), 6.11, 6.13 and 6.18.

“Mortgage Policies” has the meaning specified in clause (f) of the definition of
Collateral and Guarantee Requirement.

“Mortgaged Properties” has the meaning specified in clause (f) of the definition
of Collateral and Guarantee Requirement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or in the past six years, has made
or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by Holdings, the Lead Borrower
or any Restricted Subsidiary or any Casualty Event, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event (including any cash or Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of Holdings, the Lead
Borrower or any Restricted Subsidiary) over (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the out-of-pocket fees and expenses (including
attorneys’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges,

 

49



--------------------------------------------------------------------------------

transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees) actually incurred by Holdings,
the Lead Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
actually payable in connection therewith, and (D) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by Holdings, the Lead Borrower or any Restricted Subsidiary after such
sale or other disposition thereof, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction and it being
understood that “Net Cash Proceeds” shall include (i) any cash or Cash
Equivalents received upon the Disposition of any non-cash consideration by
Holdings, the Lead Borrower or any Restricted Subsidiary in any such Disposition
and (ii) upon the reversal (without the satisfaction of any applicable
liabilities in cash in a corresponding amount) of any reserve described in
clause (D) above or if such liabilities have not been satisfied in cash and such
reserve is not reversed within three hundred and sixty-five (365) days after
such Disposition or Casualty Event, the amount of such reserve; provided that
(x) no net cash proceeds calculated in accordance with the foregoing realized in
a single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds shall exceed $1,500,000 and (y) no such
net cash proceeds shall constitute Net Cash Proceeds under this clause (a) in
any fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $5,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Cash Proceeds under this clause (a));
and

(b)(i) with respect to the incurrence or issuance of any Equity Interest or
Indebtedness by Holdings, the Lead Borrower or any Restricted Subsidiary, the
excess, if any, of (x) the sum of the cash received in connection with such
incurrence or issuance over (y) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by Holdings, the Borrowers or such Restricted
Subsidiary in connection with such incurrence or issuance and (ii) with respect
to any Permitted Equity Issuance by any direct or indirect parent of Holdings or
the Lead Borrower the amount of cash from such Permitted Equity Issuance
contributed to the capital of (without duplication) Holdings or the Lead
Borrower.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“NOLV Percentage” means (i) with respect to Inventory, the net appraised
recovery value of the Loan Parties’ Inventory as set forth in the Loan Parties’
stock ledger (expressed as a percentage of the Cost of such Inventory) as
reasonably determined from time to time by reference to the most recent
inventory appraisal received by the Administrative Agent and conducted by an
independent appraiser reasonably satisfactory to the Administrative Agent and
(ii) with respect to Rolling Stock, the net orderly liquidation value of the
Loan Parties’ Rolling Stock (expressed as a percentage of net book value of such
Rolling Stock), as reasonably

 

50



--------------------------------------------------------------------------------

determined from time to time by reference to the applicable Rolling Stock
Appraisal received by the Administrative Agent.

“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA”.

“Noncompliance Notice” shall have the meaning provided in Section 2.05(b).

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.23(e).

“Non-Loan Party” means any Subsidiary of Holdings that is not a Loan Party.

“Non-Territorial Caribbean Party” means a Caribbean Party which is not a
Territorial Caribbean Party.

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event (excluding any Designated Funds, so long as they
remain Designated Funds) or of the Available Amount that is proposed to be
applied to a particular use or transaction, that such amount has not previously
been (and is not simultaneously being) applied to anything other than that
particular use or transaction.

“Notes” means, collectively, (a) Revolving Credit Notes and (b) the Swingline
Note.

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party, any Guarantor and their respective
Restricted Subsidiaries arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party, any Guarantor or any of their
respective Restricted Subsidiaries of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, and
(b) obligations of any Loan Party, any Guarantor and their respective Restricted
Subsidiaries arising under any Other Liabilities. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties and the
Guarantors under the Loan Documents (and any of their Restricted Subsidiaries to
the extent they have obligations under the Loan Documents) include (x) the
obligation (including guarantee obligations) to pay principal, interest, Letter
of Credit commissions, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party, any
Guarantor or any of their respective Restricted Subsidiaries under any Loan
Document and (y) the obligation of any Loan Party, any Guarantor or any of their
respective Restricted Subsidiaries to reimburse any amount in respect of any of
the foregoing that any Lender, in its sole discretion, may elect to pay or
advance on behalf of such Loan Party, such Guarantor or such Restricted
Subsidiary.

 

51



--------------------------------------------------------------------------------

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Original Closing Date” means May 23, 2008.

“Other Liabilities” means outstanding liabilities with respect to or arising
from (a) any Cash Management Services furnished to any of the Loan Parties
and/or (b) any transaction which arises out of any Bank Product entered into
with any Loan Party, as each may be amended from time to time.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Overadvance” means a Loan, advance, or providing of credit support (such as the
issuance of a Letter of Credit) to the Borrowers to the extent that, immediately
after the making of such loan or advance or the providing of such credit
support, Excess Availability is less than zero.

“Overnight Rate” means, for any day, with respect to any amount denominated in
Dollars, the Federal Funds Rate.

“PACA” means the Perishable Agricultural Commodities Act, 7 U.S.C. §499.

“Packers and Stockyards Act” means the Packers and Stockyards Act of 1921, as
amended, 7 U.S.C. Section 181 et seq.

“Participant” has the meaning specified in Section 10.07(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006, as amended.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time in the past six (6) years.

 

52



--------------------------------------------------------------------------------

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings or any direct or indirect parent of Holdings, in each case
to the extent permitted hereunder, as applicable.

“Permitted Holders” means each of (i) the Sponsors and (ii) the Management
Stockholders.

“Permitted Lien” has the meaning specified in Section 7.01.

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its reasonable discretion, which:

(a) is made to maintain, protect or preserve the Collateral and/or the Secured
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Secured Parties; or

(b) is made to enhance the likelihood of, or maximize the amount of, repayment
of any Obligation; or

(c) is made to pay any other amount chargeable to any Borrower hereunder; and

(d) together with all other Permitted Overadvances then outstanding, shall not
(i) exceed five percent (5%) of the Borrowing Base, in the aggregate outstanding
at any time or (ii) unless a Liquidation is taking place, remain outstanding for
more than forty-five (45) consecutive Business Days;

provided, however, that the foregoing shall not (i) modify or abrogate any of
the provisions of Section 2.06(e) regarding any Lender’s obligations with
respect to Letter of Credit Disbursements, or (ii) result in any claim or
liability against the Administrative Agent (regardless of the amount of any
Overadvance) for “inadvertent Overadvances” (i.e. where an Overadvance results
from changed circumstances beyond the control of the Administrative Agent (such
as a reduction in the collateral value)), and provided, further that in no event
shall the Administrative Agent make an Overadvance, if after giving effect
thereto, the principal amount of the Credit Extensions would exceed the
aggregate amount of the Commitments (as in effect prior to any termination of
the Commitments pursuant to Section 8.01 hereof).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) (i) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e) and any such

 

53



--------------------------------------------------------------------------------

modification, refinancing, refunding, renewal or extension in the form of
unsecured Indebtedness, such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, and (ii) with respect to any such
modification, refinancing, refunding, renewal or extension in the form of
unsecured Indebtedness, (A) such modification, refinancing, refunding, renewal
or extension has a final maturity date which is equal to or later than the
earlier of (1) the final maturity date of the Indebtedness being modified,
refinanced, refunded, renewed or extended and (2) the date which is 91 days
after the later of the Maturity Date and any Extended Maturity Date existing at
the time such Indebtedness is incurred, and (B) such Indebtedness either
(1) does not amortize or has a per annum rate of amortization not to exceed
1.00% of the original principal amount thereof (or such other rate or schedule
of amortization or mandatory payments acceptable to the Administrative Agent in
its reasonable discretion) or (2) has a Weighted Average Life to Maturity equal
to or greater than the Weighted Average Life to Maturity of the Indebtedness
being modified, refinanced, refunded, renewed or extended, (c) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 7.03(e), at the time thereof, no Event of Default shall exist or
would result therefrom, (d) if such Indebtedness being modified, refinanced,
refunded, renewed or extended is Indebtedness permitted pursuant to
Section 7.03(b)(i), 7.03(g) or 7.03(k) or 7.03(r) or is Junior Financing, (i) to
the extent such Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (ii) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended; provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Lead Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees) and
(iii) such modification, refinancing, refunding, renewal or extension is
incurred by the Person who is the obligor of the Indebtedness being modified,
refinanced, refunded, renewed or extended; provided further that modified,
refinanced, refunded, renewed or extended Indebtedness secured by Liens on the
Collateral which are junior to the Liens securing the Obligations and subject to
an Acceptable Intercreditor Agreement, to the extent such Liens are permitted by
Section 7.01 hereof, shall not be deemed to be materially adverse to the Loan
Parties or the Lenders, and (e) if such Indebtedness being modified, refinanced,
refunded, renewed or extended is (i) unsecured, then such modified, refinanced,
refunded, renewed or extended Indebtedness is unsecured and (ii) secured, then
such modified, refinanced, refunded, renewed or extended Indebtedness is

 

54



--------------------------------------------------------------------------------

either unsecured or secured only by Permitted Liens. Notwithstanding anything
contained herein to the contrary, the Excluded Sale-Leasebacks may be amended or
replaced to include a right to be exercised by the relevant lessees to purchase
the relevant real properties subject to such Excluded Sale-Leasebacks if the
indebtedness of the lessors under such Excluded Sale-Leasebacks is indefeasibly
repaid in full by the lessee or a guarantor thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established, maintained or
contributed to by any Loan Party or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Preferred Stock” means any Equity Interest with preferential rights (in
relation to common equity of the same issuer) of payment of dividends or upon
liquidation, dissolution, or winding up.

“Prepayment Event” means the occurrence of any of the following events:

(a) any sale, transfer or other Disposition (including pursuant to a sale and
leaseback transaction) of any Collateral (other than the transfer of any
Collateral among locations of the Loan Parties) unless the proceeds therefrom
are required to be paid to the holder of a Lien on such property or asset having
priority over the Lien of the Collateral Agent; or

(b) any Casualty Event unless the proceeds therefrom are required to be paid to
the holder of a Lien on such property or asset having priority over the Lien of
the Collateral Agent.

“primary obligor” has the meaning specified in the definition of “Guarantee”.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect for U.S. dollars at its
principal office in San Francisco, California; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.

“Priority Payable Reserves” means reserves established in the good faith credit
discretion of the Administrative Agent for amounts secured by any Liens, choate
or inchoate, which rank or are capable of ranking in priority to the Secured
Parties’ Liens and/or for amounts

 

55



--------------------------------------------------------------------------------

which may represent costs relating to the enforcement of the Secured Parties’
Liens including, without limitation, in the good faith credit discretion of the
Administrative Agent, any such amounts due and not paid for vacation pay,
amounts due and not paid under any legislation relating to workers’ compensation
or to employment insurance, amounts currently or past due and not paid for
realty, municipal or similar taxes (to the extent impacting personal or moveable
property) and all amounts currently or past due and not contributed, remitted or
paid to any Plan.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of Holdings, the Borrowers and
the Restricted Subsidiaries, the pro forma increase or decrease in such Acquired
EBITDA or such Consolidated EBITDA, set forth in a certificate by a Responsible
Officer in form and substance reasonably satisfactory to the Administrative
Agent, as the case may be, projected by Holdings or the Lead Borrower in good
faith as a result of (a) actions taken during such Post-Acquisition Period for
the purposes of realizing reasonably identifiable and factually supportable
synergies and cost savings or (b) any additional costs incurred during such
Post-Acquisition Period, in each case in connection with the combination of the
operations of such Acquired Entity or Business or Converted Restricted
Subsidiary with the operations of Holdings, the Borrowers and the Restricted
Subsidiaries; provided that, (i) at the election of Holdings or the Lead
Borrower, such Pro Forma Adjustment shall not be required to be determined for
any Acquired Entity or Business or Converted Restricted Subsidiary to the extent
the aggregate consideration paid in connection with such acquisition was less
than $10,000,000, and (ii) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, it may be assumed that such cost savings will be realizable during the
entirety of such Test Period, or such additional costs, as applicable, will be
incurred during the entirety of such Test Period; provided, further that any
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, shall be without duplication for cost savings or
additional costs already included in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, for such Test Period; and provided, further that for
amounts in excess of the Add-Back Cushion Amount (A) the aggregate amount of Pro
Forma Adjustments shall not exceed 15% of Consolidated EBITDA for any Test
Period, and (B) the aggregate amount of Pro Forma Adjustments, together with the
aggregate amount of add-backs included pursuant to clauses (a)(v) and (a)(vi) of
the definition of Consolidated EBITDA, shall not exceed 20% of Consolidated
EBITDA for any Test Period (calculated in each case before giving effect to such
Pro Forma Adjustments and other add-backs).

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder, that (A) to the extent applicable, the Pro Forma Adjustment
shall have been made and (B) all Specified Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all Equity Interests in any Subsidiary of Holdings or
any division, product line, or facility used for operations of Holdings or any
of its Subsidiaries, shall be excluded, and (ii) in

 

56



--------------------------------------------------------------------------------

the case of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction”, shall be included, (b) any retirement of Indebtedness,
and (c) any Indebtedness incurred or assumed by Holdings, any Borrower or any of
the Restricted Subsidiaries in connection therewith and if such Indebtedness has
a floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to (A) above, the foregoing pro forma
adjustments may be applied to any such test solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events (including operating expense reductions) that are (as
determined by Holdings in good faith) (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on Holdings, the Borrowers
and the Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.

“Pro Forma Excess Availability” means, for any date of calculation, the
projected average daily Excess Availability for each fiscal month during any
projected six (6) fiscal months (calculated based on the Borrowing Base) based
on assumptions and calculations reasonably acceptable to the Administrative
Agent.

“Pro Forma Excess Availability Condition” means, for any date of calculation
with respect to any Specified Payment, the Pro Forma Excess Availability both
immediately before and immediately after giving Pro Forma Effect to such
Specified Payment, will equal or exceed the Trigger Amount; provided that such
threshold amount shall be increased to the greater of (a) the Trigger Amount and
(b) $150,000,000 with respect to any Specified Payment under Section 7.02(d)(v),
(j), or (n), 7.03(n), or 7.05(f) in the event that the Lead Borrower shall have
elected to include any Restricted Subsidiary that is a Foreign Subsidiary in the
calculation of the Consolidated Fixed Charge Coverage Ratio required to be
tested in such Sections; provided further, that with respect to any transaction
consummated pursuant to Section 7.02(j) (solely to the extent the consideration
for such Permitted Acquisition exceeds $25,000,000), 7.02(d)(v) or (n), or
7.03(n) (solely to the extent such transaction exceeds $15,000,000),
satisfaction of such condition and any other financial tests in such section,
shall be evidenced by a certificate from the Chief Financial Officer or other
financial officer of the Lead Borrower demonstrating, in reasonable detail,
satisfaction thereof, which certificate shall be delivered to the Administrative
Agent prior to making any Specified Payment.

“Pro Forma Excess Availability Condition (Certain Covenants)” means, for any
date of calculation with respect to any Certain Specified Payment, the Pro Forma
Excess Availability both immediately before and immediately after giving Pro
Forma Effect to, such Certain Specified Payment, will equal or exceed
$100,000,000; provided that such threshold amount shall be $150,000,000 with
respect to any Certain Specified Payment under Section 7.01(dd) in the event
that the Lead Borrower shall have elected to include any Restricted Subsidiary
that is a Foreign Subsidiary in the calculation of the Consolidated Fixed Charge
Coverage Ratio required to be tested in such Section; provided further, that,
with respect to any transaction consummated pursuant to Section 7.01(dd) (solely
to the extent such transaction exceeds $15,000,000) or 7.06(e) (solely to the
extent such transaction exceeds $15,000,000), satisfaction of such condition and
any other financial tests in such section shall be evidenced by a certificate
from the Chief

 

57



--------------------------------------------------------------------------------

Financial Officer or other financial officer of the Lead Borrower demonstrating,
in reasonable detail, satisfaction thereof, which certificate shall be delivered
to the Administrative Agent prior to making any Certain Specified Payment.

“Pro Rata Share” means, (a) with respect to each Tranche A Lender, such Lender’s
Tranche A Commitment Percentage and (b) with respect to each Tranche A-1 Lender,
such Lender’s Tranche A-1 Commitment Percentage.

“Projections” has the meaning specified in Section 6.01(c).

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“RE Addition Amount” means the Appraised Value of Additional Real Property
determined as of the applicable RE Addition Date based on a Real Property
Appraisal dated not earlier than six (6) months prior to such RE Addition Date.

“RE Addition Date” means the date on which any parcel of Additional Real
Property is added to Eligible Real Property.

“RE Borrowing Base Amount” has the meaning specified in clause (c) of the
definition of “Tranche A Borrowing Base”.

“RE Initial Amount” means the Appraised Value of Eligible Real Property of the
Borrower Parties determined as of the date of the Real Property Appraisals
thereof conducted on or most recently before the Second Restatement Effective
Date.

“RE Principal Reduction Amount” means, with respect to any fiscal quarter of
Holdings, an amount equal to the sum of (a) for Real Property included in the
Borrowing Base on the Second Restatement Effective Date, the product of (i) the
RE Initial Amount multiplied by (ii) 1/40th multiplied by (iii) the number of
full fiscal quarters that have elapsed since the Second Restatement Effective
Date, plus (b) for all Additional Real Property, the sum of each product of
(i) the applicable RE Addition Amount multiplied by (ii) 1/40th multiplied by
(iii) the number of full fiscal quarters that have elapsed since the applicable
RE Addition Date, in each case, excluding any component of the foregoing
attributable to any Real Property that is no longer Eligible Real Property.

“Real Property” means all Leases and all land, tenements, hereditaments and any
estate or interest therein, together with the buildings, structures, parking
areas, and other improvements thereon (including all fixtures), now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Real Property Appraisal” means an M.A.I. appraisal prepared by an independent
M.A.I. appraiser reasonably acceptable to the Administrative Agent and prepared
in accordance with the Administrative Agent’s customary independent appraisal
requirements and in compliance with all applicable regulatory requirements,
including without limitation, FIRREA.

 

58



--------------------------------------------------------------------------------

“Reference Date” has the meaning specified in the definition of “Available
Amount”.

“Register” has the meaning specified in Section 10.07(d).

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the environment.

“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the thirty (30) day notice period has been waived.

“Reports” has the meaning specified in Section 9.15(b).

“Request for Credit Extension” means, with respect to a Borrowing, conversion or
continuation of Revolving Loans, a Committed Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments, or if the Aggregate Commitments have been
terminated, Lenders having more than 50% of the aggregate Credit Extensions
(calculated assuming settlement and repayment of all Swingline Loans by the
Lenders); provided that the portion of the aggregate Credit Extensions held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Reserves” means all (if any) Availability Reserves (including, without
limitation, Priority Payable Reserves, Cash Management Reserves, Bank Product
Reserves, Inventory Reserves, and any Designated Reserve (provided, however,
that the Designated Reserve, if any, shall not be included in calculating
average daily Excess Availability for purposes of determining the Applicable
Rate or calculating Unused Fees).

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party or a Guarantor and, as to any document delivered
on the Second Restatement Effective Date, any secretary or assistant secretary
of a Loan Party or a Guarantor. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party or a Guarantor shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party or such Guarantor and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party or such Guarantor.

“Restricted Cash” means when referring to cash or Cash Equivalents of the Lead
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents (i) appears (or would be required to appear) as “restricted” on a
consolidated balance sheet of the Lead Borrower or of any such Restricted
Subsidiary prepared in accordance with GAAP (unless such appearance is related
to the Loan Documents or Liens created thereunder), (ii) are subject to any Lien
in favor of any Person other than the Collateral Agent for the benefit of the
Secured Parties or (iii) are not otherwise generally available for use by the
Lead Borrower or such Restricted Subsidiary.

 

59



--------------------------------------------------------------------------------

“Restricted Debt” has the meaning specified in Section 7.12(a).

“Restricted Debt Payments” in respect of any Restricted Debt, means any
prepayments, redemptions, purchases and defeasances prior to the maturity
thereof in respect of such Restricted Debt, including pursuant to any sinking
fund or similar deposit.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Lead Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings or the Borrowers’ stockholders, partners or
members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of Holdings, or the Borrowers other
than an Unrestricted Subsidiary.

“Revolving Credit Amount” means $1,600,000,000, as such amount may be increased
or reduced in accordance with the terms of this Agreement.

“Revolving Credit Facility” means the asset based revolving credit facility
provided under this Agreement.

“Revolving Credit Notes” means the promissory notes of the Borrowers payable to
any Lender or its registered assigns, substantially in the form of Exhibit B-1
hereto, evidencing the aggregate Indebtedness of the Borrowers to such Lender
resulting from Revolving Loans made by such Lender to the Borrowers.

“Revolving Loans” means the Tranche A Loans and Tranche A-1 Loans.

“Rolling Stock” means all yard tractors, trucks used for delivery or back haul,
trailers and tractor/trailer rigs owned by the Borrower Parties (other than a
Caribbean Party).

“Rolling Stock Appraisal” means an appraisal prepared by an independent
appraiser reasonably acceptable to the Administrative Agent and prepared in
accordance with the Administrative Agent’s customary independent appraisal
requirements and in compliance with all applicable regulatory requirements.

“RS Addition Amount” means the Appraised Value of Additional Rolling Stock
determined as of the applicable RS Addition Date based on a Rolling Stock
Appraisal dated not earlier than six (6) months prior to such RS Addition Date.

“RS Addition Date” means the date on which any Additional Rolling Stock is added
to Eligible Rolling Stock.

“RS Borrowing Base Amount” has the meaning specified in clause (d) of the
definition of “Tranche A Borrowing Base”.

 

60



--------------------------------------------------------------------------------

“RS Initial Amount” means the Appraised Value of Eligible Rolling Stock of the
Borrower Parties determined as of the date of the Rolling Stock Appraisals
thereof conducted on or most recently before the Second Restatement Effective
Date.

“RS Initial Date” means the Second Restatement Effective Date.

“RS Principal Reduction Amount” means, with respect to any fiscal quarter of
Holdings, an amount equal to the sum of (a) for Rolling Stock included in the
Borrowing Base on the Second Restatement Effective Date, the product of (i) the
RS Initial Amount multiplied by (ii) 1/28th multiplied by (iii) the number of
full fiscal quarters that have elapsed since the Second Restatement Effective
Date plus (b) for all Additional Rolling Stock, the sum of each product of
(i) the applicable RS Addition Amount multiplied by (ii) 1/28th multiplied by
(iii) the number of full fiscal quarters that have elapsed since the applicable
RS Addition Date, in each case, excluding any component of the foregoing
attributable to any Rolling Stock that is no longer Eligible Rolling Stock.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sale-Leaseback” means any transaction or series of related transactions
pursuant to which the Lead Borrower or any of its Subsidiaries (a) Disposes of
any property, real or personal (other than Accounts and Inventory), whether now
owned, hereafter acquired or with respect to which the Lead Borrower or any of
its Subsidiaries at one time had a right to purchase, and (b) as part of such
transaction, thereafter rents or leases such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being Disposed.

“Same Day Funds” means immediately available funds.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government or (d) a Person resident in
or determined to be resident in a country, in each case, that is the subject or
target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Entity or (c) any Person controlled or 50% (or more) owned by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

61



--------------------------------------------------------------------------------

“Second Lien Credit Agreement” means that certain Credit Agreement dated as of
the First Amendment Effective Date among the Lead Borrower, as borrower
thereunder, Holdings, as guarantor thereunder, the lenders from time to time
party thereto and Credit Suisse AG, Cayman Islands Branch, as administrative and
collateral agent for such lenders (as the same may be amended, restated,
supplemented, or otherwise modified from time to time).

“Second Lien Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of May 14, 2013, by and among the Administrative Agent (in its capacity
as “First Lien Agent”), Credit Suisse AG, Cayman Islands Branch (in its capacity
as “Second Lien Agent”), the Lead Borrower and certain other Borrowers, Holdings
and certain other Guarantors, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“Second Lien Term Loans” means the term loans, in an aggregate original
principal amount of $750,000,000, made on the First Amendment Effective Date
pursuant to the Second Lien Credit Agreement.

“Second Restatement Effective Date” means the first date all the conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party and any Hedge
Bank.

“Secured Parties” means (a) each Credit Party, (b) any Person providing Cash
Management Services or entering into or furnishing any Bank Products (including
Bank Product Providers) to or with any Loan Party, (c) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
and (d) the successors and, subject to any limitations contained in this
Agreement, assigns of each of the foregoing.

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means, collectively, that certain Second Amended and
Restated Security Agreement executed by the Loan Parties substantially in the
form of Exhibit F, together with each other security agreement supplement
executed and delivered pursuant to Sections 6.11, 6.13 or 6.18.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Settlement Date” has the meaning specified in Section 2.16(b).

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the

 

62



--------------------------------------------------------------------------------

probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Default” means the occurrence of any Event of Default specified in
Section 8.01(a), 8.01(b)(ii), 8.01(f) or 8.01(g).

“Specified Equity Contribution” means cash equity contributions (which if in the
form of preferred equity shall be on terms and conditions reasonably acceptable
to the Administrative Agent) made to the Lead Borrower after the Second
Restatement Effective Date and on or prior to the day on which any Borrowing
hereunder is requested during a Trigger Event Cure Period or on or after the
occurrence of any Trigger Event (FCCR), which equity contribution is added to
Consolidated EBITDA for the purposes of calculating compliance with Section
6.17.

“Specified Existing Commitment” has the meaning specified in Section 2.23(a).

“Specified Payments” means, with respect to any period, (A) any Investment
permitted under Section 7.02(d)(v), (j), or (n), (B) any Indebtedness permitted
under Section 7.03(h) or 7.03(n), or (C) any Disposition permitted by Section
7.05(f).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation or
Additional Loan that by the terms of this Agreement requires such test to be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect”; provided
that an Additional Commitment, for purposes of this “Specified Transaction”
definition, shall be deemed to be fully drawn.

“Sponsor Management Agreements” means the transaction or advisory agreements
between certain of the management companies associated with the Sponsors or its
advisors and Performance Food Group Company, the Lead Borrower or any of its
Subsidiaries.

“Sponsors” means, collectively, the Blackstone Sponsors and the Wellspring
Sponsors.

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Subordinated Captive Insurance Note” means the secured revolving note issued by
the Lead Borrower in favor of a Captive Insurance Subsidiary, in a principal
amount up to

 

63



--------------------------------------------------------------------------------

$25,000,000, a copy of which has been delivered to the Administrative Agent,
which note shall contain subordination terms reasonably satisfactory to the
Administrative Agent.

“Subordinated Contribution Note” means the subordinated promissory note issued
by the Lead Borrower in favor of Holdings evidencing the $450,792,794.57 loan
made by Holdings to the Lead Borrower on the Original Closing Date, which note
shall be unsecured and fully subordinated to the Obligations, shall bear only
pay-in-kind interest and shall mature not earlier than six months after the
Maturity Date.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrowers
that are Guarantors.

“Successor Loan Party” has the meaning specified in Section 7.04(e).

“Super Majority of Lenders” means, as of any date of determination, Lenders
having more than 66 2/3% of the Aggregate Commitments, or if the Aggregate
Commitments have been terminated, Lenders having more than 66 2/3% of the
aggregate Credit Extensions (calculated assuming settlement and repayment of all
Swingline Loans by the Lenders); provided that the portion of the aggregate
Credit Extensions held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Suppressed Excess Availability” means, on any date of determination, the sum of
(a) Excess Availability plus (b) the lesser of (i) the Borrowing Base minus the
Revolving Credit Amount (but not less than zero) and (ii) 2.5% of the Revolving
Credit Amount.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the

 

64



--------------------------------------------------------------------------------

International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined by the Hedge Bank
in accordance with the terms thereof and in accordance with customary methods
for calculating mark-to-market values under similar arrangements by the Hedge
Bank.

“Swingline Lender” means Wells Fargo, in its capacity as lender of Swingline
Loans hereunder to the Borrowers hereunder.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrowers
pursuant to Section 2.05.

“Swingline Loan Sublimit” means $125,000,000, as such amount may be increased or
reduced in accordance with the provisions of this Agreement.

“Swingline Note” means the promissory notes of the Borrowers payable to any
Lender or its registered assigns, substantially in the form of Exhibit B-2
hereto, evidencing the aggregate Indebtedness of the Borrowers to such Swingline
Lender resulting from Swingline Loans made by such Swingline Lender to the
Borrowers.

“Taxes” has the meaning specified in Section 3.01(a).

“Termination Date” means the earlier to occur of (i) the Maturity Date, or
(ii) the date on which the maturity of the Obligations (other than the Other
Liabilities) is accelerated (or deemed accelerated) and the Commitments are
irrevocably terminated (or deemed terminated) in accordance with Article VIII.

“Term Collateral” means any and all of the following assets of any Loan Party:
(a) Real Property; (b) Equipment (including, without limitation, Rolling Stock);
and (c) Equity Interests issued to a Loan Party, certain intercompany loans (as
determined by the Administrative Agent in its reasonable discretion), and other
fixed or capital assets (but excluding Intellectual Property), and other assets
which would customarily constitute term loan priority collateral, as determined
by the Administrative Agent in its reasonable discretion, and (d) all proceeds
thereof.

“Term Collateral Release” means, as to any Term Collateral which is Real
Property or Equipment (and proceeds thereof and any related assets approved by
the Administrative Agent in its discretion), the release of the Collateral
Agent’s Liens arising under this Agreement or any other Loan Document on such
Term Collateral, specifically or by type or class, as contemplated in
Section 6.18(c); provided, however, that any prior Term Collateral Release may,
with respect to any of such Term Collateral, be rescinded as contemplated in
Section 6.18(d) and, in such

 

65



--------------------------------------------------------------------------------

case, such Term Collateral shall thereafter be deemed not to have been the
subject of a Term Collateral Release (unless and until a new Term Collateral
Release with respect to such Term Collateral occurs thereafter as contemplated
in Section 6.18(c)).

“Term Collateral Subordination” means, as to any Term Collateral, the
subordination of the Collateral Agent’s Liens arising under this Agreement or
any other Loan Document on such Term Collateral, specifically or by type or
class, to Liens permitted under Section 7.01(ee) which secure Additional
Permitted Debt, as contemplated in Section 6.18; provided, however, that any
prior Term Collateral Subordination may, with respect to any of such Term
Collateral, be rescinded as contemplated in Section 6.18(d) and, in such case,
such Term Collateral shall thereafter be deemed not to have been the subject of
a Term Collateral Subordination (unless and until a new Term Collateral
Subordination with respect to such Term Collateral occurs thereafter as
contemplated in Section 6.18(c)).

“Term Collateral Conditions” means, with respect to any Term Collateral and the
occurrence of the Term Collateral Release or Term Collateral Subordination of
such Term Collateral, each of the following conditions precedent (the
satisfaction of which shall, in each case, be determined by the Administrative
Agent in its reasonable discretion):

(a) Administrative Agent shall have received a written request from Lead
Borrower identifying such Term Collateral and stating Lead Borrower’s desire to
cause a Term Collateral Release or Term Collateral Subordination with respect to
such Term Collateral (and, if such request relates to a Term Collateral
Subordination, the Additional Permitted Debt to be secured by the Liens to which
the Collateral Agent’s Liens will be subordinated);

(b) Lead Borrower shall have delivered to Administrative Agent a pro forma
Borrowing Base Certificate, calculated by giving effect to the elimination of
such Term Collateral from the calculation of the Borrowing Base;

(c) Lead Borrower shall have delivered to Administrative Agent a Compliance
Certificate giving pro forma effect to such release or subordination and the
incurrence of any Additional Permitted Debt related to such release or
subordination;

(d) in the case of a Term Collateral Subordination, the Administrative Agent or
the Collateral Agent shall have executed and delivered an Acceptable
Intercreditor Agreement;

(e) immediately after giving effect to such Term Collateral Release or Term
Collateral Subordination, Excess Availability (calculated on a pro forma basis
by giving effect to any payment of Obligations with the proceeds of any
Additional Permitted Debt which may be incurred in connection with such Term
Collateral Release or Term Collateral Subordination, to the extent the
Administrative Agent has been notified of such amount and such payment is made
substantially contemporaneously with the incurrence of such Additional Permitted
Debt) will equal or exceed 17.5% of the Loan Cap.

“Territorial Caribbean Party” means a Caribbean Party organized in the U.S.
Virgin Islands or the Commonwealth of Puerto Rico.

 

66



--------------------------------------------------------------------------------

“Test Period” means, at any time of determination, the then most recent period
of four consecutive fiscal quarters or twelve consecutive fiscal months of
Holdings, as applicable, ended on or prior to such time (taken as one accounting
period) in respect of which financial statements for each fiscal year, quarter
or month in such period have been or are required to be delivered pursuant to
Section 6.01(a), (b) or (f), respectively. A Test Period may be designated by
reference to the last day thereof (i.e., “the March 31, 2012 Test Period” refers
to the period of four consecutive fiscal quarters of Holdings ended March 31,
2012), and a Test Period shall be deemed to end on the last day thereof.

“Threshold Amount” means $15,000,000.

“Total Assets” means the total assets of Holdings, the Lead Borrower and the
Restricted Subsidiaries on a consolidated basis, as shown on the most recent
balance sheet of Holdings delivered pursuant to Section 6.01(a) or (b).

“Tranche A Borrowing Base” means, at any time of calculation, an amount equal
to:

(a) the face amount of Eligible Accounts of the Borrower Parties multiplied by
the Accounts Advance Rate for Tranche A Loans;

plus

(b) the product of (i) the Cost of the sum of Eligible Inventory plus Eligible
In-Transit Inventory of the Borrower Parties, multiplied by the Inventory
Advance Rate for the Tranche A Borrowing Base, multiplied by (ii) the NOLV
Percentage;

plus

(c) the lesser of (i) 75% of the most recently determined Appraised Value of all
Eligible Real Property of the Borrower Parties and (ii) 75% of the sum of
(A) the RE Initial Amount plus (B) the total RE Addition Amounts, reduced at the
end of each fiscal quarter by the RE Principal Reduction Amount (such lesser
amount, the “RE Borrowing Base Amount”);

plus

(d) the lesser of (i) 80% of the most recently determined Appraised Value of all
Eligible Rolling Stock of the Borrower Parties and (ii) 80% of the sum of
(A) the RS Initial Amount plus (B) the total RS Addition Amounts, reduced at the
end of each fiscal quarter by the RS Principal Reduction Amount (such lesser
amount, the “RS Borrowing Base Amount”);

minus

(e) the then amount of Availability Reserves;

provided that (1) the aggregate amount calculated pursuant to the foregoing
paragraphs (c) and (d) included in the determination of the Tranche A Borrowing
Base

 

67



--------------------------------------------------------------------------------

shall not exceed 25% of the Revolving Credit Amount; (2) the aggregate amount
calculated pursuant to the foregoing paragraph (d) included in the determination
of the Tranche A Borrowing Base shall not exceed an amount equal to the greater
of (I) $130,000,000 and (II) 10% of the lesser of (x) the Borrowing Base and
(y) the Revolving Credit Amount and (3) the aggregate amount of Eligible
Accounts and Eligible Inventory of Non-Territorial Caribbean Parties included in
the determination of the Tranche A Borrowing Base shall not exceed $50,000,000;
and (3) for a period not to exceed 60 days following the consummation of any
Permitted Acquisition, the Acquired Accounts and Acquired Inventory relating to
such Permitted Acquisition may be included in the calculation of the Tranche A
Borrowing Base (so long as such assets otherwise constitute Eligible Accounts or
Eligible Inventory, as applicable), so long as the amount of availability under
the Tranche A Borrowing Base derived from such assets does not exceed the lesser
of (I) 7.50% of the Tranche A Borrowing Base and (II) the sum of 70% of the book
value of such Acquired Accounts, plus 50% of the book value of such Acquired
Inventory.

“Tranche A Commitment” means, with respect to each Tranche A Lender, the
commitment of such Tranche A Lender hereunder set forth as its Tranche A
Commitment opposite its name on Schedule I hereto or as may subsequently be set
forth in the Register from time to time, as the same may be increased or reduced
from time to time pursuant to this Agreement. As of the Second Restatement
Effective Date, the Tranche A Commitments aggregate $1,500,000,000.

“Tranche A Commitment Percentage” means, with respect to each Tranche A Lender,
that percentage of the Tranche A Commitments of all Lenders hereunder to make
Tranche A Loans to the Borrowers in the amount set forth opposite its name on
Schedule I hereto or as may subsequently be set forth in the Register from time
to time, as the same may be increased or reduced from time to time pursuant to
this Agreement, or if the Tranche A Commitments have been terminated, such
percentage as calculated immediately prior to such termination.

“Tranche A Credit Extensions” means Tranche A Loans and Letters of Credit issued
hereunder.

“Tranche A Lender” means each Lender which holds a Tranche A Commitment and any
other Person who becomes a “Tranche A Lender” in accordance with the provisions
of this Agreement.

“Tranche A Loans” means collectively, the Loans (including Swingline Loans) made
by the Lenders pursuant to Article II, other than Tranche A-1 Loans.

“Tranche A-1 Borrowing Base” means, at any time of calculation, an amount equal
to:

(a) the face amount of Eligible Accounts of the Borrower Parties multiplied by
the Accounts Advance Rate for Tranche A-1 Loans;

plus

 

68



--------------------------------------------------------------------------------

(b) the product of (i) the Cost of the sum of Eligible Inventory plus Eligible
In-Transit Inventory of the Borrower Parties, multiplied by the Inventory
Advance Rate for the Tranche A-1 Borrowing Base, multiplied by (ii) the NOLV
Percentage;

plus

(c) solely to the extent the Tranche A-1 Borrowing Base applies to Tranche A
Credit Extensions or the calculation of Excess Availability, Trigger Amount
(Collateral Reporting), Suppressed Excess Availability or Incremental
Availability, the RE Borrowing Base Amount;

plus

(d) solely to the extent the Tranche A-1 Borrowing Base applies to Tranche A
Credit Extensions or the calculation of Excess Availability, Trigger Amount
(Collateral Reporting), Suppressed Excess Availability or Incremental
Availability, the RS Borrowing Base Amount;

minus

(e) the then amount of Availability Reserves;

provided that (1) the aggregate amount calculated pursuant to the foregoing
paragraphs (c) and (d) included in the determination of the Tranche A-1
Borrowing Base shall not exceed 25% of the Revolving Credit Amount and (2) the
aggregate amount calculated pursuant to the foregoing paragraph (d) included in
the determination of the Tranche A-1 Borrowing Base shall not exceed an amount
equal to the greater of (I) $130,000,000 and (II) 10% of the lesser of (x) the
Borrowing Base and (y) the Revolving Credit Amount and (3) the aggregate amount
of Eligible Accounts and Eligible Inventory of Non-Territorial Caribbean Parties
included in the determination of the Tranche A-1 Borrowing Base shall not exceed
$50,000,000.

“Tranche A-1 Commitment” means, with respect to each Tranche A-1 Lender, the
commitment of such Tranche A-1 Lender hereunder set forth as its Tranche A-1
Commitment opposite its name on Schedule I hereto or as may subsequently be set
forth in the Register from time to time, as the same may be reduced from time to
time pursuant to this Agreement. As of the Second Restatement Effective Date,
the Tranche A-1 Commitments aggregate $100,000,000.

“Tranche A-1 Commitment Percentage” means, with respect to each Tranche A-1
Lender, that percentage of the Tranche A-1 Commitments of all Lenders hereunder
to make Tranche A-1 Loans to the Borrowers in the amount set forth opposite its
name on Schedule I hereto or as may subsequently be set forth in the Register
from time to time, as the same may be reduced from time to time pursuant to this
Agreement, or if the Tranche A-1 Commitments have been terminated, such
percentage as calculated immediately prior to such termination.

“Tranche A-1 Credit Extensions” means Tranche A-1 Loans.

 

69



--------------------------------------------------------------------------------

“Tranche A-1 Lender” means each Lender which holds a Tranche A-1 Commitment and
any other Person who becomes a “Tranche A-1 Lender” in accordance with the
provisions of this Agreement.

“Tranche A-1 Loan” means, collectively, the Revolving Loans made by the Tranche
A-1 Lenders pursuant to Section 2.01(a).

“Transaction Expenses” means all arrangement, upfront and similar fees and other
out-of-pocket fees and expenses paid by the Borrowers in connection with the
closing of the Revolving Credit Facility.

“Transactions” means, collectively, (a) the execution and delivery of this
Agreement and the amendment and restatement of the other Loan Documents, (b) the
initial borrowings and other extensions of credit under the Revolving Credit
Facility hereunder on the Second Restatement Effective Date, and (c) the payment
of the Transaction Expenses.

“Trigger Amount” means an amount equal to the greater of (a) $130,000,000 and
(b) 10% of the lesser of (i) the Borrowing Base and (ii) the Revolving Credit
Amount.

“Trigger Amount (Collateral Reporting)” means an amount equal to 12.50% of the
lesser of (a) the Revolving Credit Amount and (b) the Borrowing Base.

“Trigger Event (Cash Dominion)” means either (a) the occurrence and continuance
of any Specified Default or Event of Default specified in Section 8.01(l)(i),
(b) Excess Availability shall fall below the Trigger Amount for five
(5) consecutive Business Days or (c) Excess Availability shall fall below $0 at
any time. For purposes of this Agreement, the occurrence of a Trigger Event
(Cash Dominion) shall be deemed continuing (unless the Administrative Agent
otherwise agrees in its reasonable discretion or the Administrative Agent, in
its reasonable judgment, has determined that the circumstances surrounding such
Specified Default or Event of Default specified in Section 8.01(l)(i) cease to
exist) until (i) all Specified Defaults and any Event of Default specified in
Section 8.01(l)(i) are no longer continuing or have been waived and/or (ii) if
the Trigger Event (Cash Dominion) arises under clause (b) or (c) above, Excess
Availability for any thirty (30) consecutive calendar days occurring thereafter
is equal to or greater than the Trigger Amount; provided that a fourth Trigger
Event (Cash Dominion) in any period of 365 consecutive days shall be deemed to
continue for the entire term of the Revolving Credit Facility notwithstanding
the occurrence of an event described in clause (i)or (ii) above.

“Trigger Event Cure Period” means the five (5) consecutive Business Day period
starting on the day that Excess Availability falls below the Trigger Amount.

“Trigger Event (FCCR)” means either Excess Availability shall fall below the
Trigger Amount for five (5) consecutive Business Days. For purposes of this
Agreement, the occurrence of a Trigger Event (FCCR) shall be deemed continuing
until Excess Availability for any sixty (60) consecutive calendar days occurring
thereafter is equal to or greater than the Trigger Amount.

“Type” means, with respect to any Loan or Borrowing, its character as a Base
Rate Loan or an LIBOR Loan.

 

70



--------------------------------------------------------------------------------

“Uncontrolled Cash” means an amount equal to the lesser of (a) the sum of
$5,000,000 plus all Restricted Cash then held by the Loan Parties which was
received in the ordinary course of business, and (b) $15,000,000.

“Unfinanced Capital Expenditures” means, with respect to any Person and for any
period, Capital Expenditures made by such Person during such period and not
financed from the proceeds of Indebtedness (other than with the proceeds of
Credit Extensions).

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York; provided, however, that if a term is
defined in Article 9 of the Uniform Commercial Code differently than in another
Article thereof, the term shall have the meaning set forth in Article 9;
provided, further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiaries” means (i) each Subsidiary of Holdings listed on
Schedule 1.01C and (ii) any Subsidiary of Holdings (other than the Borrowers)
designated by the board of directors of Holdings as an Unrestricted Subsidiary
pursuant to Section 7.15 after the Second Restatement Effective Date and any
Subsidiary of an Unrestricted Subsidiary.

“Unused Fee” has the meaning provided in Section 2.11(b).

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“U.S. Lender” has the meaning specified in Section 10.15(b).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Wells Fargo” means Wells Fargo Bank, National Association (as successor by
merger to Wachovia Bank, National Association).

“Wellspring Sponsors” means Wellspring Capital Partners IV, L.P., and its
Affiliates and funds or partnerships managed by them or any of their Affiliates,
but not including, any of their portfolio companies.

 

71



--------------------------------------------------------------------------------

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability owed to a Multiemployer Plan as a
result of a complete or partial withdrawal by a Borrower or any of its ERISA
Affiliates from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)(i) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) Any reference to “the Captive Insurance Subsidiary” shall be understood to
refer to “a Captive Insurance Subsidiary”.

Section 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with historical practices in effect as of the Second Restatement
Effective Date, except as otherwise specifically prescribed herein.

 

72



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement with respect to any period
during which any Specified Transaction occurs, the Consolidated Fixed Charge
Coverage Ratio shall be calculated with respect to such period and all such
Specified Transactions on a Pro Forma Basis.

(c) Notwithstanding any other provision of this Agreement to the contrary, for
all purposes during the term of this Agreement other than Section 6.01, each
lease shall have the same characterization as a Capitalized Lease or an
operating lease as the characterization of that lease (or that type of lease
would have received) as of the Second Restatement Effective Date,
notwithstanding any change in characterization of that lease (or that type of
lease) after the Second Restatement Effective Date by the Lead Borrower based on
changes in GAAP or its interpretation of GAAP.

Section 1.04 Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

Section 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08 Currency Equivalents Generally.

(a) Any amount specified in this Agreement (other than in Articles II, IX and X
or as set forth in paragraph (b) of this Section) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the applicable
currency at 11:00 a.m. (London time) on such day (or, in the event such rate
does not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the

 

73



--------------------------------------------------------------------------------

Administrative Agent and the Lead Borrower, or, in the absence of such
agreement, such rate shall instead be the arithmetic average of the spot rates
of exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two Business Days later); provided that the determination of any
amount shall be made in accordance with Section 1.08(b). Notwithstanding the
foregoing, for purposes of determining compliance with Sections 7.01, 7.02 and
7.03 with respect to any amount of Indebtedness or Investment in a currency
other than Dollars, no Default shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that, for the avoidance of
doubt, the foregoing provisions of this Section 1.08 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

(b) For purposes of determining compliance under Sections 7.02, 7.05 and 7.06,
any amount in a currency other than Dollars will be converted to Dollars in a
manner consistent with that used in calculating net income in the Borrower’s
annual financial statements delivered pursuant to Section 6.01(a); provided,
however, that the foregoing shall not be deemed to apply to the determination of
any amount of Indebtedness.

Section 1.09 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit in effect at
such time.

ARTICLE II

The Commitments and Credit Extensions

Section 2.01 Commitment of the Lenders.

(a) Each Lender, severally and not jointly with any other Lender, agrees, upon
the terms and subject to the conditions herein set forth, to make Credit
Extensions to or for the benefit of the Borrowers subject, in each case, to the
following limitations:

(i) the aggregate outstanding amount of the Credit Extensions to the Borrowers
shall not at any time cause Excess Availability to be less than zero;

(ii) Letters of Credit shall be available from the Issuing Bank to the Borrowers
and their Restricted Subsidiaries; provided that the Borrowers shall not at any
time permit the aggregate Letter of Credit Outstandings at any time to exceed
the Letter of Credit Sublimit;

(iii) no Lender shall be obligated to make any Credit Extension to the Borrowers
in excess of such Lender’s Tranche A Commitment or Tranche A-1 Commitment, as
applicable;

 

74



--------------------------------------------------------------------------------

(iv) the aggregate outstanding amount of the Tranche A Credit Extensions shall
not exceed the lesser of (A) the Tranche A Commitments and (B) the Tranche A
Borrowing Base;

(v) the aggregate outstanding amount of the Tranche A-1 Credit Extensions shall
not exceed the lesser of (A) the Tranche A-1 Commitments and (B) Incremental
Availability;

(vi) the Lead Borrower shall not request, and the Tranche A Lenders shall be
under no obligation to fund, any Tranche A Loan unless the Borrowers have
borrowed the full amount of the lesser of the Tranche A-1 Commitments or
Incremental Availability (to the extent that such Tranche A-1 Commitments have
not been terminated);

(vii) subject to all of the other provisions of this Agreement, Revolving Loans
to the Borrowers that are repaid may be reborrowed prior to the Termination
Date;

(viii) no new Credit Extensions (other than Permitted Overadvances) shall be
made to the Borrowers after the Termination Date; and

(ix) the aggregate outstanding amount of Credit Extensions in favor of (A) all
Caribbean Borrowers in the aggregate shall not exceed $100,000,000 and (B) any
Caribbean Borrower individually shall not exceed $50,000,000.

(b) All Tranche A-1 Credit Extensions shall be Tranche A-1 Loans and all Letters
of Credit and Swingline Loans shall constitute Tranche A Credit Extensions.

(c) Except as provided in Section 2.01(a)(vi), each Borrowing of Revolving Loans
by the Borrowers shall be made by the Lenders pro rata in accordance with their
respective Tranche A Commitments or Tranche A-1 Commitments, as applicable. The
failure of any Lender to make any Loan to the Borrowers shall neither relieve
any other Lender of its obligation to fund its Loan to the Borrowers in
accordance with the provisions of this Agreement nor increase the obligation of
any such other Lender.

Section 2.02 Reserves; Changes to Reserves.

(a) The initial Inventory Reserves and Availability Reserves as of the Second
Restatement Effective Date are the following:

(i) The reserve (an Inventory Reserve), if any, referenced in clause (b)(ii)(B)
of the definition of Eligible Inventory.

(ii) A reserve (an Availability Reserve) for certain Environmental Liabilities
in an amount determined by the Administrative Agent in its reasonable business
judgment.

(iii) A reserve (an Availability Reserve) in (A) an amount equal to all past due
rent for all of the Borrowers’ leased locations other than leased locations with

 

75



--------------------------------------------------------------------------------

respect to which the Administrative Agent has received a Collateral Access
Agreement, plus (B) an amount equal to all past due rent for all of the
Borrowers’ distribution centers or warehouses, other than distribution centers
or warehouses with respect to which the Administrative Agent received a
Collateral Access Agreement.

(iv) A reserve (an Availability Reserve) for so long as any Swap Contract is in
effect in an amount equal to the Swap Termination Value of such Swap Contract
(calculated substantially on a net basis for all such Swap Contracts).

(v) A reserve (an Availability Reserve) for royalties payable in an amount
determined by the Administrative Agent in its reasonable business judgment.

(vi) A reserve (an Availability Reserve) for (A) claims under PACA, the Food
Security Act and the Packers and Stockyards Act and (B) Permitted Liens
(including Liens arising from claims under PACA) on any Eligible Accounts,
Eligible In-Transit Inventory, Eligible Inventory, Eligible Real Property and
Eligible Rolling Stock that are prior to the Liens of the Loan Documents, in
each case in an amount determined by the Administrative Agent in its reasonable
business judgment.

(vii) Without duplication of any other Reserve, a reserve (an Availability
Reserve) for repackaging costs.

(b) The Administrative Agent may hereafter establish additional Reserves or
change any of the foregoing Reserves, in the exercise of its reasonable business
judgment acting in accordance with industry standards for asset based lending in
the food distribution industry. The amount of any Reserve established by the
Administrative Agent shall have a reasonable relationship to the event,
condition or other matter that is the basis for the Reserve. Notwithstanding
anything herein to the contrary, Reserves shall not duplicate eligibility
criteria contained in the definition of Eligible Inventory or reserves or
criteria deducted in computing the NOLV Percentage of Eligible Inventory.

Section 2.03 Borrowings, Conversions and Continuations of Revolving Loans.

(a) Each Borrowing, each conversion of Revolving Loans from one Type to the
other, and each continuation of LIBOR Loans shall be made upon the Lead
Borrower’s irrevocable written notice to the Administrative Agent in the form of
a Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Each such notice must be received by the
Administrative Agent not later than 12:00 noon (New York, New York time)
(i) three (3) Business Days prior to the requested date of any Borrowing or
continuation of LIBOR Loans or any conversion of Base Rate Loans to LIBOR Loans,
and (ii) one (1) Business Day before the requested date of any Borrowing of Base
Rate Loans. Each Borrowing of, conversion to or continuation of LIBOR Loans
shall be in a principal amount of $2,500,000 or a whole multiple of $500,000 in
excess thereof. Except as otherwise provided herein, each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice shall
specify (i) whether the Lead Borrower is requesting a Borrowing, a conversion of
Revolving Loans from one Type to the other, or a continuation of LIBOR Loans,
(ii) the requested date of

 

76



--------------------------------------------------------------------------------

the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Revolving Loans to be borrowed,
converted or continued, (iv) the Type of Revolving Loans to be borrowed or to
which existing Revolving Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Lead Borrower fails
to specify a Type of Revolving Loan in a Committed Loan Notice or fails to give
a timely notice requesting a conversion or continuation, then the applicable
Revolving Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable LIBOR Loans.
If the Lead Borrower requests a Borrowing of, conversion to, or continuation of
LIBOR Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Revolving Loan, and if no timely notice of a conversion or
continuation is provided by the Lead Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
or continuation described in Section 2.03(a). In the case of each Borrowing,
each Lender shall make the amount of its Loan available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office not later than 1:00
p.m. on the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Lead
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Lead Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Lead Borrower.

(c) Except as otherwise provided herein, a LIBOR Loan may be continued or
converted only on the last day of an Interest Period for such LIBOR Loan unless
the Borrowers pay the amount due, if any, under Section 3.05 in connection
therewith. During the existence of an Event of Default, the Administrative Agent
or the Required Lenders may require that no Revolving Loans may be converted to
or continued as LIBOR Loans.

(d) The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBOR Loans
upon determination of such interest rate. The determination of the LIBOR by the
Administrative Agent shall be conclusive in the absence of manifest error.

(e) After giving effect to all Borrowings, all conversions of Revolving Loans
from one Type to the other, and all continuations of Revolving Loans as the same
Type, there shall not be more than fifteen (15) Interest Periods in effect.

(f) The failure of any Lender to make the Revolving Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Revolving Loan on the date of such Borrowing, but no
Lender shall be responsible for

 

77



--------------------------------------------------------------------------------

the failure of any other Lender to make the Revolving Loan to be made by such
other Lender on the date of any Borrowing.

(g) Notwithstanding anything to the contrary herein contained, all Revolving
Loans shall be Tranche A-1 Loans until the outstanding principal amount of such
Revolving Loans equals the lesser of Incremental Availability or the then
Tranche A-1 Commitments. If any Tranche A-1 Loan is prepaid in part pursuant to
Section 2.08, any Revolving Loans thereafter requested shall be Tranche A-1
Loans until the maximum principal amount of Tranche A-1 Loans outstanding equals
the lesser of Incremental Availability or Tranche A-1 Commitments and thereafter
all Revolving Loans shall be Tranche A Loans.

(h) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may, with the Borrower’s consent, assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with clause (b) above, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrowers on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the Borrowers
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrowers until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrowers, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.03(h) shall be conclusive in the absence of manifest error. If such
Lender’s portion of such Borrowing is not made available to the Administrative
Agent by such Lender within two (2) Business Days after the date of such
Borrowing, the Administrative Agent shall also be entitled to recover such
amount with interest thereon accruing from the date on which the Administrative
Agent made the funds available to the Borrowers at the rate per annum applicable
to Base Rate Loans, on demand, from the Borrowers. If such Lender shall repay to
the Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement, and
the Borrowers’ obligation to repay the Administrative Agent such corresponding
amount pursuant to this Section 2.03(h) shall cease.

Section 2.04 Overadvances.

(a) The Administrative Agent and the Lenders shall have no obligation to make
any Loan (including, without limitation, any Swingline Loan) or to provide any
Letter of Credit if an Overadvance would result.

(b) Notwithstanding anything to the contrary in Section 2.01(a), the
Administrative Agent may, in its discretion, make Permitted Overadvances without
the consent of the Lenders and each Lender shall be bound thereby. Any Permitted
Overadvances shall

 

78



--------------------------------------------------------------------------------

constitute Swingline Loans. The making of a Permitted Overadvance is for the
benefit of the Borrowers and shall constitute a Loan and an Obligation. The
making of any such Permitted Overadvance on any one occasion shall not obligate
the Administrative Agent or any Lender to make or permit any Permitted
Overadvance on any other occasion or to permit such Permitted Overadvances to
remain outstanding, nor shall the making of any such Permitted Overadvance
modify or abrogate the Borrowers’ obligations under Sections 2.09(a) and
(b) hereof.

(c) The making by the Administrative Agent of a Permitted Overadvance shall not
modify or abrogate any of the provisions of Section 2.06(g) regarding the
Lenders’ obligations to purchase participations with respect to Letter of Credit
Disbursements.

Section 2.05 Swingline Loans.

(a) The Swingline Lender is authorized by the Lenders to, and shall make,
Swingline Loans at any time (subject to Section 2.05(b)) to the Borrowers up to
the amount of the sum of (i) the Swingline Loan Sublimit, upon receipt of a
Committed Loan Notice from the Lead Borrower by the Administrative Agent and the
Swingline Lender (which notice, at the Swingline Lender’s discretion, may be
submitted prior to 3:00 p.m. on the Business Day on which such Swingline Loan is
requested), plus (ii) any Permitted Overadvances. Swingline Loans shall be Base
Rate Loans and shall be subject to periodic settlement with the Lenders under
Section 2.16 below.

(b) The Lead Borrower’s request for a Swingline Loan shall be deemed a
representation that the applicable conditions for borrowing under Section 4.02
are satisfied (unless such conditions have been waived). If the conditions for
borrowing under Section 4.02 cannot in fact be fulfilled, (x) the Lead Borrower
shall give immediate notice (a “Noncompliance Notice”) thereof to the
Administrative Agent and the Swingline Lender, and the Administrative Agent
shall promptly provide each Lender with a copy of the Noncompliance Notice, and
(y) the Required Lenders may direct the Swingline Lender to, and the Swingline
Lender thereupon shall, cease making Swingline Loans (other than Permitted
Overadvances) until such conditions can be satisfied or are waived in accordance
with Section 10.01. Unless the Required Lenders so direct the Swingline Lender,
the Swingline Lender may, but is not obligated to, continue to make Swingline
Loans commencing one (1) Business Day after the Noncompliance Notice is
furnished to the Lenders. Notwithstanding the foregoing, no Swingline Loans
(other than Permitted Overadvances) shall be made pursuant to this
Section 2.05(b) if the Tranche A Credit Extensions and/or the aggregate
outstanding amount of the Credit Extensions and Swingline Loans would exceed the
limitations set forth in Section 2.01 and Section 2.05(a). Immediately upon the
issuance of any Swingline Loan by the Swingline Lender, and without any further
action on the part of the Swingline Lender, the Swingline Lender shall be deemed
to have sold to each Tranche A Lender, and each Tranche A Lender shall be deemed
unconditionally and irrevocably to have purchased from the Swingline Lender,
without recourse or warranty, an undivided interest and participation, to the
extent of such Tranche A Lender’s Tranche A Commitment Percentage, in such
Swingline Loan. Upon any change in the Tranche A Commitments pursuant to
Section 2.17 of this Agreement, it is hereby agreed that with respect to all
Swingline Loans outstanding, there shall be an automatic adjustment to the
participations hereby created to reflect the new Tranche A Commitment
Percentages of the assigning and assignee Tranche A Lenders and the Additional
Lenders, if applicable.

 

79



--------------------------------------------------------------------------------

Section 2.06 Letters of Credit.

(a) Upon the terms and subject to the conditions herein set forth, at any time
and from time to time after the Second Restatement Effective Date and prior to
the Termination Date, the Lead Borrower on behalf of the Borrowers may request
the Issuing Bank to issue, and subject to the terms and conditions contained
herein, the Issuing Bank shall issue, for the account of the Lead Borrower or a
Restricted Subsidiary, one or more Letters of Credit; provided, however, that no
Letter of Credit shall be issued if after giving effect to such issuance (i) the
aggregate Letter of Credit Outstandings shall exceed the Letter of Credit
Sublimit, or (ii) the Tranche A Credit Extensions and/or the aggregate Credit
Extensions (including Swingline Loans) would exceed the limitations set forth in
Section 2.01. If the Tranche A Commitments are reduced to an amount less than
the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at Lead Borrower’s option, less than) the
Tranche A Commitments.

(b) Each Standby Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one (1) year after the date of
the issuance of such Letter of Credit (or such other longer period of time as
the Administrative Agent and the Issuing Bank may agree) (or, in the case of any
renewal or extension thereof, one (1) year after such renewal or extension) and
(ii) unless cash collateralized or otherwise credit supported to the reasonable
satisfaction of the Administrative Agent and the Issuing Bank (in which case,
the expiry may extend no longer than twelve months after the Maturity Date),
five (5) Business Days prior to the Maturity Date; provided, however, that each
Standby Letter of Credit may, upon the request of the Lead Borrower, include a
provision whereby such Letter of Credit shall be renewed automatically (unless
the Issuing Bank notifies the beneficiary thereof at least thirty (30) days
prior to the then-applicable expiration date that such Letter of Credit will not
be renewed) for additional consecutive periods of twelve (12) months or less
(but not beyond the date that is five (5) Business Days prior to the Maturity
Date, unless cash collateralized or otherwise credit supported to the reasonable
satisfaction of the Administrative Agent and the Issuing Bank (in which case,
the expiry may extend no longer than twelve months after the Maturity Date)).

(c) Each Commercial Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one (1) year after the date of
the issuance of such Commercial Letter of Credit (or such other period as may be
acceptable to the Administrative Agent and the Issuing Bank) and (ii) unless
cash collateralized or otherwise credit supported to the reasonable satisfaction
of the Administrative Agent and the Issuing Bank (in which case, the expiry may
extend no longer than twelve months after the Maturity Date), five (5) Business
Days prior to the Maturity Date.

(d) Drafts drawn under each Letter of Credit shall be reimbursed by the
Borrowers by paying to the Administrative Agent an amount equal to such drawing
not later than 12:00 noon on the Business Day immediately following the day that
the Lead Borrower receives notice of such drawing and demand for payment by the
Issuing Bank; provided that (i) in the absence of written notice to the contrary
from the Lead Borrower, and subject to the other provisions of this Agreement
(including the conditions to making Base Rate Loans and Swingline Loans), such
payments shall be financed when due with a Base Rate Loan or

 

80



--------------------------------------------------------------------------------

Swingline Loan to the applicable Borrower in an equivalent amount and, to the
extent so financed, the respective Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting Base Rate Loan or Swingline
Loan, and (ii) in the event that the Lead Borrower has notified the
Administrative Agent that it will not so finance any such payments, the
applicable Borrowers will make payment directly to the Issuing Bank when due.
The Administrative Agent shall promptly remit the payments received by it from
any Borrower in reimbursement of a draw under a Letter of Credit or the proceeds
of a Base Rate Loan or Swingline Loan, as the case may be, used to finance such
payment to the Issuing Bank. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Lead Borrower by telephone (confirmed by telecopy)
of such demand for payment and whether the Issuing Bank has made or will make
payment thereunder; provided, however, that any failure to give or delay in
giving such notice shall not relieve the Borrowers of their obligation to
reimburse the Issuing Bank and the Lenders with respect to any such payment.

(e) If the Issuing Bank shall make any Letter of Credit Disbursement, then,
unless the applicable Borrowers shall reimburse the Issuing Bank in full on the
date provided in Section 2.06(d) above, the unpaid amount thereof shall bear
interest at the rate per annum then applicable to Base Rate Loans for each day
from and including the date such payment is made to, but excluding, the date
that such Borrowers reimburse the Issuing Bank therefor, provided, however,
that, if such Borrowers fail to reimburse the Issuing Bank when due pursuant to
Section 2.06(d), then interest shall accrue at the Default Rate. Interest
accrued pursuant to this paragraph shall be for the account of, and promptly
remitted by the Administrative Agent, upon receipt to, the Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
Section 2.06(g) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(f) Immediately upon the issuance of any Letter of Credit by the Issuing Bank
(or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the part of the Issuing Bank, the Issuing Bank
shall be deemed to have sold to each Tranche A Lender, and each Tranche A Lender
shall be deemed unconditionally and irrevocably to have purchased from the
Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Tranche A Lender’s Tranche A Commitment
Percentage, in such Letter of Credit, each drawing thereunder and the
obligations of the Borrowers under this Agreement and the other Loan Documents
with respect thereto. Upon any change in the Tranche A Commitments pursuant to
Section 2.17 of this Agreement, it is hereby agreed that with respect to all
Letter of Credit Outstandings, there shall be an automatic adjustment to the
participations hereby created to reflect the new Tranche A Commitment
Percentages of the assigning and assignee Tranche A Lenders and the Additional
Lenders, if applicable. Any action taken or omitted by the Issuing Bank under or
in connection with a Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not create for the Issuing Bank
any resulting liability to any Lender.

(g) In the event that the Issuing Bank makes any Letter of Credit Disbursement
and the Borrowers shall not have reimbursed such amount in full to the Issuing
Bank pursuant to this Section 2.06, the Issuing Bank shall promptly notify the
Administrative

 

81



--------------------------------------------------------------------------------

Agent, which shall promptly notify each Tranche A Lender of such failure, and
each Tranche A Lender shall promptly and unconditionally pay to the
Administrative Agent, for the account of the Issuing Bank the amount of such
Tranche A Lender’s Tranche A Commitment Percentage of such unreimbursed payment
in Dollars and in Same Day Funds. If the Issuing Bank so notifies the
Administrative Agent and the Administrative Agent so notifies the Tranche A
Lenders prior to 11:00 a.m. on any Business Day, each such Tranche A Lender
shall make available to the Issuing Bank such Tranche A Lender’s Tranche A
Commitment Percentage of the amount of such payment on such Business Day in Same
Day Funds (or if such notice is received by the Tranche A Lenders after 11:00
a.m. on the day of receipt, payment shall be made on the immediately following
Business Day in Same Day Funds). If and to the extent such Tranche A Lender
shall not have so made its Tranche A Commitment Percentage of the amount of such
payment available to the Issuing Bank, such Tranche A Lender agrees to pay to
the Issuing Bank forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of the Issuing Bank at the Federal Funds
Rate. Each Tranche A Lender agrees to fund its Tranche A Commitment Percentage
of such unreimbursed payment notwithstanding a failure to satisfy any applicable
lending conditions or the provisions of this Section 2.06, or the occurrence of
the Termination Date. The failure of any Tranche A Lender to make available to
the Issuing Bank its Tranche A Commitment Percentage of any payment under any
Letter of Credit shall neither relieve any Tranche A Lender of its obligation
hereunder to make available to the Issuing Bank its Tranche A Commitment
Percentage of any payment under any Letter of Credit on the date required, as
specified above, nor increase the obligation of such other Tranche A Lender.
Whenever any Tranche A Lender has made payments to the Issuing Bank in respect
of any reimbursement obligation for any Letter of Credit, such Tranche A Lender
shall be entitled to share ratably, based on its Tranche A Commitment
Percentage, in all payments and collections thereafter received on account of
such reimbursement obligation.

(h) Whenever the Lead Borrower desires that the Issuing Bank issue a Letter of
Credit (or the amendment, renewal or extension (other than automatic renewal or
extensions) of an outstanding Letter of Credit), the Lead Borrower shall give to
the Issuing Bank and the Administrative Agent at least two (2) Business Days’
prior written (including, without limitation, by telegraphic, telex, facsimile
or cable communication) notice (or such shorter period as may be agreed upon in
writing by the Issuing Bank, the Administrative Agent and the Lead Borrower)
specifying the date on which the proposed Letter of Credit is to be issued,
amended, renewed or extended (which shall be a Business Day), the Stated Amount
of the Letter of Credit so requested, the expiration date of such Letter of
Credit, the name and address of the beneficiary thereof, and the provisions
thereof. If requested by the Issuing Bank, the Lead Borrower shall also submit
documentation on the Issuing Bank’s standard form in connection with any request
for the issuance, amendment, renewal or extension of a Letter of Credit,
provided that in the event of a conflict or inconsistency between the terms of
such documentation and this Agreement, the terms of this Agreement shall
supersede any inconsistent or contrary terms in such documentation and this
Agreement shall control. The Issuing Bank shall promptly notify the
Administrative Agent of the termination of any Letter of Credit. In addition,
within five (5) Business Days after the end of each month, and from time to time
upon request of the Administrative Agent, the Issuing Bank will disseminate to
the Administrative Agent a detailed report specifying the Letters of Credit
which are then issued and outstanding and any activity with respect thereto
which may have occurred since the date of the prior report, and including

 

82



--------------------------------------------------------------------------------

therein, among other things, the beneficiary, the face amount and the expiry
date as well as any payment or expirations which may have occurred.

(i) Subject to the limitations set forth below, the obligations of the Borrowers
to reimburse the Issuing Bank for any Letter of Credit Disbursement shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including, without limitation
(it being understood that any such payment by the Borrowers shall be without
prejudice to, and shall not constitute a waiver of, any rights the Borrowers
might have or might acquire hereunder as a result of the payment by the Issuing
Bank of any draft or the reimbursement by the Borrowers thereof): (i) any lack
of validity or enforceability of a Letter of Credit; (ii) the existence of any
claim, setoff, defense or other right which a Borrower may have at any time
against a beneficiary of any Letter of Credit or against the Issuing Bank or any
of the Lenders, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under any Letter of Credit proving to be
forged or fraudulent in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by the Issuing Bank of any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not strictly comply with the terms of such Letter of Credit; (v) any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.06, constitute a
legal or equitable discharge of, or provide a right of setoff against, any Loan
Party’s obligations hereunder; or (vi) the fact that any Event of Default shall
have occurred and be continuing; provided, that the Borrowers shall have no
obligation to reimburse the Issuing Bank to the extent that such payment was
made in error due to the gross negligence, bad faith or willful misconduct of
the Issuing Bank (as determined in a final judgment by a court of competent
jurisdiction or another independent tribunal having jurisdiction). No Credit
Party shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank, provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrowers to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrowers to the extent permitted by applicable Law) suffered by the
Borrowers that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence, bad faith or willful misconduct on the part
of the Issuing Bank (as determined by a court of competent jurisdiction or
another independent tribunal having jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
compliance with the terms of a Letter of Credit, the Issuing Bank may, in its
reasonable discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

83



--------------------------------------------------------------------------------

(j) If any Specified Default shall occur and be continuing or if the Termination
Date shall occur, on the Business Day that the Lead Borrower receives notice
from the Administrative Agent (which notice may be given at the election of the
Administrative Agent or at the direction of the Required Lenders) demanding the
deposit of cash collateral pursuant to this paragraph, the applicable Borrowers
shall immediately deposit in the applicable Cash Collateral Account an amount in
cash equal to 101.5% of the Letter of Credit Outstandings owing by such
Borrowers as of such date, plus any accrued and unpaid interest thereon. Each
such deposit shall be held by the Collateral Agent for the payment and
performance of the Obligations. The Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
Cash Collateral Account. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and in the sole
discretion of the Administrative Agent (at the request of the Lead Borrower and
at the Borrowers’ risk and expense), such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such Cash Collateral Account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for payments on account of
drawings under Letters of Credit for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the Letter of Credit Outstandings
at such time or, if the maturity of the Loans has been accelerated, shall be
applied to satisfy the other respective Obligations of the applicable Borrower.
If the applicable Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence and continuance of a Specified Default,
such amount (to the extent not applied as aforesaid) shall be returned promptly
to the respective Borrower but in no event later than two (2) Business Days
after all Specified Defaults have been cured or waived.

(k) The Loan Parties and the Credit Parties agree that the Existing Letters of
Credit shall be deemed Letters of Credit hereunder as if issued by the Issuing
Bank.

(l) The Lead Borrower may appoint Additional Issuing Banks by delivering written
notice to the Administrative Agent at least five (5) Business Days prior to the
issuance of any Letters of Credit by such Additional Issuing Bank. Any Lender
designated as an Additional Issuing Bank shall remain as such until the Lead
Borrower gives written notice to the Administrative Agent that such Lender is no
longer an Additional Issuing Bank. After the removal of an Additional Issuing
Bank hereunder, such Additional Issuing Bank shall remain a party hereto and
shall continue to have all the rights and obligations of such Additional Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such removal until no Letter of Credit Outstandings remain outstanding with
respect to such Additional Issuing Bank, but shall not be required or permitted
to issue additional Letters of Credit, unless such Additional Issuing Bank has
been reappointed in accordance with the terms hereof.

Section 2.07 Optional Termination or Reduction of Commitments.

(a) Upon at least two (2) Business Days’ prior written notice to the
Administrative Agent, the Lead Borrower may, at any time, in whole permanently
terminate, or from time to time in part permanently reduce, the Tranche A
Commitments. Each such reduction shall be in the principal amount of $5,000,000
or any integral multiple of $1,000,000 in excess thereof. Each such reduction or
termination shall (i) be applied ratably to the Tranche A Commitments of each
Tranche A Lender and (ii) be irrevocable at the effective time of any

 

84



--------------------------------------------------------------------------------

such termination or reduction. The Borrowers shall pay to the Administrative
Agent for application as provided herein (i) at the effective time of any such
termination (but not any partial reduction), all earned and unpaid fees under
the Fee Letter and all Unused Fees accrued on the Tranche A Commitments so
terminated, and (ii) at the effective time of any such reduction or termination,
any amount by which the Tranche A Credit Extensions to the Borrowers outstanding
on such date exceed the amount to which the Tranche A Commitments are to be
reduced effective on such date.

(b) The Lead Borrower may reduce or terminate the Tranche A-1 Commitments at any
time as long as immediately after giving effect to such reduction or
termination, there are no Tranche A Credit Extensions outstanding. In the event
that all of the Tranche A Commitments are terminated, the Lead Borrower shall
contemporaneously therewith terminate all Tranche A-1 Commitments. Each
reduction of the Tranche A-1 Commitments shall be in the principal amount of
$5,000,000 or any integral multiple of $1,000,000 in excess thereof. The
Borrowers shall pay to the Administrative Agent for application as provided
herein (i) at the effective time of any such termination (but not any partial
reduction), all Unused Fees accrued on the Tranche A-1 Commitments so
terminated, and (ii) at the effective time of any such reduction or termination,
any amount by which the Tranche A-1 Credit Extensions to the Borrowers
outstanding on such date exceed the amount to which the Tranche A-1 Commitments
are to be reduced effective on such date.

Section 2.08 Optional Prepayment of Loans; Reimbursement of Lenders.

(a) Subject to the provisions of Section 2.08(b), the Borrowers shall have the
right at any time and from time to time to prepay without premium or penalty
(without a reduction in the Commitments) outstanding Loans in whole or in part,
(x) with respect to LIBOR Loans, upon at least one (1) Business Day’s prior
written, telex or facsimile notice to the Administrative Agent, prior to 12:00
noon, and (y) with respect to Base Rate Loans, on the same Business Day as such
notice is furnished to the Administrative Agent, prior to 12:00 noon, subject in
each case to the following limitations:

(i) Subject to Section 2.09, all optional prepayments shall be paid to the
Administrative Agent for application (except as otherwise directed by the
applicable Borrower), first, to the prepayment of outstanding Swingline Loans,
second, to the prepayment of other outstanding Tranche A Loans (other than
Swingline Loans) ratably in accordance with each Tranche A Lender’s Tranche A
Commitment Percentage, third, to the prepayment of other outstanding Tranche A-1
Loans ratably in accordance with each Tranche A-1 Lender’s Tranche A-1
Commitment Percentage and fourth, if a Specified Default then exists or if the
Termination Date has occurred, to the funding of a cash collateral deposit in
the Cash Collateral Account in an amount equal to 101.5% of all Letter of Credit
Outstandings;

(ii) Subject to the foregoing, outstanding Base Rate Loans shall be prepaid
before outstanding LIBOR Loans are prepaid (except as otherwise directed by the
Lead Borrower). Each partial prepayment of LIBOR Loans shall be in an integral
multiple of $500,000 (but in no event less than $2,500,000). No partial
prepayment of a Borrowing of LIBOR Loans shall result in the aggregate principal
amount of the LIBOR

 

85



--------------------------------------------------------------------------------

Loans remaining outstanding pursuant to such Borrowing being less than
$2,500,000 (unless all such outstanding LIBOR Loans are being prepaid in full);
and

(iii) Each notice of prepayment shall specify the prepayment date, the principal
amount and Type of the Loans to be prepaid and, in the case of LIBOR Loans, the
Borrowing or Borrowings pursuant to which such Loans were made. Each notice of
prepayment shall be revocable, provided that, within five (5) Business Days of
receiving a written demand for such reimbursement which sets forth the
calculation of such Breakage Costs in reasonable detail, the Borrowers shall
reimburse the Lenders for all Breakage Costs associated with the revocation of
any notice of prepayment. The Administrative Agent shall, promptly after
receiving notice from the Lead Borrower hereunder, notify each applicable Lender
of the principal amount and Type of the Loans held by such Lender which are to
be prepaid, the prepayment date and the manner of application of the prepayment.

(b) Notwithstanding the provisions of Section 2.08(a) which generally permit
voluntary prepayments of the Loans, except as provided in Section 2.09, only if
all Tranche A Loans are repaid in full may the Borrowers prepay amounts owed
with respect to the Tranche A-1 Loans, provided, that any such prepayment shall
not reduce or terminate the Tranche A-1 Commitments. In addition, the Borrowers
shall also repay the Tranche A-1 Loans as required (i) under Section 2.09
hereof, and (ii) upon any reduction or termination of the Tranche A-1
Commitments in accordance with the provisions of Section 2.07(b) hereof.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.08 and
Section 2.09 shall be accompanied by all accrued interest thereon, together
with, in the case of any such prepayment of an LIBOR Loan on a date other than
the last day of an Interest Period therefor, Breakage Costs.

Notwithstanding any of the other provisions of this Section 2.08 or
Section 2.09, so long as no Event of Default shall have occurred and be
continuing, if any prepayment of LIBOR Loans is required to be made under this
Section 2.08 or Section 2.09, prior to the last day of the Interest Period
therefor and less than three months are remaining in such Interest Period, in
lieu of making any payment pursuant to this Section 2.08 or Section 2.09 in
respect of any such LIBOR Loan prior to the last day of the Interest Period
therefor, the Borrowers may, in their sole discretion, deposit the amount of any
such prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrowers or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.08 or
Section 2.09. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from the Borrowers or any other Loan Party) to apply
such amount to the prepayment of the outstanding Loans in accordance with the
relevant provisions of this Section 2.08 or Section 2.09.

Section 2.09 Mandatory Prepayment; Commitment Termination; Cash Collateral. The
outstanding Obligations shall be subject to prepayment and/or cash
collateralization of Letters of Credit as follows:

 

86



--------------------------------------------------------------------------------

(a) If at any time the amount of the Tranche A Credit Extensions by the Tranche
A Lenders exceeds the lesser of the aggregate Tranche A Commitments or the
Tranche A Borrowing Base, the Borrowers will, immediately upon notice from the
Administrative Agent: (i) prepay the Tranche A Loans (including Swingline Loans)
in an amount necessary to eliminate such deficiency and (ii) if, after giving
effect to the prepayment in full of all outstanding Tranche A Loans such
deficiency has not been eliminated, deposit cash into the Cash Collateral
Account in an amount equal to 101.5% of the Letter of Credit Outstandings.

(b) If at any time the amount of the Credit Extensions by the Lenders causes
Excess Availability to be less than zero, the Borrowers will, immediately upon
notice from the Administrative Agent: (x) prepay the Tranche A Loans in an
amount necessary to eliminate such deficiency; and (y) if, after giving effect
to the prepayment in full of all outstanding Tranche A Loans such deficiency has
not been eliminated, prepay the Tranche A-1 Loans in an amount necessary to
eliminate such deficiency, and (z) if, after giving effect to the prepayment in
full of all outstanding Tranche A Loans and Tranche A-1 Loans such deficiency
has not been eliminated, deposit cash into the Cash Collateral Account in an
amount equal to 101.5% of the Letter of Credit Outstandings.

(c) The Loans shall be repaid daily in accordance with (and to the extent
required under) the provisions of Section 2.19, to the extent then applicable.

(d) So long as a Liquidation has not been commenced and the conditions set forth
in Section 4.02 have been satisfied by the Loan Parties, at the time of the
delivery of each Borrowing Base Certificate, Tranche A Loans shall be made by
the Tranche A Lenders to repay the Tranche A-1 Loans to the extent that the
Tranche A-1 Loans exceed Incremental Availability as reflected in such Borrowing
Base Certificate.

(e) Except during the continuance of a Trigger Event (Cash Dominion), any Net
Cash Proceeds, Cash Receipts and other payments received by the Administrative
Agent shall be applied as the Lead Borrower shall direct the Administrative
Agent in writing, and otherwise consistent with the provisions of
Section 2.08(b).

(f) Subject to the foregoing, except as otherwise directed by the Lead Borrower
(whose direction may be given only if a Trigger Event (Cash Dominion) has not
occurred and is not continuing), outstanding Base Rate Loans shall be prepaid
before outstanding LIBOR Loans are prepaid.

(g) A prepayment of the Loans pursuant to Section 2.08 or this Section 2.09
shall not permanently reduce the Commitments. Upon the Termination Date, the
Commitments and the credit facility provided hereunder shall be terminated in
full and the Borrowers shall pay, in full and in cash, all outstanding Loans and
all other outstanding Obligations then owing by them and the Letters of Credit
shall be cash collateralized as provided for in Section 2.06.

Section 2.10 Interest.

(a) Subject to the provisions of Section 2.10(b), (i) each LIBOR Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the LIBOR for such Interest Period plus the Applicable
Rate, (ii) each Base Rate

 

87



--------------------------------------------------------------------------------

Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate and (iii) each Swingline Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Tranche A
Loans.

(b) The Borrowers shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) Interest on each Loan shall be payable in Dollars.

Section 2.11 Fees.

(a) The Borrowers shall pay to the Administrative Agent such fees as shall have
been separately agreed upon in the Fee Letter and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever (except as expressly agreed between the Borrowers and the
Administrative Agent).

(b) The Borrowers shall pay the Administrative Agent, for the account of the
Tranche A Lenders and the Tranche A-1 Lenders, respectively, an aggregate fee
(the “Unused Fee”) in accordance with the pricing grid set forth below based
upon average daily Excess Availability, during the calendar quarter just ended
(or relevant period with respect to the payment being made on the Termination
Date); provided, that, with respect to the calendar quarter in which the Second
Restatement Effective Date occurs, the Unused Fee shall be calculated at the
rate of 0.250%. The Unused Fee shall be paid in arrears, on the first day of
each calendar quarter after the Second Restatement Effective Date and on the
Termination Date. The Administrative Agent shall pay the Unused Fee to the
Tranche A Lenders and the Tranche A-1 Lenders, as applicable, upon the
Administrative Agent’s receipt of the Unused Fee based upon their Tranche A
Commitment Percentage or Tranche A-1 Commitment Percentage, as applicable, of an
amount equal to the aggregate Unused Fee to all Tranche A Lenders or Tranche A-1
Lenders, as applicable.

 

Average DailyExcess Availability as a % of Revolving Credit Amount

   Unused
Fee  

Greater than or equal to 50%

     0.375 % 

Less than 50%

     0.250 % 

 

88



--------------------------------------------------------------------------------

(c) The Borrowers shall pay the Administrative Agent, for the account of the
Lenders who are then participating in the Letters of Credit, on the first day of
each calendar quarter, in arrears, for the calendar quarter just ended (or
relevant period with respect to the payment being made through the first
calendar quarter ending after the Second Restatement Effective Date or on the
Termination Date), a fee (each, a “Letter of Credit Fee”) equal to the following
per annum percentages of the aggregate face amount of the of Letters of Credit
then outstanding:

(i) With respect to Standby Letters of Credit, at a per annum rate equal to the
then Applicable Rate for LIBOR Loans with respect to Tranche A Loans;

(ii) With respect to Commercial Letters of Credit, at a per annum rate equal to
(A) the Applicable Rate for LIBOR Loans with respect to Tranche A Loans minus
(B) 1/2 of 1 percent (0.50%);

(iii) After the occurrence and during the continuance of a Specified Default, at
any time that the Administrative Agent is not holding in the Cash Collateral
Account an amount in cash equal to 101.5% of the Letter of Credit Outstandings
as of the date of occurrence, plus accrued and unpaid interest thereon,
effective upon written notice from the Administrative Agent (which notice may be
given at the election of the Administrative Agent or at the direction of the
Required Lenders after the occurrence of any such Event of Default), the Letter
of Credit Fees set forth in clauses (i) and (ii) of this Section 2.11(c) shall
be increased, at the option of the Administrative Agent or the Required Lenders,
by an amount equal to two percent (2%) per annum.

(d) The Borrowers shall pay to each Issuing Bank, in addition to all Letter of
Credit Fees otherwise provided for herein, (i) the reasonable and customary fees
and charges of the Issuing Bank in connection with the negotiation, settlement
and amendment of each Letter of Credit issued by the Issuing Bank and (ii) a
fronting fee (each, a “Fronting Fee”) equal to 1/8 of 1% (0.125%) on the
aggregate Stated Amount of all Letters of Credit (or such lesser amount as
agreed to by the Borrowers and the applicable Issuing Bank). Each such Fronting
Fee shall be payable, in arrears, on the first day of each calendar quarter and
on demand on the Termination Date.

(e) All fees shall be paid on the dates due, in immediately available funds in
Dollars, to the Administrative Agent for the account of the Administrative Agent
and other Credit Parties as provided herein. Once due, all fees shall be fully
earned and shall not be refundable under any circumstances.

Section 2.12 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the “prime lending rate”
shall be made on the basis of a year of three hundred and sixty-five (365) days
or three hundred and sixty-six (366) days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a three hundred and sixty (360) day year and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided

 

89



--------------------------------------------------------------------------------

that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.14(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.13 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrowers, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.13(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.13(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.13(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

Section 2.14 Payments Generally.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise

 

90



--------------------------------------------------------------------------------

expressly provided herein, all payments by the Borrowers hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 4:00 p.m. on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 4:00 p.m., shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.

(b) If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of LIBOR Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) Unless the Borrowers or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrowers or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrowers or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrowers failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrowers to the date such amount
is recovered by the Administrative Agent (the “Compensation Period”) at a rate
per annum equal to the applicable Overnight Rate. When such Lender makes payment
to the Administrative Agent (together with all accrued interest thereon), then
such payment amount (excluding the amount of any interest which may have accrued
and been paid in respect of such late payment) shall constitute such Lender’s
Loan included in the applicable Borrowing. If such Lender does not pay such
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrowers, and the
Borrowers shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its

 

91



--------------------------------------------------------------------------------

Commitment or to prejudice any rights which the Administrative Agent or the
Borrowers may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this Section 2.14(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Lead Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swingline Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties and the Guarantors under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Administrative Agent may,
but shall not be obligated to, elect to distribute such funds to each of the
Lenders in accordance with such Lender’s Pro Rata Share of the Credit
Extensions, in repayment or prepayment of such of the outstanding Loans or other
Obligations then owing to such Lender.

Section 2.15 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it or the
participations in Letters of Credit and Swingline Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
Letters of Credit or Swingline Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that if all or any portion of such excess

 

92



--------------------------------------------------------------------------------

payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 10.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. The Borrowers agree that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrowers in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.15 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.15 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.16 Settlement Among Lenders.

(a) The Swingline Lender may, at any time (but, in any event shall weekly, as
provided in Section 2.16(b)), on behalf of the Borrowers (which hereby authorize
the Swingline Lender to act on their behalf in that regard) request the
Administrative Agent to cause the Tranche A Lenders to make a Tranche A Loan
(which shall be a Base Rate Loan) in an amount equal to such Lender’s Tranche A
Commitment Percentage of the outstanding amount of Swingline Loans made in
accordance with Section 2.05, which request may be made regardless of whether
the conditions set forth in Article IV have been satisfied. Upon such request,
each Tranche A Lender shall make available to the Administrative Agent the
proceeds of such Tranche A Loan for the account of the Swingline Lender. If the
Swingline Lender requires a Tranche A Loan to be made by the Tranche A Lenders
and the request therefor is received prior to 12:00 noon on a Business Day, such
transfers shall be made in immediately available funds no later than 3:00 p.m.
that day; and, if the request therefor is received after 12:00 noon, then no
later than 3:00 p.m. on the next Business Day. The obligation of each such
Tranche A Lender to transfer such funds is irrevocable, unconditional and
without recourse to or warranty by the Administrative Agent or the Swingline
Lender. If and to the extent any Tranche A Lender shall not have so made its
transfer to the Administrative Agent, such Tranche A Lender agrees to pay to the
Administrative Agent, forthwith on demand, such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(b) The amount of each Lender’s Tranche A Commitment Percentage or Tranche A-1
Commitment Percentage of outstanding Loans shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans and repayments of Loans received by the
Administrative Agent as of 3:00

 

93



--------------------------------------------------------------------------------

p.m. on the first Business Day (such date, the “Settlement Date”) following the
end of the period specified by the Administrative Agent.

(c) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Loans for the
period and the amount of repayments received for the period. As reflected on the
summary statement, (i) the Administrative Agent shall transfer to each Tranche A
Lender or Tranche A-1 Lender, as applicable, its Tranche A Commitment Percentage
or Tranche A-1 Commitment Percentage of repayments, and (ii) each Lender shall
transfer to the Administrative Agent (as provided below) or the Administrative
Agent shall transfer to each Lender, such amounts as are necessary to insure
that, after giving effect to all such transfers, the amount of Loans made by
each Tranche A Lender or Tranche A-1 Lender, as applicable, shall be equal to
such Tranche A Lender’s Tranche A Commitment Percentage, or Tranche A-1 Lender’s
Tranche A-1 Commitment Percentage of such Loans, as applicable outstanding as of
such Settlement Date. If the summary statement requires transfers to be made to
the Administrative Agent by the Lenders and is received prior to 12:00 noon on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 12:00 noon, then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, at the Federal Funds Rate.

Section 2.17 Additional Commitments.

(a) Requests for Additional Commitments. So long as no Default exists or would
arise therefrom, at any time and from time to time after the Second Restatement
Effective Date, subject to the terms and conditions set forth herein, the Lead
Borrower may (on behalf of the Borrowers), by notice to the Administrative
Agent, request (x) to increase the Tranche A Commitment and/or the Tranche A-1
Commitment and/or (y) add a new revolving credit facility to be included under
this Agreement as a Tranche A Commitment or a Tranche A-1 Commitment (the
“Additional Commitments”). Each Additional Commitment shall be in an aggregate
principal amount that is not less than $25,000,000 (provided that such amount
may be less than $25,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence). Notwithstanding
anything to the contrary herein, the aggregate amount of the Additional
Commitments shall not exceed $800,000,000.

(b) Ranking and Other Provisions. The additional Revolving Loans to any Borrower
made pursuant to Additional Commitments (the “Additional Loans”) may be effected
by an Additional Revolving Credit Amendment (as defined below) as may be
necessary and appropriate in the opinion of the Lead Borrower and the
Administrative Agent to effect the provisions of this Section 2.17; provided
that:

(i) the Additional Loans shall have the same guarantees as, and be secured on a
pari passu basis in right of payment and security by the same Collateral
securing, the Revolving Loans to such Borrower;

 

94



--------------------------------------------------------------------------------

(ii) no amendment effecting an Additional Commitment may provide for (A) any
Additional Commitment to be secured by any Collateral or other assets of any
Loan Party that do not also secure the Revolving Loans and (B) so long as any
Revolving Loans (other than Additional Loans) are outstanding, any mandatory
prepayment provisions that do not also apply to the Revolving Loans on a pro
rata basis while an Event of Default of the type described in clauses (a),
(f) or (g) of Section 8.01 has occurred and is continuing or upon an
acceleration of the Revolving Loans;

(iii) the maturity date of such Additional Commitments shall not be earlier than
the Maturity Date;

(iv) the interest rate margins applicable to the Additional Loans shall be
determined by the Lead Borrower and the Lenders extending Additional
Commitments;

(v) such Additional Revolving Credit Amendment may provide for the inclusion, as
appropriate, of Lenders extending Additional Commitments in any required vote or
action of the Required Lenders, the Super Majority of Lenders or of the Lenders
of each of the Tranche A Lenders and the Tranche A-1 Lenders hereunder and may
provide class protection for any additional credit facilities;

(vi) the other terms and documentation in respect thereof, to the extent not
consistent with this Agreement as in effect prior to giving effect to the
Additional Revolving Credit Amendment, shall otherwise be reasonably
satisfactory to the Lead Borrower and the Administrative Agent;

(vii) upon each increase in the Tranche A Commitments pursuant to this
Section 2.17, each Lender immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Additional Lender
providing a portion of the Additional Commitment in respect of its Additional
Commitment, and each such Additional Lender will automatically and without
further act be deemed to have assumed, in the case of an increase to or new
revolving credit facility constituting a Tranche A Commitment, a portion of such
Lender’s participations hereunder in outstanding Letters of Credit and Swingline
Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(x) participations hereunder in Letters of Credit and (y) participations
hereunder in Swingline Loans held by each Lender (including each such Additional
Lender) will equal the percentage of the aggregate Tranche A Commitments of all
Lenders represented by such Lender’s Tranche A Commitment;

(viii) on each Additional Revolving Credit Closing Date and after giving effect
to any Additional Commitments which become effective on such Additional
Revolving Credit Closing Date:

(A) to the extent such Additional Commitments are Tranche A Commitments, each
Tranche A Lender providing a new or increased Tranche A Commitment shall make
Tranche A Loans which will, as applicable and as

 

95



--------------------------------------------------------------------------------

reasonably determined by the Administrative Agent, be applied to effect the
reallocation of the Tranche A Loans among the Tranche A Lenders (with any
repayment of a Tranche A Loan in connection with such reallocation being
accompanied by accrued interest on the Tranche A Loan being repaid and any
Breakage Costs) such that, after giving effect thereto and the reallocations
contemplated in the foregoing clause (vii), each Tranche A Lender’s share of all
Tranche A Credit Extensions shall equal its Pro Rata Share thereof;

(B) to the extent such Additional Commitments are Tranche A-1 Commitments, each
Tranche A-1 Lender providing a new or increased Tranche A-1 Commitment shall
make Tranche A-1 Loans which will, as applicable and as reasonably determined by
the Administrative Agent, be applied to the repayment of Tranche A Loans (which
repayment shall be accompanied by accrued interest on the Tranche A Loans being
repaid and any Breakage Costs) until all Tranche A Loans are repaid in full (or,
if such Tranche A-1 Commitments are to become effective contemporaneously with
any particular transaction permitted hereunder and the proceeds of Tranche A-1
Loans are to be used to finance or make payments in connection with such
transaction, then the proceeds of such Tranche A-1 Loans may be applied directly
to such financing or payments, subject to the Administrative Agent’s reasonable
approval of the funding mechanics relating to such proceeds and the proceeds of
any Tranche A Loans that might be made in connection therewith) and, then, to
effect the reallocation of Tranche A-1 Loans among the Tranche A-1 Lenders (with
each repayment of any Tranche A-1 Loan in connection with such reallocation
being accompanied by accrued interest on the Tranche A-1 Loan being repaid and
any Breakage Costs) such that, after giving effect thereto, each Tranche A-1
Lender’s share of all Tranche A-1 Credit Extensions shall equal its Pro Rata
Share thereof;

(ix) this Section 2.17 shall supersede any provisions in Section 2.15 or 10.01
to the contrary.

(c) Additional Amendments. Each notice from the Lead Borrower, on behalf of the
Borrowers, pursuant to this Section 2.17 shall set forth the requested amount
and proposed terms of the relevant Additional Commitment. Additional Commitments
(or any portion thereof) may be made by any existing Lender or by any other
bank, other financial institution or investing entity (any such bank, investing
entity or other financial institution, an “Additional Lender”), in each case on
terms permitted in this Section 2.17 or otherwise on terms reasonably acceptable
to the Administrative Agent. No Lender shall be obligated to provide any
Additional Commitments unless it so agrees. Commitments in respect of any
Additional Loans shall become Commitments under this Agreement pursuant to an
amendment (an “Additional Revolving Credit Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, pursuant to Section 2.17(b), executed by
each Borrower that is a borrower with respect to such Additional Commitments as
of the Additional Revolving Credit Closing Date (as defined below), each Lender
agreeing to provide such Additional Commitment, if any, each Additional Lender,
if any (each such Lender or Additional Lender, an “Additional Committing
Lender”), and the Administrative Agent. An Additional Revolving Credit Amendment
may, without the consent of any other Lenders, effect such amendments to any
Loan Documents as may be necessary or

 

96



--------------------------------------------------------------------------------

appropriate, in the reasonable opinion of the Administrative Agent and the Lead
Borrower, to effect the provisions of this Section 2.17.

(d) Certain Conditions. The effectiveness of any Additional Revolving Credit
Amendment shall, unless otherwise agreed to by the Administrative Agent and each
Additional Committing Lender, be subject to the satisfaction on the date thereof
(each, an “Additional Revolving Credit Closing Date”) of each of the following
conditions:

(i) the Administrative Agent shall have received on or prior to the Additional
Revolving Credit Closing Date each of the following, each dated the applicable
Additional Revolving Credit Closing Date unless otherwise indicated or agreed to
by the Administrative Agent and each in form and substance reasonably
satisfactory to the Administrative Agent:

(A) the applicable Additional Revolving Credit Amendment executed by each
Additional Committing Lender and each Borrower that is a borrower with respect
to such Additional Commitments as of the Additional Revolving Credit Closing
Date (and each other Borrower hereby consents to such Additional Revolving
Credit Amendment);

(B) certified copies of resolutions of the Board of Directors of each Borrower
that is a borrower with respect to such Additional Commitments as of the
Additional Revolving Credit Closing Date, approving the execution, delivery and
performance of the Additional Revolving Credit Amendment; and

(C) to the extent reasonably requested by the Administrative Agent, an opinion
of counsel for the Loan Parties dated the Additional Revolving Credit Closing
Date, addressed to the Administrative Agent and the Lenders and in form and
substance reasonably satisfactory to the Administrative Agent;

(ii) the conditions precedent set forth in Section 4.02 shall have been
satisfied both before and after giving effect to such Additional Revolving
Credit Amendment and the Additional Loans provided thereby; and

(iii) there shall have been paid to the Administrative Agent, for the account of
the Additional Committing Lenders, all reasonable fees, if any, as may have been
separately agreed in writing by the Lead Borrower to be due and payable to the
Additional Committing Lenders on or before the Additional Revolving Credit
Closing Date.

Section 2.18 Designation of Lead Borrower as Borrowers’ Agent.

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as such Borrower’s agent to obtain Loans and Letters of Credit, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to the Administrative Agent and each Lender on account of Loans so
made and Letters of Credit so issued as if made directly by the Lenders to such
Borrower, notwithstanding the manner by which such Loans and Letters

 

97



--------------------------------------------------------------------------------

of Credit are recorded on the books and records of the Lead Borrower and of any
other Borrower.

(b) Each Borrower represents to the Credit Parties that it is an integral part
of a consolidated enterprise, and that each Loan Party will receive direct and
indirect benefits from the availability of the joint credit facility provided
for herein, and from the ability to access the collective credit resources of
the consolidated enterprise which the Loan Parties comprise. Each Borrower
recognizes that credit available to it hereunder is in excess of and on better
terms than it otherwise could obtain on and for its own account and that one of
the reasons therefor is its joining in the credit facility contemplated herein
with all other Borrowers. Consequently, each Borrower hereby assumes and agrees
to discharge all Obligations of each of the other Borrowers as if the Borrower
which is so assuming and agreeing were each of the other Borrowers.

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a Borrower) on whose behalf the Lead Borrower has requested a Loan.
None of the Agents nor any other Credit Party shall have any obligation to see
to the application of such proceeds.

(d) The authority of the Lead Borrower to request Loans and Letters of Credit on
behalf of, and to bind, the Borrowers, shall continue unless and until the
Administrative Agent actually receives written notice of: (i) the termination of
such authority, (ii) the subsequent appointment of a successor Lead Borrower,
which notice is signed by the respective Responsible Officers of each Borrower
and (iii) written notice from such successive Lead Borrower accepting such
appointment and acknowledging that from and after the date of such appointment,
the newly appointed Lead Borrower shall be bound by the terms hereof, and that
as used herein, the term “Lead Borrower” shall mean and include the newly
appointed Lead Borrower.

Section 2.19 Cash Management.

(a) Immediately upon the occurrence of any Trigger Event (Cash Dominion), the
Borrowers, upon the request of the Administrative Agent, shall deliver to the
Administrative Agent a schedule of all DDAs, that to the knowledge of the
Responsible Officers of the Loan Parties, are maintained by the Loan Parties,
which schedule includes, with respect to each depository (i) the name and
address of such depository, (ii) the account name and number(s) maintained with
such depository and (iii) a contact person at such depository.

(b) Within ninety (90) days after the Second Restatement Effective Date (or, so
long as no Trigger Event (Cash Dominion) has occurred, such longer period as the
Administrative Agent may agree), each Loan Party that has not already done so
shall enter into a blocked account agreement with any Blocked Account Bank
(each, a “Blocked Account Agreement”) with respect to the DDAs of such Loan
Parties existing as of the Second Restatement Effective Date (except with
respect to any payroll, trust and tax withholding accounts or unless expressly
waived by the Administrative Agent), including such accounts listed on Schedule
2.19(b) attached hereto (collectively, the “Blocked Accounts”), which Blocked
Account Agreement shall be reasonably satisfactory to the Administrative Agent
(but in any event giving the Administrative Agent control (as such term is used
in Article 9 of the

 

98



--------------------------------------------------------------------------------

Uniform Commercial Code) over such DDAs), with any Blocked Account Bank;
provided that, if a Trigger Event (Cash Dominion) has occurred, then each Loan
Party shall use commercially reasonable efforts to enter into such Blocked
Account Agreements within 10 Business Days after the commencement of such event
(or such longer period as the Administrative Agent may agree).

(c) Each Blocked Account Agreement entered into by a Loan Party shall require,
during the continuance of a Trigger Event (Cash Dominion) (and delivery of
notice thereof from the Collateral Agent), the ACH or wire transfer on each
Business Day (and whether or not there is then an outstanding balance in the
Loan Account) of all available cash receipts (the “Cash Receipts”) (other than
Uncontrolled Cash which may be deposited into a segregated DDA which the Lead
Borrower designates in writing to the Administrative Agent as being the
“Uncontrolled Cash Account” (the “Designated Account”)) to the Concentration
Account, from:

(i) the sale of Inventory and other Collateral (whether or not constituting a
Prepayment Event);

(ii) all proceeds of collections of Accounts (whether or not constituting a
Prepayment Event);

(iii) all Net Cash Proceeds on account of any Prepayment Event;

(iv) each Blocked Account (including all cash deposited therein from each DDA)
(including any Designated Funds which are on deposit in any Blocked Account).

If, at any time during the continuance of a Trigger Event (Cash Dominion),
except with respect to deposit accounts which are and have been used exclusively
for payroll, trust and tax withholding purposes, any cash or Cash Equivalents
owned by any Loan Party (other than Uncontrolled Cash) are deposited to any
account, or held or invested in any manner, otherwise than in a Blocked Account
that is subject to a Blocked Account Agreement (or a DDA which is swept daily to
a Blocked Account), the Collateral Agent may require the applicable Loan Party
to close such account and have all funds therein transferred to a Blocked
Account, and all future deposits made to a Blocked Account which is subject to a
Blocked Account Agreement. In addition to the foregoing, during the continuance
of a Trigger Event (Cash Dominion), the Loan Parties shall provide the
Collateral Agent with an accounting of the contents of the Blocked Accounts.

(d) The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject to the execution and delivery to the Administrative
Agent of appropriate Blocked Account Agreements (except with respect to any
payroll, trust, and tax withholding accounts or unless expressly waived by the
Administrative Agent) consistent with the provisions of this Section 2.19 and
otherwise reasonably satisfactory to the Administrative Agent. The Loan Parties
shall furnish the Administrative Agent with prior written notice of its
intention to open or close a Blocked Account and the Administrative Agent shall
promptly notify the Lead Borrower as to whether the Administrative Agent shall
require a Blocked Account Agreement with the Person with whom such account will
be maintained.

 

99



--------------------------------------------------------------------------------

(e) The Borrowers may also maintain one or more disbursement accounts (the
“Disbursement Accounts”) to be used by the Borrowers for disbursements and
payments (including payroll) in the ordinary course of business or as otherwise
permitted hereunder.

(f) The Concentration Account shall at all times be under the sole dominion and
control of the Collateral Agent. Each Borrower hereby acknowledges and agrees
that (i) such Borrower has no right of withdrawal from the Concentration
Account, (ii) the funds on deposit in the Concentration Account shall at all
times continue to be collateral security for all of the Obligations, and
(iii) the funds on deposit in the Concentration Account shall be applied as
provided in this Agreement. In the event that, notwithstanding the provisions of
this Section 2.19, during the continuation of a Trigger Event (Cash Dominion),
any Borrower receives or otherwise has dominion and control of any such proceeds
or collections (other than Uncontrolled Cash), such proceeds and collections
shall be held in trust by such Borrower for the Collateral Agent, shall not be
commingled with any of such Borrower’s other funds or deposited in any account
of such Borrower and shall promptly be deposited into the Concentration Account
or dealt with in such other fashion as such Borrower may be instructed by the
Collateral Agent.

(g) Any amounts received in the Concentration Account at any time when all of
the Obligations then due have been and remain fully repaid shall be remitted to
the operating account of the Borrowers maintained with the Administrative Agent.

(h) The Collateral Agent shall promptly (but in any event within five Business
Days) furnish written notice to each Person with whom a Blocked Account is
maintained of any termination of a Trigger Event (Cash Dominion).

(i) The following shall apply to deposits and payments under and pursuant to
this Agreement:

(i) funds shall be deemed to have been deposited to the Concentration Account on
the Business Day on which deposited, provided that such deposit is available to
the Administrative Agent by 4:00 p.m. on that Business Day (except that if the
Obligations are being paid in full, by 2:00 p.m. Charlotte time, on that
Business Day);

(ii) funds paid to the Administrative Agent, other than by deposit to the
Concentration Account, shall be deemed to have been received on the Business Day
when they are good and collected funds, provided that such payment is available
to the Administrative Agent by 4:00 p.m. on that Business Day (except that if
the Obligations are being paid in full, by 2:00 p.m. Charlotte time, on that
Business Day);

(iii) if a deposit to the Concentration Account or payment is not available to
the Administrative Agent until after 4:00 p.m. on a Business Day, such deposit
or payment shall be deemed to have been made at 9:00 a.m. on the then next
Business Day;

(iv) if any item deposited to the Concentration Account and credited to the Loan
Account is dishonored or returned unpaid for any reason, whether or not such
return is rightful or timely, the Administrative Agent shall have the right to
reverse such credit and charge the amount of such item to the applicable Loan
Account and the

 

100



--------------------------------------------------------------------------------

Borrowers shall indemnify the Secured Parties against all out-of-pocket claims
and losses resulting from such dishonor or return;

(v) all amounts received under this Section 2.19 shall be applied in the manner
set forth in Section 8.04.

(j) During any Trigger Event Cure Period, unless and until the Lead Borrower has
demonstrated that Consolidated Fixed Charge Coverage Ratio is at least 1.00 to
1.00 (determined on a consolidated twelve-month (or four-quarter, if applicable)
basis as of the fiscal month end immediately preceding the commencement of such
Trigger Event Cure Period for which financial statements are available (but in
any event as of the most recent fiscal month ending at least thirty (30) days
prior to the commencement of such Trigger Event Cure Period)) by delivery to the
Administrative Agent of the monthly financial statements required by
Section 6.01(f) for the fiscal month specified above and the related Compliance
Certificate, (i) the Borrowers shall not be permitted to request any Loans or
the issuance of any Letters of Credit and (ii) Holdings, the Borrowers and their
respective Restricted Subsidiaries shall not be permitted to (A) declare any
Restricted Payment in the form of a dividend under Sections 7.06(h), (j), or
(k), (B) consummate any transaction described under Sections 7.02(d)(v),
7.02(j), 7.02(n), .06(h), 7.06(j), 7.06(k) or 7.12(a)(vi) (other than the
payment of dividends which were not declared in violation of the preceding
clause (A)), or (C) without the consent of the Administrative Agent, any
transaction described under Section 7.05(f), 7.05(j) or 7.05(n).

Section 2.20 Maintenance of Loan Account; Statements of Account.

(a) The Administrative Agent shall maintain an account on its books in the name
of the Borrowers (the “Loan Account”) which will reflect (i) all Loans and other
advances made by the Lenders to the Borrowers or for the Borrowers’ account,
(ii) all Letter of Credit Disbursements, fees and interest that have become
payable as herein set forth, and (iii) any and all other monetary Obligations
that have become payable.

(b) The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrowers or from other Persons for the Borrowers’
account, including all amounts received in the Concentration Account from the
Blocked Account Banks, and the amounts so credited shall be applied as set forth
in and to the extent required by Section 2.09(e) or Section 8.04, as applicable.
After the end of each month, the Administrative Agent shall send to the
Borrowers a statement accounting for the charges (including interest), loans,
advances and other transactions occurring among and between the Administrative
Agent, the Lenders and the Borrowers during that month. The monthly statements,
absent manifest error, shall be deemed presumptively correct.

Section 2.21 Additional Borrowers.

(a) The Lead Borrower may at any time, upon not less than 15 Business Days’
notice from the Lead Borrower to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
designate any Material Subsidiary that is a Domestic Subsidiary of the Lead
Borrower (an “Applicant Borrower”) as a Borrower to receive Loans hereunder by
delivering to the Administrative Agent (which shall promptly deliver

 

101



--------------------------------------------------------------------------------

counterparts thereof to each Lender) a duly executed Borrower Request and
Assumption Agreement. The parties hereto acknowledge and agree that prior to any
Applicant Borrower becoming entitled to utilize the credit facilities provided
for herein the Administrative Agent and the Lenders shall have received such
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, in form and substance reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent in its
reasonable discretion, and Notes signed by such new Borrowers to the extent any
Lenders so require and the Applicant Borrower shall have complied with the terms
and conditions of Sections 6.11 and 6.13 as if such Applicant Borrower were a
Restricted Subsidiary referenced therein. If the Administrative Agent agrees
that an Applicant Borrower shall be entitled to receive Loans hereunder, then
promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Administrative Agent shall send Borrower Notice to the Lead Borrower and the
Lenders specifying the effective date upon which the Applicant Borrower shall
constitute a Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Borrower to receive Loans hereunder, on the terms and conditions
set forth herein, and each of the parties agrees that such Borrower otherwise
shall be a Borrower for all purposes of this Agreement.

(b) The Lead Borrower may from time to time, upon not less than 15 Business
Days’ notice from the Lead Borrower to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Borrower’s status as such, provided that there are no outstanding
Loans payable by such Borrower, or other amounts payable by such Borrower on
account of any Loans made to it, as of the effective date of such termination;
provided, further no Borrower’s status shall be terminated as such until and
unless such Borrower satisfies the requirements of Section s 6.11 and 6.13 to
become a Guarantor as if such Borrower were the Restricted Subsidiary referenced
therein. The Administrative Agent will promptly notify the Lenders of any such
termination of a Borrower’s status.

Section 2.22 Additional Caribbean Parties.

(a) The Lead Borrower may at any time, upon not less than 15 Business Days’
notice from the Lead Borrower to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
designate any Subsidiary that is a Caribbean Subsidiary of the Lead Borrower (an
“Applicant Caribbean Party”) as a Guarantor or a Borrower hereunder by
delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed Borrower Request and
Assumption Agreement, with such changes as are necessary or advisable under
local Law; provided that (i) such Applicant Caribbean Party which would be a
Non-Territorial Caribbean Party shall have, in the aggregate, at least
$3,000,000 in combined Eligible Accounts and Eligible Inventory at the time it
is made a Guarantor or Borrower, (ii) the Administrative Agent shall have
received satisfactory inventory appraisals and conducted such field exams with
respect to the Eligible Accounts and Eligible Inventory of such Applicant
Caribbean Party as it deems necessary in its discretion and (iii) such Applicant
Caribbean Party is organized in an Approved Caribbean Jurisdiction. The parties
hereto acknowledge and agree that prior to any Applicant Caribbean Party
becoming a Guarantor or a Borrower, (1) the Administrative Agent and the Lenders
shall have received (x) such supporting resolutions, incumbency certificates,
opinions of counsel and other documents or information, in form, content and
scope reasonably satisfactory to the

 

102



--------------------------------------------------------------------------------

Administrative Agent, as may be required by the Administrative Agent in its
reasonable discretion, and (y) Notes signed by such new Borrowers to the extent
any Lenders so require and (2) such Applicant Caribbean Party shall have
complied with the terms and conditions of Sections 6.11 and 6.13 as if such
Applicant Caribbean Party were the Restricted Subsidiary referenced therein,
which shall include the execution and delivery of such agreements, instruments
and documents as are necessary or customary in the jurisdiction of such
Caribbean Party for (x) such Applicant Caribbean Party to become a Guarantor or
a Borrower, as applicable, to Guarantee the Obligations and to grant a perfected
first priority security interest in its Accounts and Inventory and (y) 100% of
the issued and outstanding Equity Interests of such Caribbean Party to be
pledged in favor of the Administrative Agent. If the Administrative Agent agrees
that an Applicant Caribbean Party that is a Borrower shall be entitled to
receive Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a Borrower Notice to the Lead
Borrower and the Lenders specifying the effective date upon which the Applicant
Caribbean Party shall constitute a Borrower for purposes hereof, whereupon each
of the Lenders agrees to permit such Borrower to receive Loans hereunder, on the
terms and conditions set forth herein, and each of the parties agrees that such
Borrower otherwise shall be a Borrower for all purposes of this Agreement unless
expressly stated otherwise.

(b) The Lead Borrower may from time to time, upon not less than 15 Business
Days’ notice from the Lead Borrower to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Caribbean Party’s status as a Loan Party, provided that (i) there
are no outstanding Loans payable by such Caribbean Party if it is a Caribbean
Borrower, or other amounts payable by such Caribbean Party if it is a Caribbean
Borrower on account of any Loans made to it, as of the effective date of such
termination and (ii) no Event of Default shall have occurred and be continuing
or would occur after giving effect thereto. Upon the termination of a Caribbean
Party’s status as a Loan Party, any Investment by the other Loan Parties therein
or Indebtedness of such Caribbean Party owed to any other Loan Parties shall
automatically constitute an Investment in or Indebtedness of, as applicable, a
Non-Loan Party in accordance with Sections 7.02 and 7.03, respectively, and
shall be required to comply with the provisions thereof. The Administrative
Agent will promptly notify the Lenders of any such termination of a Caribbean
Party’s status.

Section 2.23 Extension Amendments.

(a) The Lead Borrower may at any time and from time to time request that all or
a portion of the Tranche A Commitments, the Tranche A-1 Commitments or any
Additional Commitments, each existing at the time of such request (each, an
“Existing Commitment” and any related Revolving Loans thereunder, “Existing
Loans”; each Existing Commitment and related Existing Loans together being
referred to as an “Existing Tranche”) be converted to extend the Maturity Date
thereof and the scheduled maturity date(s) (each, an “Extended Maturity Date”)
of any payment of principal with respect to all or a portion of any principal
amount of Existing Loans related to such Existing Commitments (any such Existing
Commitments which have been so extended, “Extended Commitments” and any related
Existing Loans, “Extended Loans” being together referred to as an “Extended
Tranche”) and to provide for other terms consistent with this Section 2.23. In
order to establish any Extended

 

103



--------------------------------------------------------------------------------

Commitments, the Lead Borrower shall provide a notice to the Administrative
Agent (an “Extension Notice”) setting forth the terms of the Extended
Commitments to be established, which terms shall be identical to those
applicable to the Existing Commitments from which they are to be extended (the
“Specified Existing Commitment”) except:

(i) all or any of the final maturity dates of such Extended Commitments may be
delayed to later dates than the final maturity dates of the Specified Existing
Commitments;

(ii)(A) the Applicable Rate with respect to the Extended Commitments may be
higher or lower than the Applicable Rate for the Specified Existing Commitments
and/or (B) additional fees may be payable to the Lenders providing such Extended
Commitments in addition to or in lieu of any increased Applicable Rate
contemplated by the preceding clause (A);

(iii) the Unused Fee with respect to the Extended Commitments may be higher or
lower than the Unused Fee for the Specified Existing Commitment, in each case to
the extent provided in the applicable Extension Amendment; and

(iv) the Lead Borrower may select, at its option, Extended Commitments or
earlier maturing Tranche A Commitments, Tranche A-1 Commitments or Additional
Commitments for permanent reduction and/or termination on a non-pro rata basis;

provided that:

(A) the borrowing and repayment (other than in connection with a permanent
reduction and/or termination of commitments) of Loans with respect to any
Commitments (including all Extended Commitments) shall be made on a pro rata
basis with all other outstanding Tranche A Commitments, Tranche A-1 Commitments
or Additional Commitments, as applicable (including all Extended Commitments);
and

(B) assignments and participations of Extended Commitments and Extended Loans
shall be governed by the same assignment and participation provisions applicable
to Commitments and the Revolving Loans related to such Commitments set forth in
Section 10.07.

No Lender shall have any obligation to agree to have any of its Existing Loans
or Existing Commitments of any Existing Tranche converted into Extended Loans or
Extended Commitments pursuant to any Extension Notice. Any Extended Commitments
shall constitute a separate Extended Tranche of Commitments from the Specified
Existing Commitments and from any other Existing Commitments (together with any
other Extended Commitments so established on such date).

(b) Notwithstanding the conversion of any Existing Commitment into an Extended
Commitment, such Extended Commitment shall be treated identically to all
Commitments for purposes of the obligations of a Lender in respect of Letters of
Credit under

 

104



--------------------------------------------------------------------------------

Section 2.06 and Swingline Loans under Section 2.05, except that the applicable
Extension Amendment may provide that the maturity date for Swingline Loans
and/or Letters of Credit may be extended and the related obligations to make
Swingline Loans and issue Letters of Credit may be continued so long as the
Swingline Lender and/or the applicable Issuing Bank, as applicable, have
consented to such extensions in their sole discretion (it being understood that
no consent of any other Lender shall be required in connection with any such
extension).

(c) Extended Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins, fees and/or commitment
reductions and terminations referenced in Section 2.23(a)(i)-(iv) and which,
except to the extent expressly contemplated by the penultimate sentence of this
Section 2.23(c) and notwithstanding anything to the contrary set forth in
Section 10.01, shall not require the consent of any Lender other than the
Extending Lenders with respect to the Extended Commitments established thereby)
executed by the Loan Parties, the Administrative Agent, the Collateral Agent and
the applicable Extending Lenders. Notwithstanding anything to the contrary in
this Agreement and without limiting the generality or applicability of
Section 10.01 to any Additional Extension Amendments (as defined below), any
Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, an “Additional Extension Amendment”) to this Agreement and
the other Loan Documents; provided that such Additional Extension Amendments do
not become effective prior to the time that such Additional Extension Amendments
have been consented to (including, without limitation, pursuant to consents
applicable to holders of any Extended Commitments provided for in any Extension
Amendment) by such of the Lenders, Loan Parties and other parties (if any) as
may be required in order for such Additional Extension Amendments to become
effective in accordance with Section 10.01; provided, further, that no Extension
Amendment may provide for (a) any Extended Commitment or Extended Loans to be
secured by any Collateral or other assets of any Loan Party that does not also
secure the Existing Tranches and (b) so long as any Existing Tranches are
outstanding, any mandatory prepayment provisions that do not also apply to the
Existing Tranches on a pro rata basis upon an acceleration of the Loans. It is
understood and agreed that each Lender has consented for all purposes requiring
its consent, and shall at the effective time thereof be deemed to consent to
each amendment to this Agreement and the other Loan Documents authorized by this
Section 2.23 and the arrangements described above in connection therewith except
that the foregoing shall not constitute a consent on behalf of any Lender to the
terms of any Additional Extension Amendment. In connection with any Extension
Amendment, the Lead Borrower shall deliver an opinion of counsel reasonably
acceptable to the Administrative Agent as to the enforceability of such
Extension Amendment, this Agreement as amended thereby, and such of the other
Loan Documents (if any) as may be amended thereby.

(d) Notwithstanding anything to the contrary contained in this Agreement,

(i) on any date on which any Existing Tranche is converted to extend the related
scheduled maturity date(s) in accordance with clause (a) above (an “Extension
Date”), in the case of the Specified Existing Commitments of each Extending
Lender, the aggregate principal amount of such Specified Existing Commitments
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Commitments so converted by such Lender on such date, and such

 

105



--------------------------------------------------------------------------------

Extended Commitments shall be established as a separate Extended Tranche of
Commitments from the Specified Existing Commitments and from any other Existing
Commitments (together with any other Extended Commitments so established on such
date), and

(ii) if, on any Extension Date, any Revolving Loans of any Extending Lender are
outstanding under the applicable Specified Existing Commitments, such Loans (and
any related participations) shall be deemed to be allocated as Extended Loans
(and related participations) and Existing Loans (and related participations) in
the same proportion as such Extending Lender’s Specified Existing Commitments to
Extended Commitments so converted by such Lender on such date.

(e) If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the extension of its Commitment on the terms set forth in the
applicable Extension Notice (each such other Lender, a “Non-Extending Lender”)
then the Lead Borrower may, on notice to the Administrative Agent and the
Non-Extending Lender:

(i) cause such Non-Extending Lender to (and such Lender shall be obligated to)
assign pursuant to Section 10.07 (with the assignment fee and any other costs
and expenses to be paid by the Lead Borrower in such instance) all or a portion
of its rights and obligations under this Agreement to one or more assignees;
provided that (A) neither the Administrative Agent nor any Lender shall have any
obligation to the Lead Borrower to find a new Lender, (B) the applicable
assignee shall have agreed to provide a Commitment on the terms set forth in
such Extension Amendment and (C) all obligations of the Borrowers (other than
assignment fee and any other costs and expenses paid by the Lead Borrower) owing
to the Non-Extending Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender to such Non-Extending Lender
concurrently with such Assignment and Assumption, or

(ii) upon notice to the Administrative Agent, to prepay the Loans and, at the
Lead Borrower’s option, terminate the Commitments of such Non-Extending Lender,
in whole or in part, subject to Section 3.05, without premium or penalty.

In connection with any assignment by a Non-Extending Lender under
Section 2.23(e)(i), if the Non-Extending Lender does not execute and deliver to
the Administrative Agent a duly completed Assignment and Assumption and/or any
other documentation necessary to reflect such assignment by the later of (A) the
date on which the new Lender executes and delivers such Assignment and
Assumption and/or such other documentation and (B) the date as of which all
obligations of the Borrowers owing to the Non-Extending Lender relating to the
Loans and participations so assigned shall be paid in full by the assignee
Lender to such Non-Extending Lender, then such Non-Extending Lender shall be
deemed to have executed and delivered such Assignment and Assumption and/or such
other documentation as of such date and the Lead Borrower shall be entitled (but
not obligated) to execute and deliver such Assignment and Assumption and/or such
other documentation on behalf of such Non-Extending Lender.

 

106



--------------------------------------------------------------------------------

Section 2.24 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders or Super
Majority of Lenders, as applicable.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent and the Collateral Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Bank or the
Swingline Lender hereunder; third, to cash collateralize the Issuing Banks’
Fronting Exposure in accordance with Section 2.24(d); fourth, as the Lead
Borrower may request (so long as no Default exists), to the funding of any
Revolving Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Revolving Loans under this Agreement and (y) cash collateralize the
Issuing Banks’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.24(a)(iv); sixth, to the payment of any amounts owing
to the Lenders, the Issuing Banks or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Banks or the Swingline Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Revolving Loans or Letter of Credit Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Revolving Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Revolving Loans of, and
Letter of Credit Disbursements owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Revolving Loans of, or Letter
of Credit Disbursements owed to, such Defaulting Lender until such time as all
Revolving Loans and funded and unfunded participations in

 

107



--------------------------------------------------------------------------------

Letter of Credit Outstandings and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments without giving effect to
Section 2.24(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Unused Fee for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Tranche A Commitment Percentage of the Stated Amount of
Letters of Credit for which it has provided cash collateral pursuant to
Section 2.24(a)(iv).

(C) With respect to any Unused Fee or Letter of Credit Fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers
shall (x) pay to the Administrative Agent for the account of each applicable
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Outstandings or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and the Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Outstandings and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Tranche A Commitment Percentage (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate Tranche A Credit Extensions
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Tranche A
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to them hereunder or

 

108



--------------------------------------------------------------------------------

under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, cash collateralize the Issuing Banks’
Fronting Exposure in accordance with the procedures set forth in
Section 2.24(c).

(b) Defaulting Lender Cure. If the Lead Borrower, the Administrative Agent and
the Swingline Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held pro rata by the Lenders in accordance with
the Commitments (without giving effect to Section 2.24(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(c) Cash Collateralization. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall deposit cash collateral into the Cash Collateral
Account in an amount not less than 101.5% of the Issuing Banks’ Fronting
Exposure (determined after giving effect to Section 2.24(a)(iv) and any cash
collateral provided by such Defaulting Lender); provided that such cash
collateral (or the appropriate portion thereof) provided to reduce any Issuing
Bank’s Fronting Exposure shall no longer be required to be held in the Cash
Collateral Account pursuant to this Section following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and each Issuing Bank that there exists excess cash
collateral; provided, further, that, subject to Section 2.24, the Person
providing cash collateral and each Issuing Bank may agree that cash collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.

(d) The Lead Borrower may terminate the unused amount of the Commitment of any
Lender that is a Defaulting Lender upon not less than two (2) Business Days’
prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), and in such event the provisions of Section 2.24(a)(ii) will
apply to all amounts thereafter paid by the Borrowers for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that (i) no Event of
Default shall have occurred and be continuing, and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrowers, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender may
have against such Defaulting Lender. The Administrative Agent and the Lenders
agree that the pro rata payment and commitment reduction and termination
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

 

109



--------------------------------------------------------------------------------

ARTICLE III

Taxes, Increased Costs Protection and Illegality

Section 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments by the
Borrowers (the term Borrower under this Article III being deemed to include any
Subsidiary for whose account a Letter of Credit is issued) or any Guarantor to
or for the account of any Agent or any Lender under any Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, excluding, in the case of each Agent and each
Lender, United States federal withholding taxes imposed under FATCA and taxes
imposed on or measured by its net income (including any branch profits taxes),
and franchise (and similar) taxes imposed on it in lieu of net income taxes
(however denominated), by the jurisdiction (or any political subdivision
thereof) as a result of such Agent or such Lender, as the case may be, being
organized or maintaining a Lending Office, or engaging in business (other than a
business such Agent or Lender is deemed to be engaging in by reason of the
transactions contemplated by this Agreement or any other Loan Document), in such
jurisdiction, and all liabilities (including additions to tax, penalties and
interest) with respect thereto (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If any Laws require the
deduction or withholding of any Taxes or Other Taxes from or in respect of any
sum payable under any Loan Document to any Agent or any Lender, (i) the sum
payable by the applicable Loan Party shall be increased as necessary so that
after making all such required deductions (including deductions applicable to
additional sums payable under this Section 3.01), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrowers or a Guarantor shall make such
deductions, (iii) the Borrowers or a Guarantor shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within thirty (30) days after the date of such
payment (or, if receipts or evidence are not available within thirty (30) days,
as soon as possible thereafter), the Borrowers or a Guarantor shall furnish to
such Agent or Lender (as the case may be) the original or a facsimile copy of a
receipt evidencing payment thereof to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent. If the Borrowers fail to pay any Taxes
or Other Taxes when due to the appropriate taxing authority or fails to remit to
any Agent or any Lender the required receipts or other required documentary
evidence, the Borrowers shall indemnify such Agent and such Lender for any
incremental taxes, interest or penalties that may become payable by such Agent
or such Lender arising out of such failure.

(b) In addition, the Borrowers agree to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible,
recording, filing or similar taxes, charges or levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document excluding, in each case, such amounts that result from an
Assignment and Assumption, grant of a participation, transfer or assignment to
or designation of

 

110



--------------------------------------------------------------------------------

a new applicable Lending Office or other office for receiving payments under any
Loan Document, except to the extent that any such change is requested or
required in writing by the Lead Borrower (all such non-excluded taxes described
in this Section 3.01(b) being hereinafter referred to as “Other Taxes”).

(c) The Borrowers agree to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 3.01)
withheld or deducted on payments to, or payable by, such Agent or such Lender
and (ii) any reasonable expenses arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided such Agent
or Lender, as the case may be, provides the Borrowers with a written statement
thereof setting forth in reasonable detail the basis and calculation of such
amounts. Payment under this Section 3.01(c) shall be made within twenty
(20) days after the date such Lender or such Agent makes a demand therefor;
provided that if the Lead Borrower reasonably believes that such Taxes or Other
Taxes were not correctly or legally asserted, each Agent and each Lender will
use reasonable efforts to cooperate with the Lead Borrower to obtain a refund of
such Taxes or Other Taxes so long as such efforts would not, in the sole
determination of such Agent or Lender, result in any additional costs, expenses
or risks or be otherwise disadvantageous to it.

(d) The Borrowers shall not be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
for any U.S. federal withholding taxes to the extent that such Lender or such
Agent becomes subject to such taxes after the Second Restatement Effective Date
(or, if later, the date such Lender or Agent becomes a party to this Agreement)
as a result of a change in the place of organization or place of doing business
of such Lender or Agent or a change in the Lending Office of such Lender, except
to the extent that any such change is requested or required in writing by the
Borrowers (and provided that nothing in this clause (d) shall be construed as
relieving the Borrowers from any obligation to make such payments or
indemnification in the event of a change in Lending Office or place of
organization that precedes a change in Law to the extent such Taxes result from
a change in Law).

(e) Notwithstanding anything else herein to the contrary, if a Foreign Lender or
an Agent is subject to U.S. federal withholding tax at a rate in excess of zero
percent at the time such Lender or such Agent, as the case may be, first becomes
a party to this Agreement, U.S. federal withholding tax (including additions to
tax, penalties and interest imposed with respect to such U.S. federal
withholding tax which is excluded from Taxes under this clause (e)) imposed by
such jurisdiction at such rate shall be considered excluded from Taxes; provided
that, if at the date of the Assignment and Assumption pursuant to which a
Foreign Lender becomes a party to this Agreement, the Lender assignor was
entitled to payments under clause (a) of this Section 3.01 in respect of U.S.
federal withholding tax with respect to interest paid at such date, then, to
such extent, the term Taxes shall include the U.S. federal withholding tax, if
any, applicable with respect to the Lender assignee on such date.

(f) If any Lender or Agent determines, in its reasonable discretion, that it is
entitled to receive a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by any Loan Party
pursuant to this Section 3.01, it shall

 

111



--------------------------------------------------------------------------------

use reasonable efforts to receive such refund and upon receipt of any such
refund shall promptly remit such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such refund
plus any interest included in such refund by the relevant taxing authority
attributable thereto) to the Borrowers, net of all reasonable out-of-pocket
expenses of the Lender or Agent, as the case may be and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund); provided that the Borrowers, upon the request of the Lender or Agent,
as the case may be, agrees promptly to return such refund (including any
interest or penalties imposed by the relevant taxing authority) to such party in
the event such party is required to repay such refund to the relevant taxing
authority. Such Lender or Agent, as the case may be, shall, at the Lead
Borrower’s request, provide the Lead Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority (provided that such Lender or Agent may
delete any information therein that such Lender or Agent deems confidential).
Nothing herein contained shall interfere with the right of a Lender or Agent to
arrange its tax affairs in whatever manner it thinks fit nor oblige any Lender
or Agent to make available its tax returns or any other information it deems
confidential or disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender or Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled.

(g) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Lead Borrower, use commercially reasonable efforts (subject to
legal and regulatory restrictions) at Borrowers’ expense to designate another
Lending Office for any Loan or Letter of Credit affected by such event; provided
that such efforts are made on terms that, in the sole judgment of such Lender,
cause such Lender and its Lending Office(s) to suffer no material economic,
legal or regulatory disadvantage, and provided, further that nothing in this
Section 3.01(g) shall affect or postpone any of the Obligations of the Borrowers
or the rights of such Lender pursuant to Section 3.01(a) or (c).

(h) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
and Other Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such Taxes
and Other Taxes and without limiting the obligation of the Borrowers to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.07(f) relating to the maintenance of a Participant
Register and (iii) any taxes and related interest, penalties and additions to
tax (other than Taxes) attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h). Each Lender’s obligations
under this

 

112



--------------------------------------------------------------------------------

Section 3.01(h) shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

(i) Issuing Bank. For the avoidance of doubt, for purposes of this Section 3.01
and Section 10.15, the term “Lender” includes each Issuing Bank.

(j) FATCA Grandfathering. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Second Restatement Effective Date, the Borrowers
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loan as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon the LIBOR, then, on
notice thereof by such Lender to the Lead Borrower through the Administrative
Agent, any obligation of such Lender to make or continue LIBOR Loans or to
convert Base Rate Loans to LIBOR Loans shall be suspended until such Lender
notifies the Administrative Agent and the Lead Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrowers shall upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all LIBOR Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Loans to
such day, or promptly, if such Lender may not lawfully continue to maintain such
LIBOR Loans. Upon any such prepayment or conversion, the Borrowers shall also
pay accrued interest on the amount so prepaid or converted and all amounts due,
if any, in connection with such prepayment or conversion under Section 3.05.
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.

Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Loan, or that the LIBOR for any requested Interest Period with respect to a
proposed LIBOR Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, or that Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
the Interest Period of such LIBOR Loan, the Administrative Agent will promptly
so notify the Lead Borrower and each Lender. Thereafter, the obligation of the
Lenders to make or maintain LIBOR Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Lead Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of LIBOR Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
LIBOR Loans.

 

113



--------------------------------------------------------------------------------

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, in each case after the Second
Restatement Effective Date, or such Lender’s compliance therewith, there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining LIBOR Loans or issuing or participating in Letters of
Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes covered by Section 3.01, (ii) the imposition of, or any
change in the rate of, any net income taxes and franchise taxes imposed in lieu
of net income taxes (however denominated) payable by such Lender (including
additions to tax, penalties and interest with respect thereto), (iii) taxes
(including additions to tax, penalties and interest) excluded from the
definition of Taxes pursuant to Section 3.01(a) or described in Section 3.01(d)
or 10.15(a)(iii) or (iv) reserve requirements contemplated by Section 3.04(c)),
then from time to time within fifteen (15) days after demand by such Lender
setting forth in reasonable detail such increased costs (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
Borrowers shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case after the Second Restatement Effective
Date, or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender setting forth in reasonable detail the charge
and the calculation of such reduced rate of return (with a copy of such demand
to the Administrative Agent given in accordance with Section 3.06), the
Borrowers shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.

(c) The Borrowers shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including LIBOR funds or deposits, additional interest on the unpaid
principal amount of each LIBOR Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the LIBOR Loans, such additional costs (expressed
as a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Lead Borrower shall have received at least fifteen (15) days’ prior notice (with
a copy to the Administrative Agent) of such additional interest or cost from
such Lender. If a Lender fails to give notice fifteen (15) days prior to the
relevant Interest Payment Date, such additional interest or cost shall be due
and payable fifteen (15) days from receipt of such notice.

 

114



--------------------------------------------------------------------------------

(d) Subject to Section 3.06(b), failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.04 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided that the Borrowers
shall not be required to compensate a Lender pursuant to Section 3.04(a), (b) or
(c) for any such increased cost or reduction incurred more than one hundred and
eighty (180) days prior to the date that such Lender demands, or notifies the
Lead Borrower of its intention to demand, compensation therefor; provided,
further that, if the circumstance giving rise to such increased cost or
reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Lead Borrower, use commercially reasonable
efforts at Borrowers’ expense to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; and provided, further that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrowers or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).

(f) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities,
pursuant to Basel III, shall in each case be deemed to be a change in Law under
subsection (a) above and/or a change in Law regarding capital adequacy under
subsection (b) above, as applicable, regardless of the date enacted, adopted or
issued; provided that the increased costs associated with such a change in Law
may only be imposed to the extent the applicable Lender imposes the same charges
on other similarly situated borrowers under comparable facilities.

Section 3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
(collectively, “Breakage Costs”) incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan; or

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

 

115



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBOR
Loan made by it at the LIBOR for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Loan was in fact so funded.

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Lead Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, no Borrower shall be required to compensate such Lender for
any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Lead Borrower of the event that gives rise to
such claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrowers under Section 3.04, the Borrowers may, by notice
to such Lender (with a copy to the Administrative Agent), suspend the obligation
of such Lender to make or continue from one Interest Period to another LIBOR
Loans, or to convert Base Rate Loans into LIBOR Loans, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any LIBOR Loan, or to convert Base Rate Loans into LIBOR Loans shall
be suspended pursuant to Section 3.06(b), such Lender’s LIBOR Loans shall be
automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such LIBOR Loans (or, in the case of an immediate
conversion required by Section 3.02, on such earlier date as required by Law)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 3.01, 3.02, 3.03 or 3.04 hereof that gave
rise to such conversion no longer exist:

(i) to the extent that such Lender’s LIBOR Loans have been so converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as LIBOR Loans shall be made or continued
instead as Base Rate Loans, and all Base Rate Loans of such Lender that would
otherwise be converted into LIBOR Loans shall remain as Base Rate Loans.

(d) If any Lender gives notice to the Lead Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof

 

116



--------------------------------------------------------------------------------

that gave rise to the conversion of such Lender’s LIBOR Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBOR Loans made by other Lenders
are outstanding, such Lender’s Base Rate Loans shall be automatically converted,
on the first day(s) of the next succeeding Interest Period(s) for such
outstanding LIBOR Loans, to the extent necessary so that, after giving effect
thereto, all Loans held by the Lenders holding LIBOR Loans and by such Lender
are held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Commitments.

Section 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make LIBOR Loans as a result of any condition
described in Section 3.02 or Section 3.04, (ii) any Lender becomes a Defaulting
Lender or (iii) any Lender becomes a Non-Consenting Lender, then the Lead
Borrower may, upon written notice to the Administrative Agent and such Lender,
replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrowers in such instance) all of its rights and obligations under
this Agreement (or, with respect to clause (iii) above, all of its rights and
obligations with respect to the class of Loans or Commitments that is the
subject of the related consent, waiver or amendment) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrowers to find a replacement Lender or other such
Person; and provided, further that (A) in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments and (B) in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
Eligible Assignees shall have agreed to the applicable departure, waiver or
amendment of the Loan Documents.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in Letter of Credit
Disbursements and Swingline Loans, and (ii) deliver any Notes evidencing such
Loans to the Borrowers or the Administrative Agent. Pursuant to such Assignment
and Assumption, (A) the assignee Lender shall acquire all or a portion, as the
case may be, of the assigning Lender’s Commitment and outstanding Loans and
participations in Letter of Credit Disbursements and Swingline Loans, (B) all
obligations of the Borrowers owing to the assigning Lender relating to the Loans
and participations so assigned and all other amounts owing by the Borrowers to
the assigning Lenders including, if applicable, the compensation or payments
giving rise to the required assignment shall be paid in full by the assignee
Lender (or the Borrowers, if applicable) to such assigning Lender concurrently
with such Assignment and Assumption and (C) upon such payment and, if so
requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrowers, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Revolving Loans, Commitments and
participations, except with respect

 

117



--------------------------------------------------------------------------------

to indemnification provisions under this Agreement, which shall survive as to
such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as the Issuing Bank may not be replaced hereunder at any time that it has
any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to the Administrative Agent and the Issuing Bank (including the
furnishing of a back-up Standby Letter of Credit in form and substance, and
issued by an issuer reasonably satisfactory to the Administrative Agent and the
Issuing Bank or the depositing of cash collateral into a Cash Collateral Account
in amounts and pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the Issuing Bank) have been made with respect to each
such outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Lead Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders and (iii) the
Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender”.

(e) In connection with any replacement of a Non-Consenting Lender under
Section 3.07(a), if the Non-Consenting Lender does not execute and deliver to
the Administrative Agent a duly completed Assignment and Assumption and/or any
other documentation necessary to reflect such replacement by the later of
(i) the date on which the replacement Lender executes and delivers such
Assignment and Assumption and/or such other documentation and (ii) the date as
of which all obligations of the Borrowers owing to the Non-Consenting Lender
relating to the Loans and participations so assigned shall be paid in full by
the assignee Lender to such Non-Consenting Lender, then such Non-Consenting
Lender shall be deemed to have executed and delivered such Assignment and
Assumption and/or such other documentation as of such date and the Lead Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Assumption and/or such other documentation on behalf of such Non-Consenting
Lender.

Section 3.08 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

Section 4.01 Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder on or after the Second
Restatement Effective Date is

 

118



--------------------------------------------------------------------------------

subject to satisfaction of the following conditions precedent except as
otherwise agreed between the Borrowers and the Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or a Guarantor, as applicable, each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel (subject to
Section 6.13(c)):

(i) executed counterparts of this Agreement and each Guaranty;

(ii) a Note executed by the Borrowers in favor of each Lender that has requested
a Note at least two Business Days in advance of the Second Restatement Effective
Date;

(iii) the elements of the Collateral and Guarantee Requirement required to be
satisfied on the Second Restatement Effective Date shall have been satisfied and
each Collateral Document set forth on Schedule 1.01B required to be executed on
the Second Restatement Effective Date as indicated on such schedule, duly
executed by each Loan Party or a Guarantor, as applicable, thereto, together
with evidence that all other actions, searches, recordings and filings that the
Administrative Agent or Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent; provided that to the extent any lien search, Guarantee,
Collateral or insurance referred to in this clause (iii) (other than pledge and
perfection of security interests in Equity Interests of Domestic Subsidiaries of
the Borrowers and the Guarantors (to the extent required hereunder) and other
assets with respect to which a Lien may be perfected by the filing of a
financing agreement under the Uniform Commercial Code) is not provided on the
Second Restatement Effective Date after the Borrowers’ use of commercially
reasonable efforts to do so, the delivery of such lien search, Guarantee,
Collateral or insurance referred to in clause (iii) above shall not constitute a
condition precedent to the availability of the Revolving Loans on the Second
Restatement Effective Date but shall be required to be delivered after the
Second Restatement Effective Date pursuant to Section 6.13(c) (it being
understood that, due to the eligibility requirements set forth in the
definitions of “Eligible Accounts”, “Eligible Inventory”, “Eligible In-Transit
Inventory”, “Eligible Real Property” and “Eligible Rolling Stock”, Excess
Availability may be adversely affected if the above mentioned conditions are not
satisfied);

(iv)(A) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party and each Guarantor as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party or such
Guarantor is a party or is to be a party on the Second Restatement Effective
Date, and (B) a good standing certificate from the applicable Governmental
Authority of each Loan Party’s and each Guarantor’s jurisdiction of

 

119



--------------------------------------------------------------------------------

incorporation, organization or formation, each dated a recent date prior to the
Second Restatement Effective Date;

(v)(A) an opinion from Simpson Thacher & Bartlett LLP, New York counsel to the
Loan Parties and (B) an opinion of local counsel to the Loan Parties, which
opinions, in each case, shall be reasonably acceptable to the Administrative
Agent with regard to such matters of law as the Administrative Agent shall
reasonably request;

(vi) a certificate signed by a Responsible Officer of the Lead Borrower
certifying that since June 27, 2015, there has been no Material Adverse Effect;

(vii) a certificate attesting to the Solvency of Holdings and its Subsidiaries
(taken as a whole) on the Second Restatement Effective Date after giving effect
to the Transactions, from the Treasurer of Holdings;

(viii) subject to clause (iii) above, evidence that all insurance (other than
title insurance) required to be maintained pursuant to the Loan Documents has
been obtained and is in effect and that the Administrative Agent has been named
as loss payee and additional insured under each insurance policy with respect to
such insurance as to which the Administrative Agent shall have requested to be
so named;

(b) All fees and expenses required to be paid hereunder, under the Fee Letter
and invoiced on or before the Second Restatement Effective Date shall have been
paid in full in cash or will be paid on the Second Restatement Effective Date.

(c) The Administrative Agent shall have received (i) unaudited consolidated
balance sheets and related statements of income and cash flows of Holdings and
its Subsidiaries and, if different, of Holdings and its Restricted Subsidiaries
for the most recently ended fiscal quarter ending at least 45 days before the
Second Restatement Effective Date, (ii) quarterly projected consolidated balance
sheets of Holdings and its Subsidiaries as of each fiscal quarter end through
the end of the fiscal year 2016, and the related consolidated statements of
projected cash flow and projected income and a summary of the material
underlying assumptions applicable thereto, and (iii) annual projected
consolidated balance sheets of Holdings and its Subsidiaries as of each fiscal
year end for each of fiscal years 2017 and 2018, and the related consolidated
statements of projected cash flow and projected income and a summary of the
material underlying assumptions applicable thereto (and such projections shall
not be inconsistent with information provided to Wells Fargo before the Second
Restatement Effective Date).

(d) The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act that has been requested reasonably in advance of the Second
Restatement Effective Date.

(e) The Administrative Agent shall have received a Borrowing Base Certificate
dated as of the Second Restatement Effective Date, relating to the month ended
on December 26, 2015, and executed by the Treasurer of the Lead Borrower, and
such Borrowing Base Certificate shall reflect an Excess Availability (after
giving effect to (without duplication)

 

120



--------------------------------------------------------------------------------

the Transactions and the Credit Extensions made on the Second Restatement
Effective Date and deducting the Maximum Term Loan Payment Amount, if any) of at
least $320,000,000.

Section 4.02 Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (excluding a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
LIBOR Loans) and of the Issuing Bank to issue each Letter of Credit is subject
to the following conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b) no Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant Issuing Bank or
the Swingline Lender shall have received a Request for Credit Extension (or with
respect to Letters of Credit, such other notice required hereunder) in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of LIBOR Loans)
submitted by the Lead Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension and that
after giving effect to such Credit Extension the Borrowers shall continue to be
in compliance with the Borrowing Base.

ARTICLE V

Representations and Warranties

Holdings and the Borrowers represent and warrant to the Agents and the Lenders
that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each of its Restricted Subsidiaries (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs, injunctions and orders and (e) has

 

121



--------------------------------------------------------------------------------

all requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (c), (d) or (e), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions (to the extent of such Person’s
involvement therein), are within such Loan Party’s corporate or other powers,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any material
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (b)(i), to the extent that
such conflict, breach, contravention or payment could not reasonably be expected
to have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party and each Guarantor that is
party thereto. This Agreement and each other Loan Document constitutes a legal,
valid and binding obligation of such Loan Party or Guarantor, as the case may
be, enforceable against each Loan Party and each Guarantor that is party thereto
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws, by general principles of equity and by a covenant of good
faith and fair dealing.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a)(i) The audited consolidated balance sheet of Holdings and its Subsidiaries
for and as of the fiscal year ending June 27, 2015, and related statements of
income,

 

122



--------------------------------------------------------------------------------

stockholders’ equity and cash flows and (ii) the consolidated balance sheet of
Holdings and its Subsidiaries for and as of the fiscal quarter ending
September 26, 2015, and related statements of income, stockholders’ equity and
cash flows, in each case, fairly present in all material respects the financial
condition of Holdings and its Subsidiaries as of the dates thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, except for (in the
case of interim statements) customary year-end adjustments and the absence of
complete footnotes and as otherwise expressly noted therein.

(b) Since June 27, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of Holdings and its Restricted Subsidiaries, copies of which
have been furnished to the Administrative Agent before the Second Restatement
Effective Date in a form reasonably satisfactory to it, have been prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were believed to be reasonable at the time of preparation of such forecasts, it
being understood that actual results may vary from such forecasts and that such
variations may be material.

Section 5.06 Litigation. Except as set forth in Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
Holdings or the Borrowers, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against
Holdings, the Borrowers or any of their respective Restricted Subsidiaries or
against any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.07 No Default. Neither Holdings, any Borrower nor any Subsidiary is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.08 Ownership of Property; Liens. Each Loan Party and each of its
Restricted Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, or easements or other limited property
interests in, all Real Property necessary in the ordinary conduct of its
business, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title or other interest could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 5.09 Environmental Compliance.

(a) There are no pending or, to the knowledge of Holdings or the Borrowers,
threatened claims, actions, suits, or proceedings alleging potential liability
under or violation of any applicable Environmental Law that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

123



--------------------------------------------------------------------------------

(b) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) there are no and never have been any
underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Restricted Subsidiaries or, to its
knowledge, on any property formerly owned or operated by any Loan Party or any
of its Restricted Subsidiaries; (ii) there is no asbestos or asbestos-containing
material on or at any property or facility currently owned or operated by any
Loan Party or any of its Restricted Subsidiaries; and (iii) there has been no
Release of Hazardous Materials by any of the Loan Parties and their Restricted
Subsidiaries at, on, under or from any location in a manner which could
reasonably be expected to give rise to liability under applicable Environmental
Laws.

(c) There are no Hazardous Materials at, on, under or migrating from any of the
properties currently or formerly owned, leased or operated by Holdings, the
Borrowers and the Restricted Subsidiaries in amounts or concentrations which
(i) constitute a violation of, (ii) require investigation or remediation under,
or (iii) could reasonably be expected to give rise to liability under,
applicable Environmental Laws, which violations, investigations or remediations
and liabilities, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

(d) None of Holdings, the Borrowers nor any of their respective Restricted
Subsidiaries are conducting, either individually or together with other
potentially responsible parties, any investigation or remediation relating to
any actual or threatened Release, discharge or disposal of Hazardous Materials
at, on, under or from any site or location, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any applicable
Environmental Law except for such investigation or remediation that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(e) All Hazardous Materials generated, used, treated, handled or stored at or
transported by or on behalf of Holdings or any of its Restricted Subsidiaries
from any property currently or formerly owned or operated by any Loan Party or
any of its Restricted Subsidiaries for off-site treatment or disposal have been
treated or disposed of in a manner which would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect.

(f) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Restricted Subsidiaries has contractually assumed any liability or obligation
under or relating to any applicable Environmental Law.

(g) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any applicable Environmental Law, except for
any requirement the noncompliance with which could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(h) As of the Second Restatement Effective Date, the Lead Borrower has made
available to the Agents and the Lenders all material documents, studies, and
reports in the

 

124



--------------------------------------------------------------------------------

possession, custody or control of the Loan Parties concerning compliance with or
liability under Environmental Law, including those concerning the actual or
suspected existence of Hazardous Material at Real Property or facilities
currently or formerly owned, operated, leased or used by the Loan Parties which
could reasonably be expected to have a Material Adverse Effect.

(i) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, the Loan Parties and each of their
Restricted Subsidiaries and their respective businesses, operations and
properties are and have been in compliance with all applicable Environmental
Laws and have all Environmental Permits which are in full force and effect.

Section 5.10 Taxes. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Loan Parties and each of their Restricted Subsidiaries have timely filed all
federal, state, foreign and other tax returns and reports required to be filed,
and have timely paid all federal, state, foreign and other taxes (including in
its capacity as a withholding agent), assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.

Section 5.11 ERISA Compliance.

(a) Except as set forth in Schedule 5.11(a) or as could not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance in with the applicable provisions of ERISA,
the Code and other federal or state Laws.

(b)(i) No ERISA Event has occurred during the period beginning six (6) years
prior to the date on which this representation is made through the date on which
this representation is made or deemed made; (ii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 et
seq. or 4243 of ERISA with respect to a Multiemployer Plan; and (iv) neither any
Loan Party nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.11(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(c) Except where noncompliance could not reasonably be expected individually or
in the aggregate to result in a Material Adverse Effect, (i) each Foreign Plan
has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable Laws, statutes, rules, regulations and
orders, and (ii) neither a Loan Party nor any Restricted Subsidiary have
incurred any material obligation in connection with the termination of or
withdrawal from any Foreign Plan. Except as could not reasonably be expected to
result in a

 

125



--------------------------------------------------------------------------------

Material Adverse Effect, the present value of the accrued benefit liabilities
(whether or not vested) under each Foreign Plan which is funded, determined as
of the end of the most recently ended fiscal year of a Loan Party or Restricted
Subsidiary (based on the actuarial assumptions used for purposes of the
applicable jurisdiction’s financial reporting requirements), did not exceed the
current value of the assets of such Foreign Plan, and for each Foreign Plan
which is not funded, the obligations of such Foreign Plan are properly accrued.

Section 5.12 Subsidiaries; Equity Interests. As of the Second Restatement
Effective Date, no Loan Party has any Subsidiaries other than those specifically
disclosed in Schedule 5.12, and all of the outstanding Equity Interests in the
Borrowers and the Material Subsidiaries have been validly issued, are fully paid
and nonassessable and all such Equity Interests owned by any Loan Party are
owned free and clear of all Liens except (i) those created under the Collateral
Documents and (ii) any nonconsensual Lien that is permitted under Section 7.01.
As of the Second Restatement Effective Date, Schedule 5.12 (a) sets forth the
name and jurisdiction of each Subsidiary, (b) sets forth the ownership interest
of Holdings, the Borrowers and any of their Subsidiaries in each of their
Subsidiaries, including the percentage of such ownership and (c) identifies each
Person the Equity Interests of which are required to be pledged on the Second
Restatement Effective Date pursuant to the Collateral and Guarantee Requirement.

Section 5.13 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letters of Credit will be used for any purpose
that violates Regulation U.

(b) None of Holdings, the Borrowers, any Person Controlling Holdings, the
Borrowers or any Restricted Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

Section 5.14 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and pro forma financial information,
the Borrowers represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation; it
being understood that such projections may vary from actual results and that
such variances may be material.

Section 5.15 Solvency. On the Second Restatement Effective Date, after giving
effect to the Transactions, Holdings and its Subsidiaries, on a consolidated
basis, are Solvent.

 

126



--------------------------------------------------------------------------------

Section 5.16 Subordination of Junior Financing. The Obligations are (a) “Senior
Debt”, “Senior Indebtedness”, “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) and “Designated Senior Debt”, “Designated
Senior Indenture”, “Designated Guaranteed Secured Debt”, or “Designated Senior
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation and (b) “First Lien Debt” (or any comparable term)
under, and as defined in, the Second Lien Intercreditor Agreement and any other
intercreditor or subordination agreement relating to any Additional Permitted
Debt (in cases where the Collateral Agent’s Liens arising under this Agreement
and the other Loan Documents are intended to be senior to the Liens securing
such Additional Permitted Debt, as contemplated in Section 6.18(c)).

Section 5.17 Collateral Documents. The Collateral Documents create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral described therein as
security for the Obligations to the extent that a legal, valid, binding and
enforceable security interest in such Collateral may be created under any
applicable Law, including, without limitation, the applicable Uniform Commercial
Code, which security interest, upon the filing of financing statements or the
obtaining of “control”, in each case, as applicable, with respect to the
relevant Collateral as required under the applicable Uniform Commercial Code,
will constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Borrowers and each Guarantor thereunder in such
Collateral, in each case prior and superior in right to any other Person (other
than Permitted Liens), in each case to the extent that a security interest may
be perfected by the filing of a financing statement under the applicable Uniform
Commercial Code, or by obtaining “control”.

Section 5.18 Senior Indebtedness. The monetary Obligations hereunder rank at
least pari passu in right of payment (to the fullest extent permitted by law)
with all other senior indebtedness of the Borrowers; provided that the prior
secured claims of any other senior indebtedness solely with respect to
particular collateral will not be deemed to result in such Obligations not being
at least pari passu in right of payment to such other senior indebtedness.

Section 5.19 Anti-Corruption Laws and Sanctions. The Loan Parties have
implemented and maintain in effect policies and procedures designed to ensure
compliance by the Loan Parties, their Subsidiaries, and their respective
directors, officers, and employees with Anti-Corruption Laws and applicable
Sanctions, and the Loan Parties and their Subsidiaries, and to their knowledge,
their respective officers, directors, and employees, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
the Loan Parties nor any of their Subsidiaries, nor to the knowledge of the Loan
Parties, any of their respective directors, officers or employees, (i) is a
Sanctioned Person or a Sanctioned Entity, (ii) has its assets located in
Sanctioned Entities, or (iii) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. To the knowledge of
the Loan Parties, no use of the proceeds of any Borrowing or Letter of Credit or
transaction contemplated in this Agreement will be used for the purpose of
funding any operations in, financing any investments or activities in, or making
any payments to, a Sanctioned Person or a Sanctioned Entity or otherwise violate
any Anti-Corruption Law or applicable Sanctions.

Section 5.20 [Reserved].

 

127



--------------------------------------------------------------------------------

Section 5.21 Representations as to Caribbean Parties. Each of the Lead Borrower
and each Caribbean Party represents and warrants to the Administrative Agent and
the Lenders that:

(a) Such Caribbean Party is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Caribbean Party, the “Applicable Caribbean
Party Documents”), and the execution, delivery and performance by such Caribbean
Party of the Applicable Caribbean Party Documents constitute and will constitute
private and commercial acts and not public or governmental acts. Neither such
Caribbean Party nor any of its property has any immunity from jurisdiction of
any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under the laws of the jurisdiction in which such Caribbean Party is
organized and existing in respect of its obligations under the Applicable
Caribbean Party Documents.

(b) The Applicable Caribbean Party Documents are in proper legal form under the
Laws of the jurisdiction in which such Caribbean Party is organized and existing
for the enforcement thereof against such Caribbean Party under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability (except as
such enforceability may be limited by Debtor Relief Laws, by general principles
of equity and by a covenant of good faith and fair dealing), priority or
admissibility in evidence of the Applicable Caribbean Party Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Caribbean Party Documents that the
Applicable Caribbean Party Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Caribbean Party is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Caribbean Party Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Caribbean Party Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

(c) To the knowledge of the Lead Borrower and the applicable Caribbean Party,
there is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Caribbean Party is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Caribbean Party Documents or (ii) on any payment to be made by such
Caribbean Party pursuant to the Applicable Caribbean Party Documents, except as
has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Caribbean Party
Documents executed by such Caribbean Party are, under applicable foreign
exchange control regulations of the jurisdiction in which such Caribbean Party
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

128



--------------------------------------------------------------------------------

(e) The Collateral Documents with respect to each Caribbean Party create in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in Eligible Accounts and Eligible
Inventory of such Caribbean Party under the laws of such Caribbean Party’s
jurisdiction of organization, which security interest, upon taking the
appropriate actions under the local Law (including, without limitation, the
filing of financing statements or the equivalent thereof), will constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of each such Caribbean Party thereunder in such Collateral, in each case prior
and superior in right to any other Person (other than Permitted Liens).

ARTICLE VI

Affirmative Covenants

Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Loan and all fees and other Obligations (other than
contingent indemnity obligations with respect to then unasserted claims and the
Other Liabilities) shall have been paid in full, (iii) all Letters of Credit
shall have expired or terminated (or been cash collateralized or backstopped in
a manner reasonably satisfactory to the Issuing Bank) and (iv) all Letter of
Credit Outstandings have been reduced to zero (or cash collateralized or
backstopped in a manner reasonably satisfactory to the Issuing Bank), Holdings
and the Borrowers shall, and Holdings and the Borrowers shall cause (except in
the case of the covenants set forth in Sections 6.01, 6.02 and 6.03) each
Restricted Subsidiary to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Holdings, a consolidated balance sheet of Holdings and
its Subsidiaries and, if different, Holdings and its Restricted Subsidiaries, in
each case as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year (or, in lieu of such audited financial statements for
Holdings and its Restricted Subsidiaries, a reconciliation, reflecting such
financial information for Holdings and its Restricted Subsidiaries, on the one
hand, and Holdings and its Subsidiaries, on the other hand), all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of Deloitte & Touche LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of
Holdings, a consolidated balance sheet of Holdings and its Subsidiaries and, if
different, Holdings and its Restricted Subsidiaries, in each case as at the end
of such fiscal quarter, and the related (i) consolidated

 

129



--------------------------------------------------------------------------------

statements of income or operations for such fiscal quarter and for the portion
of the fiscal year then ended and (ii) a consolidated statement of cash flows
for the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year
(or, in lieu of such unaudited financial statements for Holdings and its
Restricted Subsidiaries, a reconciliation, reflecting such financial information
for Holdings and its Restricted Subsidiaries, on the one hand, and Holdings and
its Subsidiaries, on the other hand), all in reasonable detail and certified by
a Responsible Officer of Holdings as fairly presenting in all material respects
the financial condition, results of operations, stockholders’ equity and cash
flows of Holdings and its Subsidiaries and Holdings and its Restricted
Subsidiaries, as applicable, in accordance with GAAP, subject only to normal
year-end adjustments and the absence of footnotes, and delivered together with
the related management discussion and analysis for such fiscal quarter, in form
and detail consistent with that previously delivered under the Existing Credit
Agreement;

(c) as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of Holdings, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of
Holdings and its Restricted Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material;

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements;

(e) on the 10th Business Day of each fiscal month (or more frequently as the
Lead Borrower may elect), a certificate in the form of Exhibit J (each, a
“Borrowing Base Certificate”) showing the Tranche A Borrowing Base and the
Tranche A-1 Borrowing Base as of the close of business for the immediately
preceding fiscal month (or in the case of a voluntary delivery of a Borrowing
Base Certificate at the election of the Lead Borrower, a subsequent date), each
Borrowing Base Certificate to be certified as complete and correct in all
material respects on behalf of the Lead Borrower by a Responsible Officer of the
Lead Borrower; provided that if Excess Availability is at any time less than the
Trigger Amount (Collateral Reporting), such Borrowing Base Certificate shall be
furnished, at the election of the Administrative Agent in its sole discretion,
within twelve days following the close of business of the second and fourth
fiscal weeks of each fiscal month (or, if such twelfth day is not a Business
Day, on the next succeeding Business Day), as of the close of business of such
preceding second or fourth fiscal week of the fiscal month; and provided,
further that after any Disposition or Casualty Event with respect to Collateral
subject to the Borrowing Base having a fair market value in excess of $5,000,000
(other than sales of inventory in the ordinary course of business), the Lead
Borrower shall promptly (and in any event prior to the next Borrowing) deliver a
revised Borrowing Base Certificate reflecting such Disposition or Casualty
Event; and

 

130



--------------------------------------------------------------------------------

(f) as soon as available, and in any event no later than thirty (30) days after
the end of each fiscal month of Holdings for which the Consolidated Fixed Charge
Coverage Ratio is required to be tested pursuant to Section 6.17, an unaudited
consolidated balance sheet of Holdings and its Subsidiaries and, if different,
Holdings and its Restricted Subsidiaries, in each case as at the end of such
fiscal month, and the related (i) consolidated statements of income or
operations for such fiscal month and for the portion of the fiscal year then
ended and (ii) a consolidated statement of cash flows for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal month of the previous fiscal year and the
corresponding portion of the previous fiscal year (or, in lieu of such unaudited
financial statements for Holdings and its Restricted Subsidiaries, a
reconciliation, reflecting such financial information for Holdings and its
Restricted Subsidiaries, on the one hand, and Holdings and its Subsidiaries, on
the other hand), all in reasonable detail (and setting forth Consolidated
Interest Expense paid in cash, Unfinanced Capital Expenditures and cash taxes
referenced in clause (a)(iii) of the definition of Consolidated Fixed Charge
Coverage Ratio for such fiscal month) and certified by a Responsible Officer of
Holdings as fairly presenting in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of Holdings and its
Subsidiaries and Holdings and its Restricted Subsidiaries, as applicable, in
accordance with GAAP, subject only to normal year-end and quarter-end
adjustments and the absence of footnotes.

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing (A) the applicable financial statements of
any direct or indirect parent of Holdings that holds all of the Equity Interests
of Holdings or (B) Holdings’ (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to a parent of Holdings, such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings, on the one hand, and the
information relating to Holdings and the Restricted Subsidiaries on a standalone
basis, on the other hand and (ii) to the extent such information is in lieu of
information required to be provided under Section 6.01(a), such financial
statements are accompanied by a report and opinion of Deloitte & Touche LLP or
any other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a), (b) and (f), a duly completed Compliance
Certificate signed by a Responsible Officer of Holdings substantially in form of
Exhibit C (including, without limitation, reasonably detailed calculations with
respect to the average daily Excess Availability (based on the most recent
monthly and/or weekly Borrowing Base Certificates furnished to the
Administrative Agent) and the Consolidated Fixed Charge Coverage Ratio,
including a reconciliation reflecting any impact from the application of
Section 1.03(c) (it being understood and agreed that calculation of the
Consolidated Fixed Charge Coverage Ratio shall be for

 

131



--------------------------------------------------------------------------------

informational purposes only, other than as required by Section 6.17 or pursuant
to Section 2.19(j)));

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which any Loan
Party files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) from or material statements or material reports furnished (i) to
any holder of debt securities of any Loan Party or of any of its Subsidiaries
having an aggregate outstanding principal amount greater than the Threshold
Amount, or (ii) pursuant to the terms of any Junior Financing Documentation
having an aggregate outstanding principal amount greater than the Threshold
Amount;

(d) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a),
(i) a report setting forth the information required by Section 3.03(c) of the
Security Agreement or confirming that there has been no change in such
information since the Second Restatement Effective Date or the date of the last
such report, (ii) a description of each Disposition or Casualty Event during the
last fiscal quarter covered by such Compliance Certificate, (iii) a list of
Subsidiaries that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate or a confirmation that there is no change in such information since
the later of the Second Restatement Effective Date and the date of the last such
list, and (iv) solely with respect to Compliance Certificates delivered on a
quarterly basis, a list of all Rolling Stock (including the owner, make, model,
year, state of registration, vehicle identification number, title number,
company identification number and appraisal as set forth in the Rolling Stock
Appraisal) that has been (A) added to Eligible Rolling Stock during the last
fiscal quarter covered by such Compliance Certificate or (B) removed from
Eligible Rolling Stock during the last fiscal quarter covered by such Compliance
Certificate;

(e)(i) promptly following any request by a Lender or the Administrative Agent
therefor, copies of (i) any documents described in Section 101(k)(1) of ERISA
that Holdings and any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that Holdings or any of its ERISA Affiliates may request with respect to any
Plan or Multiemployer Plan; provided that if Holdings or any of its ERISA
Affiliates have not requested such documents or notices from the administrator
or sponsor of the applicable Plan or Multiemployer Plan, Holdings or its ERISA
Affiliates shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

(f) The financial and collateral reports described on Schedule 6.02(f) hereto,
at the times set forth in such Schedule 6.02(f);

 

132



--------------------------------------------------------------------------------

(g) at least five (5) Business Days prior to the making of any Specified Payment
or any Certain Specified Payment (other than with respect to the proviso at the
end of Section 7.02 and Section 7.05(d)), a detailed calculation of the Excess
Availability and all components thereof, with such supporting documentation as
the Administrative Agent may reasonably request; and

(h) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Restricted Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or 6.02
(a), (b) or (c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Lead Borrower posts
such documents, or provides a link thereto on the Lead Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Lead Borrower’s behalf on SyndTrak or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Lead Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Lead Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Lead Borrower shall be required
to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

Section 6.03 Notices. Promptly after obtaining actual knowledge thereof, notify
the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including such matters arising out of or resulting
from (i) breach or non-performance of, or any default or event of default under,
a Contractual Obligation of any Loan Party or any Subsidiary, (ii) any dispute,
litigation, investigation or proceeding between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or any of its Subsidiaries with, or liability under, any applicable
Environmental Law or Environmental Permit, or (iv) the occurrence of any ERISA
Event or similar event with respect to Foreign Plans;

 

133



--------------------------------------------------------------------------------

(c) any casualty or other insured damage to any portion of the Collateral
subject to the Borrowing Base in excess of $5,000,000, or the commencement of
any action or proceeding for the taking of any interest in a portion of the
Collateral subject to the Borrowing Base in excess of $5,000,000 or any part
thereof or interest therein under power of eminent domain or by condemnation or
similar proceedings;

(d) the existence of any Liens on Collateral subject to the Borrowing Base
arising from claims under PACA and, promptly upon the reasonable request by the
Administrative Agent, the existence of any Liens on Collateral subject to the
Borrowing Base arising from claims under the Food Security Act or the Packers
and Stockyards Act; and

(e) the receipt of any notice of default by a Loan Party under, or notice of
termination of, any Lease for any of the Loan Parties’ distribution centers or
warehouses.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Lead Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a), (b), (c),(d) or (e) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Lead Borrower has taken and proposes to take with respect thereto.

Section 6.04 Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect, it being understood
that neither Holdings, the Borrowers nor any of their respective Restricted
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim which is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.

Section 6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except in the case
of clauses (a) and (b), (i) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 7.04 or 7.05.

Section 6.06 Maintenance of Properties. Except if the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted, and (b) make all
necessary renewals, replacements, modifications, improvements, upgrades,
extensions and additions thereof or thereto in accordance with prudent industry
practice.

 

134



--------------------------------------------------------------------------------

Section 6.07 Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as
Holdings, the Borrowers and the Restricted Subsidiaries) as are customarily
carried under similar circumstances by such other Persons.

(b) Subject to Section 6.13(c) and the terms of any Acceptable Intercreditor
Agreement, property coverage policies maintained with respect to any Collateral
shall be endorsed or otherwise amended to include (i) a mortgage clause
(regarding improvements to Real Property) and a lenders’ loss payable clause
(regarding personal property), in form and substance reasonably satisfactory to
the Agents, which endorsements or amendments shall provide that the insurer
shall pay all proceeds otherwise payable to the Loan Parties under the policies
directly to the Administrative Agent, and (ii) such other provisions as the
Administrative Agent may reasonably require from time to time to protect the
interests of the Credit Parties. Commercial general liability policies shall be
endorsed to name the Administrative Agent as an additional insured. Each
endorsement to such casualty or liability policy referred to in this
Section 6.07(b) shall also provide that it shall not be canceled (x) by reason
of nonpayment of premium except upon (A) in the case of liability policies, not
less than ten (10) days’ prior notice thereof by the insurer to the
Administrative Agent or (B) in the case of casualty policies, not less than
thirty (30) days’ prior notice thereof by the insurer to the Administrative
Agent or (y) for any other reason except upon not less than thirty (30) days’
prior notice thereof by the insurer to the Administrative Agent. The Lead
Borrower shall deliver to the Administrative Agent, prior to the cancellation,
modification or non-renewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent, including an insurance binder) together
with evidence satisfactory to the Administrative Agent of payment of the premium
therefor.

(c) Flood Insurance. With respect to each Mortgaged Property, obtain flood
insurance in such total amounts as the Administrative Agent may from time to
time require, if at any time the area in which any improvements located on any
Mortgaged Property is designated as a “flood hazard area” in any Flood Insurance
Rate Map established by the Federal Emergency Management Agency (or any
successor agency), and otherwise comply with the National Flood Insurance
Program set forth in the Flood Disaster Protection Act of 1973, as amended from
time to time.

Section 6.08 Compliance with Laws. Comply in all respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, other than such orders, writs, injunctions and
decrees as to which an appeal has been timely and properly taken in good faith,
except if the failure to comply therewith could not reasonably be expected to
have a Material Adverse Effect and maintain in effect and enforce policies and
procedures designed to ensure compliance by the Loan Parties, their
Subsidiaries, and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

 

135



--------------------------------------------------------------------------------

Section 6.09 Books and Records. Maintain (a) proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of
Holdings, the Lead Borrower or any Restricted Subsidiary, as the case may be and
(b) to the extent applicable, written records pertaining to any claims filed
against Holdings, the Lead Borrower or any Restricted Subsidiary under PACA or
under the Packers and Stockyards Act.

Section 6.10 Inspection Rights.

(a) Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom (other than the records of the Board of Directors of such Loan Party
or such Subsidiary) and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the reasonable
expense of the Borrowers and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Lead Borrower; provided that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 6.10 and the Administrative Agent shall not exercise
such rights more often than two (2) times during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the
Borrowers’ expense; provided, further that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent and the Lenders shall give the Lead Borrower
the opportunity to participate in any discussions with the Borrowers’
independent public accountants. Notwithstanding anything to the contrary in this
Section 6.10, none of the Loan Parties or any Restricted Subsidiary will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or any binding agreement or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product.

(b) In addition to the foregoing, from time to time upon the request of the
Administrative Agent, permit the Administrative Agent or professionals
(including consultants, accountants, lawyers and appraisers) retained by the
Administrative Agent, on reasonable prior notice and during normal business
hours, to conduct appraisals and commercial finance examinations, including,
without limitation, of (x) the Borrowers’ practices in the computation of the
Borrowing Base, and (y) the assets subject to the Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves. The Loan Parties shall pay the reasonable
out-of-pocket fees and expenses of the Administrative Agent or such
professionals with respect to such evaluations and appraisals and a fee of up to
$1,000 per day, per examiner, for each such commercial finance examination
performed by personnel employed by the Administrative Agent; provided that:

 

136



--------------------------------------------------------------------------------

(i) the Administrative Agent may conduct no more than one commercial finance
examinations in any calendar year; provided, further that the Administrative
Agent, in its reasonable discretion, (A) if any Event of Default exists, may
cause such additional commercial finance examinations to be taken as the
Administrative Agent reasonably determines (each, at the expense of the Loan
Parties) and (B) at any time that Suppressed Excess Availability is or has been
less than 15.00% of the Loan Cap during any calendar year, the Administrative
Agent may conduct up to two commercial finance examinations in such calendar
year at the Loan Parties’ expense (provided that, the Administrative Agent may
undertake at its sole expense whether or not an Event of Default exists, one
(1) additional commercial finance examination); and

(ii) the Administrative Agent may undertake no more than one appraisal of
Inventory (including for each category) of each Loan Party and, to the extent it
remains in the Borrowing Base, each of Real Property and Rolling Stock of each
Loan Party in any calendar year; provided, further that the Administrative
Agent, in its reasonable discretion, (A) if any Event of Default exists, may
cause such additional appraisals to be taken as the Administrative Agent
reasonably determines (each, at the expense of the Loan Parties) and (B) at any
time that Suppressed Excess Availability is or has been less than 15.00% of the
Loan Cap during any calendar year, the Administrative Agent may conduct up to
two appraisals of Inventory (including for each category) of each Loan Party
and, to the extent it remains in the Borrowing Base, each of Real Property and
Rolling Stock of the Loan Parties in such calendar year at the Loan Parties’
expense (provided that, the Administrative Agent may undertake at its sole
expense whether or not an Event of Default exists, one (1) additional appraisal
of Inventory (including for each category), Real Property and Rolling Stock);

provided that appraisals and commercial finance examinations of assets acquired
in connection with a Permitted Acquisition shall not count toward the number of
appraisals and commercial finance examinations specified above in this
Section 6.10(b). With respect to Acquired Inventory and Acquired Accounts, as
long as the Administrative Agent has received reasonable prior notice of a
relevant Permitted Acquisition and the Borrower Parties reasonably cooperate
(and cause the Person being acquired to reasonably cooperate) with the
Administrative Agent, the Administrative Agent shall use commercially reasonable
efforts to complete such due diligence and a related appraisal on or prior to
such Person becoming a Borrower Party or the closing date of such Permitted
Acquisition.

Section 6.11 Covenant to Guarantee Obligations and Give Security. At the
Borrowers’ expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a) upon the formation or acquisition of any new direct or indirect Subsidiary
(in each case, other than an Unrestricted Subsidiary or an Excluded Subsidiary)
by any Loan Party, the designation in accordance with Section 7.15 of any
existing direct or indirect Subsidiary as a Restricted Subsidiary or any
Subsidiary becoming a Material Subsidiary:

 

137



--------------------------------------------------------------------------------

(i) within forty five (45) days after such formation, acquisition or designation
or such longer period as the Collateral Agent or the Administrative Agent may
agree in its discretion:

(A) cause each such Domestic Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent or the Collateral Agent (as appropriate) a description of the Material
Real Properties owned by such Restricted Subsidiary in detail reasonably
satisfactory to the Administrative Agent;

(B) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) Mortgages
with respect to Material Real Property located in the United States, Security
Agreement Supplements, Intellectual Property Security Agreements and other
security agreements and documents (including, with respect to Mortgages with
respect to Material Real Property located in the United States, the documents
listed in Section 6.13(b)), as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent or the Collateral Agent (as
appropriate) (consistent with the Mortgages, Security Agreement, Intellectual
Property Security Agreements and other Collateral Documents in effect on the
Second Restatement Effective Date or executed and delivered on a post-closing
basis after, but pursuant to the terms and conditions of, this Agreement), in
each case granting Liens required by the Collateral and Guarantee Requirement;

(C) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank (or any other documents customary under local Law) and
instruments evidencing the intercompany Indebtedness held by such Restricted
Subsidiary and required to be pledged pursuant to the Collateral Documents,
indorsed in blank to the Collateral Agent;

(D) take and cause such Domestic Subsidiary and each direct or indirect parent
of such Domestic Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including the
recording of Mortgages with respect to Material Real Property located in the
United States, the filing of Uniform Commercial Code financing statements and
delivery of stock and membership interest certificates) may be necessary in the
reasonable opinion of the Administrative Agent or the Collateral Agent (as
appropriate) to vest in the Administrative Agent or the Collateral Agent (as
appropriate) (or in any representative of the Administrative Agent or the
Collateral Agent (as appropriate) designated by it) valid Liens required by the
Collateral and Guarantee Requirement, enforceable against all

 

138



--------------------------------------------------------------------------------

third parties in accordance with their terms, except as such enforceability may
be limited by Debtor Relief Laws, and by general principles of equity
(regardless of whether enforcement is sought in equity or at law) and by an
implied covenant of good faith and fair dealing,

(ii) within thirty (30) days (or forty five (45) days with respect to any
Foreign Subsidiary) after the request therefor by the Administrative Agent or
the Collateral Agent (as appropriate) (or such longer period as the
Administrative Agent or the Collateral Agent (as appropriate) may agree in its
sole discretion), deliver to the Administrative Agent or the Collateral Agent
(as appropriate) a signed copy of an opinion, addressed to the Administrative
Agent or the Collateral Agent (as appropriate) and the other Secured Parties, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to such matters set forth in this Section 6.11(a) as the Administrative Agent
may reasonably request, and

(iii) as promptly as practicable after the request therefor by the Collateral
Agent, deliver to the Collateral Agent with respect to each Material Real
Property, any existing title reports, surveys or environmental assessment
reports; provided, however, that this clause (iii) shall not apply with respect
to any Material Real Property, to the extent a Term Collateral Release has
occurred with respect to such Material Real Property, specifically or by type or
class (and has not been rescinded, as contemplated in Section 6.18(d)).

(b)(i) the Borrowers shall obtain the security interests and Guarantees set
forth on Schedule 1.01B on or prior to the dates corresponding to such security
interests and Guarantees set forth on Schedule 1.01B; and

(ii) after the Second Restatement Effective Date, promptly after the acquisition
of any Material Real Property by any Loan Party, and such Material Real Property
shall not already be subject to a perfected Lien pursuant to the Collateral and
Guarantee Requirement, the Lead Borrower shall give notice thereof to the
Administrative Agent and promptly thereafter shall cause such Real Property to
be subjected to a Lien to the extent required by the Collateral and Guarantee
Requirement and will take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent or the Collateral Agent to grant and perfect or record such Lien,
including, as applicable, the actions referred to in Section 6.13(b).

Section 6.12 Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all commercially reasonable actions to cause any lessees and other Persons
operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; (b) obtain and renew all
Environmental Permits necessary for its operations and properties; and, (c) in
each case to the extent required by applicable Environmental Laws, conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to address all Hazardous Materials at, on,
under or emanating from any currently or formerly owned or

 

139



--------------------------------------------------------------------------------

operated property or facility, in accordance with the requirements of all
applicable Environmental Laws.

Section 6.13 Further Assurances and Post Closing Conditions.

(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments including any amendments or assignments thereto as the
Administrative Agent or Collateral Agent may reasonably request from time to
time in order to carry out more effectively the purposes of the Collateral
Documents as set forth therein. Without limiting the foregoing, the Loan Parties
shall use commercially reasonable efforts to obtain a Collateral Access
Agreement from any Person from whom a Loan Party enters into a Lease after the
Closing Date for a warehouse or distribution center prior to entering into such
Lease.

(b) In the case of any Material Real Property of a Loan Party (other than a
Caribbean Party) located in the United States, provide the Administrative Agent
with Mortgages and otherwise satisfy the applicable Collateral and Guarantee
Requirements with respect to such owned Real Property within sixty (60) days (or
such longer period as the Administrative Agent may agree in its sole discretion)
of the acquisition of, or, if requested by the Administrative Agent, entry into,
or renewal of, a ground lease in respect of, such Real Property in each case
together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create a valid and subsisting perfected Lien
on the Mortgaged Property described therein in favor of the Collateral Agent for
the benefit of the Secured Parties and that all filing and recording taxes and
fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent;

(ii) Mortgage Policies in form and substance, with endorsements and in amount,
reasonably acceptable to the Collateral Agent (not to exceed the value of the
real properties covered thereby), issued, coinsured and reinsured by title
insurers reasonably acceptable to the Collateral Agent, insuring the Mortgages
to be valid subsisting Liens on the Mortgaged Property described therein, free
and clear of all defects and encumbrances, subject to Liens permitted by
Section 7.01, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents) and such coinsurance
and direct access reinsurance as the Collateral Agent may reasonably request;

(iii) opinions of local counsel for the Loan Parties in states in which the
Mortgaged Properties are located, with respect to the enforceability and
perfection of the Mortgages and any related fixture filings in form and
substance reasonably satisfactory to the Collateral Agent; and

 

140



--------------------------------------------------------------------------------

(iv) such other evidence that all other actions that the Collateral Agent may
reasonably deem necessary or desirable in order to create valid and subsisting
Liens on the property described in the Mortgages has been taken;

(v) provided that, with respect to any obligation set forth in clauses (b)(i)
through (iv) above for any ground lease requiring the consent of a third party
not controlled by Holdings or its Restricted Subsidiaries, such Loan Party shall
only be required to use its commercially reasonable efforts to perform such
obligation; and

(vi) provided, further, that this clause (b) shall not apply with respect to any
such Real Property, to the extent a Term Collateral Release has occurred with
respect to such Term Collateral, specifically or by type or class (and has not
been rescinded, as contemplated in Section 6.18(d)).

(c) Perform the obligations set forth on Schedule 6.13(c) in each case within
the time limits set forth on Schedule 6.13(c) or such longer period as
determined by the Administrative Agent in its sole discretion; provided that,
with respect to any obligation set forth on Schedule 6.13(c) requiring the
consent, waiver, approval or other participation of a third party not controlled
by Holdings or its Restricted Subsidiaries, such Loan Party shall only be
required to use its commercially reasonable efforts to perform such obligation,
and the Administrative Agent may, in its sole discretion, extend or waive such
obligations to the extent such Loan Party’s use of commercially reasonable
efforts has not resulted, and in the judgment of the Administrative Agent will
not result, in the performance of such obligation.

(d) Upon the request of the Collateral Agent (which the Collateral Agent shall
not request unless either negotiable documents of title are issued for the
Inventory in transit or an Event of Default exists), use commercially reasonable
efforts to cause each of its customs brokers to deliver an agreement (including,
without limitation, a Customs Broker Agreement) to the Collateral Agent covering
such matters and in such form as the Collateral Agent may reasonably require. In
the event Inventory is in the possession or control of a customs broker that has
not delivered an agreement as required by the preceding sentence, such Inventory
shall not be considered Eligible In-Transit Inventory hereunder.

Section 6.14 Information Regarding Collateral. Furnish to the Agents prompt
written notice of any change in: (a) any Loan Party’s name; (b) the location of
any Loan Party’s chief executive office or its principal place of business;
(c) any Loan Party’s organizational structure or jurisdiction of incorporation
or formation; or (d) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of
organization. The Loan Parties agree not to effect or permit any change referred
to in the preceding sentence unless all filings, publications and registrations,
have been made (or will be made in a timely fashion) under the Uniform
Commercial Code or other applicable Law that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected first priority security interest to the extent required
under the Collateral Documents (subject only to Permitted Liens having priority
under applicable Law) in all the Collateral for its own benefit and the benefit
of the other Secured Parties.

 

141



--------------------------------------------------------------------------------

Section 6.15 Physical Inventories. Cause, at their own expense, not less than
one (1) physical count of Inventory to be undertaken in each twelve (12) month
period (or alternatively, periodic cycle counts) in conjunction with the
preparation of its annual audited financial statements, conducted in a manner,
at the times and following such methodology as is, in each case, consistent with
historical practice in effect immediately prior to the Second Restatement
Effective Date or as otherwise may be reasonably satisfactory to the Agents.
Following the completion of such Inventory count, and in any event by the next
date required for the delivery of a Borrowing Base Certificate hereunder, the
Borrowers shall deliver the results of such physical inventory to the
Administrative Agent and shall post such results to the Loan Parties’ stock
ledgers and general ledgers, as applicable.

Section 6.16 Corporate Separateness.

(a) Satisfy, and cause each of its Restricted Subsidiaries and Unrestricted
Subsidiaries to satisfy, customary corporate and other formalities, including,
as applicable, the holding of regular board of directors’ and shareholders’
meetings or action by directors or shareholders without a meeting, in each case,
to the extent required by law and the maintenance of corporate offices and
records.

(b) Ensure that (i) no payment is made by it or any of its Restricted
Subsidiaries to a creditor of any Unrestricted Subsidiary in respect of any
liability of any Unrestricted Subsidiary, (ii) no bank account of any
Unrestricted Subsidiary shall be commingled with any bank account of the
Borrowers, Holdings or any direct or indirect parent of the Borrowers or any of
their Restricted Subsidiaries, and (iii) any financial statements distributed to
any creditors of any Unrestricted Subsidiary shall clearly establish or indicate
the corporate separateness of such Unrestricted Subsidiary from the Borrowers,
Holdings or any direct or indirect parent of the Borrowers or any of their
Restricted Subsidiaries.

Section 6.17 Consolidated Fixed Charge Coverage Ratio.

(a) Immediately upon and during the occurrence of any Trigger Event (FCCR),
maintain a Consolidated Fixed Charge Coverage Ratio of at least 1.00 to 1.00
determined on a consolidated twelve-month (or four-quarter, if applicable) basis
as of the immediately preceding fiscal month end for which financial statements
are available (but in any event as of the most recent fiscal month ending at
least thirty (30) days prior to such Trigger Event (FCCR) and as of each
subsequent fiscal month end thereafter); provided that during any Trigger Event
(FCCR) and during any Trigger Event Cure Period, unless and until the Lead
Borrower has demonstrated its compliance with the Consolidated Fixed Charge
Coverage Ratio requirement set forth above by delivery to the Administrative
Agent of the monthly financial statements for the fiscal month specified above
and the related Compliance Certificate, (i) the Borrowers shall not be permitted
to request any Loans or the issuance of any Letters of Credit and (ii) Holdings,
the Borrowers and their respective Restricted Subsidiaries shall not be
permitted to (A) declare any Restricted Payment in the form of a dividend under
Sections 7.06(h), (j), or (k), (B) consummate any transaction described under
Sections 7.02(d)(v), 7.02(j), 7.02(n), 7.06(h), 7.06(j), 7.06(k) or 7.12(a)(vi)
(other than the payment of dividends which were not declared in violation of the
preceding clause (A)) or (B) without the consent of the Administrative Agent,
any transaction described under Section 7.05(f), 7.05(j) or 7.05(n).

 

142



--------------------------------------------------------------------------------

(b) For purposes of determining satisfaction with the foregoing Consolidated
Fixed Charge Coverage Ratio under this Section 6.17, any Specified Equity
Contribution made during the period from the last day of the relevant period
until the expiration of the 10th day after the date on which financial
statements are required to be delivered hereunder with respect to the relevant
period will, at the request of the Lead Borrower, be included in the calculation
of Consolidated EBITDA for any period of calculation which includes the month in
which such Specified Equity Contribution was received by the Loan Parties,
provided that (A) during the term of the Revolving Credit Facility, Specified
Equity Contributions shall be made no more than four (4) times, (B) the amount
of any Specified Equity Contribution shall be no greater than the amount
required to cause Holdings and the Borrowers to be in compliance with the
Consolidated Fixed Charge Coverage Ratio specified above on a Pro Forma Basis
and (C) all Specified Equity Contributions shall be disregarded for purposes of
determining the amount or availability of any baskets with respect to the
covenants contained herein.

Section 6.18 Additional Real Property and Rolling Stock; Term Collateral
Release; Term Collateral Subordination.

(a) The Borrowers (other than a Caribbean Party) may, at the election of the
Lead Borrower, add Real Property to the Borrowing Base after the Second
Restatement Effective Date (“Additional Real Property”); provided that (i) the
Lead Borrower shall provide 30 days’ (or such shorter period as the
Administrative Agent may agree in its sole discretion) prior written notice of
its intent to add any Additional Real Property (including a list of such Real
Property identifying the owner and address of such Real Property), (ii) the
Additional Real Property shall meet the requirements of Eligible Real Property
(including the requirements of the Collateral and Guarantee Requirement and
Sections 6.11 and 6.13, in each case as if such provisions were directly
applicable to such Additional Real Property), (iii) Additional Real Property
shall not be added to the Borrowing Base more than one time per fiscal quarter
unless the Administrative Agent otherwise agrees in its sole discretion, and
(iv) such Real Property, specifically or by type or class, has not been the
subject of a Term Collateral Release or Term Collateral Subordination (unless
such Term Collateral Release or Term Collateral Subordination has been rescinded
as contemplated in Section 6.18(d)).

(b) The Borrowers (other than a Caribbean Party) may, at the election of the
Lead Borrower, add Rolling Stock to the Borrowing Base after the RS Initial Date
(“Additional Rolling Stock”); provided that (i) the Lead Borrower shall provide
30 days’ (or such shorter period as the Administrative Agent may agree in its
sole discretion) prior written notice of its intent to add any Additional
Rolling Stock (including a list of such Rolling Stock identifying the owner,
make, model, year, state of registration, vehicle identification number, title
number and company identification number of such Rolling Stock), (ii) the
Additional Rolling Stock shall meet the requirements of Eligible Rolling Stock
(including the requirements of the Collateral and Guarantee Requirement and
Sections 6.11 and 6.13, in each case as if such provisions were directly
applicable to such Additional Rolling Stock), (iii) Additional Rolling Stock
shall not be added to the Borrowing Base more than one time per fiscal quarter
unless the Administrative Agent otherwise agrees in its sole discretion, and
(iv) such Rolling Stock, specifically or by type or class, has not been the
subject a Term Collateral Release or Term Collateral Subordination (unless such
Term Collateral Release or Term Collateral Subordination has been rescinded as
contemplated in Section 6.18(d)).

 

143



--------------------------------------------------------------------------------

(c) From time to time, the Lead Borrower may direct a Term Collateral Release or
Term Collateral Subordination with respect to any Term Collateral (provided,
however, that a Term Collateral Release shall apply only with respect to Real
Property and/or Equipment (and proceeds thereof and any related assets approved
by the Administrative Agent in its reasonable discretion)), all as provided in
this Section 6.18(c). Upon the satisfaction of the Term Collateral Conditions
with respect to any Term Collateral:

(i) in the case of any Term Collateral Release (as specified in the notice
contemplated in clause (a) of the definition of “Term Collateral Conditions”),
the Collateral Agent’s Liens arising under this Agreement and the other Loan
Documents on such Term Collateral shall be deemed released and the Collateral
Agent may, without further consent of any Lender, take such actions to effect
the release of such Liens as are requested by the Borrowers or as the Collateral
Agent may deem necessary, all at the Borrowers’ sole cost and expense; and

(ii) in the case of any Term Collateral Subordination (as specified in the
notice contemplated in clause (a) of the definition of “Term Collateral
Conditions”), the Collateral Agent’s Liens arising under this Agreement and the
other Loan Documents on such Term Collateral shall be subordinated to the
applicable Additional Permitted Debt (specified in the notice delivered to the
Administrative Agent as contemplated in the definition of “Term Collateral
Conditions”) on the terms set forth in the applicable Acceptable Intercreditor
Agreement.

(d) Term Collateral which constitutes Real Property and Rolling Stock which has
been the subject of a Term Collateral Release or Term Collateral Subordination
may be reintroduced to the calculation of the Borrowing Base (as Eligible Real
Property and Eligible Rolling Stock, as applicable), subject to the satisfaction
of the following conditions precedent (as reasonably determined by the
Administrative Agent): (i) the Administrative Agent shall have received a
written request from Lead Borrower specifically identifying such Term
Collateral, stating Lead Borrower’s desire to cause such Term Collateral to be
reintroduced to the calculation of the Borrowing Base, and specifying the
intended date on which such Term Collateral shall be reintroduced to the
calculation of the Borrowing Base (which date may be determined by the
satisfaction of conditions specified in such notice (such as the payment or
other satisfaction of other Indebtedness or the release of certain Liens) and
(ii) the Loan Parties satisfy, with respect to such Term Collateral, all
applicable requirements of including Additional Real Property and Additional
Rolling Stock (as set forth in Sections 6.18(a) and (b)), as if such Real
Property and Rolling Stock, as applicable, were Additional Real Property and
Additional Rolling Stock, as applicable (and the Loan Parties agree that any
such Term Collateral shall constitute Additional Real Property and Additional
Rolling Stock, as applicable). Any Term Collateral reintroduced to the
calculation of the Borrowing Base under this clause (d) must also constitute
Eligible Real Property or Eligible Rolling Stock, as applicable, before any
availability is derived from such assets. Upon the date specified in such notice
(or the satisfaction of the conditions set forth in such notice), the Term
Collateral Release and Term Collateral Subordination applicable to the Term
Collateral specified in such notice shall be deemed rescinded.

 

144



--------------------------------------------------------------------------------

(e) Subject to the satisfaction of the Term Collateral Conditions and the
provisions of Section 6.18(c), as applicable, nothing in this Agreement or any
other Loan Document shall prohibit the Borrowers from (A) first, obtaining Term
Collateral Subordination with respect to any Term Collateral and, thereafter,
obtaining Term Collateral Release with respect to the same, and (B) obtaining
Term Collateral Subordination with respect to a portion of the Term Collateral
while the Collateral Agent’s Liens in and to other Term Collateral remains
senior to other Liens (including, by way of example, in connection with any
“split-lien” or “reciprocal lien” transaction). The Borrowers may effect a Term
Collateral Release or Term Collateral Subordination on specific items of Term
Collateral or on a class or type of Term Collateral and, thereafter, such item
or items of Term Collateral or class of Term Collateral shall be deemed to have
been the subject of a Term Collateral Release or a Term Collateral Subordination
until such time, if ever, such Term Collateral Release or Term Collateral
Subordination is rescinded as contemplated in the preceding clause (d). Upon the
occurrence of a Term Collateral Release or Term Collateral Subordination with
respect to any Term Collateral, such Term Collateral shall automatically be
eliminated from the calculation of the Borrowing Base and may not thereafter be
included in the calculation of the Borrowing Base, except as provided in the
preceding clause (d).

ARTICLE VII

Negative Covenants

Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Loan (including Swingline Loans) and all fees and other
Obligations (other than contingent indemnity obligations with respect to then
unasserted claims and the Other Liabilities) shall have been paid in full,
(iii) all Letters of Credit shall have expired or terminated (or been cash
collateralized or backstopped in a manner reasonably satisfactory to the Issuing
Bank) and (iv) all Letter of Credit Outstandings have been reduced to zero (or
cash collateralized or backstopped in a manner reasonably satisfactory to the
Issuing Bank), neither Holdings nor any Borrower shall, nor shall any of them
permit any of its Restricted Subsidiaries to, directly or indirectly:

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of their property, assets or revenues, whether now owned or hereafter acquired,
other than the following (each of the following, a “Permitted Lien”):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Second Restatement Effective Date (other than
consensual Liens on Inventory, Accounts, Real Property and Rolling Stock that,
in each case is subject to the Borrowing Base); provided that any Lien securing
Indebtedness in excess of $1,000,000 individually or in the aggregate (when
taken together with all other Liens securing obligations outstanding in reliance
on this clause (b) that are not listed on Schedule 7.01(b)) shall only be
permitted to the extent such Lien is listed on Schedule 7.01(b);

 

145



--------------------------------------------------------------------------------

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than thirty (30) days or if more than thirty (30) days overdue,
are unfiled and no other action has been taken to enforce such Lien or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the Loan Parties, as applicable, to the extent required in accordance with
GAAP;

(e)(i) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrowers or any Restricted Subsidiary thereof;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting Real Property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of Holdings, the Borrowers or any Material Subsidiary, and any
exceptions on the title policies issued in connection with the Mortgaged
Property;

(h)(i) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) and (ii) Liens arising from claims under
PACA, the Food Security Act or the Packers and Stockyards Act;

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, construction, repair, replacement or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits and (iii) with respect to Capitalized Lease Obligations, such Liens do
not at any time extend to or cover any assets (except for additions and
accessions to such assets, replacements and products thereof and customary
security deposits) other than the assets subject to such Capitalized Lease

 

146



--------------------------------------------------------------------------------

Obligations; provided that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;

(j) leases, licenses, subleases or sublicenses (in each case, including without
limitation, with respect to Intellectual Property) granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrowers or any Material Subsidiary, taken as a whole,
or (ii) secure any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of set off)
and which are within the general parameters customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or (n) to be
applied against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(n) Liens in favor of Holdings, the Borrowers or a Restricted Subsidiary
securing Indebtedness permitted under Section 7.03(d);

(o) Liens existing on property (other than consensual Liens on Inventory,
Accounts, Real Property and Rolling Stock that, in each case is subject to the
Borrowing Base) at the time of its acquisition or existing on the property of
any Person at the time such Person becomes a Restricted Subsidiary (other than
by designation as a Restricted Subsidiary pursuant to Section 7.15), in each
case after the Second Restatement Effective Date (other than Liens on the Equity
Interests of any Person that becomes a Restricted Subsidiary); provided that
(i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require, pursuant to their terms
at such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e) or (g);

(p) any interest or title of a lessor under leases entered into by Holdings, the
Borrowers or any of the Restricted Subsidiaries in the ordinary course of
business;

 

147



--------------------------------------------------------------------------------

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Holdings, the Borrowers
or any of the Restricted Subsidiaries in the ordinary course of business;

(r) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(s) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of Holdings, the Borrowers or any of their
respective Restricted Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Holdings, the
Borrowers and any of their respective Restricted Subsidiaries or (iii) relating
to purchase orders and other agreements entered into with customers of Holdings,
the Borrowers or any Restricted Subsidiary thereof in the ordinary course of
business;

(t) Liens solely on any cash earnest money deposits made by Holdings, the
Borrowers or any of their respective Restricted Subsidiaries in connection with
any letter of intent or purchase agreement permitted hereunder;

(u)(i) Liens placed upon the Equity Interests of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness permitted
under Section 7.03(g) in connection with such Permitted Acquisition and
(ii) Liens placed upon the assets of such Restricted Subsidiary and any of its
Subsidiaries to secure Indebtedness (or to secure a Guarantee of such
Indebtedness) permitted under Section 7.03(g) in connection with such Permitted
Acquisition;

(v) ground leases in respect of Real Property on which facilities owned or
leased by Holdings, the Borrowers or any of their Subsidiaries are located;

(w) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(x) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(y) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any Real Property that does not
materially interfere with the ordinary conduct of the business of Holdings, the
Borrowers or any Material Subsidiary;

(z) Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods;

 

148



--------------------------------------------------------------------------------

(aa) Liens on (i) assets and Equity Interests of Foreign Subsidiaries securing
Indebtedness permitted pursuant to Section 7.03(h) and (ii) the CIS Assets
securing any Indebtedness owed to the Captive Insurance Subsidiary by any
Borrower or any Restricted Subsidiary;

(bb) the modification, replacement, renewal or extension of any Lien permitted
by clause (b), (i), (o) or (u) of this Section 7.01; provided that (i) the Lien
does not extend to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 7.03, and (B) proceeds and
products thereof, and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03;

(cc) any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

(dd)(i) other Liens (other than consensual Liens on Inventory, Accounts, Real
Property and Rolling Stock that is, in each case subject to the Borrowing Base)
securing Indebtedness of Holdings, the Borrower or the Restricted Subsidiaries,
or other obligations in an aggregate principal amount such that both before and
after giving Pro Forma Effect to the incurrence of such Indebtedness or such
obligations, the Pro Forma Excess Availability Condition (Certain Covenants)
shall have been satisfied with respect thereto, no Event of Default exists or
would result therefrom and the Consolidated Fixed Charge Coverage Ratio
(calculated on a Pro Forma Basis) shall for the Test Period (determined by
reference to the date on which such Indebtedness is incurred) be at least 1.10
to 1.00; provided that, to the extent such Liens are on Collateral, other than
Collateral subject to the Borrowing Base, such Liens shall be junior to the
Liens securing the Obligations and be subject to a customary intercreditor
agreement reasonably satisfactory to the Administrative Agent, and (ii) other
Liens securing Indebtedness of Holdings, the Borrower or the Restricted
Subsidiaries, or other obligations in an aggregate principal amount not to
exceed $35,000,000, provided that, to the extent such Liens are on Collateral of
the type included in the calculation of the Borrowing Base, the Collateral
subject to such Liens shall not be included in the calculation of the Borrowing
Base after the applicable Borrower Party obtains knowledge thereof and, as soon
as practicable (but, in any event, within five Business Days) after obtaining
such knowledge, the Lead Borrower submits a corrected Borrowing Base which
demonstrates that Excess Availability is equal to or greater than the Trigger
Amount; and

(ee) Liens securing Additional Permitted Debt, so long as:

(i) to the extent such Liens are on Collateral (other than Term Collateral),
such Liens are subordinate to the Collateral Agent’s Liens on such Collateral
pursuant to the terms of an Acceptable Intercreditor Agreement; and

(ii) to the extent such Liens are on Term Collateral, either (A) a Term
Collateral Release has occurred with respect to such Term Collateral (and has
not been rescinded as contemplated in Section 6.18(d)) or (B) either (1) to the
extent such Liens are or are intended to be senior to the Collateral Agent’s
Liens on such Term Collateral

 

149



--------------------------------------------------------------------------------

arising under this Agreement or the other Loan Documents, as contemplated in
Section 6.18(c), then a Term Collateral Subordination has occurred with respect
to such Term Collateral (and has not been rescinded as contemplated in
Section 6.18(d)) and such Liens are subject to an Acceptable Intercreditor
Agreement or (2) to the extent such Liens are intended to be junior to the
Collateral Agent’s Liens on such Term Collateral arising under this Agreement
and the other Loan Documents, as contemplated in Section 6.18(c), then such
Liens are subject to the terms of an Acceptable Intercreditor Agreement.

Section 7.02 Investments. Make or hold any Investments, except:

(a) Investments by Holdings, the Borrowers or a Restricted Subsidiary in assets
that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of Holdings (or any
direct or indirect parent thereof), any Intermediate Holding Company, the
Borrowers or the Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) to the extent permitted by Law and not resulting in any
Change of Control, in connection with such Person’s purchase of Equity Interests
of Holdings (or any direct or indirect parent thereof) (provided that the amount
of such loans and advances shall be contributed to a Loan Party in cash as
common equity) and (iii) for purposes not described in the foregoing clauses
(i) and (ii), in an aggregate principal amount outstanding not to exceed
$10,000,000 at any time outstanding (net of any realized return representing a
return of capital in respect of any such Investment);

(c) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of Intellectual Property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(d) Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Non-Loan Party in any other Non-Loan Party, (iii) by any Non-Loan Party in any
Loan Party (provided, that any such Investment by any Non-Loan Party in any Loan
Party shall be subordinated to the Obligations pursuant to a subordination
agreement or terms of subordination, as applicable, in form and substance
reasonably satisfactory to the Administrative Agent), (iv) [reserved], and
(v) by any Loan Party in any Non-Loan Party that is a Restricted Subsidiary (so
long as (A) such Investment is made in the ordinary course of business or (B) at
the time such Investment is made (1) such Investment is evidenced by a note (in
form and substance reasonably satisfactory to the Administrative Agent) pledged
to the Collateral Agent as Collateral on a first-priority basis as collateral
security for the Obligations (but subject to the terms of any Acceptable
Intercreditor Agreement), (2) no Event of Default exists or would result
therefrom, and (3) the Pro Forma Excess Availability Condition has been
satisfied with respect thereto);

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

 

150



--------------------------------------------------------------------------------

(f) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;

(g) Investments (i) existing or contemplated on the Second Restatement Effective
Date and set forth on Schedule 7.02(g) and any modification, replacement,
renewal, reinvestment or extension thereof and (ii) existing on the Second
Restatement Effective Date by Holdings, the Borrowers or any Restricted
Subsidiary in the Borrowers or any other Restricted Subsidiary and any
modification, renewal, reinvestment or extension thereof; provided that the
amount of any Investment permitted pursuant to this Section 7.02(g) is not
increased from the amount of such Investment on the Second Restatement Effective
Date except pursuant to the terms of such Investment as of the Second
Restatement Effective Date or as otherwise permitted by this Section 7.02;

(h) Investments in Swap Contracts permitted under Section 7.03;

(i) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Subsidiary of Holdings or the Borrowers
(including as a result of a merger or consolidation); provided that, with
respect to each purchase or other acquisition made pursuant to this
Section 7.02(j) (each, a “Permitted Acquisition”):

(A) subject to clause (B) below, a majority of all property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral and each applicable Loan Party and any such newly created or acquired
Subsidiary (and, to the extent required under the Collateral and Guarantee
Requirement, the Subsidiaries of such created or acquired Subsidiary) shall be
Guarantors and shall have complied with the requirements of Section 6.11, within
the times specified therein (for the avoidance of doubt, this clause (A) shall
not override any provisions of the Collateral and Guarantee Requirement);

(B) [reserved];

(C) the purchased or acquired property, assets, business or Person is in the
same or substantially the same line of business as Holdings and its
Subsidiaries, taken as a whole (or a business that is reasonably related or
ancillary thereto);

(D) the board of directors (or similar governing body) of the Person to be so
purchased or acquired shall not have indicated publicly its opposition to the
consummation of such purchase or acquisition (which opposition has not been
publicly withdrawn);

 

151



--------------------------------------------------------------------------------

(E) immediately before and immediately after giving Pro Forma Effect to any such
purchase or other acquisition, no Default shall exist or would result therefrom
and the aggregate amount of consideration paid in respect of such purchases or
acquisitions does not exceed, during any period of 12 consecutive fiscal months,
$50,000,000, unless either of the following is satisfied: (1) after giving
effect to such purchase or acquisition Pro Forma Excess Availability equals or
exceeds 20% of the Loan Cap or (2) (aa) the Pro Forma Excess Availability
Condition shall have been satisfied with respect thereto and (bb) the
Consolidated Fixed Charge Coverage Ratio (calculated on a Pro Forma Basis) shall
for the Test Period (determined by reference to the date on which such purchase
or other acquisition is consummated) be at least 1.10 to 1.00; and

(F) the Lead Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five (5) Business Days after the date on
which any such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (j) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(k) Investments in the ordinary course of business consisting of Article III
endorsements for collection or deposit and Article IV customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to Holdings or the Borrowers (or any direct or indirect
parent thereof) in lieu of, and not in excess of the amount of (after giving
effect to any other loans, advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to Holdings or the
Borrowers (or such direct or indirect parent) in accordance with Section 7.06(e)
or (f);

(n) so long as immediately after giving effect to any such Investment no Default
has occurred and is continuing, other Investments that do not exceed at any time
(x) the greater of $100,000,000 and 4.00% of Total Assets (determined as of the
date such Investment is made), or (y) if the Pro Forma Excess Availability
Condition has been satisfied with respect thereto, the greater of $150,000,000
and 4.00% of Total Assets (determined as of the date such Investment is made),
in each case in the aggregate and net of any return representing return of
capital in respect of any such investment and valued at the time of the making
thereof; provided that, if the Pro Forma Excess Availability Condition has been
satisfied with respect thereto, such amount shall be increased by, (i) the Net
Cash Proceeds of Permitted Equity Issuances (other than Specified Equity
Contributions) that are Not Otherwise Applied and (ii) if as of the last day of
the Test Period, the Consolidated Fixed Charge Coverage Ratio (calculated on a
Pro Forma

 

152



--------------------------------------------------------------------------------

Basis) is at least 1.10 to 1.00, the Available Amount that is Not Otherwise
Applied; provided, further that if any Investment made under this clause (n) is
for the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person, then the conditions of
clause (j) above (other than clauses (E) and (F) of the proviso thereto) shall
be satisfied prior to any such Investment and such Investment shall be deemed to
be a Permitted Acquisition for purposes of clause (q) of the definition of
“Eligible Accounts” and clause (m) of the definition of “Eligible Inventory”;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of Holdings (or by the Borrowers (other than a
Caribbean Borrower) or any Intermediate Holding Company or any direct or
indirect parent of Holdings);

(q) Investments held by a Restricted Subsidiary acquired after the Second
Restatement Effective Date or of a corporation merged into Holdings or the
Borrowers or merged or consolidated with a Restricted Subsidiary in accordance
with Section 7.04 after the Second Restatement Effective Date to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(r) Guarantees by Holdings, the Borrowers or any Restricted Subsidiary of leases
(other than Capitalized Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(s) Investments in the Captive Insurance Subsidiary in an aggregate amount that
does not exceed the sum of $1,000,000 plus the minimum amount of capital
required under the laws of the jurisdiction in which the Captive Insurance
Subsidiary is formed or any jurisdiction in which it does business; and

(t) Investments constituting the non-cash portion of consideration received in a
Disposition permitted by Section 7.05;

provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder (w) to the
extent that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of any
Restricted Debt to the extent prohibited under Section 7.12, (x) if such
Investment consists of a transfer of any property (other than Real Property or
Rolling Stock) of the type subject to the Borrowing Base, (y) if after giving
effect to such Investment, the Pro Forma Excess Availability Condition (Certain
Covenants) shall not have been satisfied or (z) any Event of Default exists or
would result therefrom. For purposes of this Section 7.02, the term “Investment”
shall include the acquisition of the Equity Interests of the owner/lessor under
any Excluded Sale-Leaseback or the acquisition of the Real Property subject to
such Excluded Sale-Leaseback.

 

153



--------------------------------------------------------------------------------

Section 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of Holdings, the Borrowers or any of their respective
Subsidiaries under the Loan Documents;

(b)(i) Indebtedness outstanding on the Second Restatement Effective Date and
listed on Schedule 7.03(b) and any Permitted Refinancing thereof and
(ii) intercompany Indebtedness outstanding on the Second Restatement Effective
Date;

(c) Guarantees by Holdings, the Borrowers and the Restricted Subsidiaries in
respect of Indebtedness of Holdings, the Borrowers or any Restricted Subsidiary
otherwise permitted hereunder (except that a Restricted Subsidiary that is not a
Loan Party may not, by virtue of this Section 7.03(c), Guarantee Indebtedness
that such Restricted Subsidiary could not otherwise incur under this
Section 7.03); provided that (A) no Guarantee by any Restricted Subsidiary of
any Junior Financing shall be permitted unless such Restricted Subsidiary shall
have also provided a Guarantee of the Obligations substantially on the terms set
forth in the Guaranty and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness;

(d) Indebtedness of Holdings, the Borrowers or any Restricted Subsidiary owing
to Holdings, the Borrowers or any other Restricted Subsidiary to the extent
constituting an Investment permitted by Section 7.02; provided that all such
Indebtedness of any Loan Party owed to any Person that (x) is not a Loan Party
or (y) is a Caribbean Party, in each case, shall be subject to subordination
terms reasonably satisfactory to the Administrative Agent;

(e)(i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within 360 days after the applicable acquisition,
construction, repair, replacement or improvement, (ii) Attributable Indebtedness
arising out of Sale-Leaseback transactions permitted by Section 7.05(f) and
(iii) any Permitted Refinancing of any Indebtedness set forth in the immediately
preceding clauses (i) and (ii); provided that the aggregate amount of such
Indebtedness incurred pursuant to clause (i) of this paragraph (e) (and any
Permitted Refinancing thereof) and outstanding at any one time shall not exceed
the greater of (A) $175,000,000 and (B) an amount equal to 5.00% of Total Assets
(determined as of the date of incurrence);

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

(g) Indebtedness of Holdings, the Borrowers or of any Restricted Subsidiary
assumed in connection with any Permitted Acquisition, provided that (x) such
Indebtedness (i) was not incurred in contemplation of such Permitted
Acquisition, (ii) is secured only by the assets acquired in the applicable
Permitted Acquisition (including any acquired Equity Interests), (iii) the only
obligors with respect to any Indebtedness incurred pursuant to this clause
(g) shall

 

154



--------------------------------------------------------------------------------

be those Persons who were obligors of such Indebtedness prior to such Permitted
Acquisition, and (y) both immediately prior and after giving effect thereto
(A) no Default shall exist or would result therefrom and (B) the aggregate
principal amount of such Indebtedness and all Indebtedness resulting from any
Permitted Refinancing thereof at any time outstanding pursuant to this clause
(g) does not exceed (x) for all Loan Parties, the greater of $100,000,000 and
3.00% of Total Assets (determined as of the date of incurrence) and (y) for all
Non-Loan Parties, the greater of $75,000,000 and 2.25% of Total Assets
(determined as of the date of incurrence) (provided that the aggregate amount of
Indebtedness outstanding for all Non-Loan Parties pursuant to this clause
(g) and clause (h) below shall not exceed at any one time $150,000,000);

(h) Indebtedness of Non-Loan Parties in an aggregate principal amount
outstanding not to exceed at any time (x) $50,000,000 or (y) if no Default shall
exist or would result therefrom and the Pro Forma Excess Availability Condition
has been satisfied with respect thereto, $75,000,000 (provided that (A) up to an
additional $75,000,000 of Indebtedness in aggregate principal amount outstanding
at any time may be incurred in connection with Permitted Acquisitions of Persons
which are or become a Foreign Subsidiary and (B) the aggregate amount of
Indebtedness outstanding among Non-Loan Parties pursuant to this clause (h) and
clause (g) above shall not exceed at any one time $150,000,000);

(i) Indebtedness representing deferred compensation to employees of Holdings or
the Borrowers (or any direct or indirect parent of the Borrowers) and the
Restricted Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness to current or former officers, directors, managers, consultants
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of Holdings (or any direct or
indirect parent thereof) permitted by Section 7.06;

(k) Indebtedness incurred by Holdings, the Borrowers or any of the Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition permitted hereunder, in each case to the
extent constituting indemnification obligations or obligations in respect of
purchase price (including earn-outs) or other similar adjustments;

(l) Indebtedness consisting of obligations of Holdings, the Borrowers or any of
the Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;

(m) Obligations with respect to Cash Management Services and other Indebtedness
in respect of netting services, automatic clearinghouse arrangements, overdraft
protections and similar arrangements in each case in connection with deposit
accounts;

(n) Indebtedness of Holdings, the Borrowers or any of the Restricted
Subsidiaries that are Guarantors not otherwise permitted under this
Section 7.03; provided that the aggregate outstanding principal amount of such
Indebtedness shall not exceed $150,000,000 at any time unless, both immediately
prior and after giving Pro Forma Effect to such incurrence

 

155



--------------------------------------------------------------------------------

(A) the Consolidated Fixed Charge Coverage Ratio (calculated on a Pro Forma
Basis) for the Test Period (determined by reference to the date on which such
Indebtedness is incurred) is at least 1.10 to 1.00, (B) the Pro Forma Excess
Availability Condition shall have been satisfied with respect thereto and (C) no
Default shall exist or would result therefrom;

(o) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by Holdings, the Borrowers or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 30
days following the incurrence thereof;

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by
Holdings, the Borrowers or any of the Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;

(r) Additional Permitted Debt;

(s) customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;

(t) Indebtedness owed on a short-term basis of no longer than 30 days to banks
and other financial institutions incurred in the ordinary course of business
with such banks or financial institutions that arises in connection with
ordinary banking arrangements to manage cash balances;

(u) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (t) above;

(v) Contingent Obligations incurred in the ordinary course of business; and

(w) Indebtedness in respect of the Excluded Sale-Leasebacks in the event that
such Excluded Sale-Leasebacks constitute Capitalized Leases, including as a
result of a conversion to or re-characterization as Capitalized Leases in
accordance with GAAP; provided that the aggregate principal amount of
Indebtedness under this clause (x) shall not exceed $100,000,000.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness

 

156



--------------------------------------------------------------------------------

denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to extend, replace, refund,
refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (w) above, the Lead Borrower
shall, in its sole discretion, classify and reclassify or later divide, classify
or reclassify such item of Indebtedness (or any portion thereof) and will only
be required to include the amount and type of such Indebtedness in one or more
of the above clauses; provided that (i) all Indebtedness outstanding under the
Loan Documents will be deemed to have been incurred on such date in reliance
only on the exception in clause (a) of Section 7.03, and (ii) all Additional
Permitted Debt will be deemed to have been incurred on such date in reliance
only on the exception set forth in Section 7.03(r).

The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of interest
or dividends in the form of additional Indebtedness or Disqualified Equity
Interests shall not be deemed to be an incurrence of Indebtedness for purposes
of this Section 7.03.

Section 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a)(i) any Restricted Subsidiary may merge with any Loan Party (other than a
Caribbean Party) (including a merger, the purpose of which is to reorganize such
Loan Party into a new jurisdiction); provided that (A) such Loan Party shall be
the continuing or surviving Person, (B) if a Borrower is a party to such merger,
then such Borrower shall be the continuing and surviving Person and (C) such
Loan Party shall be incorporated under the Laws of the United States, any state
thereof or the District of Columbia or (ii) any Restricted Subsidiary (other
than a Loan Party that is a Domestic Subsidiary) may merge with any Caribbean
Party (including a merger, the purpose of which is to reorganize such Loan Party
into a new jurisdiction); provided that (A) such Caribbean Party shall be the
continuing or surviving Person, (B) if a Caribbean Borrower is a party to such
merger, then such Caribbean Borrower shall be the continuing and surviving
Person and (C) such Caribbean Party shall be incorporated under the Laws of an
Approved Caribbean Jurisdiction;

(b)(i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party and (ii) (A) any Subsidiary
may liquidate or

 

157



--------------------------------------------------------------------------------

dissolve or (B) any Borrower or any Subsidiary may change its legal form if, in
each case, such Borrower or Subsidiary determines in good faith that such action
is in the best interests of such Borrower and its Subsidiaries and is not
materially disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Borrower or another
Restricted Subsidiary; provided that (i) if the transferor in such a transaction
is a Loan Party which is not a Caribbean Party, then the transferee must be a
Loan Party (other than a Caribbean Party), (ii) if the transferor in such a
transaction is a Caribbean Party, then the transferee must be a Loan Party and
(iii) if the transferor in such a transaction is a Loan Party, to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary which is not a Loan Party or which is a
Caribbean Party in accordance with Sections 7.02 and 7.03, respectively;

(d) so long as no Default exists or would result therefrom, Holdings and each
Borrower may merge or consolidate with any other Person; provided that
(i) Holdings or such Borrower, as the case may be, shall be the continuing or
surviving entity or (ii) if the Person formed by or surviving any such merger or
consolidation is not Holdings or such Borrower, as the case may be (any such
Person, the “Successor Loan Party”), (A) the Successor Loan Party shall be an
entity organized or existing under the laws of the United States, any state
thereof, the District of Columbia or any territory thereof (except that, in the
case of a merger or consolidation of a Caribbean Borrower and not involving
Holdings, the Lead Borrower, any other Borrower which is a Domestic Subsidiary,
or any Loan Party which is a Domestic Subsidiary, the Successor Loan Party may
be organized in an Approved Caribbean Jurisdiction), (B) the Successor Loan
Party shall expressly assume all the obligations of Holdings or such Borrower,
as the case may be, under this Agreement and the other Loan Documents to which
Holdings or such Borrower, as the case may be, is party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(C) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Guaranty confirmed that its
Guarantee shall apply to the Successor Loan Party’s obligations under this
Agreement, (D) each Loan Party, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement confirmed
that its obligations thereunder shall apply to the Successor Loan Party’s
obligations under this Agreement, (E) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Administrative Agent) confirmed that its
obligations thereunder shall apply to the Successor Loan Party’s obligations
under this Agreement, and (F) the Lead Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger or consolidation and such supplement to this Agreement
or any other Loan Document comply with this Agreement; provided, further that if
the foregoing are satisfied, the Successor Loan Party will succeed to, and be
substituted for, the applicable Loan Party under this Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted

 

158



--------------------------------------------------------------------------------

Subsidiary, which together with each of its Restricted Subsidiaries, shall have
complied with the requirements of Section 6.11 to the extent applicable; and

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

Section 7.05 Dispositions. Make any Disposition, except:

(a) Dispositions or abandonment of obsolete, worn out or surplus property,
(including, without limitation, Intellectual Property), whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of Holdings,
the Borrowers and the Restricted Subsidiaries;

(b) Dispositions or discounts of inventory and Dispositions of immaterial assets
in the ordinary course of business (including allowing any registrations or any
applications for registration of any immaterial IP Rights to lapse or become
abandoned in the ordinary course of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

(d) Dispositions of property to Holdings, the Borrowers or a Restricted
Subsidiary; provided that if the transferor of such property is a Loan Party
(i) which is not a Caribbean Party, the transferee thereof must be a Loan Party
(other than a Caribbean Party), (ii) which is a Caribbean Party, the transferee
must be a Loan Party or (iii) to the extent such transaction constitutes an
Investment, such transaction is permitted under Section 7.02; provided, further
that (A) if the property being disposed of is transferred to a Subsidiary that
is not a Loan Party or is a Caribbean Party, the Administrative Agent may
require, in the exercise of its reasonable business judgment, that the
transferee execute an agreement granting the Administrative Agent access to such
property for purposes of conducting a Liquidation, and (B) if the property being
disposed of constitutes Eligible Accounts, Eligible Inventory, Eligible
In-Transit Inventory, Eligible Real Property or Eligible Rolling Stock and is
being transferred to (x) a Subsidiary which is not a Loan Party or (y) a
Caribbean Party (other than a transfer by a Caribbean Party), such disposition
shall be made only if the Pro Forma Excess Availability Condition (Certain
Covenants) is satisfied after giving effect thereto and no Event of Default
exists or would result therefrom;

(e) Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens permitted
by Section 7.01;

(f)(i) Dispositions of property pursuant to Sale-Leaseback transactions related
to Real Property and Rolling Stock; provided that no Default shall exist or
would result from such Disposition and any such Disposition related to Real
Property (other than Excluded Property) or Rolling Stock shall only be permitted
to the extent that on a pro forma basis after giving effect to such Disposition,
(x) the Consolidated Fixed Charge Coverage Ratio (calculated

 

159



--------------------------------------------------------------------------------

on a Pro Forma Basis) shall for the Test Period (determined by reference to the
date on which such Disposition is effected) be at least 1.10 to 1.00 and (y) the
Pro Forma Excess Availability Condition has been satisfied with respect thereto
and (ii) Dispositions of property pursuant to Sale-Leaseback transactions
related to property (other than Real Property, Rolling Stock or other property
that is subject to the Borrowing Base); provided that no Default shall exist or
would result from such Disposition and with respect to such property owned by
Holdings, the Borrowers and their Restricted Subsidiaries on the Second
Restatement Effective Date, the fair market value of all property so Disposed of
after the Second Restatement Effective Date shall not exceed $25,000,000 per
calendar year (with any unused amounts in any calendar year being carried over
to the next succeeding calendar year only) and in each case, with respect to any
such property acquired by Holdings, the Borrowers or any Restricted Subsidiary
after the Second Restatement Effective Date, the applicable Sale-Leaseback
transaction occurs within three hundred and sixty (360) days after the
acquisition or construction (as applicable) of such property;

(g) Dispositions in the ordinary course of business of Cash Equivalents;

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of Holdings,
the Borrowers and the Restricted Subsidiaries, taken as a whole;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Dispositions of property not otherwise permitted under this Section 7.05;
provided that:

(i) at the time of such Disposition (other than any such Disposition made
pursuant to a legally binding commitment entered into at a time when no Default
exists), no Default shall exist or would result from such Disposition,

(ii) the aggregate book value of all property Disposed of in reliance on this
clause (j) shall not exceed $150,000,000 per calendar year (with unused amounts
in any calendar year being carried over to the succeeding calendar years);
provided that (A) such amount may, at the option of the Lead Borrower, be
increased by an amount up to $20,000,000 (which such amount shall reduce the
annual amount for the subsequent calendar year), (B) in no event shall the
aggregate book value of all property Disposed of in reliance on this clause
(j) exceed $300,000,000 in any period of 12 consecutive fiscal months, and
(C) if the property being Disposed of in reliance on this clause (j) constitutes
Inventory or Accounts or other property subject to the Borrowing Base and has an
aggregate book value greater than $50,000,000 (calculated with respect to such
Disposition or series of related Dispositions) or if the aggregate book value of
all Inventory or Accounts or other property subject to the Borrowing Base
Disposed of (whether in a single Disposition or different Dispositions) since
the date of the then most recent Borrowing Base Certificate delivered pursuant
to this Agreement exceeds

 

160



--------------------------------------------------------------------------------

$50,000,000, then, in each case, Lead Borrower shall have demonstrated that,
after giving effect thereto, Excess Availability shall equal or exceed the
Trigger Amount, and

(iii) with respect to any Disposition pursuant to this clause (j) for a purchase
price in excess of $10,000,000, Holdings, the Borrowers or a Restricted
Subsidiary shall receive not less than 75% of such consideration in the form of
cash or Cash Equivalents (in each case, free and clear of all Liens at the time
received, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(a), Section 7.01(l) and clauses (i) and (ii) of
Section 7.01(u)); provided, however, that for the purposes of this clause (iii),
(A) any liabilities (as shown on Holdings, such Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of Holdings, such Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which all of the Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (B) any securities
received by such Borrower or such Restricted Subsidiary from such transferee
that are converted by such Borrower or such Restricted Subsidiary into cash (to
the extent of the cash received) within 180 days following the closing of the
applicable Disposition and (C) any Designated Non-Cash Consideration received in
respect of such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (C) that is at that time outstanding, not in excess of 1.00% of
Total Assets (determined as of the date of such Disposition) at the time of the
receipt of such Designated Non-Cash Consideration, with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash;

(k) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(l) Dispositions of accounts receivable or notes receivable in the ordinary
course of business in connection with the collection or compromise thereof or
the conversion of accounts receivable to notes receivable;

(m) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(n) Dispositions to the Captive Insurance Subsidiary of CIS Assets; provided
that (i) at the time of such Disposition, no Default shall exist or would result
from such Disposition, (ii) the aggregate book value of all property Disposed of
in reliance on this clause (n) shall not exceed (A) $5,000,000 in any calendar
year (with unused amounts in any calendar year being carried over to the
succeeding calendar years) and (B) $30,000,000 (after the Second Restatement
Effective Date), plus in each case of clause (A) and (B), the dollar amount of
any CIS Assets resold by the Captive Insurance Subsidiary to any Loan Party
(such dollar amount not to exceed the original dollar amount paid by the Captive
Insurance Subsidiary for any such CIS Assets), and (iii) Holdings, the Borrowers
or a Restricted Subsidiary shall receive 100% of

 

161



--------------------------------------------------------------------------------

such consideration in the form of cash or Cash Equivalents (in each case, free
and clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Section 7.01(a) and
Section 7.01(l)).

(o) the unwinding of any Swap Contract pursuant to its terms;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(e) and (o) and except for Dispositions from a
Loan Party to another Loan Party or from a Non-Loan Party to another Non-Loan
Party or from a Non-Loan Party to a Loan Party), shall be for no less than the
fair market value of such property at the time of such Disposition and, in the
case of Accounts and Inventory, solely for cash consideration. To the extent any
Collateral is Disposed of as expressly permitted by this Section 7.05 to any
Person other than the Borrowers or any Restricted Subsidiary, such Collateral
shall be sold free and clear of the Liens created by the Loan Documents, and, if
requested of the Administrative Agent, upon the certification by the Lead
Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

Section 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrowers and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrowers and any other
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b)(i) Holdings and the Lead Borrower may purchase or redeem in whole or in part
any of its Equity Interests for another class of Equity Interests or rights to
acquire its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests, provided that any
terms and provisions material to the interests of the Lenders, when taken as a
whole, contained in such other class of Equity Interests are at least as
advantageous to the Lenders as those contained in the Equity Interests redeemed
thereby and (ii) Holdings, the Borrowers and each Restricted Subsidiary may
declare and make dividend payments or other distributions payable solely in the
Equity Interests (other than Disqualified Equity Interests not otherwise
permitted by Section 7.03) of such Person;

(c) to the extent constituting Restricted Payments, Holdings, the Borrowers and
the Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02, 7.04 or 7.08 (other than
Section 7.08(e));

(d) repurchases of Equity Interests in Holdings, the Borrowers or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants or withholding of shares of restricted stock upon vesting;

(e) Holdings, any Borrower or any Restricted Subsidiary may pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay) for
the repurchase,

 

162



--------------------------------------------------------------------------------

retirement or other acquisition or retirement for value of Equity Interests of
Holdings (or of any such direct or indirect parent thereof) held by any future,
present or former employee, director or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) of Holdings, any Intermediate Holding Company, any
Borrower (or any direct or indirect parent of the Borrowers) or any of their
respective Subsidiaries pursuant to any employee or director equity plan,
employee or director stock option plan or any other employee or director benefit
plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, director or consultant of Holdings (or any direct
or indirect parent thereof), any Intermediate Holding Company, the Borrowers or
any of their Subsidiaries; provided that the aggregate amount of Restricted
Payments made pursuant to this clause (e) shall not exceed $25,000,000 in any
calendar year (with unused amounts in any calendar year being carried over to
succeeding calendar years); provided, further that such amount in any calendar
year may be increased by an amount not to exceed:

(i) to the extent contributed to Holdings or the Lead Borrower, the Net Cash
Proceeds from the sale of Equity Interests (other than Disqualified Equity
Interests or Specified Equity Contributions) of Holdings or the Lead Borrower
and, to the extent contributed to Holdings or the Lead Borrower, Equity
Interests of any of the Borrowers’ direct or indirect parent companies, in each
case to members of management, directors or consultants of Holdings, the
Borrowers, any of their Subsidiaries or any of its direct or indirect parent
companies that occurs after the Second Restatement Effective Date; plus

(ii) the Net Cash Proceeds of key man life insurance policies received by
Holdings, the Borrowers or their Restricted Subsidiaries; less

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(e);

provided, further that cancellation of Indebtedness owing to Holdings or any
Borrower from members of management of Holdings or such Borrower, any of the
Borrowers’ direct or indirect parent companies or any of the Borrowers’
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
any of the Borrowers’ direct or indirect parent companies will not be deemed to
constitute a Restricted Payment for purposes of this covenant or any other
provision of this Agreement; provided, further that the value of any Equity
Interests repurchased, retired or acquired pursuant to this clause (e) shall be
determined based on the imputed per share (or interest) price of any such Equity
Interest as of the Second Restatement Effective Date; provided, further that the
aggregate amount of Restricted Payments made pursuant to this clause (e) shall
not exceed $50,000,000 in any calendar year (including any amounts carried over)
unless the Pro Forma Excess Availability Condition (Certain Covenants) shall
have been satisfied.

(f) Holdings and the Borrowers may make Restricted Payments to Holdings or any
direct or indirect parent of Holdings and the Borrowers:

(i) the proceeds of which shall be used to pay (A) its operating costs and
expenses incurred in the ordinary course of business and other corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses

 

163



--------------------------------------------------------------------------------

provided by third parties), which are reasonable and customary and incurred in
the ordinary course of business, attributable to the ownership or operations of
Holdings, the Borrowers and their respective Subsidiaries (including any
reasonable and customary indemnification claims made by directors or officers of
any direct or indirect parent of Holdings and the Borrowers attributable to the
ownership or operations of Holdings, the Borrowers and their respective
Subsidiaries) and (B) management fees in accordance with Section 7.08;

(ii) the proceeds of which will be used to pay consolidated, combined or unitary
federal, state or local income taxes attributable to the income of Holdings, the
Borrowers and their respective Subsidiaries in an amount not to exceed such
income taxes that would have been payable by Holdings, the Borrowers and their
respective Subsidiaries on a stand-alone basis, excluding any such income taxes
paid or to be paid directly by Holdings, the Borrowers or their respective
Subsidiaries (other than, in the case of a Restricted Payment to Holdings,
payments by Holdings as parent of the applicable consolidated, combined or
unitary group); provided that, in determining the stand-alone income tax
liability of Holdings, the Borrowers and their respective Subsidiaries, any
interest expense in a direct or indirect parent of Holdings and the Borrowers
substantially all of whose assets consist (directly or indirectly) of equity and
debt of Holdings or the Borrowers, shall be treated as an interest expense of
Holdings or the Borrowers, as the case may be.

(iii) the proceeds of which shall be used to pay franchise and excise taxes and
other fees, taxes and expenses required to maintain its (or so long as its
direct or indirect parents directly or indirectly own no other assets than the
Equity Interest in Holdings, the Borrowers or any of their direct or indirect
parents’) corporate existence;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings or the
Borrowers, as the case may be, shall, immediately following the closing thereof,
cause (1) all property acquired (whether assets or Equity Interests) to be held
by it or contributed to a Restricted Subsidiary or (2) the merger (to the extent
permitted in Section 7.04) of the Person formed or acquired into a Restricted
Subsidiary in order to consummate such Permitted Acquisition, in each case, in
accordance with the requirements of Section 6.11;

(v) the proceeds of which shall be used to pay customary costs, fees and
expenses related to any unsuccessful equity or debt offering permitted by this
Agreement; and

(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of any direct or indirect
parent company of Holdings and the Borrowers to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of
Holdings, the Borrowers and their respective Restricted Subsidiaries;

 

164



--------------------------------------------------------------------------------

(g) Holdings, any Borrower or any Restricted Subsidiary may (i) pay cash in lieu
of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(h) the declaration and payment of Restricted Payments, so long as (i) no
Default exists or would result therefrom, (ii) Excess Availability for each of
the 30 days immediately preceding the making of such Restricted Payment and on
the date on which such Restricted Payment is made (determined on each such
relevant date on a pro forma basis by giving effect to any Loans made or Letters
of Credit issued in connection with or in contemplation of such Restricted
Payment, the proceeds of which are to be applied to the payment of such
Restricted Payment), equals or exceeds the Trigger Amount, and (iii) the amount
of such Restricted Payment does not exceed the greater of (A) 6% per annum of
the Net Cash Proceeds received by the IPO Entity from its first public offering
of common Equity Interests and (B) a per annum amount determined by the
following:

(1) 3.50% of Market Capitalization, if, on a Pro Forma Basis for the Test
Period, the Consolidated Total Net Leverage Ratio is greater than 5.00 to 1.00;

(2) 4.75% of Market Capitalization, if, on a Pro Forma Basis for the Test Period
after giving effect to the payment of any such Restricted Payment, the
Consolidated Total Net Leverage Ratio is greater than 4.00 to 1.00 and less than
or equal to 5.00 to 1.00;

(3) 7.50% of Market Capitalization, if, on a Pro Forma Basis for the Test Period
after giving effect to the payment of any such Restricted Payment, the
Consolidated Total Net Leverage Ratio is greater than 3.50 to 1.00 and less than
or equal to 4.00 to 1.00; and

(4) an unlimited amount, if, on a Pro Forma Basis for the Test Period after
giving effect to the payment of any such Restricted Payment, the Consolidated
Total Net Leverage Ratio is less than or equal to 3.50 to 1.00;

(i) payments made or expected to be made by Holdings, the Borrowers or any of
the Restricted Subsidiaries in respect of withholding or similar Taxes payable
by any future, present or former employee, director, manager or consultant (or
any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributees of any of the foregoing) and any repurchases of Equity
Interests in consideration of such payments including deemed repurchases in
connection with the exercise of stock options;

(j) Restricted Payments in an amount equal to the amount of proceeds from a
transaction described in Section 7.05(f)(i) relating to an Excluded Property
acquired by the Lead Borrower or any of its Restricted Subsidiaries with the Net
Cash Proceeds of a Permitted Equity Issuance (other than in the form of
Specified Equity Contributions) from the Sponsors; provided, that (i) at the
time of making such Restricted Payment, no Default shall exist or would result
from such payment, and (ii) the amount of any such Restricted Payments for the
related transaction shall not exceed the amount of the proceeds from the related
Permitted Equity Issuance; and

 

165



--------------------------------------------------------------------------------

(k) in addition to the foregoing Restricted Payments:

(i) Holdings and Borrowers may make additional Restricted Payments, so long as
(A) no Default shall exist or would result therefrom and (B) the aggregate
amount of such Restricted Payments (together with the aggregate amount of loans
and advances to any direct or indirect parent of the Borrowers made pursuant to
Section 7.02(m) in lieu of Restricted Payments permitted by this clause (k))
does not exceed an amount per fiscal year equal to $50,000,000, plus (1) if
Excess Availability for each of the five days immediately preceding the making
of such Restricted Payment and on the date on which such Restricted Payment is
made (determined on each such relevant date on a pro forma basis by giving
effect to any Loans made or Letters of Credit issued in connection with or in
contemplation of such Restricted Payment, the proceeds of which are to be
applied to the payment of such Restricted Payment), equals or exceeds the
Trigger Amount, the Net Cash Proceeds of Permitted Equity Issuances (other than
Specified Equity Contributions) that are Not Otherwise Applied, and (2) if as of
the last day of the Test Period, the Consolidated Fixed Charge Coverage Ratio
(calculated on a Pro Forma Basis) is at least 1.10 to 1.00, the Available Amount
that is Not Otherwise Applied; and

(ii) Holdings and Borrowers may make additional Restricted Payments, so long as
(A) no Default shall exist or would result therefrom; (B) on the date such
Restricted Payment is made, Pro Forma Excess Availability both immediately
before and immediately after giving Pro Forma Effect to such Restricted Payment
will equal or exceed 15.00% of the Loan Cap; (C) if, on the date such Restricted
Payment is made, Pro Forma Excess Availability both immediately before and
immediately after giving Pro Forma Effect to such Restricted Payment will be
less than 17.50% of the Loan Cap, then the Consolidated Fixed Charge Coverage
Ratio (calculated on a Pro Forma Basis as of the last day of the Test Period)
shall be at least 1.10 to 1.00; and (D) the Chief Financial Officer or other
financial officer of the Lead Borrower shall have executed and delivered a
certificate to the Administrative Agent demonstrating in reasonable detail the
satisfaction of each of the conditions set forth in this clause (ii).

Section 7.07 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Holdings, the Borrowers and the Restricted Subsidiaries on the Second
Restatement Effective Date or any business reasonably related or ancillary
thereto.

Section 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of Holdings or the Borrowers, whether or not in the
ordinary course of business, other than (a) transactions between or among the
Loan Parties or any entity that becomes a Loan Party as a result of such
transaction or between or among Non-Loan Parties, including entities that become
Restricted Subsidiaries as a result of such transaction, (b) transactions on
terms not materially less favorable to Holdings, such Borrower or such
Restricted Subsidiary as would be obtainable by Holdings, such Borrower or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate, (c) the issuance of Equity Interests to any
officer, director, employee or consultant of Holdings, the Borrowers or any of
their respective Subsidiaries or any direct or indirect parent of Holdings or
the Borrowers in

 

166



--------------------------------------------------------------------------------

connection with any Transaction, (d) the payment of management, consulting,
monitoring and advisory fees and customary transaction fees to the Sponsors
pursuant to the Sponsor Management Agreements as in effect on the Second
Restatement Effective Date, or any amendment thereto so long as any such
amendment is not more disadvantageous to the Lenders when taken as a whole, as
compared to the Sponsor Management Agreements as in effect on the Second
Restatement Effective Date (provided that any increase of the advisory fee
pursuant to Section 4(d) of the Sponsor Management Agreements which is not
disproportionate to the amount of EBITDA acquired as a result of the transaction
giving rise to such increase shall not be deemed to be disadvantageous to the
Lenders), and related indemnities and reasonable expenses, (e) equity issuances,
repurchases, retirements or other acquisitions or retirements of Equity
Interests by Holdings, the Borrowers or any of their respective Restricted
Subsidiaries to any Permitted Holder or to any director, officer, employee or
consultant of Holdings, any of its direct or indirect parent companies or any of
its Restricted Subsidiaries, or as otherwise permitted under Section 7.06,
(f) loans and other transactions by Holdings, the Borrowers and the Subsidiaries
to the extent permitted under this Article VII, (g) employment and severance
arrangements between Holdings, the Borrowers and the Restricted Subsidiaries and
their respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements, (h) payments by Holdings, the Borrowers (and any direct or
indirect parent thereof) and the Restricted Subsidiaries pursuant to the tax
sharing agreements among Holdings, the Borrowers (and any such direct or
indirect parent thereof) and the Restricted Subsidiaries on customary terms to
the extent attributable to the ownership or operation of Holdings, the Borrowers
and the Restricted Subsidiaries, (i) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
current and former directors, officers, employees and consultants of Holdings,
the Borrowers and the Restricted Subsidiaries or any direct or indirect parent
of Holdings and the Borrowers in the ordinary course of business to the extent
attributable to the ownership or operation of Holdings, the Borrowers and the
Restricted Subsidiaries, (j) transactions pursuant to permitted agreements in
existence on the Second Restatement Effective Date and set forth on Schedule
7.08 or any amendment thereto to the extent such an amendment is not adverse to
the Lenders in any material respect, (k) dividends, redemptions, repurchases and
other Restricted Payments permitted under Section 7.06, (l) customary payments
by Holdings, the Borrowers and any Restricted Subsidiaries to the Sponsors made
for any financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities (including in connection with
acquisitions or divestitures), which payments are approved by the majority of
the members of the board of directors or a majority of the disinterested members
of the board of directors of Holdings, the Lead Borrower or the entity making
such payment in good faith and (m) the existence of, or the performance by any
of Holdings, the Borrowers or any of their respective Restricted Subsidiaries of
its obligations under the terms of any stockholders agreement (including any
registration rights agreement or purchase agreement related thereto) to which it
is a party as of the Second Restatement Effective Date and any similar
agreements which it may enter into thereafter; provided that the existence of,
or the performance by Holdings, the Borrowers or any of their respective
Restricted Subsidiaries of obligations under any future amendment to any such
existing agreement or under any similar agreement entered into after the Second
Restatement Effective Date shall be permitted by this clause (m) only to the
extent that the terms of any such amendment or new agreement are not otherwise
disadvantageous to the Lenders when taken as a whole.

 

167



--------------------------------------------------------------------------------

Section 7.09 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement, any other Loan Document, or
any Additional Permitted Debt Documents) that limits the ability of (a) any
Restricted Subsidiary that is not a Loan Party to make Restricted Payments to
any Loan Party or (b) any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Lenders with respect to
this Agreement and the Obligations or under the other Loan Documents; provided
that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations which (i) (x) exist on the Second Restatement Effective Date and (to
the extent not otherwise permitted by this Section 7.09) are listed on Schedule
7.09 hereto and (y) to the extent Contractual Obligations permitted by clause
(x) are set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted renewal, extension or refinancing of such
Indebtedness so long as such renewal, extension or refinancing does not expand
the scope of such Contractual Obligation, (ii) are binding on a Restricted
Subsidiary at the time such Restricted Subsidiary first becomes a Restricted
Subsidiary or at the time such Restricted Subsidiary merges with or into the
Lead Borrower or any of its Restricted Subsidiaries or is assumed in connection
with the acquisition of assets from such Person, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided, further that this clause (ii) shall not apply
to Contractual Obligations that are binding on a Person that becomes a
Restricted Subsidiary pursuant to Section 7.15, (iii) represent Indebtedness of
a Restricted Subsidiary which is not a Loan Party which is permitted by
Section 7.03, (iv) arise in connection with any Lien permitted by
Section 7.01(t) or any Disposition permitted by Section 7.05, (v) are customary
provisions in joint venture agreements and other similar agreements or written
arrangements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing) and the proceeds and products thereof, (vii) are customary
restrictions in leases, subleases, licenses, asset sale or similar agreements,
including with respect to intellectual property and other similar agreements,
otherwise permitted hereby so long as such restrictions relate to the assets
subject thereto, (viii) comprise restrictions imposed by any agreement relating
to secured Indebtedness permitted pursuant to Section 7.03(e), 7.03(g), 7.03(n)
or 7.03(u) to the extent that such restrictions apply only to the property or
assets securing such Indebtedness or, in the case of Indebtedness incurred
pursuant to Section 7.03(g) only, to the Restricted Subsidiaries incurring or
guaranteeing such Indebtedness, (ix) are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of any
Restricted Subsidiary, (x) are customary provisions restricting assignment of
any agreement entered into in the ordinary course of business, (xi) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (xii) arise in connection with
cash or other deposits permitted under Section 7.01 and (xiii) are obligations
under any Swap Contracts or other derivative instruments entered into for the
purpose of hedging interest rate or currency risks in effect on the Second
Restatement Effective Date.

Section 7.10 Use of Proceeds. (a) Use the proceeds of any Borrowing or Letter of
Credit, whether directly or indirectly, for any purpose other than (i) to pay
Transaction Expenses, (ii) to provide working capital from time to time for the
Borrowers and their respective subsidiaries or (iii) for other lawful general
corporate purposes (including, without limitation, for

 

168



--------------------------------------------------------------------------------

Permitted Acquisitions, permitted Restricted Payments, permitted Investments and
permitted payments with respect to Indebtedness) or (b) request any Borrowing or
Letter of Credit, and the Loan Parties shall not use, and shall not permit their
Subsidiaries to use, directly or, to the knowledge of the Loan Parties and their
Subsidiaries, indirectly, the proceeds of any Borrowing or Letter of Credit
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, in violation of Sanctions, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

Section 7.11 Accounting Changes. Make any change in fiscal year; provided,
however, that Holdings and any Borrower may, upon written notice to the
Administrative Agent, change their fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, Holdings and
the Borrowers and the Administrative Agent will, and are hereby authorized by
the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

Section 7.12 Prepayments, Etc. of Indebtedness.

(a) Make any Restricted Debt Payments (whether in cash, securities or other
property) of any Additional Permitted Debt, any Junior Financing (other than the
Subordinated Contribution Note), any Excluded Sale-Leaseback or any Permitted
Refinancing of the foregoing (collectively, the “Restricted Debt”), except:

(i) Restricted Debt Payments in the form of Equity Interests (so long as no
Change of Control would result therefrom) of Holdings or any Intermediate
Holding Company, the conversion of such Restricted Debt to Equity Interests
(other than Disqualified Equity Interests) of Holdings or any Intermediate
Holding Company (as long as no Change of Control would result therefrom);

(ii) payments of principal as and when due in respect of any Restricted Debt
(subject to applicable subordination provisions relating thereto);

(iii) Restricted Debt Payments with the Net Cash Proceeds of any Permitted
Equity Issuances for the purpose of making such payment or prepayment;

(iv) Restricted Debt Payments from any Permitted Refinancing thereof;

(v) Restricted Debt Payments in respect of the Subordinated Captive Insurance
Note so long as no Default then exists or would arise as a result of the making
of such payment and such payments are not restricted by the subordination
provisions thereof; and

(vi) in addition to the foregoing Restricted Debt Payments:

(A) additional Restricted Debt Payments, so long as (1) no Default shall exist
or would result therefrom and (2) the aggregate amount of such

 

169



--------------------------------------------------------------------------------

Restricted Debt Payments does not exceed an amount per fiscal year equal to
$50,000,000, plus (aa) if Excess Availability for each of the five days
immediately preceding the making of such Restricted Debt Payment and on the date
on which such Restricted Debt Payment is made (determined on each such relevant
date on a pro forma basis by giving effect to any Loans made or Letters of
Credit issued in connection with or in contemplation of such Restricted Debt
Payment, the proceeds of which are to be applied to the payment of such
Restricted Debt Payment), equals or exceeds the Trigger Amount, the Net Cash
Proceeds of Permitted Equity Issuances (other than Specified Equity
Contributions) that are Not Otherwise Applied, and (bb) if as of the last day of
the Test Period, the Consolidated Fixed Charge Coverage Ratio (calculated on a
Pro Forma Basis) is at least 1.10 to 1.00, the Available Amount that is Not
Otherwise Applied; and

(B) additional Restricted Debt Payments, so long as (1) no Default shall exist
or would result therefrom; (2) on the date such Restricted Debt Payment is made,
Pro Forma Excess Availability both immediately before and immediately after
giving Pro Forma Effect to such Restricted Debt Payment will equal or exceed
15.00% of the Loan Cap; (3) if, on the date such Restricted Debt Payment is
made, Pro Forma Excess Availability both immediately before and immediately
after giving Pro Forma Effect to such Restricted Debt Payment will be less than
17.50% of the Loan Cap, then the Consolidated Fixed Charge Coverage Ratio
(calculated on a Pro Forma Basis as of the last day of the Test Period) shall be
at least 1.10 to 1.00; and (4) the Chief Financial Officer or other financial
officer of the Lead Borrower shall have executed and delivered a certificate to
the Administrative Agent demonstrating in reasonable detail the satisfaction of
each of the conditions set forth in this clause (ii);

(C) additional Restricted Debt Payments in the form of payments of principal
(and any related payment of interest, fees, and expenses which are paid
simultaneously), so long as (1) each such payment is made no later than 30 days
after the Second Restatement Effective Date; (2) the aggregate amount of such
principal payments does not exceed the amount specified to the Administrative
Agent by the Lead Borrower on or before the Second Restatement Effective Date
(the “Maximum Term Loan Payment Amount”); and (3) no Default shall exist or
would result therefrom (with it being acknowledged and agreed that all voluntary
prepayments of the Second Lien Term Loans made within the 30 days following the
Second Restatement Effective Date shall be deemed to have first been made under
this clause (iii));

(D) additional Restricted Debt Payments in the form of payments of principal of
Additional Permitted Debt (and any related payment of interest, fees, and
expenses which are paid simultaneously) which constitutes senior, unsecured
Indebtedness, so long as (1) no Default shall exist or would result therefrom;
(2) Excess Availability (determined on a pro forma basis by giving effect to
such Restricted Debt Payment) equals or exceeds the Trigger Amount; and
(3) until such time as (x) the Tranche A-1 Commitments have been

 

170



--------------------------------------------------------------------------------

terminated or have expired, and (y) either fixed assets are not eligible for
inclusion in, and are not included in, the calculation of the Borrowing Base, or
the amount of availability derived from Eligible Real Property and Eligible
Rolling Stock is equal to or less than 15% of the Tranche A Borrowing Base, such
payment is made with Designated Funds; and

(E) additional Restricted Debt Payments in the form of payments of principal of
Additional Permitted Debt which constitutes senior, first-lien Indebtedness, so
long as (1) until such time as (aa) the Tranche A-1 Commitments have been
terminated or have expired and (bb) fixed assets are neither eligible for
inclusion in, nor included in, the calculation of the Borrowing Base, Excess
Availability (determined on a pro forma basis by giving effect to any Loans made
or Letters of Credit issued in connection with or in contemplation of such
Restricted Debt Payment), equals or exceeds the Trigger Amount or (2) at all
other times, Excess Availability (determined on a pro forma basis by giving
effect to any Loans made or Letters of Credit issued in connection with or in
contemplation of such Restricted Debt Payment), equals or exceeds $0.00.

(b) Amend, modify or change in any manner materially adverse to interests of the
Lenders any term or condition of any Junior Financing Documentation, any
Additional Permitted Debt Documents or any documents relating to any Permitted
Refinancing of the foregoing without the consent of the Administrative Agent;
provided that amending, modifying or changing any Additional Permitted Debt
Documents to secure the obligations with respect thereto with Liens on the
Collateral which are permitted by Section 7.01(ee) hereof and, if applicable,
subject to the terms of an Acceptable Intercreditor Agreement, shall not be
deemed to be materially adverse to the interests of the Lenders. For the
avoidance of doubt, any amendment, modification or change to any term or
provision contained in any Additional Permitted Debt Document which directly or
indirectly restricts, prohibits or otherwise limits the amount of secured Loans
and secured Letters of Credit permitted to be incurred by the Borrowers and the
Guarantors under this Agreement or any of the other Loan Documents, shall be
deemed to be materially adverse to the interests of the Lenders (it being
understood and agreed that the restrictions in the Second Lien Credit Agreement
and in any other Additional Permitted Debt Documents which are no more
restrictive than the restrictions in effect as of the Second Restatement
Effective Date shall be deemed not to be materially adverse to the interests of
the Lenders).

Section 7.13 Permitted Activities of Holdings. Holdings shall not (a) incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever other than Indebtedness and obligations under this Agreement and the
other Loan Documents (other than such Indebtedness represented by Holdings’
guarantee of obligations under any Additional Permitted Debt Documents, the
Excluded Sale-Leasebacks, any documents relating to any Permitted Refinancing of
the foregoing and operating leases of its Subsidiaries), (b) create or suffer to
exist any Lien upon any property or assets now owned or hereafter acquired by it
other than Liens permitted by Section 7.01 (but only to the extent securing
obligations or liabilities which Holdings is not prohibited from incurring or
owing under the terms of this Agreement and the other Loan Documents), or
(c) engage in any business or activity or own any assets (other

 

171



--------------------------------------------------------------------------------

than (i) those incidental to its ownership of the Equity Interests of the
Borrowers and any Captive Insurance Subsidiary, (ii) holding the Subordinated
Contribution Note, (iii) maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance),
(iv) the performance of its obligations with respect to the Loan Documents and
any other Indebtedness permitted to be incurred by Holdings under this Agreement
or the other Loan Documents, (v) to the extent not otherwise prohibited by the
terms of this Agreement or the other Loan Documents, financing activities
relating to the issuance of its securities, the declaration and payment of
dividends, the making of contributions to the capital of the Borrower, and
guaranteeing the obligations of the Borrowers, (vi) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings and the Borrower, (vii) holding any cash incidental to any
activities permitted under this Section 7.13, (viii) providing indemnification
to officers, managers and directors and (ix) any activities incidental to the
foregoing). Holdings shall not incur any Liens on Equity Interests of the
Borrower other than those permitted by Sections 7.01(a) and (ee).

Section 7.14 Designated Account. After the occurrence and during the continuance
of a Trigger Event (Cash Dominion), use the funds on deposit in the Designated
Account for any purposes other than (a) the payment of operating expenses
incurred by the Loan Parties in the ordinary course of business (including
payments of interest when due on account of any Additional Permitted Debt), and
(b) for such other ordinary course purposes as the Loan Parties deem
appropriate.

Section 7.15 Designation of Subsidiaries. Designate any Restricted Subsidiary as
an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary, unless such designation is made by the board of directors of
Holdings; provided that no Subsidiary shall be designated an Unrestricted
Subsidiary if (i) a Default shall exist or would result therefrom, (ii) such
Subsidiary is a Borrower or such Subsidiary owns any property subject to the
Borrowing Base or (iii) such Subsidiary continues to be a guarantor in respect
of any Additional Permitted Debt, any Junior Financing or any Permitted
Refinancing of the foregoing. The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrowers therein
at the date of designation in an amount equal to the net book value of the Lead
Borrower’s investment therein. The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time.

ARTICLE VIII

Events of Default and Remedies

Section 8.01 Events of Default. Any of the following events referred to in any
of clauses (a) through (m) inclusive of this Section 8.01 shall constitute an
“Event of Default”:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any reimbursement obligation in
respect of any Letter of Credit Disbursement, (ii) within three (3) Business
Days after the same becomes due, any interest on any Loan or (iii) within twenty
(20) calendar days after the same become

 

172



--------------------------------------------------------------------------------

due, any other amount, including fees, payable hereunder or with respect to any
other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of (i) Section 6.02(a), 6.03(a), 6.05(a)
(solely with respect to the Borrowers) or 6.17 or Article VII or
(ii) Section 6.01(e), 6.01(f), 6.07(b) or 6.10(b) and such failure continues for
fifteen (15) days after such covenant was required to be satisfied; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Lead Borrower of written
notice thereof by the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided,
further that such failure is unremedied and is not waived by the holders of such
Indebtedness; provided, further that, with respect to any Default arising under
this clause (e) as a result of a default under any Excluded Sale-Leaseback,
Holdings, the Borrowers and their respective Restricted Subsidiaries shall have
thirty (30) days following the occurrence of any such event (subject to any
applicable grace period) to cure such default (it being understood that no such
default will become an Event of Default until the end of such 30 day period); or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator,

 

173



--------------------------------------------------------------------------------

administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days; or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, when taken together with all other ERISA Events, has
resulted or could reasonably be expected to result in liability of any Loan
Party under Title IV of ERISA in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its Withdrawal Liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect, or
(iii) a termination, withdrawal or noncompliance with applicable law or plan
terms or termination, withdrawal or other event similar to an ERISA Event occurs
with respect to a Foreign Plan that, when taken together with other such events,
could reasonably be expected to result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
or any Guarantor contests in writing the validity or enforceability of any
provision of any Loan Document; or any Loan Party or any Guarantor denies in
writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

 

174



--------------------------------------------------------------------------------

(l) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.11 shall for any reason (other than pursuant to
the terms hereof or thereof including as a result of a transaction permitted
under Section 7.04 or 7.05 or as contemplated in Section 6.18) cease to create a
valid and perfected lien, with the priority required by the Collateral Documents
(or other security purported to be created on the applicable Collateral) on and
security interest in any material portion of the Collateral purported to be
covered thereby, subject to Liens permitted under Section 7.01, except to the
extent that any such loss of perfection or priority results from the failure of
the Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
and except as to Collateral consisting of Real Property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied or failed to acknowledge coverage, or (ii) except to the extent
contemplated in Section 6.18, any of the Equity Interests of the Borrowers
ceasing to be pledged pursuant to the Security Agreement free of Liens other
than Liens created by the Security Agreement, Liens created pursuant to
Section 7.01(ee) or any nonconsensual Liens arising solely by operation of Law;
or

(m) Subordinated Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation or
(ii) the subordination provisions and lien priorities set forth in any Junior
Financing Documentation or, in the event any Additional Permitted Debt is
secured, the documents relating to such Additional Permitted Debt (or any
documents relating to any Permitted Refinancing of the foregoing if such
Indebtedness is secured), including any Acceptable Intercreditor Agreement,
shall, in whole or in part, cease to be effective or cease to be legally valid,
binding and enforceable against the holders of any Junior Financing, any
Additional Permitted Debt or any Permitted Refinancing of the foregoing, if
applicable.

Section 8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans (including Swingline
Loans) and any obligation of the Issuing Bank to issue Letters of Credit to be
terminated, whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans (including
Swingline Loans), all interest accrued and unpaid thereon, and all other amounts
owing or payable hereunder or under any other Loan Document to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrowers;

(c) require that the Borrowers cash collateralize the amount of the Letter of
Credit Outstandings (in an amount equal to 101.5% of the then Stated Amount of
outstanding Letters of Credit plus 100% of the then unreimbursed amounts due to
the Issuing Bank); and

 

175



--------------------------------------------------------------------------------

(d) exercise on behalf of itself and the Secured Parties all rights and remedies
available to it and the Secured Parties under the Loan Documents or applicable
Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrowers under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans (including Swingline Loans)
and any obligation of the Issuing Bank to issue Letters of Credit shall
automatically terminate, the unpaid principal amount of all outstanding Loans
(including Swingline Loans) and all interest and other amounts as aforesaid
shall automatically become due and payable and the obligations of the Borrowers
to cash collateralize the amount of the Letter of Credit Outstandings as
aforesaid shall automatically become effective, in each case, without further
act of the Administrative Agent or any Lender.

Section 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstances referred to in any such clause that is not a Material
Subsidiary (it being agreed that all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Restricted Subsidiary, for purposes of
determining whether the condition specified above is satisfied).

Section 8.04 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent, the
Swingline Lender and the Issuing Banks, in their respective capacities as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article III, but other than fees owed to Tranche A-1 Lenders),
ratably among the Lenders in proportion to the amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans (other than Tranche A-1 Loans), ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Swingline Loans, payable to the Swingline Lender, in its
capacity as such;

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans (other than Tranche A-1 Loans) and any amounts due and
owing under Secured Hedge Agreements (including the Swap Termination Value under
Secured

 

176



--------------------------------------------------------------------------------

Hedge Agreements), ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fifth payable to them;

Sixth, to the Administrative Agent, to be held by the Administrative Agent, for
the ratable benefit of the Issuing Bank and the Tranche A Lenders as cash
collateral in an amount up to 101.5% of the then Stated Amount of Letters of
Credit (other than those in which the Tranche A-1 Lenders participate) until
paid in full;

Seventh, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Tranche A-1 Lenders (including Attorney Costs payable under Section 10.05 and
amounts payable under Article III), ratably among the Tranche A-1 Lenders in
proportion to the amounts described in this clause Seventh payable to them;

Eighth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Tranche A-1 Loans, ratably among the Tranche A-1 Lenders
in proportion to the respective amounts described in this clause Eighth payable
to them;

Ninth, to payment of that portion of the Obligations constituting unpaid
principal of the Tranche A-1 Loans, ratably among the Tranche A-1 Lenders in
proportion to the respective amounts described in this clause Ninth payable to
them;

Tenth, to pay outstanding Obligations with respect to Cash Management Services
furnished to any Loan Party by the Secured Parties; and

Eleventh, to the payment of all other Obligations (including any other
outstanding Other Liabilities) that are due and payable to the Administrative
Agent and the other Secured Parties on such date, ratably based upon the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

ARTICLE IX

Agents

Section 9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the

 

177



--------------------------------------------------------------------------------

Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
the Issuing Bank shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by the Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and the applications and agreements for letters
of credit pertaining to such Letters of Credit as fully as if the term “Agent”
as used in this Article IX and in the definition of “Agent-Related Person”
included the Issuing Bank with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the Issuing Bank.

(c) The Administrative Agent shall also act as the “Collateral Agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender,
Swingline Lender (if applicable), Issuing Bank (if applicable) and a potential
Bank Product Provider) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “Collateral Agent” (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX (including Section 9.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.

Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact, such
sub-agents as shall be deemed necessary by the Administrative Agent and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

 

178



--------------------------------------------------------------------------------

Section 9.03 Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party, any Guarantor or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

Section 9.04 Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party or a Guarantor), independent
accountants and other experts selected by such Agent. Each Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Second Restatement Effective Date
specifying its objection thereto.

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the

 

179



--------------------------------------------------------------------------------

account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrowers referring to this Agreement,
describing such Default and stating that such notice is a “notice of default”.
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

Section 9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrowers and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

Section 9.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities,

 

180



--------------------------------------------------------------------------------

this Section 9.07 applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person. Without limitation of
the foregoing, each Lender shall reimburse the Administrative Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Borrowers, provided that such reimbursement by the Lenders
shall not affect the Borrowers’ continuing reimbursement obligations with
respect thereto. The undertaking in this Section 9.07 shall survive termination
of the Aggregate Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.

Section 9.08 Agents in their Individual Capacities. The Administrative Agent and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire Equity Interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
each of the Loan Parties, the Guarantors and their respective Affiliates as
though the Administrative Agent were not the Administrative Agent hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, the Administrative Agent or its Affiliates may
receive information regarding any Loan Party, any Guarantor or any of their
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party, such Guarantor or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, the Administrative
Agent shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” include the
Administrative Agent in its individual capacity.

Section 9.09 Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrowers. If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be consented to by the Borrowers at all
times other than during the existence of an Event of Default under
Section 8.01(f) or (g) (which consent of the Borrowers shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Borrowers, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent”, shall mean such successor
administrative agent and/or supplemental administrative agent, as the case may
be, and the retiring Administrative Agent’s appointment, powers and duties as
the Administrative Agent shall be terminated. After the retiring Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Article IX and Sections 10.04 and 10.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement. If no successor agent has accepted appointment as
the Administrative Agent by the date which is thirty

 

181



--------------------------------------------------------------------------------

(30) days following the retiring Administrative Agent’s notice of resignation,
the retiring Administrative Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to (a) continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents or (b) otherwise
ensure that the Collateral and Guarantee Requirement is satisfied, the
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article IX shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent.

Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.11 and 10.04) allowed in such judicial
proceeding;

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.11 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or

 

182



--------------------------------------------------------------------------------

to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

Section 9.11 Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) Other Liabilities not yet due and payable and
(y) contingent indemnification obligations not yet accrued and payable), the
expiration, cash collateralization or termination of all Letters of Credit and
any other obligation (including a guarantee that is contingent in nature),
(ii) at the time the property subject to such Lien is transferred or to be
transferred as part of or in connection with any transfer permitted hereunder or
under any other Loan Document to any Person other than the Borrowers or any of
their Domestic Subsidiaries that are Restricted Subsidiaries, (iii) subject to
Section 10.01, if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders, (iv) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
its Guaranty pursuant to clause (c) below, (v) if the property subject to such
Lien is owned by a Caribbean Party, upon release of such Caribbean Party from
its obligations pursuant to clause (f) below, or (vi) as provided in
Section 6.18(c);

(b) to release or subordinate, as applicable, any Lien on any property granted
to or held by the Administrative Agent or the Collateral Agent under any Loan
Document to the holder of any Lien on such property that is permitted by
Section 7.01(i) and 7.01(aa) or, if such property constitutes Term Collateral,
to the extent a Term Collateral Release or Term Collateral Subordination has
occurred with respect to such Term Collateral (and has not been rescinded as
contemplated in Section 6.18(d));

(c) if such Person ceases to be a Restricted Subsidiary as a result of a
transaction or designation permitted hereunder, (i) such Subsidiary shall be
automatically released from its obligations under any Guaranty and (ii) any
Liens granted by such Subsidiary or Liens on the Equity Interests of such
Subsidiary shall be automatically released; provided that no such release shall
occur if such Guarantor continues to be a guarantor in respect of any Additional
Permitted Debt, any Junior Financing or any Permitted Refinancing of the
foregoing;

(d) if any Subsidiary Guarantor shall cease to be a Material Subsidiary (as
certified in writing by a Responsible Officer), (i) such Subsidiary shall be
automatically released from its obligations under any Guaranty and (ii) any
Liens granted by such Subsidiary and Liens on the Equity Interests of such
Subsidiary shall be automatically released; provided that no such release shall
occur if such Subsidiary continues to be a guarantor in respect of any
Additional Permitted Debt, any Junior Financing or any Permitted Refinancing of
the foregoing;

(e) the Agents may amend, restate, supplement or otherwise modify the Collateral
Documents or any Acceptable Intercreditor Agreements or enter into new
Collateral Documents or new Acceptable Intercreditor Agreements in connection
with (A) any Additional Revolving Credit Amendment as provided in Section 2.17
and any Extension Amendment as provided in Section 2.23, (B) the addition or
removal of any Caribbean Party as provided in Section 2.22 or (C) any Additional
Permitted Debt; and

 

183



--------------------------------------------------------------------------------

(f) if any Caribbean Subsidiary shall cease to be a Caribbean Party pursuant to
Section 2.22, (i) such Caribbean Subsidiary shall be automatically released from
its obligations under any Guaranty and (ii) any Liens granted by such Caribbean
Subsidiary and, subject to the requirements of the Collateral and Guarantee
Requirement, Liens on the Equity Interests of such Caribbean Subsidiary shall be
automatically released; provided that no such release shall occur if such
Subsidiary continues to be a guarantor in respect of any Additional Permitted
Debt, any Junior Financing or any Permitted Refinancing of the foregoing.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.11.

Section 9.12 Other Agents; Arranger and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent”, “documentation agent”, “managing agent”, “joint bookrunner”
or “joint lead arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

Section 9.13 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

 

184



--------------------------------------------------------------------------------

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrowers shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

Section 9.14 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of, withholding tax
ineffective), such Lender shall indemnify and hold harmless the Administrative
Agent (to the extent that the Administrative Agent has not already been
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so) for all amounts paid, directly or indirectly, by the Administrative
Agent as tax or otherwise, including any interest, additions to tax or penalties
thereto, together with all expenses incurred, including legal expenses and any
other out-of-pocket expenses.

Section 9.15 Reports and Financial Statements.

By signing this Agreement, each Lender (and with respect to clause (a), each
Secured Party):

(a) agrees to furnish the Administrative Agent on the first day of each month
(or such other times as may be permitted, or may be reasonably requested, by the
Administrative

 

185



--------------------------------------------------------------------------------

Agent in its sole discretion) with a summary of all Other Liabilities due or to
become due to such Lender, including amounts due and owing under Secured Hedge
Agreements (including the Swap Termination Value under Secured Hedge
Agreements);

(b) is deemed to have requested that the Agents furnish such Lender, promptly
after they become available, copies of all financial statements required to be
delivered by the Lead Borrower under Section 6.01(a) through and including
Section 6.01(f), and all commercial finance examinations and appraisals of the
Collateral received by the Agents (collectively, the “Reports”) (and the Agents
agree to furnish such Reports promptly to the Lenders, which Reports may be
furnished in accordance with the final paragraph of Section 6.01);

(c) expressly agrees and acknowledges that no Agent makes any representation or
warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute, or use any Report in any other manner, subject to the
same exceptions provided with respect to the Information furnished by the
Borrowers to the Lenders set forth in Section 10.08, mutatis mutandis; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold each Agent preparing a Report
harmless from any action the indemnifying Lender may take or conclusion the
indemnifying Lender may reach or draw from any Report in connection with any
Credit Extensions that the indemnifying Lender has made or may make to the
Borrowers, or the indemnifying Lender’s participation in Swingline Loans and
Letters of Credit, or the indemnifying Lender’s purchase of, Revolving Loans of
the Borrowers; and (ii) to pay and protect, and indemnify, defend, and hold each
Agent preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including Attorney
Costs) incurred by the Agents preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender in violation of the terms hereof.

Section 9.16 Second Lien Intercreditor Agreement.

(a) Each of the Lenders hereby acknowledges that it has received and reviewed
the Second Lien Intercreditor Agreement and agrees to be bound by the terms
thereof. Each of the Lenders agrees to be bound by each Acceptable Intercreditor
Agreement.

(b) Each Lender (and each person that becomes a Lender hereunder pursuant to
Section 10.07) hereby authorizes and directs the Administrative Agent to enter
into the Second Lien Intercreditor Agreement and any other Acceptable
Intercreditor Agreement on behalf of such Lender and agrees that the
Administrative Agent may take such actions on its behalf as is

 

186



--------------------------------------------------------------------------------

contemplated by the terms of the Second Lien Intercreditor Agreement and any
other Acceptable Intercreditor Agreement.

(c) Notwithstanding anything contained herein to the contrary, the Liens granted
to the Administrative Agent, for the benefit of the Secured Parties, pursuant to
this Agreement and the other Loan Documents, and the exercise of any right or
remedy by the Administrative Agent, for the benefit of the Secured Parties,
under this Agreement and the other Loan Documents (other than the Acceptable
Intercreditor Agreements), are subject to the provisions of the Acceptable
Intercreditor Agreements. In the event of any conflict between the terms of any
Acceptable Intercreditor Agreement, on the one hand, and this Agreement and the
other Loan Documents (other than the Acceptable Intercreditor Agreements), on
the other hand, the terms of the Acceptable Intercreditor Agreements shall
govern and control.

ARTICLE X

Miscellaneous

Section 10.01 Amendments, Etc.

(a) Except as otherwise set forth in this Agreement, no amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrowers or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Lead Borrower
or the applicable Loan Party, as the case may be, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:

(i) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(ii) postpone any date scheduled for, or reduce the amount of, any payment of
principal, interest or fees payable under the Loan Documents without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Loans
shall not constitute a postponement of any date scheduled for the payment of
principal or interest;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (C) of the second proviso to this Section 10.01(a))
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; it being
understood that any change to the definition of Excess Availability or in each
case in the component definitions thereof shall not constitute a reduction in
the rate of interest; provided that only the consent of the Required Lenders
shall be necessary to amend the definition of

 

187



--------------------------------------------------------------------------------

“Default Rate” or to waive any obligation of the Borrowers to pay interest at
the Default Rate;

(iv) change any provision of this Section 10.01, the definition of “Required
Lenders,” “Pro Rata Share,” “Super Majority of Lenders” or Section 2.09, 2.12 or
8.04 without the written consent of each Lender affected thereby;

(v)(A) subordinate the Obligations to the obligations owing to any other Person
or (B) other than Liens permitted pursuant to, and in accordance with, Sections
7.01(i) and 7.01(aa), subordinate the priority of any Liens on Collateral
subject to the Borrowing Base granted to the Administrative Agent under the Loan
Documents to Liens granted to any other Person, in each case, without the
consent of each Lender;

(vi) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;

(vii) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender;

(viii) permit any assignment or transfer by Borrowers of any of their rights and
obligations under this Agreement or the other Loan Documents, or release any
Borrower without the consent of each Lender;

(ix) change the definition of “Excess Availability” or “Suppressed Excess
Availability” or “Tranche A Borrowing Base” or “Tranche A-1 Borrowing Base” or
“Borrowing Base” or any component definition thereof if as a result thereof the
amounts available to be borrowed by the Borrowers would be increased without the
written consent of a Super Majority of Lenders, provided that the foregoing
shall not limit the discretion of the Administrative Agent to change, establish
or eliminate any Reserves or to add Inventory, Accounts, Real Property or
Rolling Stock acquired in a Permitted Acquisition to the Borrowing Base as
provided herein; or

(x) modify the definition of Permitted Overadvance so as to increase the amount
thereof, or to cause the aggregate Commitments (or the Commitment of any Lender)
to be exceeded as a result thereof, or, except as provided in such definition,
the time period for a Permitted Overadvance without the written consent of each
Lender;

provided, further that (A) no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit application relating to any Letter of Credit issued or to
be issued by it; (B) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement; (C) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; and

 

188



--------------------------------------------------------------------------------

(D) Section 10.07(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Defaulting Lender may not be increased or
extended without the consent of such Defaulting Lender (it being understood that
any Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).

(b) Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Lead Borrower without the need to obtain the consent of any
other Lender if such amendment, supplement or waiver is delivered in order
(i) to comply with local Law or advice of local counsel, (ii) to cure
ambiguities, omissions, mistakes or defects or (iii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

(c) Notwithstanding any provision herein to the contrary, (i) this Agreement and
the other Loan Documents may be amended in accordance with Section 2.17 to
incorporate the terms of any Additional Commitments (including to add a new
revolving facility under this Agreement with respect to any Additional
Commitments) with the written consent of the Lead Borrower, the Lenders
providing such Additional Commitments and the Administrative Agent; provided
that if such amendment includes an Additional Commitment of a bank or other
financial institution that is not at such time a Lender or an Affiliate of a
Lender, the inclusion of such bank or other financial institution as an
Additional Lender shall be subject to the consent (not to be unreasonably
withheld or delayed) of the Administrative Agent, the Swingline Lender and each
Issuing Bank at the time of such amendment, (ii) the Commitment of a Lender may
be increased as contemplated by Section 2.17 with the written consent (not to be
unreasonably withheld or delayed) of the Lead Borrower, such Lender, the
Swingline Lender and each Issuing Bank, (iii) this Agreement and the other Loan
Documents may be amended in accordance with Section 2.22 to incorporate such
terms as may be necessary or customary under the local Laws of the jurisdiction
of any Applicant Caribbean Party or advisable by local counsel in the
jurisdiction of any Applicant Caribbean Party to make such Person a Guarantor or
a Borrower and to add additional exclusionary criteria or eligibility criteria
to the eligibility definitions in this Agreement with the written consent of the
Lead Borrower and the Administrative Agent and (iv) the scheduled date of
maturity of any Loan owed to any Lender may be extended, and this Agreement and
the other Loan Documents may be extended with the written consent of the Lead
Borrower, such Lender and the Administrative Agent, as contemplated by
Section 2.23 or otherwise. Without limiting the generality of the foregoing,
subject to the limitations on non-pro rata payments in Sections 2.17 and 2.23,
any provision of this Agreement and the other Loan Documents, including Sections
2.15 or 10.09 hereof, may be amended to the extent set forth in the immediately
preceding sentence pursuant to any Additional Revolving Credit Amendment or any
Extension Amendment, as the case may be, to provide for non-pro rata borrowings
and payments of any amounts hereunder as between any Loans, including any
Additional Commitments or Additional Loans and any Extended Loan.

 

189



--------------------------------------------------------------------------------

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrowers, the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrowers, the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Swingline
Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the Collateral Agent, the Issuing
Bank, and the Swingline Lender pursuant to Article II shall not be effective
until actually received by such Person. In no event shall a voice mail message
be effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Guarantors, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Agents and the Lenders shall be entitled
to rely and act upon any notices purportedly given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers in the absence of gross
negligence or willful misconduct. All telephonic

 

190



--------------------------------------------------------------------------------

notices to the Agents may be recorded by the Agents, and each of the parties
hereto hereby consents to such recording.

Section 10.03 Joint and Several Obligations; No Waiver; Cumulative Remedies.
Except as otherwise specifically provided herein, each Borrower is obligated to
repay the Obligations as joint and several obligors under this Agreement. No
failure by any Lender or the Agents to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by Law.

Section 10.04 Attorney Costs and Expenses. The Borrowers agree (a) to pay or
reimburse (i) the Administrative Agent, the Collateral Agent and Wells Fargo, in
its capacity as a joint lead arranger, for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including (x) all Attorney Costs
of Greenberg Traurig, LLP, and one local and foreign counsel in each relevant
jurisdiction and (y) outside consultants for the Agents consisting of one
inventory appraisal firm, one real estate appraisal firm, and one commercial
finance examination firm, in each case in accordance with Section 6.10(b), and
(ii) the Issuing Bank for all reasonable out-of-pocket expenses incurred in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, and (b) to pay or reimburse the
Administrative Agent, the Collateral Agent, the Swingline Lender, the Issuing
Bank and each Lender for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including all Attorney Costs of counsel to the Agents
and outside consultants for the Agents (including, without limitation, inventory
appraisal firms, real estate appraisal firms and commercial finance examination
firms)). The foregoing costs and expenses shall include all reasonable search,
filing, recording and title insurance charges and fees related thereto, and
other (reasonable, in the case of Section 10.04(a)) and documented out-of-pocket
expenses incurred by the Agents. The agreements in this Section 10.04 shall
survive the termination of the Aggregate Commitments and repayment of all other
Obligations. All amounts due under this Section 10.04 shall be paid within ten
(10) Business Days of receipt by the Lead Borrower of an invoice relating
thereto setting forth such expenses in reasonable detail. If any Loan Party or
Guarantor fails to pay when due any costs, expenses or other amounts payable by
it hereunder or under any Loan Document, such amount may be paid on behalf of
such Loan Party or such Guarantor by the Administrative Agent in its sole
discretion.

Section 10.05 Indemnification by the Borrowers. Whether or not the transactions
contemplated hereby are consummated, the Borrowers shall indemnify and hold
harmless each

 

191



--------------------------------------------------------------------------------

Agent-Related Person, each Lender and their respective Affiliates, directors,
officers, employees, agents, trustees and investment advisors (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrowers, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrowers, any Subsidiary
or any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (x) the gross negligence, fraud,
bad faith or willful misconduct of such Indemnitee or of any affiliate,
director, officer, employee or agent of such Indemnitee, (y) a material breach
of the Loan Documents by such Indemnitee or of any affiliate, director, officer,
employee or agent of such Indemnitee or (z) any dispute among Indemnitees other
than claims against any Indemnitee in its capacity or in fulfilling its role as
an agent or arranger or any other similar role hereunder and other than any
claims arising out of any act or omission of the Borrowers or their affiliates.
No Indemnitee shall be liable for any damages arising from the use by others of
any information or other materials obtained through IntraLinks, SyndTrak or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee or any Loan Party have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Second Restatement Effective
Date). In the case of an investigation, litigation or other proceeding to which
the indemnity in this Section 10.05 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, stockholders or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 10.05 shall be paid within ten (10) Business Days after demand therefor;
provided, however, that such Indemnitee shall promptly refund such amount to the
extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification or contribution rights with
respect to such payment pursuant to the

 

192



--------------------------------------------------------------------------------

express terms of this Section 10.05. The agreements in this Section 10.05 shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

Section 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrowers is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrowers may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee,
(ii) by way of participation in accordance with the provisions of
Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(g) or (iv) to an SPC in accordance
with the provisions of Section 10.07(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees (other than (1) the Lead Borrower, the
Sponsor or any of their respective Affiliates (except for a Debt Fund
Affiliate), (2) an entity designated in writing by the Lead Borrower as a
“disqualified lender” on or prior to the Second Restatement Effective Date (each
such “disqualified lender”, a “Disqualified Lender”), (3) a Defaulting Lender or
any of its Subsidiaries or (4) any Person who, upon becoming a Lender hereunder,
would be a Defaulting Lender) (“Assignees”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this Section 10.07(b), participations
in Letters of Credit and in Swingline Loans) at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

 

193



--------------------------------------------------------------------------------

(A) the Lead Borrower, provided that no consent of the Lead Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund, or if a Specified Default has occurred and is continuing;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund;

(C) each Issuing Bank at the time of such assignment, provided that no consent
of the Issuing Bank shall be required for any assignment to an Agent or an
Affiliate of an Agent; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless the Lead
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Lead Borrower shall be required if a Specified Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment); provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any

 

194



--------------------------------------------------------------------------------

claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon request, and the surrender by the assigning Lender of its Notes,
the Borrowers (at their expense) shall execute and deliver new Notes to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, Letters of Credit, Letter
of Credit Outstandings and amounts due under Sections 2.08 and 2.09 owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, any Agent and any
Lender (with respect to any entry relating to such Lender’s Loans), at any
reasonable time and from time to time upon reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person or a Disqualified Lender) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Letters of Credit and/or Swingline Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements of Section 10.15),
3.04 and 3.05 (through the applicable Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(c).
To the extent permitted by applicable Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17 as though it were a
Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent. Each Lender that sells a

 

195



--------------------------------------------------------------------------------

participation shall, acting solely for this purpose as a non-fiduciary agent of
the Lead Borrower’s, maintain a register on which it enters the name and address
of each participant and the principal amounts of each participant’s interest in
the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such Loan or other obligation
hereunder as the owner thereof for all purposes of this Agreement
notwithstanding any notice to the contrary. Any such Participant Register shall
be available for inspection by the Administrative Agent at any reasonable time
and from time to time upon reasonable prior notice for the limited purpose set
forth in the proviso above in this clause (f). For the avoidance of doubt, the
Administrative Agent (in its capacity as the Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Lead Borrower (an “SPC”) the option to provide all or any part of
any Loan that such Granting Lender would otherwise be obligated to make pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Lead Borrower
and the Administrative Agent, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

 

196



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, the Issuing Bank
or the Swingline Lender may, upon thirty (30) days’ notice to the Lead Borrower
and the Lenders, resign as the Issuing Bank or the Swingline Lender,
respectively; provided that on or prior to the expiration of such 30-day period
with respect to such resignation, the relevant Issuing Bank or the Swingline
Lender shall have identified, in consultation with the Lead Borrower, a
successor Issuing Bank or Swingline Lender willing to accept its appointment as
successor Issuing Bank or Swingline Lender, as applicable. In the event of any
such resignation of the Issuing Bank or the Swingline Lender, the Lead Borrower
shall be entitled to appoint from among the Lenders willing to accept such
appointment a successor Issuing Bank or Swingline Lender hereunder; provided
that no failure by the Lead Borrower to appoint any such successor shall affect
the resignation of the relevant Issuing Bank or the Swingline Lender, as the
case may be. If the Issuing Bank resigns as an “Issuing Bank”, it shall retain
all the rights and obligations of the Issuing Bank hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as the
Issuing Bank and all Letter of Credit Outstandings with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in the Letter of Credit Outstandings pursuant to
Section 2.08(c)). If the Swingline Lender resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.05.

Section 10.08 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions at least as restrictive as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Lead Borrower), to any pledgee referred to in Section 10.07(g), counterparty to
a Swap Contract or to any swap or derivative transaction relating to the
Borrowers and their obligations, Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement; (f) with the written consent of the Lead
Borrower;

 

197



--------------------------------------------------------------------------------

(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.08; (h) to any Governmental Authority or
examiner (including the National Association of Insurance Commissioners or any
other similar organization) regulating any Lender; (i) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender); or (j) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder. In addition,
the Agents and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the Borrowings. For the purposes
of this Section 10.08, “Information” means all information received from any
Loan Party or its Affiliates or its Affiliates’ directors, officers, employees,
trustees, investment advisors or agents, relating to Holdings, the Borrowers or
any of their subsidiaries or its business, other than any such information that
is publicly available to any Agent or any Lender prior to disclosure by any Loan
Party other than as a result of a breach of this Section 10.08; provided that,
in the case of information received from a Loan Party after the Second
Restatement Effective Date, such information (i) is clearly identified at the
time of delivery as confidential or (ii) is delivered pursuant to Section 6.01,
6.02 or 6.03 hereof.

Section 10.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each Issuing Bank and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Lead Borrower or any other Loan Party, any such notice being waived by the Lead
Borrower (on its own behalf and on behalf of each Loan Party and its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or the Issuing Bank and its Affiliates, as the case
may be, to or for the credit or the account of the respective Loan Parties and
their Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates or the Issuing Bank and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness; provided that, in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.24 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Notwithstanding anything to the contrary contained herein, no Lender or its
Affiliates and no Issuing Bank or its Affiliates shall have a right to set off
and apply any deposits held or other Indebtedness owing by such Lender or its
Affiliates or the Issuing Bank or its Affiliates, as the case may be, to or for
the credit or the

 

198



--------------------------------------------------------------------------------

account of any Subsidiary of a Loan Party which is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code unless such Subsidiary is
not a direct or indirect subsidiary of the Borrowers. Each Lender and Issuing
Bank agrees promptly to notify the Lead Borrower and the Administrative Agent
after any such set off and application made by such Lender or Issuing Bank, as
the case may be; provided that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of the Administrative
Agent, each Lender and each Issuing Bank under this Section 10.09 are in
addition to other rights and remedies (including other rights of setoff) that
the Administrative Agent, such Lender and the Issuing Bank may have.

Section 10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Lead Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 10.11 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier or other electronic communications of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier or other electronic communications be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

Section 10.12 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

Section 10.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied

 

199



--------------------------------------------------------------------------------

upon by each Agent and each Lender, regardless of any investigation made by any
Agent or any Lender or on their behalf and notwithstanding that any Agent or any
Lender may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.

Section 10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10.15 Tax Forms.

(a)(i) Each Lender and Agent that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) shall, to
the extent it is legally entitled to do so, deliver to the Lead Borrower and the
Administrative Agent, on or prior to the date which is ten (10) Business Days
after the Closing Date (or upon accepting an assignment of an interest herein),
two duly signed, properly completed copies of either IRS Form W-8BEN, W-8BEN-E
or any successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, United States withholding tax on all payments
to be made to such Foreign Lender by the Borrowers or any other Loan Party
pursuant to this Agreement or any other Loan Document) or IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to such Foreign Lender by
the Borrowers or any other Loan Party pursuant to this Agreement or any other
Loan Document) or such other evidence reasonably satisfactory to the Lead
Borrower and the Administrative Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, United States federal withholding tax,
including any exemption pursuant to Section 871(h) or 881(c) of the Code, and in
the case of a Foreign Lender claiming such an exemption under Section 881(c) of
the Code, a certificate that establishes in writing to the Lead Borrower and the
Administrative Agent that such Foreign Lender is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the Code, (ii) a 10-percent stockholder within the
meaning of Section 871(h)(3)(B) of the Code, or (iii) a controlled foreign
corporation related to the Borrowers within the meaning of Section 864(d) of the
Code. Thereafter and from time to time, each such Foreign Lender shall, to the
extent it is legally entitled to do so, (A) promptly submit to the Lead Borrower
and the Administrative Agent such additional duly completed and signed copies of
one or more of such forms or certificates (or such successor forms or
certificates as shall be adopted from time to time by the relevant United States
taxing authorities) as may then be available under then current United States
Laws and regulations to avoid or reduce any United States federal withholding
tax, or such evidence as is reasonably satisfactory to the Lead Borrower and the
Administrative Agent of any available exemption from, or reduction of, United
States federal withholding taxes in respect of all payments to be made to such
Foreign Lender by the Borrowers or other Loan Party pursuant to this Agreement,
or any other Loan Document, in each case, (1) on or before the date that any
such form, certificate or other evidence expires or becomes obsolete, (2) after
the occurrence of a change in the Lender’s circumstances requiring a change in
the most recent form, certificate or evidence previously delivered by it to the
Borrowers and the Administrative Agent and (3) from time to time thereafter if
reasonably requested by the Lead Borrower or the Administrative Agent, and
(B) promptly notify the Lead

 

200



--------------------------------------------------------------------------------

Borrower and the Administrative Agent of any change in the Lender’s
circumstances which would modify or render invalid any claimed exemption or
reduction. Any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit any Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents, shall, to the extent it is
legally entitled to do so, deliver to the Lead Borrower and the Administrative
Agent on the date when such Foreign Lender ceases to act for its own account
with respect to any portion of any such sums paid or payable, and at such other
times as may be necessary in the determination of the Lead Borrower or the
Administrative Agent (in either case, in the reasonable exercise of its
discretion), (A) two duly signed completed copies of the forms or statements
required to be provided by such Foreign Lender as set forth above, to establish
that the portion of any such sums paid or payable with respect to which such
Foreign Lender acts for its own account is not subject to United States federal
withholding tax or is subject to a reduced rate of such tax, and (B) two duly
signed completed copies of IRS Form W-8IMY (or any successor thereto), together
with any information such Foreign Lender is required to transmit with such form,
and any other certificate or statement of exemption required under the Code, to
establish that such Foreign Lender is not acting for its own account with
respect to a portion of any such sums payable to such Foreign Lender and that
such portion is not subject to United States federal withholding tax or is
subject to a reduced rate of such tax.

(iii) The Borrowers shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 with respect to any U.S. federal
withholding tax resulting from (A) any Foreign Lender’s failure to comply with
the foregoing provisions of this Section 10.15(a), (B) any U.S. Lender’s failure
to comply with the provisions of Section 10.15(b) or (C) any Lender’s failure to
comply with the provisions of Section 10.15(c); provided nothing in this
Section 10.15(a) shall relieve the Borrowers of their obligation to pay any
amounts pursuant to Section 3.01 in the event that Section 10.15(a)(ii) has not
been complied with if the Borrowers are entitled, under applicable Law, to rely
(for purposes of establishing that the amounts payable under the Loan Documents
are not subject to United States federal withholding tax) on any applicable
forms and statements required to be provided under this Section 10.15 and that
have been provided by the Foreign Lender that does not act or has ceased to act
for its own account under any of the Loan Documents.

 

201



--------------------------------------------------------------------------------

(iv) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the Loan
Documents.

(b) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Lead Borrower two duly signed, properly completed
copies of IRS Form W-9, or any successor thereto, certifying that such U.S.
Lender is entitled to an exemption from United States backup withholding tax
(i) on or prior to the Closing Date (or on or prior to the date it becomes a
party to this Agreement), (ii) on or before the date that such form expires or
becomes obsolete, (iii) after the occurrence of a change in the Lender’s
circumstances requiring a change in the most recent form previously delivered by
it to the Lead Borrower and the Administrative Agent and (iv) from time to time
thereafter if reasonably requested by the Lead Borrower or the Administrative
Agent. If such U.S. Lender fails to deliver such forms, then the Administrative
Agent may withhold from any payment to such U.S. Lender an amount equivalent to
the applicable backup withholding tax imposed by the Code.

(c) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Lead
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (c), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Lead Borrower and the Administrative Agent in writing of its
legal inability to do so.

Section 10.16 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, WILL BE TRIED
EXCLUSIVELY IN THE U.S. DISTRICT COURT FOR THE SOUTHERN

 

202



--------------------------------------------------------------------------------

DISTRICT OF NEW YORK OR, IF SUCH COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWERS, HOLDINGS, EACH AGENT
AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF, AND VENUE IN, SUCH COURTS. THE BORROWERS, HOLDINGS,
EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

Section 10.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.18 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers and Holdings and the Administrative
Agent shall have been notified by each Lender, Swingline Lender and Issuing Bank
that each such Lender, Swingline Lender and Issuing Bank has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrowers, each
Agent and each Lender and their respective successors and assigns, except that
the Borrowers shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

Section 10.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the

 

203



--------------------------------------------------------------------------------

Administrative Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).

Section 10.20 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or any of the Secured Hedge Agreements or other Swap Contracts
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provision of this
Section 10.20 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

Section 10.21 USA PATRIOT Act. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the USA PATRIOT Act.

Section 10.22 Agent for Service of Process. The Borrowers agree that promptly
following request by the Administrative Agent it shall cause each Material
Foreign Subsidiary or for whose account a Letter of Credit is issued to appoint
and maintain an agent reasonably satisfactory to the Administrative Agent to
receive service of process in New York City on behalf of such Material Foreign
Subsidiary.

Section 10.23 Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of the Existing Credit Agreement, as amended,
effective from and after the Second Restatement Effective Date. The execution
and delivery of this Agreement shall not constitute a novation of any
indebtedness or other obligations owing to the Lenders or the Administrative
Agent under the Existing Credit Agreement based on facts or events occurring or
existing before the execution and delivery of this Agreement. On the Second
Restatement Effective Date, the credit facilities described in the Existing
Credit Agreement, as amended, shall be amended, supplemented, modified and
restated in their entirety by the credit facilities described herein, and all
loans and other obligations of the Borrowers and the obligations of the other
Loan Parties outstanding or existing as of such date under the Existing Credit
Agreement are and shall be deemed to be loans and obligations outstanding under
the corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary for the outstanding balance of such Loans, together with any
Loans funded on the Second Restatement Effective Date, to comport with the
respective Commitments of the Lenders hereunder (and each Lender

 

204



--------------------------------------------------------------------------------

party hereto agrees to cooperate with the Administrative Agent in determining
and making such transfers and in accepting such transfers). In furtherance of
(but not limited to) the foregoing, (a) all interest and fees of the Loan
Parties under the Existing Credit Agreement shall accrue at the rates therefor
under the Existing Credit Agreement and shall, on and after the Second
Restatement Effective Date, accrue at the rates set forth in this Agreement and
be payable on the dates set forth in this Agreement and (b) all Letters of
Credit issued pursuant to the Existing Credit Agreement and outstanding on the
Second Restatement Effective Date are and shall be deemed to be Letters of
Credit under this Agreement. On the Second Restatement Effective Date, all
outstanding loans under the Existing Credit Agreement made by any Person that is
a “Lender” under the Existing Credit Agreement who is not a Lender hereunder
(each, an “Exiting Lender”) shall be repaid in full and the commitments and
other obligations and rights of such Exiting Lender shall be terminated (except
that such Exiting Lender shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, 10.04 and 10.05 of the Existing Credit Agreement,
with respect to facts and circumstances occurring prior to the Second
Restatement Effective Date).

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

205



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

PERFORMANCE FOOD GROUP, INC. By:   /s/ Jeffery W. Fender

Name: Jeffery W. Fender

Title: Vice President and Treasurer

 

PFGC, INC. By:   /s/ Jeffery W. Fender

Name: Jeffery W. Fender

Title: Vice President and Treasurer

 

Performance Food Group, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Collateral Agent, Swingline Lender, Issuing Bank and
Lender

By:   /s/ Daniel L. Denton

Name:

  Daniel L. Denton

Title:

  Vice President

 

Performance Food Group, Inc.

Second Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

COMMITTED LOAN NOTICE

 

To: Wells Fargo Bank, National Association, as Administrative Agent

     [GT – please provide contact info]

     Attention: [●]

[Date]

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement dated as
of February 1, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among PERFORMANCE FOOD GROUP, INC.,
a Colorado corporation (the “Lead Borrower”), the other Borrowers from time to
time party thereto, PFGC, INC., a Delaware corporation (“Holdings”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent and
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The Lead Borrower hereby requests (select one):

A Borrowing of new Revolving Loans

A Borrowing of new Swingline Loans

A conversion of Loans

A continuation of Loans

to be made on the terms set forth below:

 

(A)    Date of Borrowing, conversion or continuation (which is a Business Day)
     (B)    Principal amount      (C)    Type of Loan1      (D)    Interest
Period2     

 

1  Specify LIBOR or Base Rate.

2  Applicable for LIBOR Rate Loans only.



--------------------------------------------------------------------------------

[The Lead Borrower hereby represents and warrants to the Administrative Agent
and the Lenders that, on the date of this Committed Loan Notice and on the date
of the related Borrowing, the conditions to lending specified in Section 4.02 of
the Credit Agreement have been satisfied.]3

 

PERFORMANCE FOOD GROUP, INC., as Lead Borrower By:       Name:   Title:

 

3  Insert bracketed language if any Borrower is requesting a Borrowing of new
Loans.



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF

REVOLVING CREDIT NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promise to pay to
[                    ] or registered assigns (the “Lender”), in Dollars (such
term, and each other capitalized term used but not defined herein, having the
meaning assigned to it in the Second Amended and Restated Credit Agreement dated
as of February 1, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among PERFORMANCE FOOD GROUP, INC.,
a Colorado corporation (the “Lead Borrower”), the other Borrowers from time to
time party thereto, PFGC, INC., a Delaware corporation (“Holdings”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”) and Collateral Agent, and each lender from time to time
party thereto) in immediately available funds at the Administrative Agent’s
Office (i) on the dates set forth in the Credit Agreement, the principal amounts
set forth in the Credit Agreement with respect to Revolving Loans made by the
Lender to the Borrowers pursuant to the Credit Agreement and (ii) on each
Interest Payment Date, interest at the rate or rates per annum as provided in
the Credit Agreement on the unpaid principal amount of all Revolving Loans made
by the Lender to the Borrowers pursuant to the Credit Agreement. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
from the due date thereof until the date of actual payment (and before as well
as after judgment) computed at the per annum rate in accordance with the terms
of the Credit Agreement.

The Borrowers promise to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement. The Borrowers’ obligations
hereunder and under the Credit Agreement are joint and several obligations
together with the obligations of the other Borrowers under their respective
Revolving Credit Notes and the Credit Agreement.

The Borrowers hereby waive diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
Revolving Credit Note is also entitled to the benefits of the Guaranty. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Revolving Credit
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Revolving Loans made by the Lender shall be
evidenced



--------------------------------------------------------------------------------

by one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving
Credit Note and endorse thereon the date, amount and maturity of its Revolving
Loans and payments with respect thereto.

[This Revolving Credit Note amends and restates all other Revolving Credit Notes
issued before the date hereof (or any amendments and restatements thereof) to
Lender in connection with or pursuant to the Credit Agreement (collectively, the
“Prior Notes”), and no novation of the indebtedness evidenced thereby is
intended nor shall any such novation be deemed to have occurred on account of
the execution and delivery of this Revolving Credit Note or otherwise. Upon
execution and delivery of this Revolving Credit Note, all Prior Notes shall be
deemed superseded, replaced, and no longer in effect.]4

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

4  Include this paragraph if applicable.



--------------------------------------------------------------------------------

PERFORMANCE FOOD GROUP, INC., as a Borrower5 By:       Name:   Title:

 

5  Include other Borrowers, if any.



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF

SWINGLINE NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promise to pay to
[                    ] or registered assigns (the “Lender”), in Dollars (such
term, and each other capitalized term used but not defined herein, having the
meaning assigned to it in the Second Amended and Restated Credit Agreement dated
as of February 1, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among PERFORMANCE FOOD GROUP, INC.,
a Colorado corporation (the “Lead Borrower”), the other Borrowers from time to
time party thereto, PFGC, INC., a Delaware corporation (“Holdings”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”) and Collateral Agent, and each lender from time to time
party thereto) in immediately available funds at the Administrative Agent’s
Office (i) on the dates set forth in the Credit Agreement, the principal amounts
set forth in the Credit Agreement with respect to Swingline Loans made by the
Lender to the Borrowers pursuant to the Credit Agreement and (ii) on each
Interest Payment Date, interest at the rate or rates per annum as provided in
the Credit Agreement on the unpaid principal amount of all Swingline Loans made
by the Lender to the Borrowers pursuant to the Credit Agreement. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
from the due date thereof until the date of actual payment (and before as well
as after judgment) computed at the per annum rate in accordance with the terms
of the Credit Agreement.

The Borrowers promise to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement. The Borrowers’ obligations
hereunder and under the Credit Agreement are joint and several obligations
together with the obligations of the other Borrowers under their respective
Swingline Notes and the Credit Agreement.

The Borrowers hereby waive diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

This Swingline Note is one of the Swingline Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Swingline Note
is also entitled to the benefits of the Guaranty. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Swingline Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender



--------------------------------------------------------------------------------

may also attach schedules to this Swingline Note and endorse thereon the date,
amount and maturity of its Swingline Loans and payments with respect thereto.

This Swingline Note amends and restates that certain Swingline Note dated as of
May 8, 2012, made by the Lead Borrower to the order of Lender (the “Prior
Note”), and no novation of the indebtedness evidenced thereby is intended nor
shall any such novation be deemed to have occurred on account of the execution
and delivery of this Swingline Note or otherwise. Upon execution and delivery of
this Swingline Note, the Prior Note shall be deemed superseded, replaced, and no
longer in effect.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

PERFORMANCE FOOD GROUP, INC., as a Borrower6 By:       Name:   Title:

 

6  Include other Borrowers, if any.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

COMPLIANCE CERTIFICATE

Reference is made to the Second Amended and Restated Credit Agreement dated as
of February 1, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among PERFORMANCE FOOD GROUP, INC.,
a Colorado corporation (the “Lead Borrower”), the other Borrowers from time to
time party thereto, PFGC, INC., a Delaware corporation (“Holdings”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent and
each lender from time to time party thereto (capitalized terms used herein have
the meanings attributed thereto in the Credit Agreement unless otherwise defined
herein). Pursuant to Section 6.02 of the Credit Agreement, the undersigned, in
his/her capacity as a Responsible Officer of Holdings, certifies as follows:

 

  1. [Attached hereto as Exhibit [A] is the consolidated balance sheet of
Holdings and its Subsidiaries and, if different, Holdings and its Restricted
Subsidiaries, in each case as at the fiscal year ended [            ], and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year setting forth in each case in comparative
form the figures for the previous fiscal year (or, in lieu of such audited
financial statements for Holdings and its Restricted Subsidiaries, a
reconciliation, reflecting such financial information for Holdings and its
Restricted Subsidiaries, on the one hand, and Holdings and its Subsidiaries, on
the other hand), all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of [                    ], which
report and opinion has been prepared in accordance with generally accepted
auditing standards and is not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit.]

 

  2.

[Attached hereto as Exhibit [B] is the consolidated balance sheet of Holdings
and its Subsidiaries and, if different, Holdings and its Restricted
Subsidiaries, in each case as at the fiscal quarter ended [            ], and
the related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year (or, in lieu of such unaudited financial statements for
Holdings and its Restricted Subsidiaries, a reconciliation, reflecting such
financial information for Holdings and its Restricted Subsidiaries, on the one
hand, and Holdings and its Subsidiaries, on the other hand), all in reasonable
detail and each of which fairly presents in all material respects the financial
condition, results of operations, stockholders’ equity and cash flows of
Holdings and its Subsidiaries and Holdings and its Restricted Subsidiaries, as
applicable, in accordance with GAAP, subject only to



--------------------------------------------------------------------------------

  normal year-end adjustments and the absence of footnotes, and delivered
together with the related management discussion and analysis for such fiscal
quarter.]

 

  3. [Attached hereto as Exhibit [C] is the unaudited consolidated balance sheet
of Holdings and its Subsidiaries and, if different, Holdings and its Restricted
Subsidiaries, in each case as at the end of such fiscal month, and the related
(i) consolidated statements of income or operations for such fiscal month and
for the portion of the fiscal year then ended and (ii) a consolidated statement
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal month of
the previous fiscal year and the corresponding portion of the previous fiscal
year (or, in lieu of such unaudited financial statements for Holdings and its
Restricted Subsidiaries, a reconciliation, reflecting such financial information
for Holdings and its Restricted Subsidiaries, on the one hand, and Holdings and
its Subsidiaries, on the other hand), all in reasonable detail (and setting
forth Consolidated Interest Expense paid in cash, Unfinanced Capital
Expenditures and cash taxes and other amounts referenced in clause (a)(iii) of
the definition of Consolidated Fixed Charge Coverage Ratio for such fiscal
month) and each of which fairly presents in all material respects the financial
condition, results of operations, stockholders’ equity and cash flows of
Holdings and its Subsidiaries and Holdings and its Restricted Subsidiaries, as
applicable, in accordance with GAAP, subject only to normal year-end and
quarter-end adjustments and the absence of footnotes.]1

 

  4. Attached hereto as Exhibit C are (i) [a report setting forth the
information required by Section 3.03(c) of the Security Agreement or confirming
that there has been no change in such information since the Closing Date or the
date of the last such report), (ii) a description of each Disposition or
Casualty Event during the last fiscal quarter covered by such Compliance
Certificate; (iii) a list of each Subsidiary that identifies each Subsidiary as
a Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such Compliance Certificate or a confirmation that there is no change in such
information since the later of the Closing Date or the date of the last such
list;]2 [and (iv) a list of all Rolling Stock (including the owner, make, model,
year, state of registration, vehicle identification number, title number,
company identification number and appraisal as set forth in the Rolling Stock
Appraisal) that has been (A) added to Eligible Rolling Stock during the last
fiscal quarter covered by such Compliance Certificate or (B) removed from
Eligible Rolling Stock during the last fiscal quarter covered by such Compliance
Certificate.]3

 

1  Include bracketed language only with delivery of monthly financial
statements.

2  Include bracketed language only with delivery of annual financial statements.

3  Include bracketed language only with respect to Compliance Certificates
delivered on a quarterly basis.



--------------------------------------------------------------------------------

  5. Except as otherwise disclosed to the Administrative Agent in writing
pursuant to the Credit Agreement, at no time during the period between
[            ] and [            ] (the “Certificate Period”) did a Default or an
Event of Default exist.

 

  6. Exhibit D attached hereto sets forth true, accurate and reasonably detailed
calculations with respect to the average daily Excess Availability and
Suppressed Excess Availability (in each case, based on the most recent monthly
and/or bi-weekly Borrowing Base Certificates furnished to the Administrative
Agent) for the Certificate Period.

 

  7. The Consolidated Fixed Charge Coverage Ratio for the Certificate Period is
[    ]:1.00, and Exhibit E attached hereto sets forth a true and accurate
calculation of such Consolidated Fixed Charge Coverage Ratio.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of Holdings, has executed this certificate for and on behalf of Holdings
and has caused this certificate to be delivered this          day of
                .

 

PFGC, INC., as Holdings By:    

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A TO

COMPLIANCE CERTIFICATE

ANNUAL FINANCIAL STATEMENTS



--------------------------------------------------------------------------------

EXHIBIT B TO

COMPLIANCE CERTIFICATE

QUARTERLY FINANCIAL STATEMENTS



--------------------------------------------------------------------------------

EXHIBIT [C] TO

COMPLIANCE CERTIFICATE

MONTHLY FINANCIAL STATEMENTS



--------------------------------------------------------------------------------

EXHIBIT C TO

COMPLIANCE CERTIFICATE

REPORTING INFORMATION



--------------------------------------------------------------------------------

EXHIBIT D TO

COMPLIANCE CERTIFICATE

AVERAGE DAILY EXCESS AVAILABILITY

AND

SUPPRESSED EXCESS AVAILABILITY



--------------------------------------------------------------------------------

EXHIBIT E TO

COMPLIANCE CERTIFICATE

CONSOLIDATED FIXED CHARGE COVERAGE RATIO

on                      ,         

(the “Computation Date”)

 

1.    Consolidated EBITDA (see Attachment 1 hereto)      $         

 

 

  2.    Net Cash Proceeds of capital contributions received or Permitted Equity
Issuances made during such period to the extent used to make payments on account
of Debt Service Charges or Taxes4      $         

 

 

  3.    Taxes based on income or profits or capital5      $         

 

 

  4.    Unfinanced Capital Expenditures made during the Certificate Period     
$         

 

 

  5.    Restricted Payments made pursuant to Section 7.06(h) and (k) of the
Credit Agreement      $         

 

 

  6.    Item 1 plus Item 2      $         

 

 

  7.    Sum of Item 3 through Item 5      $         

 

 

  8.    Item 6 minus Item 7      $         

 

 

  9.    Debt Service Charges payable in cash during such period      $         

 

 

  10.    Item 8 to Item 9              :  1.00___         

 

 

 

 

4  Only Specified Equity Contributions (and no other equity contributions) may
be included for purposes of the calculation of the Consolidated Fixed Charge
Coverage Ratio under, and as provided in, Section 6.17 of the Credit Agreement.

5  Including, without limitation, state, franchise and similar taxes (such as
the Delaware franchise tax, the Pennsylvania capital tax, Texas margin tax and
provincial income taxes paid in Canada) and foreign withholding taxes and
penalties and interest relating to taxes, net of cash refunds received, of such
Person paid in cash during the Certificate Period.



--------------------------------------------------------------------------------

ATTACHMENT 1

CONSOLIDATED EBITDA6

on                      ,         

(the “Computation Date”)

 

1.   For the period that includes the fiscal quarter(s) ending after
December 27, 2014, the Consolidated Net Income    $                     

 

2.   Increases, without duplication, in each case to the extent deducted (and
not added back) in determining Consolidated Net Income:     

(a)    Taxes based on income or profits or capital

   $     

 

 

(b)    Consolidated Interest Expense

   $     

 

 

(c)    Consolidated Depreciation and Amortization Expense

   $     

 

 

(d)    Fees, charges and expenses incurred in connection with acquisitions,
Investments, Dispositions, issuance or repayment of Indebtedness, issuance of
Equity Interests, the refinancing transaction, amendment or modification of any
debt instrument, and any charges or non-recurring merger costs incurred as a
result of any such transaction

   $     

 

 

(e)    Restructuring charges, integration costs, retention charges, or other
business optimization expenses; provided that for amounts in excess of the
Add-Back Cushion Amount, shall not exceed 15% of Consolidated EBITDA for such
period7

   $     

 

 

6  Please review the Credit Agreement for definition of Consolidated EBITDA and
provisions relating thereto.

7  The aggregate amount added pursuant to clauses (e) and (f), taken together
with any Pro Forma Adjustments to Consolidated EBITDA cannot exceed 20% of
Consolidated EBITDA for any Test Period (calculated in each case before giving
effect to such add-backs and Pro Forma Adjustments).



--------------------------------------------------------------------------------

 

(f)     Non-recurring or unusual losses or expenses, severance, relocation
costs, payments made pursuant to the terms of change in control agreements that
Holdings or any of its Subsidiaries had entered into with employees of Holdings
or its Subsidiaries as of the Original Closing Date and curtailments or
modifications to pension and post-retirement employee benefit plans not to
exceed 15% of Consolidated EBITDA for any Test Period)8

   $     

 

 

(g)    Extraordinary losses

   $     

 

 

(h)    Stock option and other equity-based compensation expenses

   $     

 

 

(i)     Non-Cash Charges

   $     

 

 

(j)     Subsidiary income attributable to minority Equity Interests of third
parties in any non-wholly owned Subsidiary

   $     

 

 

(k)    Management, monitoring, consulting, customary transaction and advisory
fees and related indemnities and expenses paid or accrued in the Certificate
Period to the Sponsors

   $     

 

 

(l)     Costs/expenses incurred pursuant to management equity plan, stock option
plan or any other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement, incurred by Holdings, Lead Borrower or a
Restricted Subsidiary

   $     

 

 

(m)   Net loss from disposed/discontinued operations

   $     

 

 

(n)    Cash receipts not representing Consolidated EBITDA or Consolidated Net
Income

   $     

 

 

(o)    Proceeds from business interruption insurance and reimbursements of any
expenses and charges covered by indemnification or other reimbursement
provisions in connection with any investment or any sale, conveyance, transfer
or other disposition of assets

   $     

 

 

(p)    Sum of Item 2(a) through Item 2(o)

   $                     

 

 

8  The aggregate amount added pursuant to clauses (e) and (f), taken together
with any Pro Forma Adjustments to Consolidated EBITDA cannot exceed 20% of
Consolidated EBITDA for any Test Period (calculated in each case before giving
effect to such add-backs and Pro Forma Adjustments).



--------------------------------------------------------------------------------

3.    Decreases, without duplication, in each case to the extent included in
determining Consolidated Net Income:      

(a)    Non-cash gains increasing Consolidated Net Income

   $      

 

  

(b)    Net income from disposed or discontinued operations

   $      

 

  

(c)    Extraordinary, unusual or non-recurring revenue or gains

   $      

 

  

(d)    Sum of Item 3(a) through Item 3(c)

   $      

 

4.    Item 1 plus Item 2(p) minus Item 3(d)    $      

 

5.    Additions (or subtractions) resulting from the application of FASB
Interpretation No. 45 (Guarantees), without duplication    $      

 

6.    Item 4 plus (or minus, as applicable) Item 5    $      

 

7.    Other Additions to EBITDA    $      

 

8.    Consolidated EBITDA: Item 6 plus Item 7    $                      

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each]2 Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees]3 hereunder are several and not joint.]4 Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by [the] [each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)] [the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the] [any]

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

Assignor to [the] [any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the] [an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the] [any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the] [any] Assignor.

 

1.    Assignor[s]:                              [Assignor[s] [is/are not a]
Defaulting Lender] 2.    Assignee[s]:                              [for each
Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

3. Borrowers: PERFORMANCE FOOD GROUP, INC. as the Lead Borrower, and the other
Borrowers from time to time party to the Credit Agreement (defined below).

4. Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement.

5. Credit Agreement: The Second Amended and Restated Credit Agreement dated as
of February 1, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among PERFORMANCE FOOD GROUP, INC.,
a Colorado corporation (the “Lead Borrower”), the other Borrowers from time to
time party thereto, PFGC, INC., a Delaware corporation (“Holdings”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent and
each lender from time to time party thereto.



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Assignor[s]5    Assignee[s]6   

Aggregate

Amount of
Commitment

/ Loans for

all Lenders

    

Amount of
Commitment

/ Loans

Assigned7

    

Percentage

Assigned of
Commitment

/ Loans8

    

CUSIP

Number

      $                        $                                 $         $  
        %      

[7.         Trade Date:                             ]9

Effective Date:                      , 20    10

 

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

10  To be inserted by Administrative Agent and which shall be the effective date
of recordation of transfer in the register therefor.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11 [NAME OF ASSIGNOR], as Assignor, By:       Name:   Title:

 

ASSIGNEE[S]12 By:       Name:   Title:

 

11  Add additional signature blocks as needed.

12  Add additional signature blocks as needed.



--------------------------------------------------------------------------------

[Consented to and]13 Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

By:       Name:   Title: By:       Name:   Title:

 

13  No consent of the Administrative Agent shall be required for (i) an
assignment made to Wells Fargo Bank, National Association or its Affiliates,
(ii) an assignment made by Wells Fargo Bank, National Association or by its
Affiliates to the extent such assignment is made in the primary syndication to
any Assignee to whom Lead Borrower has consented prior to the Closing Date or
(iii) an assignment of all or any portion of a Loan to another Lender, an
Affiliate of a Lender or an Approved Fund.



--------------------------------------------------------------------------------

PERFORMANCE FOOD GROUP, INC., as Lead Borrower By:       Name:   Title:14

 

14  No consent of the Lead Borrower shall be required for (i) an assignment made
to Wells Fargo Bank, National Association or its Affiliates, (ii) an assignment
made by Wells Fargo Bank, National Association or by its Affiliates to the
extent such assignment is made in the primary syndication to any Assignee to
whom Lead Borrower has consented prior to the Closing Date or (iii) an
assignment to another Lender, an Affiliate of a Lender or an Approved Fund or,
if an Event of Default under Section 8.01(a), (f) or (g) of the Credit Agreement
has occurred and is continuing, any Assignee.



--------------------------------------------------------------------------------

Annex I

CREDIT AGREEMENT1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The] [Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the] [the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.07(b)(i) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the] [the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the]

 

1 

Capitalized terms used in this Assignment and Assumption and not otherwise
defined herein have the meanings specified in the Second Amended and Restated
Credit Agreement dated as of February 1, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among PERFORMANCE FOOD GROUP, INC., a Colorado corporation (the “Lead
Borrower”), the other Borrowers from time to time party thereto, PFGC, INC., a
Delaware corporation (“Holdings”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and Collateral Agent and each lender from time to time
party thereto.



--------------------------------------------------------------------------------

[such] Assigned Interest, (vi) it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the] [such] Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, [the] [any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to the [relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York without
regard to conflict of laws principles thereof.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

GUARANTY

SECOND AMENDED AND RESTATED GUARANTY

dated as of

February 1, 2016

among

PFGC, INC.,

as Holdings,

CERTAIN SUBSIDIARIES OF PFGC, INC., IDENTIFIED HEREIN

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent



--------------------------------------------------------------------------------

     Page   ARTICLE I DEFINITIONS      1      SECTION 1.01    Credit Agreement
     1      SECTION 1.02    Other Defined Terms      1    ARTICLE II GUARANTY   
  2      SECTION 2.01    Guaranty      2      SECTION 2.02    Guaranty of
Payment      3      SECTION 2.03    No Limitations      3      SECTION 2.04   
Reinstatement      4      SECTION 2.05    Agreement To Pay; Subrogation      4
     SECTION 2.06    Information      4    ARTICLE III INDEMNITY, SUBROGATION
AND SUBORDINATION      5      SECTION 3.01    Indemnity and Subrogation      5
     SECTION 3.02    Contribution and Subrogation      5      SECTION 3.03   
Subordination      5    ARTICLE IV MISCELLANEOUS      6      SECTION 4.01   
Notices      6      SECTION 4.02    Waivers; Amendment      6      SECTION 4.03
   Administrative Agent’s Fees and Expenses; Indemnification      6      SECTION
4.04    Successors and Assigns      7      SECTION 4.05    Survival of Agreement
     7      SECTION 4.06    Counterparts; Effectiveness; Several Agreement     
7      SECTION 4.07    Severability      8      SECTION 4.08    Right of Setoff
     8      SECTION 4.09    Governing Law; Jurisdiction; Consent to Service of
Process      9      SECTION 4.10    WAIVER OF JURY TRIAL      9      SECTION
4.11    Headings      9      SECTION 4.12    Security Interest Absolute      9
     SECTION 4.13    Termination or Release      10      SECTION 4.14   
Additional Guarantors      10      SECTION 4.15    Judgment Currency      11   
  SECTION 4.16    Amendment and Restatement      11      SECTION 4.17   
Keepwell      11   



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A    Form of Guaranty Supplement



--------------------------------------------------------------------------------

This SECOND AMENDED AND RESTATED GUARANTY is entered into as of February 1,
2016, among PFGC, INC., a Delaware corporation (“Holdings”), certain
subsidiaries of Holdings from time to time party hereto and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent.

Reference is made to the Second Amended and Restated Credit Agreement dated as
of February 1, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Performance Food Group, Inc.,
a Colorado corporation, the other Borrowers from time to time party thereto,
Holdings, Wells Fargo Bank, National Association, as Administrative Agent and
Collateral Agent, the other agents party thereto and each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”).
The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement. Each Guarantor (as defined below) is an
affiliate of the Borrowers, will derive substantial benefits from the extension
of credit to the Borrowers pursuant to the Credit Agreement and is willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit.

Reference is also made to that certain Amended and Restated Guaranty dated as of
May 8, 2012, by and among Holdings, certain Subsidiaries of Holdings party
thereto, whether originally or by the execution and delivery of a joinder or
supplement thereto, the Administrative Agent, and Collateral Agent (the
“Existing Guaranty”). The Guarantors and the Administrative Agent have indicated
their willingness to amend and restate the Existing Guaranty. Accordingly, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

SECTION 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Agreement” means this Second Amended and Restated Guaranty.

“Claiming Party” has the meaning assigned to such term in Section 3.02.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Contributing Party” has the meaning assigned to such term in Section 3.02.



--------------------------------------------------------------------------------

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that all or a portion of the guarantee of such
Guarantor of such Swap Obligation is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
security interest is or becomes illegal.

“Guarantor” means Holdings, any Intermediate Holding Company, each Restricted
Subsidiary (other than any Borrower and any Excluded Subsidiary) that is a
wholly-owned Material Domestic Subsidiary and each party that becomes a party to
this Agreement after the Second Restatement Effective Date.

“Guaranty Parties” means, collectively, the Borrowers and each Guarantor.

“Guaranty Supplement” means an instrument in the form of Exhibit A hereto.

“Holdings” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guaranty, keepwell, or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

ARTICLE II

Guaranty

SECTION 2.01 Guaranty. Each Guarantor absolutely, irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual

payment and performance of the Obligations. Each of the Guarantors further
agrees that the Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension or renewal of any Obligation. Each
of the Guarantors waives

 

2



--------------------------------------------------------------------------------

presentment to, demand of payment from and protest to the Borrowers or any other
Guaranty Party of any of the Obligations, and also waives notice of acceptance
of its guarantee and notice of protest for nonpayment. Any other term or
provision of this Agreement to the contrary notwithstanding, none of the
Obligations guaranteed hereunder shall include any Excluded Swap Obligation.

SECTION 2.02 Guaranty of Payment. Each of the Guarantors further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations, or to any balance of any deposit account or credit
on the books of the Administrative Agent or any other Secured Party in favor of
the Borrowers or any other Person.

SECTION 2.03 No Limitations.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 4.13, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations, or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment, extension or modification of,
or any release from any of the terms or provisions of, any Loan Document or any
other agreement, including with respect to any other Guarantor under this
Agreement; (iii) the release of any security held by the Collateral Agent or any
other Secured Party for the Obligations; (iv) any default, failure or delay,
willful or otherwise, in the performance of the Obligations; or (v) any other
act or omission that may or might in any manner or to any extent vary the risk
of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations). Each Guarantor expressly authorizes the Secured Parties to
take and hold security for the payment and performance of the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Obligations, all without affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrowers or any other
Guaranty Party or the unenforceability of the Obligations, or any part thereof
from any cause, or the cessation from any cause of the liability of the
Borrowers or any other Guaranty Party, other than the indefeasible payment in
full in cash of all the Obligations. The Administrative Agent and the other
Secured Parties may in accordance with the terms of the Collateral Documents, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the

 

3



--------------------------------------------------------------------------------

Obligations, make any other accommodation with the Borrowers or any other
Guaranty Party or exercise any other right or remedy available to them against
the Borrowers or any other Guaranty Party, without affecting or impairing in any
way the liability of any Guarantor hereunder except to the extent the
Obligations have been fully and indefeasibly paid in full in cash. To the
fullest extent permitted by applicable law, each Guarantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the Borrowers or
any other Guaranty Party, as the case may be, or any security.

(c) Each Subsidiary Guarantor, and by its acceptance of this Agreement, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Agreement and the Obligations of
each Subsidiary Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the Bankruptcy Code of the United States, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Agreement and the
Obligations of each Subsidiary Guarantor hereunder. To effectuate the foregoing
intention, the Administrative Agent, the other Secured Parties and the
Guarantors hereby irrevocably agree that the Obligations of each Subsidiary
Guarantor under this Agreement at any time shall be limited to the maximum
amount as will result in the Obligations of such Subsidiary Guarantor under this
Agreement not constituting a fraudulent transfer or conveyance.

(d) Each Guarantor acknowledges that it will receive indirect benefits from the
financing arrangements contemplated by the Loan Documents and that the waivers
set forth in this Agreement are knowingly made in contemplation of such
benefits.

SECTION 2.04 Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation, is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy, insolvency or reorganization of any of the Borrowers,
any other Guaranty Party or otherwise.

SECTION 2.05 Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any of the Borrowers or any other Guaranty Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Administrative
Agent as provided above, all rights of such Guarantor against any of the
Borrowers or any other Guaranty Party arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subject to Article III.

SECTION 2.06 Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrowers’ and each other Guaranty Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, and the nature, scope and extent of the
risks that such Guarantor assumes and incurs

 

4



--------------------------------------------------------------------------------

hereunder, and agrees that none of the Administrative Agent or the other Secured
Parties will have any duty to advise such Guarantor of information known to it
or any of them regarding such circumstances or risks.

ARTICLE III

Indemnity, Subrogation and Subordination

SECTION 3.01 Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03), the Borrowers jointly and severally agree that in the
event a payment of an obligation shall be made by any Guarantor under this
Agreement, the Borrowers shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment.

SECTION 3.02 Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Section 3.03) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Obligation and such
other Guarantor (the “Claiming Party”) shall not have been fully indemnified by
the Borrowers as provided in Section 3.01, the Contributing Party shall
indemnify the Claiming Party in an amount equal to the amount of such payment,
in each case multiplied by a fraction of which the numerator shall be the net
worth of the Contributing Party on the date hereof and the denominator shall be
the aggregate net worth of all the Contributing Parties together with the net
worth of the Claiming Party on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 4.14, the date of the Guaranty
Supplement hereto executed and delivered by such Guarantor). Any Contributing
Party making any payment to a Claiming Party pursuant to this Section 3.02 shall
be subrogated to the rights of such Claiming Party to the extent of such
payment.

SECTION 3.03 Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantors under Sections 3.01 and 3.02 and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the
Obligations and no Guarantor shall exercise or enforce any right or
indemnification or subrogation until such payment in full of the Obligation. No
failure on the part of any Borrower or any Guarantor to make the payments
required by Sections 3.01 and 3.02 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of the obligations of such
Guarantor hereunder. Each Guarantor hereby waives any defense relating to any
action by the Administrative Agent that has the effect of impairing the
Guarantor’s right of subrogation or indemnification.

(b) Each Guarantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent
all Indebtedness owed by it to any Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

Miscellaneous

SECTION 4.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrowers as provided in
Section 10.02 of the Credit Agreement.

SECTION 4.02 Waivers; Amendment.

(a) No failure or delay by the Administrative Agent, any other Agent, or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, any other Agent, and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Guaranty Party therefrom shall in
any event be effective unless the same shall be permitted by clause (b) of this
Section 4.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other Agent, or any Lender may have had notice or
knowledge of such Default at the time. No notice or demand on any Guaranty Party
in any case shall entitle any Guaranty Party to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Guaranty Party or Guaranty Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement.

SECTION 4.03 Administrative Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, the Borrowers agree to indemnify the Administrative Agent and the
other Indemnitees (as defined in Section 10.05 of the Credit Agreement) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of, the
execution, delivery or performance of this Agreement or any claim, litigation,

 

6



--------------------------------------------------------------------------------

investigation or proceeding relating to any of the foregoing agreements or
instruments contemplated hereby, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (x) the gross negligence, fraud,
bad faith or willful misconduct of such Indemnitee or of any Affiliate,
director, officer, employee or agent of such Indemnitee, (y) a material breach
of this Agreement by such Indemnitee or of any Affiliate, director, officer,
employee or agent of such Indemnitee or (z) any dispute among Indemnitees other
than claims against any Indemnitee in its capacity or in fulfilling its role as
an agent or arranger or any other similar role hereunder and other than any
claims arising out of any act or omission of the Borrowers or their Affiliates.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 4.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 4.03 shall be payable within 10 days of written demand
therefor.

SECTION 4.04 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 4.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Guaranty Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Administrative Agent, any other Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.

SECTION 4.06 Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission or other
electronic communication shall be as effective as delivery of a manually signed
counterpart of this Agreement. This Agreement shall become effective as to any
Guaranty Party when a counterpart hereof executed on behalf of such

 

7



--------------------------------------------------------------------------------

Guaranty Party shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guaranty Party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Guaranty Party, the Administrative Agent and
the other Secured Parties and their respective successors and assigns, except
that no Guaranty Party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to each Guaranty Party and may be amended, modified, supplemented,
waived or released with respect to any Guaranty Party without the approval of
any other Guaranty Party and without affecting the obligations of any other
Guaranty Party hereunder.

SECTION 4.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 4.08 Right of Setoff. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates is authorized at any time and
from time to time, without prior notice to the Borrowers or any other Guaranty
Party, any such notice being waived by the Borrowers and each Guaranty Party to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates to or for the credit or the account of the respective Guaranty
Parties against any and all obligations owing to such Lender and its Affiliates
hereunder, now or hereafter existing, irrespective of whether or not such Lender
or Affiliate shall have made demand under this Agreement and although such
obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.24
of the Credit Agreement and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Banks, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrowers and the Administrative Agent after any such setoff and
application made by such Lender; provided, that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender under this Section 4.08 are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent and such Lender
may have.

 

8



--------------------------------------------------------------------------------

SECTION 4.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, WILL BE TRIED
EXCLUSIVELY IN THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR,
IF SUCH COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH GUARANTOR AND THE ADMINISTRATIVE AGENT CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF, AND VENUE IN, SUCH
COURTS. EACH GUARANTOR AND THE ADMINISTRATIVE AGENT IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 4.10 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 4.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 4.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 4.12 Security Interest Absolute. All rights of the Administrative Agent
hereunder and all obligations of each Guarantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or

 

9



--------------------------------------------------------------------------------

waiver of or any consent to any departure from the Credit Agreement, any other
Loan Document, any other agreement or instrument, (c) any release or amendment
or waiver of or consent under or departure from any guarantee guaranteeing all
or any of the Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Guarantor in respect
of the Obligations or this Agreement.

SECTION 4.13 Termination or Release.

(a) This Agreement and the Guaranties made herein shall terminate with respect
to all Obligations (other than contingent indemnification obligations not yet
accrued and payable) when (i) the Commitments have expired or been terminated,
(ii) the principal of and interest on each Loan (including Swingline Loans) and
all fees and other Obligations (other than contingent indemnity obligations with
respect to then unasserted claims and the Other Liabilities) shall have been
paid in full in cash, (iii) all Letters of Credit shall have expired or
terminated (or been cash collateralized or backstopped in an amount equal to
101.5% of the Letter of Credit Outstandings) and (iv) all Letter of Credit
Outstandings have been reduced to zero (or cash collateralized or backstopped in
an amount equal to 101.5% of the Letter of Credit Outstandings).

(b)(i) A Guarantor shall automatically be released from its obligations
hereunder upon the consummation of any transaction or designation permitted by
the Credit Agreement as a result of which such Guarantor ceases to be a
Subsidiary of the Lead Borrower or is designated as an Unrestricted Subsidiary
of Holdings (provided that no such release shall occur if such Guarantor
continues to be a guarantor in respect of any Additional Permitted Debt or any
Junior Financing or any Permitted Refinancing of the foregoing), and (ii) if any
Caribbean Subsidiary shall cease to be a Caribbean Party pursuant to
Section 2.22 of the Credit Agreement, such Caribbean Subsidiary shall be
automatically released from its obligations hereunder (provided that no such
release shall occur if such Subsidiary continues to be a guarantor in respect of
any Additional Permitted Debt or any Junior Financing or any Permitted
Refinancing of the foregoing); provided that the Required Lenders shall have
consented to such transaction (to the extent required by the Credit Agreement)
and the terms of such consent did not provide otherwise.

(c) In connection with any termination or release pursuant to paragraphs (a) or
(b), the Administrative Agent shall execute and deliver to any Guarantor, at
such Guarantor’s expense, all documents that such Guarantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 4.13 shall be without recourse to or warranty
by the Administrative Agent.

(d) A Guarantor (other than Holdings and any Intermediate Holding Company) shall
automatically be released from its obligations hereunder if such Guarantor
ceases to be a Material Domestic Subsidiary pursuant to the terms of the Credit
Agreement (provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of any Additional Permitted Debt or any Junior
Financing or any Permitted Refinancing of the foregoing).

SECTION 4.14 Additional Guarantors. Pursuant to Section 6.11 of the Credit
Agreement, any Intermediate Holding Company and certain Restricted Subsidiaries
of Holdings

 

10



--------------------------------------------------------------------------------

that were not in existence or not Restricted Subsidiaries on the date of the
Credit Agreement are required to enter in this Agreement as Guarantors upon
becoming an Intermediate Holding Company or Restricted Subsidiary, as the case
may be. Upon execution and delivery by the Administrative Agent and an
Intermediate Holding Company or a Restricted Subsidiary, as the case may be, of
a Guaranty Supplement, such Intermediate Holding Company or Restricted
Subsidiary shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor herein. The execution and delivery of any
such instrument shall not require the consent of any other Guaranty Party
hereunder. The rights and obligations of each Guaranty Party hereunder shall
remain in full force and effect notwithstanding the addition of any new Guaranty
Party as a party to this Agreement.

SECTION 4.15 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Guarantors in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of the Credit Agreement (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from any Guarantor in the Agreement Currency, such
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Guarantor (or to any other Person who may be entitled thereto
under applicable Law).

SECTION 4.16 Amendment and Restatement. This Agreement amends and restates the
Existing Guaranty, and no novation of the obligations or liabilities of the
guarantors thereunder shall be deemed to have occurred because of the execution
and delivery of this Agreement, or otherwise.

SECTION 4.17 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
guaranty and otherwise honor all Obligations in respect of Swap Obligations
guaranteed hereunder (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 9 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 9, or otherwise under the Loan Documents, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 9 shall remain in full force and effect until payment in full of the
Obligations guaranteed hereunder. Each Qualified ECP Guarantor intends that this
Section 9 constitute, and this Section 9 shall be deemed to constitute, a
“keepwell, support, or

 

11



--------------------------------------------------------------------------------

other agreement” for the benefit of each other Grantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

PFGC, INC. By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

 

Performance Food Group, Inc.

Second Amended and Restated Security Agreement

Signature Page



--------------------------------------------------------------------------------

AFFLINK, LLC By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

 

AFFLINK HOLDING CORPORATION By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

 

FOODSERVICE PURCHASING GROUP, LLC By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

 

FOX RIVER FOODS, INC. By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

 

FRF TRANSPORT, INC. By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

 

Performance Food Group, Inc.

Second Amended and Restated Security Agreement

Signature Page



--------------------------------------------------------------------------------

INSTITUTION FOOD HOUSE, INC. By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

 

KENNETH O. LESTER COMPANY, INC. By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

 

LIBERTY DISTRIBUTION COMPANY, LLC By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

 

OLD HICKORY LOGISTICS LLC By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

 

PERFORMANCE TRANSPORTATION, LLC By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

 

Performance Food Group, Inc.

Second Amended and Restated Security Agreement

Signature Page



--------------------------------------------------------------------------------

PFG PFS, LLC By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

 

PFG TRANSCO, INC. By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

 

PFST HOLDING CO. By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

 

VISTAR TRANSPORTATION, LLC By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

 

Performance Food Group, Inc.

Second Amended and Restated Security Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

By:    

Name:   Daniel L. Denton Title:   Vice President

 

Performance Food Group, Inc.

Second Amended and Restated Security Agreement

Signature Page



--------------------------------------------------------------------------------

Exhibit A to the

Second Amended and Restated Guaranty

SUPPLEMENT NO.      (the “Guaranty Supplement”) dated as of [                ],
to the Second Amended and Restated Guaranty dated as of February 1, 2016, among
PFGC, INC., a Delaware corporation (“Holdings”), certain subsidiaries of
Holdings from time to time party hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent and Collateral Agent.

A. Reference is made to the Second Amended and Restated Credit Agreement dated
as of February 1, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Performance Food Group, Inc.,
a Colorado corporation, the other Borrowers from time to time party thereto,
Holdings, Wells Fargo Bank, National Association, as Administrative Agent and
Collateral Agent, the other agents party thereto and each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guaranty
referred to therein.

C. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans. Section 4.14 of the Guaranty provides that any Intermediate
Holding Company and certain Restricted Subsidiaries of Holdings that were not in
existence or not Restricted Subsidiaries on the date of the Credit Agreement are
required (pursuant to the terms of the Credit Agreement), to become Guarantors
under the Guaranty by execution and delivery of an instrument in the form of
this Guaranty Supplement. The undersigned Intermediate Holding Company or
Subsidiary of Holdings (the “New Guarantor”) is executing this Guaranty
Supplement in accordance with the requirements of the Credit Agreement to become
a Guarantor under the Guaranty in order to induce the Lenders to make additional
Loans and as consideration for Loans previously made.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. Obligations under the Guaranty. In accordance with Section 4.14 of
the Guaranty, the New Guarantor by its signature below becomes a Guarantor under
the Guaranty with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty applicable to it as a Guarantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Guarantor thereunder are true and correct in all material respects on and
as of the date hereof. Each reference to a “Guarantor” in the Guaranty shall be
deemed to include the New Guarantor and each reference in the Credit Agreement
and any other Loan Document to a “Guarantor”, “Subsidiary Guarantor” or a “Loan
Party” shall also be deemed to include the New Guarantor. The Guaranty is hereby
incorporated herein by reference.

SECTION 2. Representations and Warranties. The New Guarantor represents and
warrants to the Administrative Agent and the other Secured Parties that this
Guaranty Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid

 

1



--------------------------------------------------------------------------------

and binding obligation, enforceable against it in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws, by general
principles of equity and by a covenant of good faith and fair dealing.

SECTION 3. Execution and Delivery. This Guaranty Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Guaranty Supplement shall become
effective when the Administrative Agent shall have received a counterpart of
this Guaranty Supplement that bears the signature of the New Guarantor and the
Administrative Agent has executed a counterpart hereof. Delivery of an executed
signature page to this Guaranty Supplement by facsimile transmission or other
electronic communication shall be as effective as delivery of a manually signed
counterpart of this Guaranty Supplement.

SECTION 4. Affirmation. Except as expressly supplemented hereby, the Guaranty
shall remain in full force and effect.

SECTION 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) THIS GUARANTY SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS GUARANTY SUPPLEMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS GUARANTY SUPPLEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, WILL BE TRIED EXCLUSIVELY IN THE U.S. DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK OR, IF SUCH COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, AND BY
EXECUTION AND DELIVERY OF THIS GUARANTY SUPPLEMENT, EACH GUARANTOR AND THE
ADMINISTRATIVE AGENT CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF, AND VENUE IN, SUCH COURTS. EACH GUARANTOR AND THE
ADMINISTRATIVE AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS GUARANTY SUPPLEMENT OR OTHER DOCUMENT RELATED
THERETO.

(c) EACH PARTY TO THIS GUARANTY SUPPLEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
GUARANTY SUPPLEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS GUARANTY
SUPPLEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND



--------------------------------------------------------------------------------

CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS GUARANTY SUPPLEMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 5(C) WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

SECTION 6. Severability. In case any one or more of the provisions contained in
this Guaranty Supplement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and in the Guaranty shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. Notice. All communications and notices hereunder shall be in writing
and given as provided in Section 4.01 of the Guaranty.

SECTION 8. Reimbursement. The New Guarantor agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Guaranty Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Guaranty Supplement as of the day and year first above written.

 

[New Guarantor] By:       Name:   Title:

 

1



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

SECURITY AGREEMENT

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

dated as of

Dated as of February 1, 2016

among

PERFORMANCE FOOD GROUP, INC.,

PFGC, INC.,

CERTAIN OTHER SUBSIDIARIES OF PFGC, INC.

IDENTIFIED HEREIN

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as COLLATERAL AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page   ARTICLE I DEFINITIONS      1         Section 1.01   
Definitions      1         Section 1.02    Other Defined Terms      2    ARTICLE
II PLEDGE OF SECURITIES      6         Section 2.01    Pledge      6        
Section 2.02    Delivery of the Pledged Collateral      7         Section 2.03
   Representations, Warranties and Covenants      8         Section 2.04   
Certain Provisions Relating to Limited Liability Company and Limited Partnership
Interests      9         Section 2.05    Registration in Nominee Name;
Denominations      10         Section 2.06    Voting Rights; Dividends and
Interest      10         Section 2.07    Collateral Agent Not a Partner or
Limited Liability Company Member      12    ARTICLE III SECURITY INTERESTS IN
PERSONAL PROPERTY      12         Section 3.01    Security Interest      12   
     Section 3.02    Representations and Warranties      15         Section 3.03
   Covenants      17         Section 3.04    Other Actions      19        
Section 3.05    Additional Permitted Debt      20    ARTICLE IV SPECIAL
PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL      21         Section
4.01    Grant of License to Use Intellectual Property      21         Section
4.02    Protection of Collateral Agent’s Security      21    ARTICLE V
COLLECTIONS      23    ARTICLE VI REMEDIES      23         Section 6.01   
Remedies Upon Default      23         Section 6.02    Application of Proceeds   
  26    ARTICLE VII INDEMNITY, SUBROGATION AND SUBORDINATION      26    ARTICLE
VIII MISCELLANEOUS      27         Section 8.01    Notices      27        
Section 8.02    Waivers; Amendment      27   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page        Section 8.03    Collateral Agent’s Fees and
Expenses; Indemnification      28         Section 8.04    Successors and Assigns
     29         Section 8.05    Survival of Agreement      29         Section
8.06    Counterparts; Effectiveness; Several Agreement      29         Section
8.07    Severability      29         Section 8.08    Right of Set-Off      30   
     Section 8.09    GOVERNING LAW      30         Section 8.10    WAIVER OF
RIGHT TO TRIAL BY JURY      31         Section 8.11    Headings      31        
Section 8.12    Security Interest Absolute      31         Section 8.13   
Termination or Release      32         Section 8.14    Additional Restricted
Subsidiaries      33         Section 8.15    Collateral Agent Appointed
Attorney-in-Fact      33         Section 8.16    Recourse; Limited Obligations
     34         Section 8.17    Mortgages      34         Section 8.18   
Acceptable Intercreditor Agreement      35         Section 8.19    Amendment and
Restatement      35         Section 8.20    Keepwell      35   

 

ii



--------------------------------------------------------------------------------

SCHEDULES      Schedule I   –    Other Borrowers Schedule II   –    Other
Guarantors Schedule III   –    Pledged Equity; Pledged Debt Schedule IV   –   
Commercial Tort Claims Schedule V   –    Intellectual Property EXHIBITS     
Exhibit A   –    Form of Security Agreement Supplement Exhibit B   –    Form of
Perfection Certificate Exhibit C   –    Form of Grant of Security Interest in
United States Trademarks Exhibit D   –    Form of Grant of Security Interest in
United States Patents Exhibit E   –    Form of Grant of Security Interest in
United States Copyrights

 

iii



--------------------------------------------------------------------------------

THIS SECOND AMENDED AND RESTATED SECURITY AGREEMENT (as amended, supplemented,
restated or otherwise modified from time to time pursuant to the terms hereof,
this “Agreement”) is entered into as of February 1, 2016, by and among
PERFORMANCE FOOD GROUP, INC., a Colorado corporation (the “Lead Borrower”), the
other Borrowers set forth on Schedule I hereto (together with the Lead Borrower,
collectively, the “Borrowers”), PFGC, INC., a Delaware corporation (“Holdings”),
the other Guarantors set forth on Schedule II hereto (together with the
Borrowers, and Holdings, collectively, the “Grantors”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent (in such
capacity, the “Collateral Agent”) for the Secured Parties. Capitalized terms
used herein and defined in Article I are used herein as therein defined.

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of February 1, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrowers,
Holdings, the Lenders party thereto and the Collateral Agent.

Reference is also made to that certain Amended and Restated Security Agreement
dated as of May 8, 2012, by and among the Borrower, Holdings, certain
Subsidiaries of the Borrower party thereto, whether originally or by the
execution and delivery of a joinder or supplement thereto, the Administrative
Agent, and Collateral Agent (the “Existing Security Agreement”).

The Lenders have agreed to extend credit to the Borrowers, subject to the terms
and conditions set forth in the Credit Agreement, and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Borrowers on the terms
and conditions set forth therein. The obligations of the Lenders to extend such
credit, and the obligation of the Issuing Bank, to issue Letters of Credit, are,
in each case, conditioned upon, among other things, the execution and delivery
of this Agreement by each of the Grantors. The Grantors are affiliates of one
another, are an integral part of a consolidated enterprise and will derive
substantial direct and indirect benefits from (a) the extensions of credit to
the Borrowers pursuant to the Credit Agreement and (b) the issuance of Letters
of Credit by the Issuing Bank for the account of the Borrowers, and are willing
to execute and deliver this Agreement in order to induce the Lenders to extend
such credit and the Issuing Bank to issue such Letters of Credit. The Grantors
and the Collateral Agent have indicated their willingness to amend and restate
the Existing Security Agreement. Accordingly, the parties hereto agree as
follows:

ARTICLE I

Definitions

Section 1.01 Definitions. (a) Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Credit Agreement.
All terms defined in the Uniform Commercial Code and not defined in this
Agreement have the meanings specified therein; the term “instrument” shall have
the meaning specified in Article 9 of the Uniform Commercial Code.



--------------------------------------------------------------------------------

The rules of construction specified in Article I of the Credit Agreement also
apply to this Agreement.

Section 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Agreement” has the meaning assigned to such term in the preliminary statement
to this Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Bankruptcy Event of Default” shall mean any Event of Default under
Sections 8.01(f) or (g) of the Credit Agreement; provided that for the purposes
of this Agreement only and notwithstanding Section 8.03 of the Credit Agreement,
in determining whether such an Event of Default has occurred, any reference in
any such clause to any Restricted Subsidiary or Loan Party shall be deemed not
to include (i) any Subsidiary that is not a Material Subsidiary affected by any
event or circumstances referred to in any such clause (it being agreed that all
such Subsidiaries affected by any event or circumstance referred to in any such
clause shall be considered together, as a single consolidated Restricted
Subsidiary, for purposes of determining whether they constitute Material
Subsidiaries) nor (ii) any Restricted Subsidiary that is not a Loan Party
affected by any event or circumstances referred to in any such clause.

“Collateral” means, collectively, the Article 9 Collateral and the Pledged
Collateral.

“Collateral Account” means any cash collateral account established pursuant to,
or in connection with, any Loan Document (including, the Cash Collateral
Account), which cash collateral account shall be maintained with, and under the
sole dominion and control of, the Collateral Agent for the benefit of the
relevant Secured Parties.

“Collateral Agent” has the meaning assigned to such term in the preamble.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by or
assigned to any Grantor: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, whether registered or unregistered and
whether published or unpublished, (b) all registrations and

 

2



--------------------------------------------------------------------------------

applications for registration of any such copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those copyright registrations and applications listed on Schedule V and all
(i) rights and privileges arising under applicable Law with respect to such
Grantor’s use of such copyrights, (ii) renewals and extensions thereof and
amendments thereto, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future Infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future Infringements thereof.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.

“Excluded Swap Obligation” means, with respect to any Grantor, any Swap
Obligation if, and to the extent, that all or a portion of the grant by such
Grantor of a security interest to secure such Swap Obligation (or any guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Grantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time such security interest becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such security
interest is or becomes illegal.

“General Intangibles” has the meaning provided in Article 9 of the Uniform
Commercial Code and shall in any event include all choses in action and causes
of action and all other intangible personal property of every kind and nature
(other than Accounts) now owned or hereafter acquired by any Grantor, as the
case may be, including corporate or other business records, indemnification
claims, contract rights (including rights under leases, whether entered into as
lessor or lessee, Swap Contracts and other agreements), goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Grantor.

“Grant of Security Interest” means a Grant of Security Interest in certain
Intellectual Property in the form of Exhibit C, D or E attached hereto.

“Grantor” has the meaning assigned to such term in the preamble.

“Holdings” has the meaning assigned to such term in the preamble.

“Infringement” means infringement, misappropriation, dilution, tarnishment,
impairment or other violation.

 

3



--------------------------------------------------------------------------------

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Loan Party, including
(a) inventions, designs, Domain Names, Patents, Copyrights, Licenses,
Trademarks, Trade Secrets, and (b) confidential or proprietary technical and
business information, know how, show how, or other data or information relating
to its business, software, databases, and all other proprietary information
relating to its business.

“Intellectual Property Collateral” means Collateral consisting of Intellectual
Property.

“License” means any Patent License, Trademark License, Copyright License or
other intellectual property license or sublicense agreement relating solely to
Intellectual Property to which any Grantor is a party, including those listed on
Schedule V.

“Margin Stock” means any “margin stock” (as defined in Regulation U of the FRB).

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, have made, use, sell, offer to
sell or import any invention covered in whole or in part by a Patent, now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to make, have made, use, sell,
offer to sell or import any invention covered in whole or in part by a Patent,
now or hereafter owned by any third party, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations thereof, and all applications for
letters patent of the United States or the equivalent thereof in any other
country, including registrations and pending applications in the United States
Patent and Trademark Office or any similar offices in any other country,
including those listed on Schedule V, and (b) all (i) rights and privileges
arising under applicable Law with respect to such Grantor’s use of any patents,
(ii) inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part thereof
and amendments thereto, (iv) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future Infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future Infringements thereof.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed on behalf of each Grantor.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

 

4



--------------------------------------------------------------------------------

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
Pledged Equity, Pledged Debt and all other certificates, instruments or other
documents representing or evidencing any Pledged Collateral.

“Proceeds” means (a) all “proceeds” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Grantor
that has total assets exceeding $10,000,000 at the time the relevant guaranty,
keepwell, or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Secured Obligations” means the “Obligations” (as defined in the Credit
Agreement); it being acknowledged and agreed that the term “Secured Obligations”
as used herein shall include each extension of credit under the Credit
Agreement, in each case, whether outstanding on the date of this Agreement or
extended from time to time after the date of this Agreement; provided, however,
that, any of the foregoing to the contrary notwithstanding, the Secured
Obligations shall exclude any Excluded Swap Obligation.

“Security” shall mean all “security” as such term is defined in Article 8 of the
Uniform Commercial Code any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit A hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Swap Obligation” means, with respect to any Grantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

5



--------------------------------------------------------------------------------

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted, acquired or
assigned to, all registrations and recordings thereof, and all registrations and
applications filed in connection therewith, including registrations and
applications in the United States Patent and Trademark Office or any similar
offices in any State of the United States or any other country or any political
subdivision thereof, including those listed on Schedule V and (b) any and all
(i) rights and privileges arising under applicable Law with respect to such
Grantor’s use of any trademarks, (ii) renewals thereof and amendments thereto,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future Infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present and future Infringements thereof.

ARTICLE II

Pledge of Securities

Section 2.01 Pledge. As security for the payment or performance, as the case may
be, in full of the Secured Obligations, including the Guaranty, each Grantor
hereby assigns and pledges to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, and hereby grants to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest in, to and
under:

(i) all Equity Interests held by it, including those listed on Schedule III, and
any other Equity Interests obtained in the future by such Grantor and the
certificates representing all such Equity Interests (the “Pledged Equity”);
provided that (x) pledges of voting Equity Interests of each Foreign Subsidiary
(other than a Caribbean Party) shall be limited to 65% of the total combined
voting power of all Equity Interests of such Foreign Subsidiary at any time; and
(y) the Pledged Equity shall not include (A) the Equity Interests of
Unrestricted Subsidiaries (until such time as any Unrestricted Subsidiary
becomes a Restricted Subsidiary in accordance with the Credit Agreement, at
which time, and without further action, this clause (y)(A) shall no longer apply
to the Equity Interests of such Subsidiary), (B) Equity Interests of any
Subsidiary of a Foreign Subsidiary (other than a Caribbean Party), (C) Equity
Interests of a Person that is not a direct or indirect wholly owned Subsidiary
of a Grantor to the extent prohibited by the terms of such Subsidiary’s
Organization Documents, (D) any Margin Stock owned by such Grantor, (E) Equity
Interests of any Subsidiary acquired pursuant to a Permitted Acquisition
securing Indebtedness permitted pursuant to Section 7.03(g) or 7.03(h) of the
Credit Agreement if such Equity Interests are pledged as security for such
Indebtedness, until such Indebtedness is repaid or becomes unsecured,
(F) pledges prohibited by law or by agreements containing anti-assignment
clauses not overridden by applicable Law, (G) Equity Interests of Domestic
Subsidiaries that are not Material Domestic Subsidiaries of such Grantor,
(H) Equity Interests of Captive Insurance Subsidiaries and (I) Equity

 

6



--------------------------------------------------------------------------------

Interests of any Subsidiary with respect to which the Collateral Agent has
confirmed in writing to the Lead Borrower its reasonable determination that the
costs or other consequences (including adverse tax consequences) of providing a
pledge of its Equity Interests or perfection thereof is excessive in view of the
benefits to be obtained by the Lenders; (ii)(A) the promissory notes and any
instruments evidencing indebtedness owned by it, including those listed opposite
the name of such Grantor on Schedule III and (B) any promissory notes and
instruments evidencing indebtedness obtained in the future by such Grantor (the
“Pledged Debt”); (iii) all other property that may be delivered to and held by
the Collateral Agent pursuant to the terms of this Section 2.01; (iv) subject to
Section 2.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above; (v) subject to Section 2.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (i), (ii), (iii) and (iv) above; and (vi) all Proceeds
of, and Security Entitlements in, any of the foregoing (the items referred to in
clauses (i) through (vi) above being collectively referred to as the “Pledged
Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
applicable Secured Parties, forever; subject, however, to the terms, covenants
and conditions hereinafter set forth.

Section 2.02 Delivery of the Pledged Collateral. (b) Each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent, for the
benefit of the applicable Secured Parties, any and all Pledged Securities (other
than any uncertificated securities, but only for so long as such securities
remain uncertificated) and to the extent such Pledged Securities are Pledged
Debt, only as are required to be delivered under clause (b) immediately below.

Each Grantor will cause any Indebtedness for borrowed money having an aggregate
principal amount equal to or in excess of $5,000,000, which for avoidance of
doubt excludes accounts receivable in the ordinary course of business, owed to
such Grantor by any Person (other than a Loan Party) to be evidenced by a duly
executed promissory note that is pledged and delivered to the Collateral Agent,
for the benefit of the applicable Secured Parties, pursuant to the terms hereof.

Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by stock powers duly executed in blank or other instruments of
transfer reasonably satisfactory to the Collateral Agent and by such other
instruments and documents as the Collateral

 

7



--------------------------------------------------------------------------------

Agent may reasonably request and (ii) all other property comprising part of the
Pledged Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing the securities, which schedule
shall be deemed to supplement Schedule III and be made a part hereof; provided
that failure to attach any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

Section 2.03 Representations, Warranties and Covenants. Each Grantor represents,
warrants and covenants, as to itself and the other Grantors, to and with the
Collateral Agent, for the benefit of the Secured Parties, that:

Schedule III correctly sets forth the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Equity and includes all Equity Interests, the promissory notes and
instruments required to be pledged in order to satisfy the Collateral and
Guarantee Requirement;

the Pledged Equity issued by the Grantors and Pledged Debt (solely with respect
to Pledged Debt issued by a Person other than the Lead Borrower or a Subsidiary
of the Lead Borrower, to the best of the Lead Borrower’s knowledge) have been
duly and validly authorized and issued by the issuers thereof and (i) in the
case of Pledged Equity (other than Pledged Equity consisting of limited
liability company interests or partnership interests which, pursuant to the
relevant organizational or formation documents, cannot be fully paid and
non-assessable), are fully paid and nonassessable and (ii) in the case of
Pledged Debt (solely with respect to Pledged Debt issued by a Person other than
the Lead Borrower or a Subsidiary of the Lead Borrower, to the best of the Lead
Borrower’s knowledge), are legal, valid and binding obligations of the issuers
thereof;

except for the security interests granted hereunder, each of the Grantors (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule III as owned by such Grantors, (ii) holds the
same free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
Permitted Liens, and (iv) will defend its title or interest thereto or therein
against any and all Liens (other than the Liens permitted pursuant to this
Section 2.03(c)), however arising, of all Persons whomsoever;

except (i) for restrictions and limitations imposed by the Loan Documents or
securities laws generally, (ii) in the case of Pledged Equity of Persons that
are not wholly owned Subsidiaries, transfer restrictions that exist at the time
of acquisition of Equity Interest in such Persons, and (iii) as described in the
Perfection Certificate, the Pledged Collateral is and will continue to be freely
transferable and assignable, and none of the Pledged Collateral is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-

 

8



--------------------------------------------------------------------------------

law provisions or contractual restriction of any nature that might prohibit,
impair, delay or otherwise affect in any manner material and adverse to the
Secured Parties the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder;

each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

except as described in Section 2.03(d) above, no consent or approval of any
Governmental Authority, any securities exchange or any other Person was or is
necessary to the validity of the pledge effected hereby (other than such as have
been obtained and are in full force and effect);

by virtue of the execution and delivery by the Grantors of this Agreement, when
any Pledged Securities are delivered to the Collateral Agent in accordance with
this Agreement, the Collateral Agent will obtain a legal, valid and perfected
lien upon and security interest in such Pledged Securities as security for the
payment and performance of the Secured Obligations; and

the pledge effected hereby is effective to vest in the Collateral Agent, for the
benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.

Section 2.04 Certain Provisions Relating to Limited Liability Company and
Limited Partnership Interests. As of the Second Restatement Effective Date, none
of the Equity Interests issued by any limited liability company or limited
partnership directly or indirectly controlled by a Grantor and required to be
pledged hereunder constitutes uncertificated securities. To the extent that any
limited liability company or limited partnership organized, formed, or
controlled by a Grantor elects after the Second Restatement Effective Date to
treat its limited liability company interests or limited partnership interests
as “securities” pursuant to Section 8-103 of the UCC, within 30 days (or such
longer period of time agreed to in writing by the Administrative Agent) after
such election such Grantor shall cause the issuer thereof to cause such
securities to become certificated securities and, contemporaneously therewith,
comply with the provisions of this Agreement with respect to such certificated
securities; provided, however, that (a) this sentence shall not apply to any
uncertificated securities which are not required to be pledged hereunder and
(b) during such period and for so

long as such securities remain uncertificated, the provisions of Section 3.04
shall apply to such uncertificated securities. Within 30 days (or such longer
period of time agreed to in writing by the Administrative Agent) after any
Grantor acquires, by any means, a controlling interest in any limited liability
company or limited partnership that has opted to treat its limited liability
company interests or limited partnership interest as “securities” pursuant to
Section 8-103 of the UCC, such Grantor shall cause the issuer thereof to cause
such securities to become certificated securities and, contemporaneously
therewith, comply with the provisions of this Agreement with respect to such
certificated securities; provided, however, that (a) this sentence shall not
apply to any uncertificated securities which are not required to be pledged
hereunder and (b) during such period and for so long as such securities remain
uncertificated, the provisions of Section 3.04 shall apply to such
uncertificated securities.

 

9



--------------------------------------------------------------------------------

Section 2.05 Registration in Nominee Name; Denominations. If an Event of Default
shall occur and be continuing and the Collateral Agent shall give the Lead
Borrower notice of its intent to exercise such rights, (a) the Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Collateral Agent and
each Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor and (b) the Collateral Agent shall have
the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement; provided that, notwithstanding the foregoing, if a Bankruptcy
Event of Default shall have occurred and be continuing, the Collateral Agent
shall not be required to give the notice referred to above in order to exercise
the rights described above.

Section 2.06 Voting Rights; Dividends and Interest. (c) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Lead Borrower that the rights of the Grantors under this
Section 2.06 are being suspended:

Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities or the rights
and remedies of any of the Collateral Agent or the other Secured Parties under
this Agreement, the Credit Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same.

The Collateral Agent shall promptly execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Securities, to the extent (and only to the extent) that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in

 

10



--------------------------------------------------------------------------------

redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be and become part of the Pledged Collateral, and, if received by any Grantor,
shall not be commingled by such Grantor with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent and the applicable Secured Parties and shall be
forthwith delivered to the Collateral Agent in the same form as so received
(with any necessary endorsement reasonably requested by the Collateral Agent).
So long as no Default or Event of Default has occurred and is continuing, the
Collateral Agent shall promptly deliver to each Grantor any Pledged Securities
in its possession if requested to be delivered to the issuer thereof in
connection with any exchange or redemption of such Pledged Securities.

Upon the occurrence and during the continuance of a Trigger Event (Cash
Dominion), after the Collateral Agent shall have notified the Lead Borrower of
the suspension of the rights of the Grantors under Section 2.06(a)(iii), then
all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to
Section 2.06(a)(iii) shall cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall have the sole and exclusive right
and authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent). Any and all money and
other property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 4.02. At such time as a Trigger Event (Cash Dominion) is no longer
continuing, the Collateral Agent shall promptly repay to each Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
Section 2.06(a)(iii) in the absence of a Trigger Event (Cash Dominion) and that
remain in such account.

Upon the occurrence and during the continuance of an Event of Default, after the
Collateral Agent shall have notified the Lead Borrower of the suspension of the
rights of the Grantors under Section 2.06(a)(i), then all rights of any Grantor
to exercise the voting and consensual rights and powers it is entitled to
exercise pursuant to Section 2.06(a)(i), and the obligations of the Collateral
Agent under Section 2.06(a)(ii), shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that the Collateral Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Grantors to exercise such

 

11



--------------------------------------------------------------------------------

rights. After all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that such Grantor would otherwise be entitled to exercise pursuant to
the terms of Section 2.06(a)(i), and the obligations of the Collateral Agent
under Section 2.06(a)(ii) shall be reinstated.

Any notice given by the Collateral Agent to the Lead Borrower suspending the
rights of the Grantors under Section 2.06(a) (i) shall be given in writing,
(ii) may be given with respect to one or more of the Grantors at the same or
different times and (iii) may suspend the rights of the Grantors under
Section 2.06(a)(i) or (iii) in part without suspending all such rights (as
specified by the Collateral Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Collateral Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing. Notwithstanding anything to the
contrary contained in Section 2.06(a), (b) or (c), if a Bankruptcy Event of
Default shall have occurred and be continuing, the Collateral Agent shall not be
required to give any notice referred to in said Section in order to exercise any
of its rights described in such Section, and the suspension of the rights of
each of the Grantors under each such Section shall be automatic upon the
occurrence of such Bankruptcy Event of Default.

Section 2.07 Collateral Agent Not a Partner or Limited Liability Company Member.
Nothing contained in this Agreement shall be construed to make the Collateral
Agent or any other Secured Party liable as a member of any limited liability
company or as a partner of any partnership and neither the Collateral Agent nor
any other Secured Party by virtue of this Agreement or otherwise (except as
referred to in the following sentence) shall have any of the duties, obligations
or liabilities of a member of any limited liability company or as a partner in
any partnership. The parties hereto expressly agree that, unless the Collateral
Agent shall become the absolute owner of Pledged Equity consisting of a limited
liability company interest or a partnership interest pursuant hereto, this
Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Party, any Grantor and/or any
other Person.

ARTICLE III

Security Interests in Personal Property

Section 3.01 Security Interest. (d) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, including the Guaranty,
each Grantor hereby assigns and pledges to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in, all right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

all Accounts;

 

12



--------------------------------------------------------------------------------

all Chattel Paper;

all Documents;

all Equipment;

all General Intangibles;

all Instruments;

all Inventory;

all Investment Property;

all books and records pertaining to the Article 9 Collateral;

all Goods and Fixtures;

all Money and Deposit Accounts;

all Commercial Tort Claims described on Schedule IV from time to time;

the Collateral Account, and all cash, securities and other investments deposited
therein;

all Supporting Obligations;

all Security Entitlements in any or all of the foregoing;

all Intellectual Property Collateral; and

to the extent not otherwise included, all Proceeds and products of any and all
of the foregoing and all collateral security and guarantees given by any Person
with respect to any of the foregoing;

provided that (i) with respect to any Trademarks, applications in the United
States Patent and Trademark Office to register Trademarks on the basis of any
Grantor’s “intent to use” such Trademarks will not be deemed to be Collateral
unless and until a “Statement of Use” or “Amendment to Allege Use” has been
filed and accepted in the United States Patent and Trademark Office, whereupon
such application shall be automatically subject to the security interest granted
herein and deemed to be included in the Collateral and (ii) notwithstanding
anything to the contrary in this Agreement, this Agreement shall not constitute
a grant of a security interest in (A) motor vehicles and other assets subject to
certificates of title (other than Rolling Stock included, or intended to be
included, as Eligible Rolling Stock), (B) any Equity Interests in any
Unrestricted Subsidiary (until such time any Unrestricted Subsidiary becomes a
Restricted Subsidiary in accordance with the Credit Agreement, at which time,
and without further action, this clause (B) shall no longer apply to the Equity
Interests of such Subsidiary), (C) more than 65% of the total combined voting
power of all Equity Interests of any Foreign Subsidiary (other than a Caribbean
Party), (D) any specifically identified asset with respect to

 

13



--------------------------------------------------------------------------------

which the Collateral Agent has confirmed in writing to the Lead Borrower its
determination (to be made in consultation with the Lead Borrower) that the
burden or costs of providing a security interest in such asset or perfection
thereof is excessive in view of the benefits to be obtained by the Lenders,
(E) Equity Interests of any Subsidiary of a Foreign Subsidiary (other than a
Caribbean Party), (F) Equity Interests of a Person that is not a direct or
indirect wholly owned Subsidiary of a Grantor to the extent prohibited by the
terms of such Subsidiary’s Organization Documents and by applicable Law,
(G) Equity Interests of Domestic Subsidiaries that are not Material Domestic
Subsidiaries of such Grantor, (H) Equity Interests of Captive Insurance
Subsidiaries, (I) Equity Interests of any Subsidiary acquired pursuant to a
Permitted Acquisition financed with Indebtedness incurred pursuant to
Section 7.03(g) or 7.03(h) of the Credit Agreement if such Equity Interests are
pledged as security for such Indebtedness, until such Indebtedness is repaid or
becomes unsecured, (J) rights and assets of a Grantor arising under any
agreement, contract, lease, instrument, license or other document if (but only
to the extent that) the grant of a security interest therein would
(x) constitute a violation of a valid and enforceable restriction in respect of
such rights in favor of a third party or under any Law, regulation, permit,
order or decree of any Governmental Authority, unless and until all required
consents shall have been obtained (for the avoidance of doubt, the restrictions
described herein are not negative pledges or similar undertakings in favor of a
lender or other financial counterparty) or (y) expressly give any other party in
respect of any such agreement, contract, lease, instrument, license or other
document, the right to terminate or to effect the abandonment, cancellation,
invalidation or unenforceability of any right, title or interest of any Grantor
therein its obligations thereunder, (K) except with respect to the Caribbean
Parties (subject to Section 2.22 of the Credit Agreement), assets to the extent
a security interest in such assets would reasonably result in adverse tax
consequences as reasonably determined by the Lead Borrower, and (L) any Margin
Stock owned by any Grantor, provided that the limitation set forth in clause
(J) above shall not affect, limit, restrict or impair the grant by a Grantor of
a security interest pursuant to this Agreement in any such Collateral to the
extent that an otherwise applicable prohibition or restriction on such grant is
rendered ineffective by any applicable Law, including the UCC and provided,
further, that the Proceeds from any such contract, lease, instrument or other
document shall not be excluded from the definition of Article 9 Collateral to
the extent that the assignment of such Proceeds is not prohibited. Each Grantor
shall, if requested to do so by the Collateral Agent, use commercially
reasonable efforts to obtain any such required consent that is reasonably
obtainable with respect to Collateral which the Collateral Agent reasonably
determines to be material.

Each Grantor hereby irrevocably authorizes the Collateral Agent for the benefit
of the Secured Parties at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) with respect
to the Article 9 Collateral or any part thereof and amendments thereto that
(i) indicate the Collateral as all assets of such Grantor or words of similar
effect as being of an equal or lesser scope or with greater detail, and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code or the analogous legislation of each applicable jurisdiction for the filing
of any financing statement or amendment, including (A) whether such Grantor is
an organization, the type of organization and any organizational identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Article 9 Collateral relates. Each Grantor agrees to provide such information to
the Collateral Agent promptly upon request.

 

14



--------------------------------------------------------------------------------

The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

Each Grantor hereby further authorizes the Collateral Agent to file a Grant of
Security Interest substantially in the form of Exhibit C, D or E, as applicable,
covering relevant Intellectual Property Collateral with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country), as applicable, or any similar
offices in any other country and such other documents as may be necessary or
reasonably advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by such Grantor hereunder,
without the signature of such Grantor, and naming such Grantor, as debtor, and
the Collateral Agent, as secured party.

Notwithstanding anything to the contrary in this Agreement or the Credit
Agreement, none of the Grantors shall be required to enter into any deposit
account control agreement or securities account control agreement (other than
any Blocked Account Agreements contemplated by Section 2.19 of the Credit
Agreement and other than with respect to any cash collateral agreements
contemplated under the Credit Agreement) with respect to any deposit account or
securities account or Money.

Section 3.02 Representations and Warranties. Each Grantor represents and
warrants, as to itself and the other Grantors, to the Collateral Agent and the
Secured Parties that:

Each Grantor has good and valid rights (not subject to any Liens other than
Permitted Liens) and/or title in the Article 9 Collateral with respect to which
it has purported to grant a Security Interest hereunder (which rights and/or
title, are in any event, sufficient under Section 9-203 of the Uniform
Commercial Code), and has full power and authority to grant to the Collateral
Agent the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained.

The Perfection Certificate has been duly prepared, completed, executed and
delivered to the Collateral Agent and the information set forth therein,
including the exact legal name of each Grantor, is correct and complete in all
material respects as of the Second Restatement Effective Date. Each Grantor
represents and warrants that, as of the Second Restatement Effective Date, fully
executed Grants of Security Interest in the form attached as Exhibit C, D or E,
as applicable, containing a description of all Collateral consisting of
Intellectual

 

15



--------------------------------------------------------------------------------

Property with respect to Patents, registered Trademarks (and Trademarks for
which applications to register are pending) or registered Copyrights, as
applicable, have been delivered to the Collateral Agent for recording in the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205
and the regulations thereunder.

The Security Interest constitutes (i) a legal and valid security interest in all
the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code, and (iii) a security interest that shall be perfected in all
Collateral in which a security interest may be perfected upon the receipt and
recording of the relevant Grants of Security Interest with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable, within the three month period (commencing as of the date hereof)
pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the one month period
(commencing as of the date hereof) pursuant to 17 U.S.C. § 205 and otherwise as
may be required pursuant to the laws of any other necessary jurisdiction
(provided that additional filings may be required to perfect the Administrative
Agent’s interest in any registrations or applications for Intellectual Property
filed or registered in any jurisdiction outside of the United States). The
Security Interest is and shall be prior to any other Lien on any of the Article
9 Collateral, other than any nonconsensual Permitted Lien that has priority as a
matter of law or as otherwise expressly permitted by the terms of the Credit
Agreement.

The Article 9 Collateral is owned by the Grantors free and clear of any Lien,
except for Permitted Liens. None of the Grantors has filed or consented to the
filing of (i) any financing statement or analogous document under the Uniform
Commercial Code or any other applicable Laws covering any Article 9 Collateral,
(ii) any assignment in which any Grantor assigns any Article 9 Collateral or any
security agreement or similar instrument covering any Collateral with the United
States Patent and Trademark Office or the United States Copyright Office, or
(iii) any assignment in which any Grantor assigns any Article 9 Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with any foreign governmental, municipal or other office, which financing
statement or analogous document, assignment, security agreement or similar
instrument is still in effect, except, in each case, for Permitted Liens.

All Commercial Tort Claims of each Grantor in excess of $2,000,000 in existence
on the date of this Agreement (or on the date upon which such Grantor becomes a
party to this Agreement) are described on Schedule IV hereto.

 

16



--------------------------------------------------------------------------------

The Collateral Documents create in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral described herein and therein as security for the
Secured Obligations to the extent that a legal, valid, binding and enforceable
security interest in such Collateral may be created under any applicable Law of
the United States of America and any states thereof, including, without
limitation, the applicable Uniform Commercial Code, which security interest,
upon the filing of financing statements or the obtaining of “control”, in each
case, as applicable, with respect to the relevant Collateral as required under
the applicable Uniform Commercial Code, will constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Issuer and
each other Grantor hereunder and thereunder in such Collateral, in each case
prior and superior in right to any other Person (other than Permitted Liens), in
each case to the extent that a security interest may be perfected by the filing
of a financing statement under the applicable Uniform Commercial Code or by
obtaining “control”.

Each Grantor has exclusive possession and control of all Rolling Stock of such
Grantor included, or intended to be included, as Eligible Rolling Stock.

Section 3.03 Covenants. (e) The Borrower agrees to promptly notify the
Collateral Agent of any change (i) in the legal name of any Grantor, (ii) in the
identity or type of organization or corporate structure of any Grantor, (iii) in
the jurisdiction of organization of any Grantor, (iv) in the “location” as
defined in Article 9 of the Uniform Commercial Code of any Grantor or (v) in the
organizational identification number of any Grantor and shall take all actions
necessary to maintain the security interests (and the priority thereof) of the
Collateral Agent in the Collateral intended to be granted hereby fully perfected
and in full force and effect.

Each Grantor shall, at its own expense, take any and all commercially reasonable
actions necessary to defend title to the Article 9 Collateral against all
Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien that is not a
Permitted Lien.

Each year, at the time of delivery of annual financial statements with respect
to the preceding fiscal year pursuant to Section 6.01 of the Credit Agreement,
the Borrower shall deliver to the Collateral Agent a certificate executed by the
chief financial officer and the chief legal officer of the Borrower setting
forth the information required pursuant to Sections I.A., I.B., I.G., II.A.,
II.B and III of the Perfection Certificate or confirming that there has been no
change in such information since the date of such certificate or the date of the
most recent certificate delivered pursuant to this Section 3.03(c).

The Lead Borrower agrees, on its own behalf and on behalf of each other Grantor,
at its own expense, to execute, acknowledge, deliver and cause to be duly filed
all such further instruments and documents and take all such actions as the
Collateral Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in

 

17



--------------------------------------------------------------------------------

connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. If any
amount payable (other than by a Loan Party) under or in connection with any of
the Article 9 Collateral that equals or exceeds $5,000,000 shall be or become
evidenced by any promissory note or instrument, such note or instrument shall be
promptly pledged and delivered to the Collateral Agent, for the benefit of the
Secured Parties, duly endorsed in a manner reasonably satisfactory to the
Collateral Agent.

At its option, the Collateral Agent may discharge past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the Article 9 Collateral (other than Permitted Liens), and
may pay for the maintenance and preservation of the Article 9 Collateral to the
extent any Grantor fails to do so as required by the Credit Agreement or this
Agreement and within a reasonable period of time after the Collateral Agent has
requested that it do so, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent within 10 days after demand for any payment made
or any reasonable expense incurred by the Collateral Agent pursuant to the
foregoing authorization. Nothing in this paragraph shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

If at any time any Grantor shall take a security interest in any property of an
Account Debtor or any other Person the value of which equals or exceeds
$5,000,000 to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Collateral Agent for the benefit
of the applicable Secured Parties. Such assignment need not be filed of public
record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.

Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.

As of the Second Restatement Effective Date, no Grantor has any DDAs other than
the accounts listed on Schedule 2.19(b) to the Credit Agreement. The Collateral
Agent has a first priority security interest in each such DDA to the extent
required by the Credit Agreement.

 

18



--------------------------------------------------------------------------------

As between the Collateral Agent and the Grantors, the Grantors shall bear the
investment risk with respect to the Investment Property (as defined in the
Uniform Commercial Code) and Pledged Securities, and the risk of loss of, damage
to, or the destruction of the Investment Property and Pledged Securities,
whether in the possession of, or maintained as a Security Entitlement (as
defined in the Uniform Commercial Code) or deposit by, or subject to the Control
(as defined in the Uniform Commercial Code) of, the Collateral Agent, a
securities intermediary, a commodity intermediary, any Grantor or any other
person.

Each Grantor shall keep accurate and complete records of its Rolling Stock
(including the owner, make, model, year, state of registration, vehicle
identification number, title number, company identification number, appraisal as
set forth in the Rolling Stock Appraisal and notation as to whether such Rolling
Stock is Eligible Rolling Stock); provided, however, that this clause (j) shall
not apply to any Rolling Stock if and to the extent a Term Collateral Release
has occurred with respect to such Rolling Stock (and has not been rescinded as
contemplated in Section 6.18(d) of the Credit Agreement).

Section 3.04 Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:

Instruments. If any Grantor shall at any time hold or acquire any Instrument
constituting Collateral and evidencing an amount equal to or in excess of
$5,000,000 such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent for the benefit of the applicable Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request.

Investment Property. Except to the extent otherwise provided in Article II, if
any Grantor shall at any time hold or acquire any certificated securities, such
Grantor shall forthwith endorse, assign and deliver the same to the Collateral
Agent for the benefit of the applicable Secured Parties, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably request. If any securities now or
hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, upon the Collateral
Agent’s request and following the occurrence of an Event of Default such Grantor
shall promptly notify the Collateral Agent thereof and, at the Collateral
Agent’s reasonable request, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, either (i) cause the issuer to
agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee, or
(ii) arrange for the Collateral Agent to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
investment property are held by any Grantor (or its nominee through a securities
intermediary or commodity intermediary) for

 

19



--------------------------------------------------------------------------------

more than 45 days and such securities or other investment property exceed
$2,000,000 in value, upon the Collateral Agent’s request and following the
occurrence of an Event of Default, such Grantor shall immediately notify the
Collateral Agent thereof and at the Collateral Agent’s request and option,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent shall either (i) cause such securities intermediary or (as the
case may be) commodity intermediary to agree to comply with entitlement orders
or other instructions from the Collateral Agent to such securities intermediary
as to such security entitlements, or (as the case may be) to apply any value
distributed on account of any commodity contract as directed by the Collateral
Agent to such commodity intermediary, in each case without further consent of
any Grantor or such nominee, or (ii) in the case of financial assets or other
Investment Property held through a securities intermediary, arrange for the
Collateral Agent to become the entitlement holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw or otherwise deal with such
Investment Property. The Collateral Agent agrees with each of the Grantors that
the Collateral Agent shall not give any such entitlement orders or instructions
or directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing. The provisions of this paragraph shall not apply to
any financial assets credited to a securities account for which the Collateral
Agent is the securities intermediary.

Commercial Tort Claims. If any Grantor shall at any time after the date of this
Agreement acquire a Commercial Tort Claim in an amount (taking the greater of
the aggregate claimed damages thereunder or the reasonably estimated value
thereof) of $2,000,000 or more, such Grantor shall promptly notify the
Collateral Agent thereof in a writing signed by such Grantor and provide
supplements to Schedule IV describing the details thereof and shall grant to the
Collateral Agent a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement.

Section 3.05 Additional Permitted Debt. If (a) any Grantor shall create any
additional security interest upon any property or assets to secure any
Additional Permitted Debt, it shall concurrently grant a security interest to
the Collateral Agent for the benefit of the Secured Parties upon such property
as security for the Secured Obligations and (b) any Grantor shall undertake any
actions to perfect or protect any liens on any assets pledged in connection with
any Additional Permitted Debt, such Grantor shall also at the same time
undertake such actions with respect to the Collateral for the benefit of the
Collateral Agent without request by the Collateral Agent; provided, however,
that this Section 3.05 shall not apply with respect to any property (i) to the
extent a Term Collateral Release has occurred with respect to such property,
specifically or by type or class (and has not been rescinded, as contemplated in
Section 6.18(d) of the Credit Agreement) or (ii) the Administrative Agent has
agreed in writing that it will not apply to such property, given the terms and
conditions of such Additional Permitted Debt and the nature of the Liens
securing such Additional Permitted Debt.

 

20



--------------------------------------------------------------------------------

ARTICLE IV

Special Provisions Concerning Intellectual Property Collateral

Section 4.01 Grant of License to Use Intellectual Property. Without limiting the
provisions of Section 3.01 hereof or any other rights of the Collateral Agent as
the holder of a Security Interest in any Intellectual Property Collateral, for
the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor shall, upon request
by the Collateral Agent at any time after the occurrence and during the
continuance of an Event of Default, grant to the Collateral Agent to the full
extent such Grantor is permitted to grant such a license and to the extent that
the Collateral Agent does not exercise its rights pursuant to Section 6.01(vi)
herein, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors) to use, license or sublicense any
of the Intellectual Property Collateral now owned or hereafter acquired by such
Grantor, and wherever the same may be located (whether or not any license
agreement by and between any Grantor and any other Person relating to the use of
such Intellectual Property Collateral may be terminated hereafter), and, to the
extent permitted by such Grantor’s existing contractual obligations, including
in such license reasonable access to all media in which any of the licensed
items may be recorded or stored and to all computer software and programs used
for the compilation or printout thereof. The use of such license by the
Collateral Agent may be exercised, at the option of the Collateral Agent, during
the continuation of an Event of Default; provided that any license, sublicense
or other transaction entered into by the Collateral Agent in accordance herewith
shall be binding upon the Grantors notwithstanding any subsequent cure of an
Event of Default and provided, further, that the terms of any license or
sublicense shall include all terms and restrictions that are customarily
required to ensure the continuing validity and effectiveness of the Intellectual
Property at issue, such as, without limitation, quality control and inure
provisions with regard to Trademarks, patent designation provisions with regard
to Patents, and copyright notices and restrictions or decompilation and reverse
engineering of copyrighted software. In the event the license set forth in this
Section 4.01 is exercised with regard to any Trademarks, then the following
shall apply: (i) all goodwill arising from any licensed or sublicensed use of
any Trademark shall inure to the Grantor; (ii) the licensed or sublicensed
Trademarks shall only be used in association with goods or services of a quality
and nature consistent with the quality and reputation with which such Trademarks
were associated when used by Grantor prior to the exercise of the license rights
set forth herein; and (iii) at the Grantor’s request and expense, licensees and
sublicensees shall provide reasonable cooperation in any effort by the Grantor
to maintain the registration or otherwise secure the ongoing validity and
effectiveness of such licensed Trademarks, including, without limitation the
actions and conduct described in Section 4.02 below.

Section 4.02 Protection of Collateral Agent’s Security. (f) Except to the extent
that failure to act could not reasonably be expected to have a Material Adverse
Effect, with respect to registration or pending application of each item of its
Intellectual Property Collateral for which such Grantor has standing to do so,
each Grantor agrees to take, at its expense, all reasonable steps, including,
without limitation, in the U.S. Patent and Trademark Office, the U.S. Copyright
Office and any other governmental authority located in the United States or with
any similar offices in any other country, to (i) maintain the validity and
enforceability of any registered Intellectual Property Collateral and maintain
such Intellectual Property Collateral in full force

 

21



--------------------------------------------------------------------------------

and effect, and (ii) pursue the registration and maintenance of each Patent,
Trademark, or Copyright registration or application, now or hereafter included
in such Intellectual Property Collateral of such Grantor, including, without
limitation, the payment of required fees and taxes, the filing of responses to
office actions issued by the U.S. Patent and Trademark Office, the U.S.
Copyright Office or other governmental authorities or any similar offices in any
other country, the filing of applications for renewal or extension, the filing
of affidavits under Sections 8 and 15 of the U.S. Trademark Act, the filing of
divisional, continuation, continuation-in-part, reissue and renewal applications
or extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, and Infringement
proceedings.

Except to the extent that failure to act could not reasonably be expected to
have a Material Adverse Effect, no Grantor shall do or permit any act or
knowingly omit to do any act whereby any of its Intellectual Property Collateral
may lapse, be terminated, or become invalid or unenforceable or placed in the
public domain (or in case of a trade secret, lose its competitive value).

Except to the extent that failure to act could not reasonably be expected to
have a Material Adverse Effect, each Grantor shall take all steps to preserve
and protect each item of its Intellectual Property Collateral, including,
without limitation, maintaining the quality of any and all products or services
used or provided in connection with any of the Trademarks, consistent with the
quality of the products and services as of the date hereof, and taking all steps
necessary to ensure that all licensed users of any of the Trademarks abide by
the applicable license’s terms with respect to the standards of quality.

Each Grantor agrees that, should it obtain an ownership or other interest in any
Intellectual Property Collateral after the Second Restatement Effective Date
(i) the provisions of this Agreement shall automatically apply thereto, and
(ii) any such Intellectual Property and, in the case of Trademarks, the goodwill
symbolized thereby, shall automatically become part of the Intellectual Property
Collateral subject to the terms and conditions of this Agreement with respect
thereto.

Subject to the requirements and exclusions of Section 3.01, once every fiscal
year of the Lead Borrower, with respect to issued or registered Patents (or
published applications therefor) or Trademarks (or applications therefor), and
once every month, with respect to registered Copyrights, each Grantor shall sign
and deliver to the Collateral Agent an appropriate Security Agreement Supplement
and related Grant of Security Interest with respect to all applicable
Intellectual Property owned or exclusively licensed by it as licensee as of the
last day of such period, to the extent that such Intellectual Property is not
covered by any previous Security Agreement Supplement (and Grant of Security
Interests) so signed and delivered by it. In each case, it will promptly
cooperate as reasonably necessary to enable the Collateral Agent to make any
necessary or reasonably desirable recordations with the U.S. Copyright Office or
the U.S. Patent and Trademark Office.

 

22



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 4.02 or elsewhere in
this Agreement, nothing in this Agreement shall prevent any Grantor from
discontinuing the use or maintenance, causing or permitting expiration or
abandonment, or failing to renew any applications or registrations of any of its
Intellectual Property Collateral to the extent not prohibited by the Credit
Agreement if such Grantor determines in its reasonable business judgment that
such actions are desirable in the conduct of its business.

ARTICLE V

Collections

Each Grantor, in its capacity as a Loan Party, shall at all times comply with
the cash management provisions of Section 2.19 of the Credit Agreement
including, without limitation, after the occurrence and during the continuance
of a Trigger Event (Cash Dominion), causing the sweep on each Business Day of
all Cash Receipts into the Concentration Account or a Blocked Account, as
provided for in the Credit Agreement.

Without the prior written consent of the Collateral Agent, no Grantor shall
modify or amend the instructions pursuant to any of the Blocked Account
Agreements. So long as no Trigger Event (Cash Dominion) has occurred and is
continuing, each Grantor shall, and the Collateral Agent hereby authorizes each
Grantor to, enforce and collect all amounts owing on the Inventory and Accounts,
for the benefit and on behalf of the Collateral Agent and the other Secured
Parties; provided that such authorization may, at the direction of the
Collateral Agent, be terminated after the occurrence and during the continuance
of any Trigger Event (Cash Dominion).

ARTICLE VI

Remedies

Section 6.01 Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Secured Obligations, as applicable, under the Uniform Commercial
Code or other applicable Law, and also may (i) require each Grantor to, and each
Grantor agrees that it will at its expense and upon request of the Collateral
Agent forthwith, assemble all or part of the Collateral as directed by the
Collateral Agent and make it available to the Collateral Agent at a place and
time to be designated by the Collateral Agent that is reasonably convenient to
both parties; (ii) occupy any premises owned or, to the extent lawful and
permitted, leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; provided that the Collateral Agent shall
provide the applicable Grantor with notice thereof prior to or promptly after
such occupancy; (iii) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral;

 

23



--------------------------------------------------------------------------------

provided that the Collateral Agent shall provide the applicable Grantor with
notice thereof prior to or promptly after such exercise; (iv) withdraw any and
all cash or other Collateral from any Collateral Account and apply such cash and
other Collateral to the payment of any and all Secured Obligations in the manner
provided in Section 6.02 of this Agreement; (v) subject to the mandatory
requirements of applicable Law and the notice requirements described below, sell
or otherwise dispose of all or any part of the Collateral securing the Secured
Obligations at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate and (vi) with respect to any
Intellectual Property Collateral, on demand, cause the Security Interest to
become an assignment, transfer and conveyance of any of or all such Intellectual
Property Collateral by the applicable Grantors to the Collateral Agent, or
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Intellectual Property Collateral
throughout the world on such terms and conditions and in such manner as the
Collateral Agent shall determine; provided that such terms shall include all
terms and restrictions customarily required to ensure the continuing validity
and effectiveness of the Intellectual Property at issue, such as, without
limitation, quality control and inure provisions with regard to Trademarks,
patent designation provisions with regard to Patents, and copyright notices and
restrictions or decompilation and reverse engineering of copyrighted software.
The Grantors recognize that (a) the Collateral Agent may be unable to effect a
public sale of all or a part of the Collateral consisting of securities by
reason of certain prohibitions contained in the Securities Act of 1933, 15
U.S.C. §77, (as amended and in effect, the “Securities Act”) or the Securities
laws of various states (the “Blue Sky Laws”), but may be compelled to resort to
one or more private sales to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire such securities for their own
account, for investment and not with a view to the distribution or resale
thereof, (b) that private sales so made may be at prices and upon other terms
less favorable to the seller than if such securities were sold at public sales,
(c) that neither the Collateral Agent nor any other Secured Party has any
obligation to delay sale of any of the Collateral for the period of time
necessary to permit such securities to be registered for public sale under the
Securities Act or the Blue Sky Laws, and (d) that private sales made under the
foregoing circumstances shall be deemed to have been made in a commercially
reasonable manner. Upon consummation of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each such purchaser at any sale of Collateral
shall hold the property sold absolutely, free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
law) all rights of redemption, stay and appraisal which such Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the Uniform Commercial Code or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
The Collateral Agent may conduct one or more going out of business sales, in the
Collateral Agent’s own right or by

 

24



--------------------------------------------------------------------------------

one or more agents and contractors. Such sale(s) may be conducted upon any
premises owned, leased, or occupied by any Grantor. The Collateral Agent and any
such agent or contractor, in conjunction with any such sale, may augment the
Inventory with other goods (all of which other goods shall remain the sole
property of the Collateral Agent or such agent or contractor). Any amounts
realized from the sale of such goods which constitute augmentations to the
Inventory (net of an allocable share of the costs and expenses incurred in their
disposition) shall be the sole property of the Collateral Agent or such agent or
contractor and neither any Grantor nor any Person claiming under or in right of
any Grantor shall have any interest therein. At any such sale, the Collateral,
or portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes of determining the Grantors’ rights in the
Collateral, a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the Collateral Agent shall be free
to carry out such sale pursuant to such agreement and no Grantor shall be
entitled to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Collateral Agent shall have entered into
such an agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full, provided that such terms shall include all terms and
restrictions that customarily required to ensure the continuing validity and
effectiveness of the Intellectual Property at issue, such as, without
limitation, quality control and inure provisions with regard to Trademarks,
patent designation provisions with regard to patents, and copyright notices and
restrictions or decompilation and reverse engineering of copyrighted software.
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court appointed receiver. Any sale pursuant to the
provisions of this Section 6.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the Uniform Commercial
Code or its equivalent in other jurisdictions.

 

25



--------------------------------------------------------------------------------

Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default and after notice to the Borrower of its
intent to exercise such rights (except in the case of a Bankruptcy Event of
Default, in which case no such notice shall be required), for the purpose of
(i) making, settling and adjusting claims in respect of Article 9 Collateral
under policies of insurance, endorsing the name of such Grantor on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance, (ii) making all determinations and decisions with respect thereto and
(iii) obtaining or maintaining the policies of insurance required by
Section 6.07 of the Credit Agreement as they relate to Collateral or to pay any
premium in whole or in part relating thereto. All sums disbursed by the
Collateral Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, within 10 days of demand, by the Grantors to the Collateral Agent
and shall be additional Secured Obligations secured hereby.

By accepting the benefits of this Agreement and each other Collateral Document,
the Secured Parties expressly acknowledge and agree that this Agreement and each
other Collateral Document may be enforced only by the action of the Collateral
Agent and that no other Secured Party shall have any right individually to seek
to enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Collateral Agent for the benefit of the Secured Parties upon
the terms of this Agreement and the other Collateral Documents.

Section 6.02 Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, in accordance with the provisions of Section 8.04 of the
Credit Agreement. The Collateral Agent shall have absolute discretion as to the
time of application of any such proceeds, moneys or balances in accordance with
this Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof. It
is understood and agreed that the Grantors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Secured Obligations.

ARTICLE VII

Indemnity, Subrogation and Subordination

Upon payment by any Grantor of any Secured Obligations, all rights of such
Grantor against any Borrower or any other Grantor arising as a result thereof by
way of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
payment in full in cash of all the Secured Obligations (other than contingent
indemnity obligations for then unasserted claims) and the termination of all
Commitments to any Loan Party under any Loan Document. If any amount

 

26



--------------------------------------------------------------------------------

shall erroneously be paid to any Borrower or any other Grantor on account of
(i) such subrogation, contribution, reimbursement, indemnity or similar right or
(ii) any such indebtedness of any Borrower or any other Grantor, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Collateral Agent to be credited against the payment of
the Secured Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement and the other Loan Documents. Subject to the
foregoing, to the extent that any Grantor shall, under this Agreement or the
Credit Agreement as a joint and several obligor, repay any of the Secured
Obligations constituting Loans made to another Loan Party under the Credit
Agreement (an “Accommodation Payment”), then the Grantor making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Grantors in an amount equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Grantor’s Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Grantors. As of any date of determination, the
“Allocable Amount” of each Grantor shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Grantor hereunder and under the Credit Agreement without (a) rendering such
Grantor “insolvent” within the meaning of Section 101 (31) of the Bankruptcy
Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of
the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Grantor with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Grantor unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.

ARTICLE VIII

Miscellaneous

Section 8.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement.

Section 8.02 Waivers; Amendment. (g) No failure or delay by any Credit Party in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Credit
Parties hereunder and under the other Loan Documents are cumulative and are not
exclusive of any other rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 8.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether any Credit Party may have had notice
or knowledge of such Default or Event of Default at the time.

 

27



--------------------------------------------------------------------------------

Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.01 of the Credit Agreement. This Agreement shall
be construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.

Section 8.03 Collateral Agent’s Fees and Expenses; Indemnification. (h) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.

Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees against, and hold each Indemnitee harmless from,
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements (including
fees and expenses of counsel) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of this Agreement or any
other Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, or (b) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto and, in each case, whether or not caused by or
arising, in whole or in part, out of the negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses or disbursements are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the gross negligence, fraud, bad faith or willful misconduct
of such Indemnitee or of any Affiliate, director, officer, employee or agent of
such Indemnitee, (y) a material breach of this Agreement by such Indemnitee or
of any Affiliate, director, officer, employee or agent of such Indemnitee or
(z) any dispute among Indemnitees other than claims against any Indemnitee in
its capacity or in fulfilling its role as an agent or arranger or any other
similar role hereunder and other than any claims arising out of any act or
omission of the Borrowers or their Affiliates.

Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured by the Collateral Documents. The provisions of this
Section 8.03 shall remain operative and in full force and effect regardless of
the

 

28



--------------------------------------------------------------------------------

termination of this Agreement or any other Loan Document, the consummation of
the transactions contemplated hereby, the repayment of any of the Secured
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Collateral Agent or any other Secured Party. All amounts due under this
Section 8.03 shall be payable within 10 Business Days of written demand
therefor.

Section 8.04 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

Section 8.05 Survival of Agreement. All covenants, agreements, indemnities,
representations and warranties made by the Grantors in the Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and, notwithstanding that any Credit Party may have had notice
or knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended, and shall continue in full force
and effect until this Agreement is terminated as provided in Section 8.13
hereof, or with respect to such Grantor or such Grantor is otherwise released
from its obligations under this Agreement in accordance with the terms hereof.

Section 8.06 Counterparts; Effectiveness; Several Agreement. This Agreement and
each other Loan Document may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopier or by electronic pdf copy of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. This Agreement shall become
effective when it shall have been executed by the Grantors and the Collateral
Agent and thereafter shall be binding upon and inure to the benefit of each
Grantor and the Collateral Agent and their respective permitted successors and
assigns, except that no Grantor shall have the right to assign its rights
hereunder or any interest herein except as otherwise permitted hereby or by the
Credit Agreement. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, restated, modified, supplemented,
waived or released with respect to any Grantor without the approval of any other
Grantor and without affecting the obligations of any other Grantor hereunder.

Section 8.07 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

29



--------------------------------------------------------------------------------

Section 8.08 Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates and each Issuing Bank and its
Affiliates is authorized at any time and from time to time, without prior notice
to the Lead Borrower or any other Loan Party, any such notice being waived by
the Lead Borrower (on its own behalf and on behalf of each Loan Party and its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or the Issuing Bank and its Affiliates, as the case
may be, to or for the credit or the account of the respective Loan Parties and
their Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates or the Issuing Bank and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.24 of the Credit Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Notwithstanding anything to the contrary
contained herein, no Lender or its Affiliates and no Issuing Bank or its
Affiliates shall have a right to set off and apply any deposits held or other
Indebtedness owing by such Lender or its Affiliates or the Issuing Bank or its
Affiliates, as the case may be, to or for the credit or the account of any
Subsidiary of a Loan Party which is not a “united States person” within the
meaning of Section 7701(a)(30) of the Code unless such Subsidiary is not a
direct or indirect subsidiary of the Borrowers. Each Lender and Issuing Bank
agrees promptly to notify the Lead Borrower and the Administrative Agent after
any such set off and application made by such Lender or Issuing Bank, as the
case may be; provided, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent,
each Lender and each Issuing Bank under this Section 8.08 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, such Lender and the Issuing Bank may have.

Section 8.09 GOVERNING LAW. (i) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK; PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN NEW
YORK SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF PERFECTION
OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY
LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO
APPLY TO THAT EXTENT.

ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY

 

30



--------------------------------------------------------------------------------

OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, WILL BE TRIED
EXCLUSIVELY IN THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR,
IF SUCH COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH GRANTOR AND THE COLLATERAL AGENT CONSENT, IN EACH CASE FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF, AND
VENUE IN, SUCH COURTS. EACH GRANTOR AND THE COLLATERAL AGENT IRREVOCABLY WAIVE
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION OR OTHER JURISDICTION
CHOSEN BY THE AGENTS IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED
THERETO.

Section 8.10 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 8.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 8.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 8.12 Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document, or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other

 

31



--------------------------------------------------------------------------------

collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the Secured
Obligations or (d) subject only to termination of a Grantor’s obligations
hereunder in accordance with the terms of Section 8.13, but without prejudice to
reinstatement rights under Section 2.04 of the Guaranty, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Secured Obligations or this Agreement.

Section 8.13 Termination or Release. (j) This Agreement, the Security Interest
and all other security interests granted hereby shall terminate with respect to
all Secured Obligations when (i) the Commitments have expired or been
terminated, (ii) the principal of and interest on each Loan (including Swingline
Loans) and all fees and other Secured Obligations (other than (x) obligations
under Secured Hedge Agreements not yet due and payable, (y) obligations under
Cash Management Services not yet due and payable and (z) contingent indemnity
obligations with respect to then unasserted claims) shall have been paid in full
in cash, (iii) all Letters of Credit shall have expired or terminated (or been
cash collateralized or backstopped in an amount equal to 101.5% of the Letter of
Credit Outstandings) and (iv) all Letter of Credit Outstandings have been
reduced to zero (or been cash collateralized or backstopped in an amount equal
to 101.5% of the Letter of Credit Outstandings); provided that in connection
with the termination of this Agreement, the Collateral Agent may require such
indemnities as it shall reasonably deem necessary or appropriate to protect the
Secured Parties against loss on account of credits previously applied to the
Secured Obligations that may subsequently be reversed or revoked.

(i) A Grantor which is a Restricted Subsidiary shall automatically be released
from its obligations hereunder and the Security Interest in the Collateral of
such Grantor shall be automatically released upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such Grantor
ceases to be a Restricted Subsidiary of a Borrower (provided that no such
release shall occur if such Grantor continues to be a guarantor in respect of
the Second Lien Credit Agreement, the Additional Permitted Debt, any Junior
Financing or any Permitted Refinancing of the foregoing, other than, if
applicable, as to any Term Collateral to the extent a Term Collateral Release
has occurred with respect to such property, specifically or by type or class
(and has not been rescinded, as contemplated in Section 6.18(d) of the Credit
Agreement)), and (ii) if any Caribbean Subsidiary shall cease to be a Caribbean
Party pursuant to Section 2.22 of the Credit Agreement, any Liens granted by
such Caribbean Subsidiary and, subject to the requirements of the Collateral and
Guarantee Requirement, Liens on the Equity Interests of such Caribbean
Subsidiary shall be automatically released (provided that no such release shall
occur if such Subsidiary continues to be a guarantor in respect of any
Additional Permitted Debt, any Junior Financing or any Permitted Refinancing of
the foregoing, other than, if applicable, as to any Term Collateral to the
extent a Term Collateral Release has occurred with respect to such property,
specifically or by type or class (and has not been rescinded, as contemplated in
Section 6.18(d) of the Credit Agreement)); provided that the Required Lenders
shall have consented to such transaction (to the extent required by the Credit
Agreement) and the terms of such consent did not provide otherwise.

 

32



--------------------------------------------------------------------------------

Upon the occurrence of a Term Collateral Release with respect in any Term
Collateral in accordance with Section 6.18(c) of the Credit Agreement, the
security interest in such Term Collateral shall be automatically released.

Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to Section 9.11 or 10.01 of the Credit Agreement, the security interest
in such Collateral shall be automatically released.

In connection with any termination or release pursuant to paragraph (a), (b),
(c), or (d), the Collateral Agent shall promptly (after reasonable advance
notice) execute and deliver to any Grantor, at such Grantor’s expense, all
documents that such Grantor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 8.13 shall be without recourse to or warranty by the Collateral Agent.

At any time that the respective Grantor desires that the Collateral Agent take
any action described in immediately preceding clause (e), it shall, upon request
of the Collateral Agent, deliver to the Collateral Agent an officer’s
certificate certifying that the release of the respective Collateral is
permitted pursuant to paragraph (a), (b), (c), or (d). The Collateral Agent
shall have no liability whatsoever to any Secured Party as the result of any
release of Collateral by it as permitted (or which the Collateral Agent in good
faith believes to be permitted) by this Agreement.

Section 8.14 Additional Restricted Subsidiaries. Pursuant to Section 6.11 of the
Credit Agreement, certain Restricted Subsidiaries of the Loan Parties that were
not in existence or not Restricted Subsidiaries on the date of the Credit
Agreement are required to enter in this Agreement as Grantors upon becoming
Restricted Subsidiaries. Upon execution and delivery by the Collateral Agent and
a Restricted Subsidiary of a Security Agreement Supplement, such Restricted
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Loan Party hereunder. The
rights and obligations of each Loan Party hereunder shall remain in full force
and effect notwithstanding the addition of any new Loan Party as a party to this
Agreement.

Section 8.15 Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of a Trigger Event (Cash Dominion) or an Event of Default, as
applicable, which appointment is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, the Collateral Agent shall
have the right, (i) upon the occurrence and during the continuance of a Trigger
Event (Cash Dominion) and (unless a Bankruptcy Event of Default has occurred and
is continuing) delivery of notice by the Collateral Agent to the Borrower of its
intent to exercise such rights, with full power of substitution either in the

 

33



--------------------------------------------------------------------------------

Collateral Agent’s name or in the name of such Grantor (x) to take actions
required to be taken by the Grantors under Article V of this Agreement; and
(y) to receive, endorse, assign and/or deliver any and all notes, acceptances,
checks, drafts, money orders or other evidences of payment relating to the
Collateral or any part thereof; and (ii) upon the occurrence and during the
continuance of an Event of Default and (unless a Bankruptcy Event of Default has
occurred and is continuing) delivery of notice by the Collateral Agent to the
Borrower of its intent to exercise such rights, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (b) to sign the name of any Grantor on
any invoice or bill of lading relating to any of the Collateral; (c) to send
verifications of Accounts to any Account Debtor; (d) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (e) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (f) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Agent or to a Collateral Account and adjust, settle or compromise the amount of
payment of any Account; and (g) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Collateral Agent and the other Secured Parties shall be accountable
only for amounts actually received as a result of the exercise of the powers
granted to them herein, and neither they nor their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct or
that of any of their Affiliates, directors, officers, employees, counsel, agents
or attorneys-in-fact.

Section 8.16 Recourse; Limited Obligations. This Agreement is made with full
recourse to each Grantor and pursuant to and upon all the warranties,
representations, covenants and agreements on the part of such Grantor contained
herein, in the Loan Documents and the other Loan Documents and otherwise in
writing in connection herewith or therewith, with respect to the Secured
Obligations of each applicable Secured Party. It is the desire and intent of
each Grantor and each applicable Secured Party that this Agreement shall be
enforced against each Grantor to the fullest extent permissible under the laws
applied in each jurisdiction in which enforcement is sought.

Section 8.17 Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures and real estate leases, letting and licenses of, and contracts, and
agreements relating to the lease of, real property, and the terms of this
Agreement shall control in the case of all other Collateral.

 

34



--------------------------------------------------------------------------------

Section 8.18 Acceptable Intercreditor Agreement. Any other term or provision of
this Agreement to the contrary, the terms and conditions of this Agreement are
subject to the terms and conditions of any Acceptable Intercreditor Agreement
relating to any Additional Permitted Debt, and the Administrative Agent may
excuse any Grantor’s performance hereunder or act or elect not to act with
respect to certain matters set forth herein, but only to the extent the
Administrative Agent reasonably determines that such performance or act would be
contrary to, or violate, or constitute a breach of, any Acceptable Intercreditor
Agreement given the nature and terms of such Additional Permitted Debt.

Section 8.19 Amendment and Restatement. This Agreement amends and restates the
Existing Security Agreement, and no novation of the obligations or liabilities
of the grantors thereunder shall be deemed to have occurred because of the
execution and delivery of this Agreement, or otherwise.

Section 8.20 Keepwell. Each Grantor which is a Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Grantor to guaranty and otherwise honor all Secured Obligations in respect
of Swap Obligations (provided, however, that each such Grantor shall only be
liable under this Section 8.20 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 8.20, or
otherwise under the Loan Documents, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Grantor which is a Qualified ECP Guarantor under this
Section 8.20 shall remain in full force and effect until payment in full of the
Secured Obligations. Each Grantor which is a Qualified ECP Guarantor intends
that this Section 8.20 constitute, and this Section 8.20 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Grantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BORROWER:

 

PERFORMANCE FOOD GROUP, INC.

By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

Performance Food Group, Inc.

Second Amended and Restated Security Agreement

Signature Page



--------------------------------------------------------------------------------

GUARANTORS:

 

PFGC, INC.

By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

AFFLINK, LLC By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

AFFLINK HOLDING CORPORATION By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

FOODSERVICE PURCHASING GROUP, LLC By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

FOX RIVER FOODS, INC. By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

Performance Food Group, Inc.

Second Amended and Restated Security Agreement

Signature Page



--------------------------------------------------------------------------------

FRF TRANSPORT, INC. By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

INSTITUTION FOOD HOUSE, INC. By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

KENNETH O. LESTER COMPANY, INC. By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

LIBERTY DISTRIBUTION COMPANY, LLC By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

OLD HICKORY LOGISTICS LLC By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

Performance Food Group, Inc.

Second Amended and Restated Security Agreement

Signature Page



--------------------------------------------------------------------------------

PERFORMANCE TRANSPORTATION, LLC By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

PFG PFS, LLC By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

PFG TRANSCO, INC. By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

PFST HOLDING CO. By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

VISTAR TRANSPORTATION, LLC By:    

Name:   Jeffery W. Fender Title:   Vice President and Treasurer

Performance Food Group, Inc.

Second Amended and Restated Security Agreement

Signature Page



--------------------------------------------------------------------------------

COLLATERAL AGENT:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:    

Name:   Daniel L. Denton Title:   Vice President

Performance Food Group, Inc.

Second Amended and Restated Security Agreement

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT

FORM OF SECURITY AGREEMENT SUPPLEMENT

SUPPLEMENT NO.              dated as of [•], to the Second Amended and Restated
Security Agreement (as amended, restated, supplemented or otherwise modified,
the “Security Agreement”), dated as of February 1, 2016, by and among
Performance Food Group, Inc., a Colorado corporation (the “Lead Borrower”), the
other Borrowers party thereto, Holdings, the other Guarantors party thereto and
Wells Fargo Bank, National Association, as Administrative Agent and Collateral
Agent (in such capacity, the “Collateral Agent”) for the Secured Parties.

A. Reference is made to the Second Amended and Restated Credit Agreement, dated
as of February 1, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrowers,
Holdings, the Lenders party thereto and the Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement referred to therein.

C. The Grantors have entered into the Security Agreement in order to induce
(x) the Lenders to make Loans and (y) the Issuing Bank to issue Letters of
Credit. Section 8.14 of the Security Agreement provides that additional
Restricted Subsidiaries of the Grantors may become Grantors under the Security
Agreement by execution and delivery of an instrument substantially in the form
of this Supplement. The undersigned Restricted Subsidiary (the “New Subsidiary”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Party under the Security Agreement in order to
induce the Lenders to make additional Loans and as consideration for Loans
previously made.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

Section 1. In accordance with Section 8.14 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof; provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all respects as of such earlier
date. In furtherance of the foregoing, the New Subsidiary, as security for the
payment and performance in full of the Secured Obligations does hereby create
and grant to the Collateral Agent, its successors and assigns, for the benefit
of the Secured Parties, their successors and assigns, a security interest in and
lien on all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Security Agreement) of the New Subsidiary. Each
reference to a “Grantor” in the Security Agreement shall be deemed to include
the New Subsidiary. The Security Agreement is hereby incorporated herein by
reference.



--------------------------------------------------------------------------------

Section 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws, by general principles of
equity and by a covenant of good faith and fair dealing.

Section 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

Section 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of the New Subsidiary and (b) set forth under its
signature hereto is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office (or if
different, its “location” as determined in accordance with Section 9-307 of the
Uniform Commercial Code).

Section 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

Section 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 8. All communications and notices hereunder shall be in writing and
given as provided in Section 8.01 of the Security Agreement.

Section 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
all Attorney Costs of counsel for the Collateral Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY] By:       Name:   Title:  

Legal Name:

Jurisdiction of Formation:

Location of Chief Executive office:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent By:       Name:  
Title:



--------------------------------------------------------------------------------

SCHEDULE I TO SECURITY AGREEMENT SUPPLEMENT

LOCATION OF COLLATERAL

 

Description

  

Location

EQUITY INTERESTS

 

Issuer

  

Number of
Certificate

  

Registered
Owner

  

Number and
Class of
Equity Interest

  

Percentage of Equity Interests

           

PROMISSORY NOTES

 

Issuer

  

Principal Amount as of the date of
issuance (or delivery)

  

Date of Note/Instrument

  

Maturity Date

COMMERCIAL TORT CLAIMS

INTELLECTUAL PROPERTY

((a)U.S. Patents, U.S. Patent Applications, (b) U.S. Trademark Registrations and
Applications, (c) U.S. Copyright Registrations and Applications, (d) Domain
Names, (e) exclusive Licenses of U.S. Patents, Patent Applications, Trademark
Registrations or Applications and Copyrights where the New Subsidiary is the
Licensee)

REAL PROPERTY (LEASED AND OWNED)

BANK ACCOUNTS



--------------------------------------------------------------------------------

EXHIBIT B TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT

Form of Perfection Certificate

[SEE ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT C TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT

GRANT OF SECURITY INTEREST

IN UNITED STATES TRADEMARKS

Grant of Security Interest in United States Trademarks (this “Agreement”), dated
as of [                    ], by and between [Name of Grantor], a [            
] formed under the laws of [            ] (the “Grantor”), in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Collateral Agent pursuant
to the Second Amended and Restated Credit Agreement dated as of February 1, 2016
(in such capacity, the “Grantee”).

W I T N E S S E T H:

WHEREAS, the Grantor is party to an Second Amended and Restated Security
Agreement dated as of February 1, 2016 (the “Security Agreement”) in favor of
the Grantee pursuant to which the Grantor is required to execute and deliver
this Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Grantee, for
the benefit of the Secured Parties, to enter into the Credit Agreement, the
Grantor hereby agrees with the Grantee as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. The Grantor
hereby pledges and grants to the Grantee for the benefit of the Secured Parties
a lien on and security interest in and to all of its right, title and interest
in, to and under all the Trademarks of the Grantor including, without
limitation, those items listed on Schedule I attached hereto and all Proceeds of
any and all of the foregoing; provided that with respect to any Trademarks,
applications in the United States Patent and Trademark Office to register
Trademarks on the basis of any Grantor’s “intent to use” such Trademarks will
not be deemed to be Collateral unless and until a “Statement of Use” or
“Amendment to Allege Use” has been filed and accepted in the United States
Patent and Trademark Office, whereupon such application shall be automatically
subject to the security interest granted herein and deemed to be included in the
Collateral.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Agreement is granted in connection with the Security Agreement and is expressly
subject to the terms and conditions thereof. Grantor hereby acknowledges and
affirms that the rights and remedies of the Grantee with respect to the security
interest in the Trademarks made and granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. The Security Agreement (and all
rights and remedies of the Lenders thereunder) shall remain in full force and
effect in accordance with its terms. In the event that any provision of this
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.

SECTION 4. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office.



--------------------------------------------------------------------------------

SECTION 5. Termination. Upon the payment in full of the Obligations and
termination of the Security Agreement, the Grantee shall, at the reasonable
request of the Grantor, execute, acknowledge, and deliver to the Grantor an
instrument in writing in recordable form releasing the collateral pledge, grant,
lien and security interest in the Trademarks listed on Schedule I attached
hereto.

SECTION 6. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be executed and
delivered by its duly authorized offer as of the date first set forth above.

 

Very truly yours,

 

[NAME OF GRANTOR]

By:       Name:   Title:

Accepted and Agreed:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent and Grantee By:       Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

to

GRANT OF SECURITY INTEREST

IN UNITED STATES TRADEMARKS

 

Owner

 

Trademark

 

Registration No. or Serial No.



--------------------------------------------------------------------------------

EXHIBIT D TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT

GRANT OF SECURITY INTEREST

IN UNITED STATES PATENTS

Grant of Security Interest in United States Patents (this “Agreement”), dated as
of [                    ], by and between [Name of Grantor], a [             ]
formed under the laws of [            ] (the “Grantor”), in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION, in its capacity as Collateral Agent pursuant to the
Second Amended and Restated Credit Agreement dated as of February 1, 2016 (in
such capacity, the “Grantee”).

W I T N E S S E T H:

WHEREAS, the Grantor is party to an Second Amended and Restated Security
Agreement dated as of February 1, 2016 (the “Security Agreement”) in favor of
the Grantee pursuant to which the Grantor is required to execute and deliver
this Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Grantee, for
the benefit of the Secured Parties, to enter into the Credit Agreement, the
Grantor hereby agrees with the Grantee as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. The Grantor hereby
pledges and grants to the Grantee for the benefit of the Secured Parties a lien
on and security interest in and to all of its right, title and interest in, to
and under all the Patents of the Grantor including, without limitation, those
items listed on Schedule I attached hereto and all Proceeds of any and all of
the foregoing.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Agreement is granted in connection with the Security Agreement and is expressly
subject to the terms and conditions thereof. Grantor hereby acknowledges and
affirms that the rights and remedies of the Grantee with respect to the security
interest in the Patents made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. The Security Agreement (and all
rights and remedies of the Lenders thereunder) shall remain in full force and
effect in accordance with its terms. In the event that any provision of this
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.

SECTION 4. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office.

SECTION 5. Termination. Upon the payment in full of the Obligations and
termination of the Security Agreement, the Grantee shall, at the reasonable
request of the Grantor, execute, acknowledge, and deliver to the Grantor an
instrument in writing in recordable form releasing the collateral pledge, grant,
lien and security interest in the Patents listed on Schedule I attached hereto.



--------------------------------------------------------------------------------

SECTION 6. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be executed and
delivered by its duly authorized offer as of the date first set forth above.

 

Very truly yours,

 

        [NAME OF GRANTOR]

By:       Name:   Title:

Accepted and Agreed:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent and Grantee By:       Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

to

GRANT OF SECURITY INTEREST

IN UNITED STATES PATENTS

 

OWNER

  

PATENT AND

PATENT

APPLICATION

NUMBER

  

TITLE

           



--------------------------------------------------------------------------------

EXHIBIT E TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT

GRANT OF SECURITY INTEREST

IN UNITED STATES COPYRIGHTS

Grant of Security Interest in United States Copyrights (this “Agreement”), dated
as of [                ], by and between [Name of Grantor], a [    ] formed
under the laws of [    ] (the “Grantor”), in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Collateral Agent pursuant to the Second Amended
and Restated Credit Agreement dated as of February 1, 2016 (in such capacity,
the “Grantee”).

W I T N E S S E  T H:

WHEREAS, the Grantor is party to an Second Amended and Restated Security
Agreement dated as of February 1, 2016 (the “Security Agreement”) in favor of
the Grantee pursuant to which the Grantor is required to execute and deliver
this Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Grantee, for
the benefit of the Secured Parties, to enter into the Credit Agreement, the
Grantor hereby agrees with the Grantee as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. The Grantor
hereby pledges and grants to the Grantee for the benefit of the Secured Parties
a lien on and security interest in and to all of its right, title and interest
in, to and under all the Copyrights of the Grantor including, without
limitation, those items listed on Schedule I attached hereto and all Proceeds of
any and all of the foregoing.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Agreement is granted in connection with the Security Agreement and is expressly
subject to the terms and conditions thereof. Grantor hereby acknowledges and
affirms that the rights and remedies of the Grantee with respect to the security
interest in the Copyrights made and granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. The Security Agreement (and all
rights and remedies of the Lenders thereunder) shall remain in full force and
effect in accordance with its terms. In the event that any provision of this
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.

SECTION 4. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Copyright Office.

SECTION 5. Termination. Upon the payment in full of the Obligations and
termination of the Security Agreement, the Grantee shall, at the reasonable
request of the Grantor, execute, acknowledge, and deliver to the Grantor an
instrument in writing in recordable form releasing the collateral pledge, grant,
lien and security interest in the Copyrights listed on Schedule I attached
hereto.



--------------------------------------------------------------------------------

SECTION 6. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be executed and
delivered by its duly authorized offer as of the date first set forth above.

 

Very truly yours,   [NAME OF GRANTOR] By:       Name:   Title:

 

Accepted and Agreed:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent and Grantee

By:       Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

to

GRANT OF SECURITY INTEREST

IN UNITED STATES COPYRIGHTS

 

Title

   Registration
Number



--------------------------------------------------------------------------------

EXHIBIT G

RESERVED



--------------------------------------------------------------------------------

EXHIBIT H

RESERVED



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] CUSTOMS BROKER AGREEMENT

 

Name and Address of Customs Broker:      

Dear Sir/Madam:

                    , a                      with its principal executive
offices at                              (the “Company”), among others, has
entered into various financing agreements with Wells Fargo Bank, National
Association, as Collateral Agent (in such capacity, herein the “Collateral
Agent”) for the ratable benefit of a syndicate of lenders and certain other
secured parties (collectively, the “Secured Parties”), pursuant to which
agreements the Company, among others, has granted a security interest to the
Collateral Agent in and to, among other things, all of the Company’s inventory,
goods, documents, bills of lading and other documents of title.

The Collateral Agent has requested that you (the “Customs Broker”) act as their
agent for the limited purpose of more fully perfecting and protecting the
interest of the Collateral Agent in such bills of lading, documents and other
documents of title and in the goods and inventory for which such bills of
lading, documents, or other documents of title have been issued, and the Customs
Broker has agreed to do so. This letter shall set forth the terms of the Customs
Broker’s engagement.

1. Appointment Of Customs Broker as Agent of Collateral Agent: The Customs
Broker is hereby appointed as agent for the Collateral Agent to receive and
retain possession of all bills of lading and airway bills (collectively, the
“Title Documents”) heretofore or at any time hereafter issued for any goods,
inventory, or other property of the Company which are received by the Customs
Broker for processing (collectively, the “Property”), such receipt and retention
of possession being for the purpose of more fully perfecting and preserving the
Collateral Agent’s security interest in the Title Documents and the Property.
The Customs Broker will maintain possession of the Title Documents, subject to
the security interests of the Collateral Agent, and will note the security
interests of the Collateral Agent on the Customs Broker’s books and records.

2. Delivery of Title Documents. Release of Goods: Until the Customs Broker
receives written notification from the Collateral Agent pursuant to paragraph 3
below to the contrary, the Customs Broker is authorized by the Collateral Agent
to, and the Customs Broker may, deliver:

(a) the Title Documents to the issuing carrier or to its agent (who shall act on
the Custom Broker’s behalf as the Customs Broker’s sub-agent hereunder) for the



--------------------------------------------------------------------------------

purpose of permitting Company, as consignee, to obtain possession or control of
the Property subject to such Title Documents; and

(b) the Property, in each instance as directed by Company.

3. Notice From Collateral Agent To Follow Collateral Agent’s Instructions: Upon
the Customs Broker’s receipt of written notification from the Collateral Agent,
the Customs Broker shall thereafter follow solely the instructions of the
Collateral Agent concerning the disposition of the Title Documents and the
Property and will not follow any instructions of Company or any other person
concerning the same. Such notifications and instructions shall be given to the
following address (or to such other address, written notice of which is given to
the Collateral Agent by or on behalf of the Customs Broker):

 

                       Attn:        

4. Limited Authority. The Customs Broker’s sole authority as the agent of the
Collateral Agent is to receive and maintain possession of the Title Documents
and Property on behalf of the Collateral Agent and to follow the instructions of
the Collateral Agent as provided herein. Except as may be specifically
authorized and instructed in writing by the Collateral Agent, the Customs Broker
shall have no authority as the agent of the Collateral Agent to undertake any
other action or to enter into any other commitments on behalf of the Collateral
Agent.

5. Expenses: The Collateral Agent shall not be obligated to compensate the
Customs Broker for serving as agent hereunder, nor shall the Collateral Agent be
responsible for any fees, expenses, customs, duties, taxes, or other charges
relating to the Title Documents or the Property. The Customs Broker acknowledges
that the Company is solely responsible for payment of any compensation and
charges which are to Company’s account. The Company is further responsible for
paying any fees, expenses, customs, duties, taxes, or other charges which are,
or may accrue, to the account of the Property. The Collateral Agent, at the
Collateral Agent’s sole option, may authorize the Customs Broker to perform
specified services on behalf of the Collateral Agent at mutually agreed rates of
compensation, which shall be to the Collateral Agent’s account, and payable to
the Customs Broker by the Collateral Agent (provided, however, such payment
shall not affect any obligation of the Company to reimburse the Collateral Agent
for any such compensation or other costs or expenses incurred by the Collateral
Agent).

6. Term:

(a) In the event that the Customs Broker desires to terminate this Agreement,
the Customs Broker shall furnish the Collateral Agent with sixty (60) days prior
written notice of the Customs Broker’s intention to do so. During such 60 day
period (which may be shortened by written notice to the Customs Broker by the
Collateral Agent), the



--------------------------------------------------------------------------------

Customs Broker shall continue to serve as agent hereunder. The Customs Broker
shall also cooperate with the Collateral Agent and execute all such
documentation and undertake all such action as may be reasonably required by the
Collateral Agent in connection with such termination. Such notice shall be given
to the following address (or to such other address, written notice of which is
given the Customs Broker by or on behalf of the Collateral Agent):

If to the Collateral Agent:

Wells Fargo Bank, National Association

MAC G0189-160

1100 Abernathy Road, Suite 1600

Atlanta, Georgia 30328

United States of America

Attn: Dan Denton/Portfolio Manager

Fax: (855) 277-7303

Tel: (770) 508-1387

(b) Except as provided in Section 6(a) above, this Agreement shall remain in
full force and effect until the Customs Broker receives written notification
from the Collateral Agent of the termination of the Customs Broker’s
responsibilities hereunder.

7. Customs Broker’s Lien: The Customs Broker shall have a lien, to the extent
provided by law, on any Property then in the possession of the Customs Broker,
which lien shall be to the extent of any costs, fees, freight charges, storage
charges, or other charges or expenses incurred or paid by the Customs Broker
with respect to that Property then in the possession of the Customs Broker, for
which the Customs Broker has not received payment, but not for any amount owed
on account of any other Property, item or matter. Upon receipt by the Customs
Broker of payment in full of all outstanding amounts, including, but not limited
to, any costs, fees, freight charges, storage charges, or other charges or
expenses incurred or paid by the Customs Broker with respect to the Property
then in the possession of the Customs Broker, the Customs Broker shall not
assert against such Property any statutory, possessory, or other lien, including
without limitation, any right of levy or distraint.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
assent below following which this letter will take effect as a sealed
instrument.

 

Very truly yours, COMPANY:   By:    

Name:    

Title:    

 

Agreed: CUSTOMS BROKER:   By:    

Name:    

Title:    



--------------------------------------------------------------------------------

COLLATERAL AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION   By:     Name:    
Title:    



--------------------------------------------------------------------------------

Exhibit J

 

LOGO [g125556g31w59.jpg]

 

pg. 1



--------------------------------------------------------------------------------

LOGO [g125556g14l66.jpg]

 

pg. 2



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date:                 ,             

To:  Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

This Borrower Request and Assumption Agreement is made and delivered pursuant to
Section [2.21][2.22] of that certain Second Amended and Restated Credit
Agreement dated as of February 1, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among PERFORMANCE
FOOD GROUP, INC., a Colorado corporation (the “Lead Borrower”), the other
Borrowers from time to time party thereto, PFGC, INC., a Delaware corporation
(“Holdings”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(in such capacity, the “Administrative Agent”) and Collateral Agent and each
lender from time to time party thereto.

Each of                              (the “Designated Party”) and the Lead
Borrower hereby confirms, represents and warrants to the Administrative Agent
and the Lenders that the Designated Party is a [Material][Caribbean] Subsidiary
of the Lead Borrower.

The documents required to be delivered to the Administrative Agent under
Section [2.21][2.22] of the Credit Agreement will be furnished to the
Administrative Agent in accordance with the requirements of the Credit
Agreement.

Complete if the Designated Party is a Domestic Subsidiary: The true and correct
US taxpayer identification number of the Designated Subsidiary is
                            .

Complete if the Designated Party is a Caribbean Subsidiary: The true and correct
unique identification number that has been issued to the Designated Party by its
jurisdiction of organization and the name of such jurisdiction are set forth
below:

 

Identification Number

 

Jurisdiction of Organization

The parties hereto hereby confirm that with effect from the date hereof, the
Designated Party shall have obligations, duties and liabilities toward each of
the other parties to the Credit Agreement identical to those of a [Borrower that
is a Domestic Subsidiary][Caribbean Borrower][Caribbean Guarantor]. The
Designated Party confirms its acceptance of, and consents to, all
representations and warranties, covenants, and other terms and provisions of the
Credit Agreement and the other Loan Documents.

[The parties hereto hereby request that the Designated Party be entitled to
receive Revolving Loans under the Credit Agreement, and understand, acknowledge
and agree that



--------------------------------------------------------------------------------

neither the Designated Party nor the Lead Borrower on its behalf shall have any
right to request any Revolving Loans for its account unless and until the date
five Business Days after the effective date designated by the Administrative
Agent in a Borrower Notice delivered to the Lead Borrower and the Lenders
pursuant to Section [2.21][2.22] of the Credit Agreement.]

This Borrower Request and Assumption Agreement shall constitute a Loan Document
under the Credit Agreement.

THIS BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Borrower Request and
Assumption Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

[DESIGNATED PARTY] By:   Title:    

 

PERFORMANCE FOOD GROUP, INC. By:     Title:    



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF BORROWER NOTICE

Date:                 ,             

To:  PERFORMANCE FOOD GROUP, INC.

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Borrower Notice is made and delivered pursuant to Section [2.21][2.22] of
that certain Second Amended and Restated Credit Agreement dated as of
February 1, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among PERFORMANCE FOOD GROUP, INC., a
Colorado corporation (the “Lead Borrower”), the other Borrowers from time to
time party thereto, PFGC, INC., a Delaware corporation (“Holdings”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”) and Collateral Agent and each lender from time to time
party thereto.

The Administrative Agent hereby notifies the Lead Borrower and the Lenders that
effective as of the date hereof [                            ] shall be a
[Borrower that is a Domestic Subsidiary][Caribbean Borrower] and may receive
Loans for its account on the terms and conditions set forth in the Credit
Agreement.

This Borrower Notice shall constitute a Loan Document under the Credit
Agreement.

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

as Administrative Agent

By:     Title:    